tee Hee espe

VEE) Aue Agel Ghee Ga jell ¥4 saatl
(a Vets Maddy VY) Gil gall (8) a

y

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

«Cle gévalls Austell — GbLaall lis

ties SI

Ay pall pee dy sees ull as abs Gd

Sualell

ANI bald)
Apt) 3 aLall

4aNG) sald)
Aad) soll}
Aasal all Saba!
AassLal sala)
Aaslall sala)
Aaclill Sala}
Aalill salal)

3 palall salal)
ic Agata salad)
aie 4A 3 aLall
ais AG) ald)
pic Aan}! sala!
pic ducal al! Sokal
ic Lasslull sald

oie AasLull sald)

ope Aualill saldll

ic Aeulill saLall
Og pial sala

Os pall 5 Ayala sald)
yuy

Salad!

+ Abs Age VY 8 (GB) So VA andl — dnass oll Say pall é
i aded Gali
Gl Qmiaieal|

deseeeeteeeeaees clay) Abbe, 4dwYL DEY!

+ 8 yalall 3 sal

«RAN (yo gees

polywil) daniibici! Gan Meo
Gl omiatel|
a os al jiIY! dilais a jan Chua
Lo he al aly) 4a Ay 3
vee Sill Gla) Gils

SE Ae oelhy! gles!) Glbs
a Ne AS judd) 45.8) Gaal abe
> ee ee (quale) Lil)
: Ayal] Be gh NS Jo ul a)
Ge veves Age gil) la) Gul Le sha 45.5 Uy 8
sen esceense RQ AgSall 5 all) L ples 455 Ab) A

«He pall da glad 45a Ay 9S

Og petals Antll sald)
Cog petals ANN sald)
Cs pill y Aa) 3
Cg pial 5 Aveda Sala)
Cs pal y Asch Bld
Cs pill y Aeghad baba
Cs pial 5 Act 5d)
Cg pall 5 Anti SL
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

A
A

Seep z

Be

ze > >

aa

a

RTICLE
RTICLE I
RTICLE II
RTICLE Ill
RTICLE IV

RTICLE V
RTICLE VI

CLE VII

RTICLE VIII
RTICLE IX
RTICLE X
RTICLE XI

RTICLE XII
TICLE XII

TICLE XIV
TICLE XV
RTICLE XVI

RTICLE XVII

RTICLE XVIII
TICLE XIX
RTICLE XX
RTICLE XXI

INDEX
TITLE

DEFINITIONS . we
ANNEXES TO THE AGREEMENT
GRANT OF RIGHTS AND TERM .......
WORK PROGRAM AND EXPENDITURES
DURING EXPLORATION PHASE
RELINQUISHMENTS
OPERATIONS AFTER COMMERCIAL
DISCOVERY... a
RECOVERY OF COSTS AND EXPENSES
AND PRODUCTION SHARING .
TITLE TO ASSETS
BONUSES ..
OFFICE AND SERVICE OF NOTICES
SAVING OF PETROLEUM AND
PREVENTION OF LOSS ....
CUSTOMS EXEMPTIONS .. :
BOOKS OF ACCOUNT; ACCOUNTING
AND PAYMENTS ....
RECORDS, REPORTS AND INSPECTION
RESPONSIBILITY FOR DAMAGES
PRIVILEGES OF GOVERNMENT
REPRESENTATIVES \..... 22... seesseeesseeeee
EMPLOYMENT RIGHTS AND
TRAINING OF ARAB REPUBLIC OF
EGYPT PERSONNEL
LAWS AND REGULATIONS . see
STABILIZATION ...0000... 0st
RIGHT OF REQUISITION
ASSIGNMENT

PAGE
11
25
29

59
73

79

85

137
41
47

149
51

57
59
63

65

65
67
71
73
75

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

ARTICLE
ARTICLE XXII

ARTICLE XXIII
ARTICLE XXIV
ARTICLE XXV
ARTICLE XXVI

ARTICLE XXVII
ARTICLE XXVIII
ARTICLE XXIX

INDEX
TITLE

BREACH OF AGREEMENT AND
POWER TO CANCEL ...... 0... .cessseesseeeseet
FORCE MAJEURE ............c:0+
DISPUTES AND ARBITRATION
STATUS OF PARTIES «0.0.0.0... 0st
LOCAL CONTRACTORS AND LOCALLY

MANUFACTURED MATERIAL ..............
TEXT OF THE AGREEMENT .
GENERAL .......... >>... a...
APPROVAL OF THE GOVERNMENT

ies]

ANNEXES TO THE CONCESSION

ANNEX
ANNEX “ A”

ANNEX “B”
ANNEX “ C-1”
ANNEX * C-2”
ANNEX “D”

ANNEX *“ E ”
ANNEX “F”

ANNEX “G-1”

ANNEX “G-2”

ANNEX “G-3”

AGREEMENT

TITLE

BOUNDARY DESCRIPTION OF THE
CONCESSION AREA 00.0... cieceesteeseessseeeseeesties
MAP OF THE CONCESHION AGREMENT
BANK LETTER OF GUARANTEE ...........0
PRODUCTION LETTER OF GUARANTEE
CHARTER OF THE JOINT VENTURE
COMPANY 0.00. eeccceecseceseeeeettuneenneesseesstentneeees
ACCOUNTING PROCEDURE ..........0ce
DEVELOPMENT LEASE ABANDONMENT
COST RECOVERY MECHANISM ..............-
MAP OF THE NATIONAL GAS PIPELINE
GRID SYSTEM 00... essceeseesseecseesseesssessseeenneeese
MAP OF CRUDE AND CONDENSATE
PIPELINE NETWORK
MAP. OF LPG PIPELINE NETWORK .

M YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

Yo¥s daimail WE polly guild
Agiaeall 5g ills do stall iol Ged oily
Asada) ca) FAM Aca) Ay penal AS dill ae sled) (8
289 i) acs! cok cot got SEAR Cn! gpd AS pay
ALAN Cap g SUM) Cpe Caml co} Aah coal Ug siall 8 gi AS pig
Hy yall Aagall Slack Aidais (5 Lag Dial y

dau shall asl
a
mill aly
Gat gall piney
rol peal aby 6 deed AVI Gy silill Gl gill Glas 5
(lod! Salk,

Aaa dl Ay el ASN eo hell G8 Apel 8s fly Us Sill asd Uae
S852 BU Se a Jee Gee) Usb AS ty eb! Gk
Aides 8 Leg Di al y ala Gy jl LAN Ge Gall ol ad ool Js silly 8
Aa yA g Aad yall ASL ISA Lady ody Laue shall alls 4g yal) deal lad

slg: Maal

(Gata) Sab!)
eR NL A atiy coy gl 5 of Aa pall ASU (8 53) J Slee, 2) all o
Wl Calle ytd  alSal ge
(Gail biel | Sabb
soph By LA IAM gy al ye ty aed) gee gl Sell a gill Kaa tt
Leisl d Ge ORS MS, Ayal SL G gl 10 pu
a EE) Ae deel G8 Be Ga Ay gga Luly pane
eV Ye dis Aly YY Gil gal
(ommtteid) Gla) ats
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall A

polipiell dealt
Leal Dial poli) satel lg Shite cps cet
Gated pel) ei Gk) Quasi
9
peewenn) rey yesipre-virn| Pepe CPC yer ||
9
G9 ad SIS) ost oat oat ptt tet) 99 lal tt
9
5) 4th gal Ja jill Ba
¢
dat pil) Aaah Jeet Sania
Rega) pial le
€.9-%
dap Ye - die et Ce asl (8 Fal) oda Gy pas

“rec! cy Lead Lele Gb) ) Lag pall eis Ay seem Gn Leds
Fe Sb ty ¢ Aeulall GI jell Ala 4p penall 48 pally ("Ae Sa"
Yor) Bed) 9 By oly 5al Gules Gay Jd Ge ge cunt ds pls
cok Led Ladle Gly) Dla 144) GLI YT) Opi ley ales
es BP Seg) Se ig Jle Gua ost AS4 (‘sky
cok Led Lele lly) 5 la seem Gl el Liab Ray Lage AS yt
Aye Lele St ay alt ol Os sill 8g BAS og "Oy i
cee Les Lele Gl) Sy pall pues Ly sean cual ll Wile daly Lange
cole lly Uslial SU LS Gancine "Sy Fy "a iat! le lly (58

Sst gute" 12 jibe apie JS
YoY e Ads days YY 28 (3) ys VA aaall — dye ll Sayyall Vs

pve)
aaliidd 8 5255 gall «ly sill Lyd Ley caked! quan allied UD yall gf Gus
paall gb 4 5a 9m yall 13S 5 ApauliY) olyall ull (8 Ley geez Gd palanlls
Spel! olsall ay Le (cl) abaall y LLY gl acl
gga be al jill gle Span de Sal ol) Gilley Coast of nla GJ Gas,
Leal) Mabaiall last Als 8 Leg Dian, aL Gayl, SLY ge Gaull Lule
cB SL Rigel y " Galall (58 43 put gall y Ast SLD 8 Leal
Load Leal) hts) Late le 5a GUS: Culllly ASW odes Gui all "WP Gala
¢("4abaiall'3 (hy
Ygdle Gar pueniall Legilel jill eats gf le Ll "By Osi "ol Cus
aalill s tinaiy J sill Ge Gall Slack Gatidy Lad Y sla Logins ols Led
thas shall jails dy yall dagcall dilate (8
SASLBY oda Ga gay ol SUV! [a ein 8 af Aa Soll Gi Guay

YAOK Aue TVA a By cysilll alsa Cin ger Sy sil rpg) joey all Cue
Lee Shick "898s "Gs shell ey cule! ee al ill ABLE! aja of abad
Aabsiall oka a Y slis
ro) ga Le cle gla! oda GI LI gi a ull
tod! Sal)
(tld pital
14S yall int "Aaglall As pu" (I)
Sleliial 28 Si poll Ande Y al goal Ueland) aged gs Gall -1
sd bythe ut fb ptlee AS gles AS pill oda SLauly agul Alea
3 ASW ode GLI
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yy

Ale Ad pds hauls age Sptle yu gl 8 ple ASML Gy Sh lh -¥
J ALY) oka Gil LI anh aqui dla Gleleial § Opal!
GLeliial 8 Si pal ApleY ad dal glad aged gg all -1
Sg ea AyMEY AN Salt Shall Gully aed AS pill oda aga lea
ALS gles A_alZY! obi GIGLI ye a yb agai Alea Glelaial (8

AS pil) al Guill 3 pile x J pile

cLgdadlay ode al SHY) Asli! ies "BLE" (Q)

Anal ee tse "6-08"

ABN DV Lge ge Uae (EN) om Oat Gal Se’
Hay Gos Bee Leap le Yous Wile 2S US ps5! Sania
dea gd) le JL) £,147 Ge yles Go yp bee Cand (Gots) Cue ed
Aiaall Ze yall

(<)
()

BoM pW Le gid tage) seca Lae gall cy "ayy yaa! (La)

Platts Prices Dated ) QU) 3 p85 (4 dileall 48 gall Guy pla GLY
Vee cha glad GLa A 6S gall gull ALG jeatl Gh (Brent
pt] (i: ( Dated Brent) “e $l) 5p "ee JS GY gall) aie
oe ly sel Lee GALS le Lge) dee US UY alls ail
hg hes Laas) aS GDL sl Ua (pull Glas te, cy pla
«(Platts Crude Oil Marketwire report)

QB) Ls plea!) ABUAN Gyo AyeS gid (BTU) “Ayia pall 8) jall baa!
(e)) A ggt ped Baal dejo vistas Aull oleall ye Jb 3) a dap
tals Bolom Aa oe ol (421+) Cue ed Aap Orbe Bla da» Ue
da) VENA 0 jake Cul datas sic (9°11) Curgi rgd Zao Givers
Aalbeall das yall ie gall le

Vo¥e Ads dag VY 28 (Gs) 9&4 VA aaall — Agen pl sayyall VE

ars Ga Lg (VY) pc (ol 5 fib Lalins "Apey gill Abadi" (5)

+ peed Gye OEDEM y galall G8 cethy ls oe JS) ye fa pdt
(gz) AMEN SaLall (8 eae gall cinall "Gg Lai! LaLaisy" (-)
Ay laa) Gil (4)
eas gases GS i ld ob Jol bles "A lai) jl) Ga
Leggs (Te) GA He 3 Y badd Lgle GILESY! el jal an
Lty Da) cree Gd lb Ss ot le Lee ull GIS Las Ail gia
MS (yo Giaill sayy Ase yall y AU pball dashed) colivall ely) abil
Oe Lane siall a Js Y tee ety) cle Bald Le) «Unley 4a ee
eB Ne ld es aad (VO nee) giles phe Lined
1 LSS! GG ga "Ay jlaall Slat! ALES a Say «sal
+ Ges Led Lh LS) 5 Sil
eee gale GS i gl a ob Af laline "Alaa cy jl) Gul
Lag (T+) GEE le BY bad Lule GILAY cloa} oy
Vib sal gree (8 ld G58 Gf cle Lee alld IS Las All gis
US yo Giaill ayy Azo pall y AV pedal Leghall Lo liall clu) abil
oe ba fall G8 Jb Y Gree ly) cle 3 ald bel «ala 4a re
Je de A (s/2) esd A Cust os dey (Teer) YT 6
SHS! GG ge "Ayla! Cu jl a! GALES! AG U5 cy 5
s Gar Ld Lg ILS) 5 all alls
cplbitly dala sf Aina 6 pally idall Uy sia cies "gulaill laQN" (14)
ess) ues SE) Cull Ge
“1 il pbsie Gad Jol ad hay Ga QU os "glad CLI 5. (a)
«SM Aalbiie Glad Joh ala

YoY e Ads days YY 28 (5) 84 VA aaall — Agen Saya V4

FAGM Sli gs Sp relly GH gs LAL 6 Sy Lads (int "clint!" (J)
Dh 5 DLA gee Salt J plat Gus ye SILAS Gales ly
+ Jucill 5 AalLeall
pee" 2 53 jhe AS yb IS oN Jud) LAS J S42 OS) B'S glball” (2)
os NYY)" A "os het cing Alay) oda 8 J slaall. ('U sliall
LABLEYI 08 cyo Cy pial y Ayala) salall Liab ell
Faget) Salad) (68 cae gall cieall "CAMSGN ha SU Gyemeadall Jy sill” (cy)
ALY) ow Gs (1)(\)
tocled "GAN AB (.)
Ae DEY ALG Gf pacell GY ay eat Fay dla Gi)
tA sléall's Unley) Ga lee GAY!
4a oe DEY! Abs Gl lay SL ay of Ca pat dla La-t
sell CLS (cle J tially Gala Gi al Le ABLE! oda (8 dare sal
Ay penal Gg (8 GN a hI GL aw sf a pe IL a
$Jslially Sula Gs lade GY) sigs DULY) dis
GLEN ine GLY ALS Gl WS gI/y plat Cy i UI 4 -£
ABLE) ohgl TH, lS y «J siall Abella Gy tele
Ay ALY 5 Clea 4S cps Giully Dba Ue gle «acti “Ayal” (¢)
ty Gla Led AAG! oka JE (pa Sacieall GL gall y deal) eal ys

DN reais SaSial y dal] sale] ys sluall pki Guards any pia —)

jy fal La as y Ayal
YoY e Ais days YY 68 (Gs) y Ss V4 aaell — Anan pl sayy VA

Lag Bay Cha eal Sihneny Leaky GS fy oll, Aaain y pra -¥
Gas gluY Ally Gilead CL y Galea UGA CDLigad
43 Bla) y ade Jgumally Ja sid) cl Siu 5 Shall gaat UT
Fler pL, dekid'y Ss fill Ji aS 5 ai jis Ati’ atiallens

Ja lll gp AY) Cle y ph ual, 44 59 Sales there dale]

5 -odla fist)
Gag J ae Gal Ab I Shel uly gail) dil -7
wedlel ()5 (1) ctl a Lele Go pata) AEYL
x ()) Sacaly 4 Sal 48Ube AES yl) bls dale (tay "Aye gUbi" (A)
ated Liab Jy bil, 42 all by bs Slaudt ya (1) Saal, dada
Legge (Al) dabaiall Lailall a gan J call GSah Las «gall GLslasyl
oT Gall (64 Ge ga LS A812! oka
Gill Mala) 0g) LE, OLGA y Go sia inp "Ayal (aghe) he" (Ga)
Ay ate oN Ayal Cle Lbs J g Und bit dale YD Gye Jyatt
AB! ods Gyo (2) ARMY SoLall Wis ly sill ys by Mail go any ull s
Bas cL aty) cle ald La le LS dale lb bast gf le
Ligh Ua pally Ushi Lybs Glad as 4n5 jl) abl GARG of Gay
ALghud Lila) ayan Gab of co SaF Las a gall GUslasY) Sug Lad
oT Gall Go Gazal gall cle ABLE! ody Labs (ll
ABLE che cy (1) (2)AAMEN Bal (68 cate gall (pieall "Apaitl 558" (3)
4a Sal) oils Gs ABBY ode es A tes "Ch ell GUL" (L)
ABEL Gala o slill 5 sue sez JS sléall's Ula s
SHH Ag gl ea gk y Dy fill Label) Xp pon Myelin” Aig (C2)
Dae Qo ale GS Ly V4OA AI VY ay yy sill Ge yas

YoY e Abs days VY 28 (3) 9 S2 VA cael — dyes ll Sayyall Ye

hid sally cose ed ce) Jat "ibasiny! /Gaatl" ()
LG 5 gall ¢ andl geal gs (ch 52) sll emnall Sard ye La nt 5 sally
cl pals GlLsall cli ly Cuyeliga andi Gs Sill ia y cocina
ari J) Jy pil GLESY OLY) iss dip gl yall Glib GI Lia
Shel hy cally Madea UV 5 Gaslll Gye la ue y Aa fall GLEE
cM Zeta) anally Gilead» Glagally Glalacyl gle J gual
deat . Sacieall ALi) galls Geall gale Gd aly 8 Led Lidy als ull g
JUS co} " ALES! Lay ares ¢ Canal) Gildea ola) "ing! Gaal
sOLESAYL 4D e al

SDE x gilds (7) COU Fa Us 4us yl) Wbl deals ie "Gin ELL! (4)
4S. 5 ol bil Lab J sly po all Ly bd Chandi Ge Giles (1)
Legge (il) Mabatall Leila) a gan i calls GSA) LAS Ad gall GLBlasyl
TN Gala a gue a LS ode gl IN! Zla)

Ce (z) Aad Baal) Coa cents gall all "Eel Al gay ae Gall p" (4)
-AgLaY) oda

ods Ya (Y)(i)AasLitl Sala!) 8 eae gall inal! "LigMLSil) Ja sia) Gaild” (3)

aly)
Cel gy cyl y BD Lila igs Sal ML Aa) cin" AML Adal!" (4.3)
“Eee

waliell LAS y Galea) pats Galo) cenbll jell (ies "Jka" (ii)
(Si asl cu 5 GS,) dabei Ga Gb Af ge Aqtiall al a Sal
; Ap aah A AS Ss ull ue sell ques
(a) Axglat) Saal gb Coe pf Ap gis Aslan "FAM Cleans ASLaHN" (2)
(cop fubS) CATE Lage F aladt'y (CatLS) Asleall I /'y sled! on
Cs SLAM GLa: ell Ls tll’ s Ga geal cle os sist Alls
Agaiill de
Vo Ye Ai dalgs VY G8 (q3) So VA cull — Ayan ll dayyall YY
Aunslall alall Wy ins ap Gal) AS pall cay "AS call As yall” (¢¢)

LAB oba Gye "S! Galalls

Sse Gl obine "Cy 5" gh "ALA cy 5I" gh "Salual) plSl) cy 5”
cel se cd gh all oly aie gall AL 8 Gy Say Miata!) yo gle
SU gus al yo Gall GLA FGM ye Galt cdl gf jLall Jud
ye 3) oe Zea ys vic ALUM) AILaII oda sal stig eled ash a
le DA VEIN Gg shy oe bees (91+) Cres ped dope
ESL) g yhdell Jaks paseill Ida y . Aalaall das pall dic gill

ail) sill abl Gl ies "LNG" "lowell ead! jl"
(GVV+ -) Cueijed dae Oey Cte Gls Gla Gel) all
+ 6 sll Lecce) ice

gall Ge Bs LAY 4 Chee "LPG! "Jluuall Jy sill jE"
23) yall s baal Sheall obs pally

Aare Cans bf Genk Lad «cies "URR GLAI Fat Gye Cia aa"
Graal 58 DLS Lilly J jlaall a jh all Saal ge as) aa
(G) 2) oN Sal Wb glass Gye US sl quays ge LS duel)

LAB) oda Gye
Ca 8 aks Lad c giet "Eeal) flac] Lal Sal Cpa pA) aa"
DES Lgtlal ylaall p jily ll Seal Seed Ga iY) all dies
Baia Ligh clglisei yap lS J cqenge ga LS dina!) Gall 3 3
ABBY! oda Ga (Q) desl

glia clioch ani J (Saal s Sy oS IY) Ssliell ies "Gilden pila
Agall 5S agi peas o LIS! aly Ul saVI Cue (AS 98 Gyo JSF I glS 151)
ok gs Abell ONS gf Aaleiall GILLS! aS Lgaulrs Leia y gall dag (cll
scildlealls pital) auly ule) Was! lial gle Gaasy Aly

(+)

(44)

(cc)
YoY e Ads days VY 28 (5) 982 VA aaall — Ayan pl sagyall YE

GUAM g Calas) y 45LaES EDA! cle sLull aLA Cay jl alien "Sg stall” (ces)
AY GV Lig Ss suse algal AS 5 Cl geal Go Glial) 5Lal,
Bosley: Lge Upe call bf pithy abil § GES
24 All ol gall ALS ISS, ABLE! oda atte, Aibaiall yo gy Ladin y

- leis g pS
cL a (Y)(G) Sega Sal gb ate gall heal "GLBY) pluaill” (tel)
gly]

ead As SU at ApS (cin (Cal. pat cal) "Geuslll Gell pall” (JJ)
SVEN slay G 5p Lies sic £1 pill Yo (1) sal y GaSe pad
“1 3¢3 ned Aa ps Cys BJ pa da yo alc 5 Adlaall das yall doe gall le
(Grr)
Oa Lab 1g 8 (VY) pe 8h ah et "Ag call Ata” (a9)
A. “Eee as
-gDbsall ay siill db | ygh (VY) pte (HI S20 ied "ia" (96)
denied) Bald)
pervker (Renny
ALU) obs pSaty plats (ll Mibu Gos ye syle "1" Gaal)
"Aabaill” 2 li Led Leal) lta,
pe uly Lop ye tae gS dae Aly ge Bye "Gs" Gall
vhs LeSaty Lelets oll Tibial Ga (VY +s ne 2) ell
Gada (68 48 pasa pall 5 ALY)
Jsliall sess cat) J QS Glas Glbs stun (1/1) @ " Gala
AIG 52 Ge Np (Ve trees) Gable byte the Gly
ABLEYL Gold) yy sill | gave oer LS eV) dantall GLY oll
Laz dlls ASEY) oka gle Jy full 4255 eas at das
Saad lech GLd jill ge a) sell Asis J ylball Lil
(*) dG Zell VY) Gaul 3 id As! ode (4 50) oll

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yr

Ag Coll 5 8 Sgdo yldall GS) 13) Le alla (ay id ga
le (Y) cis Gh gie (FJEDE Legia JS trey Ail,
cols ld ASLEYI ode Qe (G) TMM solall Wy Qt gil
GBA a gall (ga Alby Spldall Legaaiyy Las jaueas Guillles Glas
ARNE y AW) Call (4 Sgho (o Ads sll 48 Gu ly
uasad flues Sos ANN) Coad) 5 fds Gletall GLazall GUad
Basta GUY sl GY 52 Ge GY ga (Cree eee )yy gale
Cy sSaee SAA Casall 5 yids Gleiall Glace!) Glas 4S: pe!
SLY I SIGY 2 Ge Ya (Vereen es) Gudle byke Qlis
Bail) Guléas AF gala) WIS (6 ate paddy AS eV! Santall
clad Ge lesldcl oi, MLW Goll a DE Lila
oka cya ARILN 5 380) (QA) Aas) ll Salall Wide Uglea ss © gous y
-AgLeY)

oe Gl as) Ge Goll sa) Sac ul oes UL Gy
ceil CsNgHAM) Tea y Can 8 Goh ge glball culaisll Cabal sil)
Ce B78 Gadd Ge Gala Lgirciels Ssliall ado Lgler’
Sead 5 8 Ge Gules) Gs Bacins Aa yo Allee gl Gl} ALAYL
» jpall Whe Aad) UGS Sli) olay hess (say gh BLU
asiy SUnsyl da Gb ye ley (10) phe Aud DS;
ese al Vs Gly Ghee Cl) San ded rats J ylidll
Lag: (10) joc ded! DLA jal (Se Led a gots J lial
vcginall Qlacall GUS and Gila Gad Saal

getall gles (7) DGD Glacall GUUS yo Glad JS yc y
lbs Jace) oA) Guat 5 Ags sey gl (1) ds badd
Gad all fe Ud idle gait J jy AY! lel: gla)
laa! GUbd; Ale Guo pais gh Ll Lig alld
VoYs Ais dalgs YY 68 (Gd) ys VA cael — Ana pl sayyall YA

Legis jy iall 4S fatal AS yA Gupali ade dene Ye Ble" a" Gaal)
ABLBY! ode (f Luolull solall (8 Ale Yio gueaie gh Lal lilly
ecqusleall aUaill "a" Gaal)
Aged de ugh Calls ola paul i Ge syle" 9" galall
TAL) Lil AN) ge Bole " 5" Gala
Age sill GLY Gull L sha ask) -)
scully plat Lb gla 46uu1 -Y
sla gil Lgbs 45.8) -1
clk o— pace Y \e 5 "3s "33 "a's "Ss van "O's i Ga tall Jini y
VAS) oda Ga gue J yadeg 58 GID Gada ode) G Say ABLE!
Adal biel) Sold)
Badlo Goudall Tio
Legale | geatia La il Duléall Gala) ASWY) oe atlas de Sell ais
Hagel y Gea pecaill Wy Sly cGy Qui lall (6 4d pce gall Mabaual) (8
hGH: Led gy lil 8B Ud GS all Asley! oka 4 Miguel Ley ll,
ADgaes VAOK ARIAT Ady Cy sill alSal Ge Gl ae de Gales
BgLA) can Led Ale Go pais a Le gai cle cGatndy Le Soll cls (i)
qaball Ug fill ApS g gene Gye (J) 4) ULM S83 pe Aaa Le has
co) Nay) bas LLNS (8 Leg Ayaill 5 id LB) Mabie Gye 4 Ladinall 5
Alla GA -Ssleall Les op Hh Vy Lendsiy 2 ly! oda Unley) deaths cues
alls Gliic) Gal EDU nla) edo cle Cai fy Ve sldall dome Unley! el yo

wSglaall Gusty WA.
YoY e Ads days YY 28 (3) 4 VA aaall — dyes ll dagyall Ye

eq luy! plus) Go dyeed Geo Je gh US Cay pets S sli ali Ia Ay
ae A Ss fll Sag Ail go cle real sep Aulaall G pull 02 phe
ALAS Ge distal) 8 LDU Lisle Lee Gola ads of Jyldall le
odigl Sst sla stay Wi cle 5 Lends Golo) p sli Silly Js sil
wala ADU als Gla) 3 LY!
« LEY! oLutl Go duead Ge je sl US pacts Uldall old dl GA
ey AE Ss Sal 52g Mail ge le peal aes sled ge if latte
GLAS ye Misia 3 sUDU Lyslae Lee Gly ada of Juli le
sha oflag WI cle y andar Gola! p sla (pills Usldall Anu! yy 3 jrunall
+o ALOU StS GLa! 6 sly! ode] J slécll

ely pl BL ges I gis (F) DE Uae y GAY) Gaal 3 if fas (G)
FAG Gas 3 fig Oi pins (1) GD Ugaey An Gans 8 id J sléall mies y
AGS LS) Ge yey eS slid al (le oly alld s «(1) alti Lpine
Ss 4 all Gaal 5b Ales SB sled a} Ssléall Alay Gases
Au aI) Salah lS Ly Laas iy Leer EVI le Legs (+) od

chk (xe They ALN fill J sLedall olds is gus Lyd el G92 ullld «((i)

LEAS) Gis cig al 13) Alay! ode ih s 3 ial Ub Gye Alar!

2 (A)a velit) Ate) As DS SM gles GLE! J Sa il os lat

cle Gs Vy (i) AucolAtl SaLall Uy Laas gis Logue Cua) dla yo
Ll (¢) 8 jill) Ge soy Goal BY) Ad geal) Aloe alll Gola) Lis!
a isldall Auuills ALY! ode cles cle SU f cial 3 yd ae
YoY e Ads dag VY 28 (5) 84 VA aaall — Ayan ll dagyall FY

rg sla) ilaisy! (¢)

gals DIS Ge GsSiz Be SUL gf Cay ol gar eg ula Calaasyt” (1)
tf Ga A, data! SIAM (ye He games) git (1)
Jose A GL fF WA as ob LESS! aay Lois
Cs SaS ast ob euulay qe ll DLS gle BEY al Le «UJ glial
()) Baesls oh pds elas GLESY! ants Gots Gall dank
Cl Gata GLESY! Ide GIS 1S) Le 52 p8il Aranll GUY Ge ish Uf
yeaa Say Gall GULLY) lie G8 8 aay cL jled cea
Lgidlgl Aig gllaall Gl jp igaill gL! ba gha y clus Gale
GS AsLawyl , Lal) Sal gall 481s, Sy sill ded gall LLY,
+€ 2 gall Aaleuall

alu ii) pric 552.5 yoy iis ABLuIY! ode 4 52) ll alsa) (1)
se SS GES i gue y Agattll she 'g og Lei! ALEESY) 5 see
will3 GLA le anally Gao al Ls Sly Cu I le

Se yy 8 GL atl GLESYL Gala GUS lil) 9 sd (1)
Ab olbsy) Ibe jal Wl boty (ls at Gat GLtisy!
Lig (T+) GBB Ge Syladll Cy 3 hl Anal Ja Ga le
Cae Le (VY) te a) ABI Ayal all JUS! a5 Ge
SIGs) OS od LE gl A olall cu jl oy Galas) ab
E26 Ge led (TE) Gates a) ge Ayyletll Gill kd daly
aS Sys le Gules) Cail 13) YY) 2 Lal) GL) Galas)
CF che (A Ae Sa Sad gh Lett) Ca 5l) sad ol gas 8 sill od
vel All Lbs yl Ie he cher Gh gd Led Gall Solid GS
Lee Nf ALIS G58 UJ a GY Amal goleall GLasyy
Se Sse 5b gas Ge lle by sina GLYI J jill cuts
Ag slat) Ayal Gott dacige Lgl Lic!

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

Ye

AM (gd Aad 5 ill (I) Aucelatl Sala!) ye gees DY! pre gs
Ags JS Sal J cu jl lel pe gules GLES! Gast J lial! ls
cle Gas dled 5) Saal bad) ge J sag 389) Gaull 5 ya
Boys VI Giaall 5 pd Ales GS Gala) Gl) Subs yl Vda anti lil!
SUESY! ds assis Uyldall ald gsc La Gaye Leg (Fe) GA
esl Ay a) A giaall Giller slall Galas Gay Saal ola DE
Eset gb Gall Shall OS a) 52s Amie olay) Uli 4b
does Gh J Gly pene of lla leary ool Gls Ula le
.cleyl GA

Su WW sled) GLESYL | ols) cher Gl Gd Lead Gall Jsliall,
SLM ga bale ¢ spe est of Gey I Le dla GA

4als GLU lett) GLESYL Gala! Glbsy! gest Gl ak,
SUbUis! le Ay ginal) Abad) Gok, GLO Abad) blu
ula y dial joc y cLUY! Jase y ila ynsiy cl SLU AL! Lal
AMS A yatiy Xe DU) GIBY! GDLgd, Gaby! Lbs, jl
Apsley! Anal el gall Ss Sy fill dad hall Glu 5 Apaitl
(2S GS le Gala Gil al L) Ug Ailetall 6 VI

Joliall 48 GbS) cil el ie" oles Gildas SUbsy) aL"
A (y) of SUM As Ga J Gals yt ase (1) Ula
Mens Ge Aadins fd GUI jal) ge de yeas sl OLS gt SUI/
Ay ledll dye Gaus lel J sial) bs

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

rv

LG led WLLSS! J lidll » ysies aly jhe of ald uj COLES! 9 13)
414 «(¢) 3 pill ode (pa oDle! 5) Siall plSaSU lds jal J ca 3ll
Sorell xual) elgil yo (1) aaly yed cliaiil oy ula Gas
SLESYL Lbs) ¢Lobe| J lial adi LDS (4 (Alls odlei
wee Led (VT) phe BOE eluant on GLU 5g lel

Os ple y uned clad] wy J Cu jl dled Ly oad Y ot UL!
Sty gat Gf SUN A a 5 ts Yi UGS! an Ie (10)
OS fll Gs i all Lat gf LS Ga ill 4als (8 Ca ett g
slag) Glas 5 Ail pisces Adah cle ll aad pie cll Go gl al
AGS alls J sldall Le Ub! Gye Ua ga (V+) Gye aay ull’ 5a jhe

cbs i banal dala) aaa Lbs Yl Nba Gees of Gory
«in hg as ll UY, cial al pall (co gd paall GAS ll ull
Ao PU) CaS Cpl) jpg «ol Ca ges cll eLBY) COL gat s
SL 4a Gees Langs (T+) GED DLS Jyliall Gary -cllil
2 pea tall alSaSU lis AaLuall lls dyeii GUS Us Gf Ub yl
od obs os Lad LES) a gay Alla (4 AslZY! ode 8 Lele
og) Apel ans diy ASLEY ote Ge peed ques old All!

wbadecall dsLull
Jabood) gl daloid) Gt dy pe UslLaall ual 1a,

deal Cis ay Sosell OOS ll LS last (ll Sanaa
ele GLa a oh He olin) Mane Al pall Al peal
Fake Sp ad Lady Jyladls polio Gy dali! oda
SLgdell oy oh LY Geaay Jy till dele fb Le pl

a2 Oh La Gap 4S Ak ll 4s h a alg ale Ca
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

YA

ALB Ney liad elle} cldeall ulliy alall AS jitall AS ll

Lal 6 sl Lab sly J bape Gila) Gun y Algiuces
§ liad 5 Si Lerch SI Jie Agaiil dusts Gulayl

42 AS $2. acl) dale lb Gye gitall Uy sill ge Goa shal
Boia 85 y SLi ap ll Gaul) (hy Lees QB ales J sil
GLa Ge (2) AL) a ABLE (¢) Sec)
oe le! Wiles
we DUS of 8 LER) Gal) lal old Gol Lbs
dab) LB 8 CLS, Asai Glee Go ay jall (4 alld
ALE ya (206 +) LL (8 Ls Gul ads Gf hls Sanaa)
Gaal aie Dyliall gy So VI gle «Caley Wiles (al) Gils)
cob is peat Le J 2) GLASS) asl gf dL GY]

Agbid) Jala jal lS
Ae shoal) (1) 06) ALM 8 ASL AL J sla a yes Vs
Jeeta of (1) La) poral) dali) al gla sla alld 5 say
Gos A_HBY ot a SG 4 gale Apt aie Ul! gece
da S (1) J A SwYI Ls Gone Lib oll oy Yeats
Lals 8 Gas) J lay Gals 1) Le ls (8 al alld

ay Aga) py) Al gas al) Col lens Ll

dal) LG da) lL lees Ga alla a gs Le

alll 8 tk go! Gol! CLs), claus, L_giit Ye
Lo Spall Gain ay Asin J abl GLa deel
a Soxad) Lal J Lat HM cL plat) ye Agnes

[e
gle Fh LS Cy ae shiny Aes) Sala Go (GS) 3 all

(c) 3p-Hal 8 Legge Ge pee tall 4a shally Ayal ai) Ad gical

YoY e Ads days YY 28 (3) Ss VA aaall — dyes ll Sajal) fs

as se; Las) od gl eligi) gi Ale Gay Aad) Ball Ge

es ck 5 ABLE ok GLb ARI Salad) a (G3) 5 ill alsa
ge ey Aol Gul) Gd! Al Gl ad! a alld
bb gras owls + OF s

cle BI ys pt pM le LIS, AsLBY obs Ga gu: Aya) ai!
(G) 3 dill al Sal Goin yey JsLdall Iau ill Misa ALY) ods
AGN Ball) Gye
ray ale Gl) Us il (3)

AME Sala cyo 3 pSV 5 pill Wid Cy jl Gg les GLEES! cs! Cie (1)
cele 5s als Gl gal aby agall Sli y sled dds «(*) (&)
ah Ga shill 5 Gulag) ein dlls aap ca Sh ei) lesa!
As AAS yall gp SY) Les gall, Cas i Ig) S8tadl) Cals Ja) Le
Anslal) balalls Aizzall Leg pill Lise 5 cy SI eli s Aye owas

FAG Solel) Gyo 8 pSV) 3 yall Las GLU cs lad GLE cs Cie (")
cele 88 AAS GI) pul LY aga Sslidlls Ulead Jas «(1) (¢)
cs ()) Baal s Ais DIS Syl Gola has . 5) eli) Glas
lI @lind Gala GUS 1) Le GU og lad GLESL Ub yl a6
Saag» SLU) Vda US 0 shall Gs sical S saall's Aalaall G sulll Gla!
SUG) Ved Sala Gulls 13) Le asi Ga yee J slallly Golag) ecg ull
Aye gece SLM yes Sie ally Abas pall gS al gall
clay ply clidl Sil Ide olf GleY! aL Ga, jl clas
chy Anglad) Salally Aigsall Ly pill Why Gl) Glens dal) (ati,
Jas jl) Nae Glass) le 3 yalé Fala Gl pul oyay aac Alle
cle bal dul dea kk Gly LLY reall Solid is ole!
coh Aeeikal) SUaLa dil ge (le J pean ae GL gli} Gla

“EeT
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

ey

(¥)5() GS Hal) (4 8 ys SL sh Cu Cay pues Uhl Liab
Abas Lies Lai Abd Gale col) pads ol J sldall gle Cans oDhel
ease Y Lad Uys gle Jats A, yall dite ag bi
GIS GE ha gual Aull Shy A ppaill AUS» acell lel yal
GALS yall she pughs GS to sia) AM) GAG") Gaal Lad
cass gills Meat do Clb Lea J slid pas US Aya) sie Clb
Ugglakaes (ill ¢LGBY! cle 3 palall daLcdll 48S Gls gle ety Gi
ads sols CLAY cs Gos Ady All GlabLa YI y patil) wdc

+S sliall's Caled) On Ale GlBY! 95 Ld) Vib
Le ol) LAY L Clb) Geet gf Gay Gill dua aie Clb alla (4
ylialy Gilad oy Sle GY! gill Gi aes sulle 9S
Dabs Mil gal Qyaill de qundyy .(Y) (¢) dell sald ab
co} Fala) 53 Aaa sie Gl} Liles Aaa) aE Syaty Ss sl

aie del AE OSes ee ped i GAT dn gid shal Gi Jae)
Ayal) sie ate J 5 fill 42 55 aud acing Gl @ Ul ga Api
(¥) EDS DLS Apailll sie Calle asad (4 J glial) Glas) ALA (2a
Sy 5 Goad GLESYL Gala Ssldall ols) A ye Gl yh
sta le get (4d GIS Cle ula Gig lL) jal
ssa’) co) SUN 3) aj alld Gbbis Ge: J jl

ce bat all dal lB Aya Gb Ayal Glow Gol Oss
4d Al GL busy! Gib le ug ginal Ga lal GS fll hss
4a ph gL Ayal) ie Cl pyri (6 Sold asl All y 5) Saal!
ead He ¢ sl A GA GS V5 Analis Unley bal f
Fe dat GS J Glby pee fF Oli J Ghar gd ol Clb,
clByl Qa

Ve¥e Ads dag YY 28 (GS) 9&2 VA aaall —dyeu pl sayall ££

mt gly LS Ayeit ade SI Asai 6 8 y 9S ()
npc Luailll 888 GS Cy jl Glatt) GLESYL Ghee Led (Il)
Slaue) 3 pif Lgl) los Ayatill sie betel By Ib yo dis (Y+)
sd gd LE GLASS) alla G8 a Le itsy e(olisl gue ga LS)
peal sf Glas aaladial GS sf ardtiny Aypaiill ade
Sy BW sole LESS! Ua ga Cae lly ALE! ota a ye
aN Vag) Apuailly aid wich Ayaitll ade 5 918 Qld cApati abe (I)
Cy 5M s SLY alls Ge Galineall "LPG" Sluall Us fill jle
pple baa) Gall lS ge wits GISis USE 8 8 Gall pla
Sta) ells GALES, Gul Uyliall Guba) 25 Ga ais (Y+)
sae Vi bytes c(olisl Gare 58 LS) aie! 3 id Lal) ae
cle C5 goles GLES! Cle Gauge) Ihe dual aie al
GLESY) lag) Ayailll de slated AU Ge di (T+) GEE
cop ew CS)
OS GAs SEU GLESI cai ge 18 Unley) Ssléall pba,
+ Su) alls Gly yas Aye aie Cally padtlly Lila
Ca ptic A pailll 5b SS Glall slat GLESL Gh Led (33)
Nake 3 il Mae duaitll ade betel Ba jG Ge ais (V+)
eat el 13) Le ala (a aif A 8 (ost Ge 8 LS)
cet pS ey) GS) of Aut de Sl Gos Gls)
all ALAN ay jl ld ya J sliall dean Gold Ayaiill ade NS
alate! "LPG" Sled! Us jul je l8iul) Apaiill ade Gyo
as Aptis Glass USE A ga call LY Gall SLM ge
AMS ayy age all) Sy) IS Gao jl, (GL)
sh bs) al 5 4s (V+) tc cla! ue lay
oo} ULayh AY Ga gle) Gaasyly Galasy J sliall
(ob) ste gh LS) lately! 38

Ve¥e Ads days VY 28 (5) Ss VA aaall — Agen Saya £4

ol Sony Y AMY) ods (4 GID WD ay Lee Glatt Gas
Sa (glad GLEES! gle Gaus pall Ayal she Bae a Gf le
SUL Ayal) ade Lite! Ay 8 ye ds (T+) GB le
. AD (stl GLusy!
OV 4iST 5 lal) Cy 5 GLE! ol Ye Id Ula Silda ga
SD) a 5D Vag! Anat ape Ape ae Clb: pails LU 4 So
oe Gs Liat aie (4 Sle GLESL nly Ls I (ee)
OS Gaeta Gh Gass «Sell GuSall J Gu jl gla Glass)
Bala) cys (Y) 5 (1) (€) Co all 4 By gSdall Aa CLs gleall
woe) atta
Gills Gl sis (0) Ged Ugine 6" Nate) 6" ued te (24)
oH Ssldall alae AGS Gill Gia ye: Le Lal J lial 5 ya
Op tall bas claitl ay Ul dale jel (1) ds dé Ula)
3H aul Latte y Aiill Lal pally dace Apieall ais (Y +)
SLi) Fils Sau 3 jd DA dad aad) CLBY) GY aes cL!
JOAN 8 Gy Sty Aged! AaLawy) GI Lic yc sliall
Ss fill 259 Adil gas Ua ods
LES) Gull gle Gite dyed ade ave) Gai ya Apatlll Ghee fas (a)
ANS 15h Al) AS faba) AS pI) A yaay ald «EU J Cu Glas
Aas full Ansaigll sel shy Js fall J sim cof Ase pall Aapll! re} sill lid g
Lie all a sedall Gay «Sealy cost of Yael) duet yiiet of cl) cA pall
FS Gans Glee slits J sleall'y Glad old Galedl jl pasting al
IBY) elles gins Le gly) Alle) Gigi dass Jaadl ohty

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

tA

sie gl ge SN ge J Cull ge Glad clY! Gia pac Ue GA
C pied) Apeiill sie ga Saanall agill Lisle g SU gl Cay 5ll cl gue att
Js Al GL bbs GHe Unlea! Gl) Ios8 D5 I slall (le Gay
(GLAS LS le oly Gi gi ol Le) cnall Apaitll aie Yo ASI,
48a pe Ca Lag eee AF ha fils Aula J steal Gas ot go
Salud GL yikes GLa) lly Gles as ga cl
Ap tal) Sal 3b Ales Ga J sldall (185 GLa Fill Gene Lie ill

Odes OG) Hie

Seba J Cu jl ye Aabitie Glia og led gli) Gist pac alla GA

J LD cl gee Ayah ae gh gd Anat LEE Gch ye GAN Gye Aahettin
SM J a5 og lett GUY car ye GH gies (£) an) DE 5Ul
co) 8B Aug aie Nba Apatill ¢ UbS ge | ob SGT J lial» jas
SI sole GLE Gye cLBY! (8 IS Las YS pl Le oda Gi gis (€)
SS 13553 Lined jo ot Gf le Ayaitll Me CNS 8 SU cy 5ll
Fie GL Lb cj Llasy ald Ayailll aie 3ue DE Gl gins (£) a

Ayal de Gd cL 84S ke ye J date ye

Bae DLS clay! iS oy GUY eas! oe ely Gigs I
etki dsal je i aS Nhe BU Gye () Baal dis Ladl
el) (Cle Laill) ¢ Lal ge La yo py Ayal ade (ile Las)
Se le ala) Call, 13) YY) Apel ade IS Ga @ LBY 4 AS Le
(Saal) A abel

le ob Lie ghy Aunt oko Ga Me sl Gd Aut ELLE IS tes
SS CLAY a ppley ah Ide Apatlll sie Gd dete sc) Ga
wel ag} jLeall
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

OLY clay! ai sil y J sléall 4) padly Gil Gle ely i Gala) ob 14)

2 Coss g Ubi Gye dns (Se Fae ye SL gf pI ca)
FL 5 yglne al jill Milaie 4 dyeii ¢ Lad (I) ASL! ody Cle Lbs
ats Giseall cgay Gil Gaal ¢ Ubi gl aT Uli J steal GI
poe GY! Ga pal ah ote Gf Gay Abe Gael hp ges J
ce) Abs Gea spas gill Ganll ELLE J pathy «cieall Apaitll ¢ Lhd

4 Ligne) CLOUDY) 5 CAMS a5 5h ye alld Quy Le Qe Ayait ic
(SY O58) GS cal canal) a Cys aay gf gb oull AU
Cay Saal Ys GN aaj} ss OSes sel BI! Abie Gu al

Say Subse) GS (Al) dull Guat ol jl ls JS) ada
AS a5 Abe nal oy call cm shoal a fill 68 Legale J pueall
Va Ge lgle past! ySe (all bbLiay! & sane cl} al jill délaie
Garadall CUB jad olny val SY) (ilais US Cin (ill CaS il

Aabial) lls S03 (ill al jiIY) ASWY LG y ol sil) dbus Js}
ce Asli ae GY! (4 AMG! ode (8 Solinll Gis) alla ay
aod gle clBY! fp GMS a5 8 gle By slecll dl juy! dibis
MAN GD Aygucd chy cal fil) daain US Gh od Aldus!) patil
RY Gaus nll le agin GIEYI ty nd Ge I of Abul »
Sy ed gd ee sill LS Gy sleill cle cyl ldall jassy Jaan Gf
elf pe Ghog gull) oil Wb Giaall Aled dual dle da cl
Sesg Yop 8ll 4d Gf Dyn) Gee ds Gs day Osu Solis Gl

Lala ful
Ve¥e Ads days VY 28 (5) 2 VA aaall — Ayan ll dayyall

FAS: Lill Lb A) Clb penall 5 AsISil) AMS Qdary J lial eas (5)

Sadi Y Gly penall y CaullSall ode of ye AWA) ohn Gas ger Ciblaall

odie la Syl Gall aul) allay Le eats LAY) (le i)

ote A ga 5 Ue Lhd ding Le cle Gly renal» Cass

alll ole sla LOU ALE by yc GS ode eats ASI!

CE ABLEYT oba Gh, ps Bae lll dy Aaglull bala] (68 gle Guo pull

tad Gp an Glial! ode bythe Ge Added by gall c LEY! cles!

AagLall SL) Gua gail lids Jslially

()

eB LS gee A Apel) JSa An ne cal sd Jsliell ead (1)
Faas Aap pall SI) AY! pasty Gay Led Gl sill ote Glatt,
ALBIS) Gai 5 ol Le Nae cDLqully fildall aust y Ghusy dy pall
wld GS (le

J Syd cole 5 carpal J BY! sac} Ge V sie Jill Gs (Y)
JAY est als) UG 8 Ulead pe ell SLY ah
ce beg (19) Cpe 5 Aad day pel GUL) I) at ey wall
cle Mil gall cy pall oY) deals GA Gall Glas -dit!
SAY Naa (cle [gilda dle cla 28 Gall las Appusall dy pall
Os opel IBY! Ne AKI GG Yo leg (10) pte dined DA
JAY psi ge Vsiee Ssldall osSo Usa! quan (dy J ldal
oct sl Glas! AG 4 Any pacall GUL (oy yucall

BA eal) Jal Ay pe Gal eV JS hall og shall Udall oy (¥)
zceltill gail (le Gus ele ASL! oda alia g.a.¢

e@

YoY e Ads dag VY 28 (5) 92 VA aaall —dyeu sayyall of

Fay phy a pe gf eal ye J sliall LoLality ll atludll ¢ pene
Of Hall IS dy J glial ale Gaee os Js sil US Ga cal
§ AaLull bald gs (G) 5 (S)
rhgbe Le guaiie
5 glial) Leash A) ley penall » alsa (1
coal sls cae of «Caillat lo fal Gilda Unley) deen dad (7
-AasLud) SaLall lii'y o1a5 LS Lge J 108 Gul Yada
ral 5

cee Mist) og cag 4 Ay ell Sal Gi) pad Lysliss Lela
"a" Galall Gyo AucaLull Sala (28 Aisuall 4a; galls ene CJ glial
Ag) 558i lich gle Tinted!) GSI pall aia Uslill ld We Gi
(Aleaall) 8:89) Ade! oY «(€)(5) MME salah Gyo MAL]
Saal da pe GaleY sliall os sul! Gaal) Glual Usted Qt)
Ay penal
gy pe Aas Af 8 SM) dlls dy pall Glebe! Gale,
TSH Gas AY Ag atl Aes tl salad Gye (I) 3 all sya
Fa ghall Anca olsic ) (y gb GAL) GY anes Cle y prea y
AMS Quen y -(1) (i) sy Aah sal ge GY 5 ail 24 Saal
FLSEY! oba (oct: Glleall sytlig Aileiall UJ jldall Gy pene y
cee gall gail le Aes! sala ys (I) 3 yall Gad Sas Y Vall,
Ay penal) Jaa) dy pu Gy sild 1S Wy areall AUG GY 5S ally

Jaa An pre cai Abts Ssldall auly sands ebsiy Unley} deat (£)
liad Anes Ue dlls sli cle Aastcall E-a@ (gd Ay peal
Falls fall Cilsbeall (28 erineall jue y 4: Ledinall s cited) Us full Ge
lad Leds Al Gil jell ques fies Alu! ball) othe:
«J sliall Aguills Maa pied atc bys Jslball aul

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

ot

pls) ys Auned Gee Ja sh US Gp pets JS sliall ld Alla ay
FLW go le Ugo all any Alaall pull 09 pda cae y Gy) egy!
La sary dary deat ol Syl le Gay als sill ay
Fag Glet Lad Ale Aastnnell 4p pened) Udall An jal Ly slne Lele
US a] ducal Was Gol paca) odgh Usldall alae pda Vy Sy sll ld

Na ADU Sale Gla} ped Y LS OKs pied Y
al t8) jis Aye tise Je gl JS precise Slidell als Alla 8
Jy fall 235 Mill go cle Speen ser Gala ge sf la yile ec tay
Jaa al paced Lisle lee Gules ada Gl Uuldall le Gay auld
He Alby Leads Gala) pss ally Ssliall ge Aiaicall 4p pcoall
odie] Sslall haus pier VI (cle yj sléall Abaul gs 3 jal! ClyeSll

wo DU Die Gla) jae Y LS OA Ay ual

CoS Al) dase dye MI LAY Still aus Gul) 2 gi (0)

Fis SS ge Sslialls Lola g.a.c cd Ay peeall Udall dy pe ads
JADU Ulin) Dl Cie Lag (45) Gand DS Gt dn po
oRs yg Si Oh Gay AGL day call dad) Ge J slddll (ous pull
deal Ug Uingey Aeetcall Says pecall SUbLall Gyo 5 pole eNLESI

AV LaI oka ie a dale 28 Al) LL Gye 0 pit 9 & sal

AMY) ohn 8 GS US cae Ga dy el ddall Ay pe (1)

Ld) geez Alaa Gay (all all Gil po auld ALLE GS
35) G9 Sal cle Ay pall Sie (An pel cle 4 pall alld
ALLS Asclicall 5 dy leill cL WT de Ay peal y Al gata gall!
ALANS a Leg led LL CL GY Fst) Ss (all Gil pull lls
Qa) wie Ci ae Gye Jatin lag cagnll cll Glass cee
ze Aca g all Cat) call Gye GMS eg cCpadlinall Gotta Le Gls
CLT sf Ss ys Aang sliall ogy Le Ge og aig desSe

VoYs Ais dalgs YY 68 (Gd) p Ss VA aaell — Anan pl sayy OA

Eat gS lade dues pial Saal) Gil ne Glues Lule! al aie (Y)

Le Soll ot) Gala ied (A) I GYI ques aed ol Wl Gy

He ALS Gala) Leeda Sill J lial cle 4p penal JSall Gil was

: «dsl!

deat) ll Bald
Geel) akan yuo) slacld cuba tail Zuo bi pat
Le 50 cb ASLBY Oba acti: Gia) Glee fay gf Jsliall Gle Ga (Si)
eet I lad tes ob) SG Ge ell (1) Se jl Y
SLAY Sal SLL NSS 5 Ane jasall GLa ages placid J sliall
lead of Lede dabiall dull Gaull Lola Glu ye lees
Naa a Gall
3 fd Updo Ube! Sldall jynry CU gs (TED VY) Cunall 5 ji8 3. (Q)

gp AGU Cans 3 idl Gi gus (1) COU coulia tie (1) od I (1) daals
cote cLiy lh g «() 8 pad LM SaLall Lag SGN Gas 5 al (Y) Gils
By gs La ley GANT gle Lay (T+) BDL Gane Gots Gal
sally Usliall olds 5 olay) Ail po byt Gulag! (cl) Sie 4, lal] Gil
by ye ALS! oka stds Cuadl Silulec 8 aL ll Ga GN
| aa Ga
Bode gee da Y Ls Gay ol slid! jab AY) Gad 5d Aull
FS: yell Sa atl GLY gl GIGY 59 Ga GY gt (Vereen) Gudle
Ce A a Sa Gilly Ugy Aleta AL 5 Gall Gililec le
4g) asl gy Ss oh ads AY) Casall 3 yal taal) GLa sill
3 Hall tts IS Ley bill Ssldall le Gans (ill Gumall Slash Lal sil
aalS hats tas sla 2G aja ene eal alles 5 el yal a
ef Lidell ais de Gil ge Les Gal Gb oLtaly dabaial
+ ube ly tae Y

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

Ve

sta) Lady alls SI gis (FED Lghne y Asal Gaal 5 ial Ayal,
AL AL gaat) LS Fa ge GAY antl ole IY) Gaaall 5 jf ae Igloo
Basted GUY I GY 92 Ge V3 (Cree ees) Cgtle Canad a 5 ial
es all Saal Dlech Lal jill Gye AY aa gS of bot 4s.
ABLES (1) only pie oh 8 sill I DLA Ly alll Jl le
Lghsde stall U3 (ills (Y) cis [gine y AAI Gull 5 ial Apaills
3 Sa) LD eal) Lal jill ye A gall Gls Ag) Gaall 8 jd any
Barada) GLY sl GIGY 53 Ge GY (Vereen ee) Gudle bye ga
A Sa Slee SUN Stl Gye GY sal os Gf bo 18, VI
aa spe Gla jo ac gh 3 jill al DLS Les alll J sll cle Gass
Auk ja ae

aL aaa) HL Fi ye as) antl ye Sh S glial) gust 1) Le ILA Gay
soall ye JS) (Galey Ue Sains) Sac! Liss old 13) 5} ala) 6 5h gill
cA BLS Gl LGV) Conall 5 fh DS Gall Slee) GL jill ge as
Sa SL fall ye HST all ys peed igs Lac I /.y calaal
ALG Gx ays AF DS Conall lec! GLA jill Go GRY) antl
ess) Gus.

cS AM) Sisal 5 fd Sha Jsldall Gils (te ail gall Gul jeu
DE Gaal) Sac! SLAF Ge GAY! ast Ga Uf Uli Sas pre dl
La LA gill ye Gas) sell ailds byts Sis ay lal Gaull 3
‘ -3_fal) al Ye

Ce RY antl ails cgay A) Cal 5 jb J gay J slball awe 13)
dal) Gye 4y ld sll Sgldall ads al sill ¢ jall Gb Gad Glee! GLa jill
SF le Ag Gol syd abe 8 pie Gad) Slecd GLa jill ge (as

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

wy

all Gs 6 jell aS Aas Jeeta Glave lbs pratiy J sleall » sil
sol 8 AS a Lobe J (silly Casall Glee Ld itl ge Ga
aS Gast Y gosh clas 4G Vda glee! GLAS (ai85 oly Vg All
+Adeas (gill ol ily

Sued la Gay da yall al gaY! 48 a Y) Glaall Glbs a) 5501 Vs
Giadl 3 fd Qs ac Ga jal al SIV) AS pte alla GS Gla!) Gib
HES ClaaAl) oka ho jiu C28 Gall Sal Qs Gy Alt) obs Ga A
og etl GUBY) Alla Ga Ae sLull baLall Ligh Atle Gua reais gh LS GILES
cole ABIGY! oka cite: Ginall (8 ABs Gye Sli!) (185 Alla Vay
caubes le Gal By IA) Call sp gs aie fd thes Guill all
Leste ob fill og) UGE LAF ge Gas) al) ge Ub Lele Gas
Ce SV) sal alld ys Gall Lisle Cul Ue gi Joliet cle oy
cela) Adadicls Ciaall te adsl (cil heal) Glial» Sléaill GLa ja
cA J ASA we Gola Ghoall Ibe ads oy Go) (de slo dU ALL Glsis
el sa) Gus coll Canal 8 yb kes ge Gel (1) dis Gas

Jia Sap 3 Af Ali we Jylill id, 3) lial) Ga jae Gl
Saal) ls Gols slball adr ol coll Sally (5252 JS) dalle b.5U
Gap A sldall GLa «J sldall Anal J yadell 4p le Alay) ota ila Lill
cet tele Ge puatall 44 ybIL Gas GUS Ald al ge UI ayy of al
«gb CLAY! Alla (8 AasLull SaLall

LES! Gist pac Alle (4 ail «(Q)) AMEN sold DY! axe as
Maa) As Qo GUM goles GaLiSL) Glbayl pre J yj Gilet
GS La af (1) Mada satel) Wey Looe Gy Leen (A) acti
Joa Mb cep still lls LS ABLEY) oda Cin ye Aibaiall Ge J slial
«gdh 6 Dyldall QS) Gall SMI aL GU peal Ge Uf Gala

YoY e Ads dag VY 28 (5) 984 VA aaall — Ayan pl dayyall UE

cob GA cle gl (£) dash dle dis US lay Jd Sli a 5) (¢)
dare Sslitdls liad on tele GLEN) ab (cll 5 AVI ase gal
Ci All Gent) ther Lagd uy Midaiall Gad Gi yoy Gee ali ys
"Saal 45 3 g0y Daall geal 5 Atal) Aa! GDL Les alaill JI lial
ode Gh GL sey S sldall's Galey) ts 4S yids dial Lead
Veale Gly (ll tall ode GSB y Sal Aj gay Gee eal, ASL!
gies (1) QE celencl (1) His ye" ALY! Gall dia!" Cb Lad
Sad Aad Gah Galea) Gatdy steal pets (7) S55 ola) aged
Fy LA ALY! Ciadll dial a gids caetine Gail Lac! Gu Qe 4 LEY
ol GI loll pay Gun sida Gaal Ail gay dec gals Gand:
cA LEAN) Coal dig) 48 yey Genill Gyo ele anys Logility Luslie
Lager ti y Graal) 435) y05 Jae Ealiys cle SDL rill ors J sliell o sis
clarslsic'Y Clay
palacYl ae aap af Leal ale Giall Gay

ae ely La ge Bye dae I ot ol Still Sa Y-)
4a gall (8 Baciell sail Geass GF Vg py Shall Gol jl peg
sala! Ail 50 G53

St sla) Ge Xe DU) lil gall le J penal J jliall cle Gay -V
del gill Wigs ly cell Abi) poy ee gals 8 da paall Ulee' VI
OLE Nha Ga Aabaall lel Vhs

S cl W! GB pbs (le os shi al) 45 Uh Cay jbl lla a -¥
AaLicy! alle G yey of Sslill jy) 4d Maal 9 ye J cSt
Wain Jie tly Gg GY Gy SF lly A gall Aa pall ye
Cray SLE 0 pn ol FLAS (ye CHL) obey sing. well J yball
ASL! obe (5 AnsLull SaLall (yoo pucl liby Lasts shal 4 Soy
VeYe Ads dys VY 28 (5) 9&4 VA aaall — Agen gl dayyall 14

Haley y Gila eall s og all MALS) Le DU atleall aon Jsliall aay — ()
Yop Seal Gi yey deall gal gl Lady ShLeell y AVI Gy gid 5 als
« Sall Alls AMS Gyo cgi slaw sh ead Yo AN pie Gulad! 4 5S

ts all LG yey Lice qaliiyy Satis alae} Ge Y sinus J sléall u 5S) (La)
Age yall Aah Spel ge otic Ley Alle Sel odd Gass ills
«Sy jill Feline 8
Adlets cg yal Glut ja Uh 138.5 4d 58 gaa lly dae gl gill LUI all dats

Fa dye! GL pall ele ogee cd Get ASlsY) ode Laity
GAM 0 OSs Ally Reaeediall Ay yy ghill s Apssigll Lis 54 gall,
+ Gala) Aitl pe Ala Sg cae ZR Seeradie 3S) jo GA Le gl oa
tls abel o pre cll gree gd Gaal Globee Babs J sli agers
Fs Sal) jLasdy Asiall SeLiSll co 9b Guo WSs OF Carty pill alll» ys
eral) Ssliall as jag sLegined 5 of ails alall jared aul Unley
ALIS Ube clin) jyaall Ge aie calall jynall CSL 138 5 alall
Legal) jae (gill 4g glall ath UN als dats Id Lasts UF Ge Legis
cle ja dy ALMIGY! okt alSaY Ls Lgtas J As Sal Gyo AUS
oda lb (ga Aadaally jae FS yas all Ay gilall A gl) IS CJ staal
clges Ga KE Vs Aste!

Aas ary SA AMG Lay (Po) GEE DS GE GIRY Jylial pas ()
ob Ga ke alaill 63 All Gaal) Glens Sled Gaal LLY ly dye si
Legal a aMSGI cents gy Aye aie (ol) Alysha abi) Gye 6 J
sell aoa y ("Call LaLa, ES") 5 Srl) dually SUA CS glial
Cla) a pt Cass I Sa gall ayy peal Glathuall Alls 5 aad
(¥) SAG bad ally Apalall eal Gels ell Gay cid read)
Saal) BLA gly US lial AG Ge el

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

VA

as Ca) BLES oly US Di GS Yo sel (17) BDU gas sy

rea pie! 19) AGS J glial Ua nla!

Sf Uae Gad GIS Gly Gf =)

Got ead ge kad Y 52 gall Glaastl J ileal Calls gf -Y
Soild) ap ygill Lay phy Sagal) ABLedl Glass J tle aul pall
oF GLA Naa Ga ely of le walaall J eileul oe yg cd,
Edd goac Salo ys Lele Speaall of QA Glasalls cul sitial
J £coy phalls LusLud) salall else

J Uy lead ee slits YC sliall Loays (cll a} gall dla Gf =

Shiba Ul gies dives Le SY Gusul Giles (ill Gulls Gf -£

Cae I ley Unley Glbadte le GUS 3 ll US sliall le Garin

cB tad Ge ght oy Sapzall Gated s Gy yuall s GLAS apt

Isat Yslas of ost pbll le 5 small le (8 th all dis obs

slagalS) Aye yo Aa gud cl)

Ce pail etl (1) ADE sae Ga J slid lash Gulag) aif lI,

Nadine yfiey Ghul Ids ole cole got gle Waal_tel spill oda 4 Lule

oR pe hes Eee cd Athibend de DUI Alleall US das J sliall 0 sis

oly stall Gay pall Ua sill ALG GY Ge Dae ALY

CO Eee cd thtbead de DU) GleeStly Ids ah oy 5a: Ap prenall ALeall

SG Slastads clad (68 Le Sal cys alo eeae lis ool Fst I nla)

ain Ge Ay penal) Adeall ol pa) Qh Yl Alda!) aes Ca ges. gis)

ALE ol 58 fa Cob Glad jaa Gdsy Cela Globe Gaee dygll J

eg nec LY) Sti Gye Aaa
VoVe Ais Adige VY 28 (3) 5 Se V4 saad — Apes ll 5 pal ve
Fg gUaall 4 ex all A Leall J Lita padi oh Gd Abies Glad) Us (¢)

site Goa plat Gf lie 28LZY! oda Gas peg yet (cll Glee
Be Nye AG ye) Santall GLY gl IGY 99 Gye Lygline | laa
Baadall GLY sll GIGY yas allaall oda gag of cle Ge ee Gt Gell
aly gal g IA (8 (Sl ga) Gaus) Qagll GP lad) Glee (4 LS SI
Ce Sy pall paddy grag Salil cs peal la) tall ul jo
AS Ey (Mga Vl Gus) Saag gh Gulag! Glilis Uy geil lust 1s
+s Fill ja 5.s Ail yo La tay Asin) CD Leal) yo Lagl dest

BINS sla fas Geamedall Jy fill ye Cola Uaslae Gatky alle Uf
oil He IB Late Get Sos 8 J Gl! QM Jee sl dns
LB 4 a a gal peal yy Aap Bld Ug) Ula «uy
SL gs fad All 5 sill ge lI, clays (7V,0) Aiba (8 Laas,
Balad) isk Sula Y GAN dae ( alluall) tual) fa 48 Gay GIS ill
a8 a8 ye Ibtel cl) ASLAN) obs Gye "a" Galalls (1) (i) dsLutl
Sarg alae ee 8 any (alleall tty Gala) Causal oa fa) hy
sLyLall Say ye 8 8p gltball LEY sf Bj) Laue he Gulaall y gael ja
cE oy Ls (galls ol all) (gps Jus gh Sid (ill y Aiailll jal
SDLicall Gps Cd aaly og baad doa gall Ss eI GY alls aila yl
ails se US Ge (12) te Gud oy US ed Gall dst On Ans oul
La GDI Save (Atle) eluall ads ad Ga GIS Gallas tll ow
ecledll laud) e285

eo 8 jal Alla Baja 8 5 gud jae 5d pie Alle (45
cet La id ay GIS Gs GY Ged Gl gs (10) pe Gaskill
yall 4 oo} ely (fins dead (All J gu Jaws gle SUSY! ab alld
elas ge al Ts Ge dag ysl CDLeall Gye oS dat ll Gail
()) aals seb Bad Sa eI GY galls

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

vy

cB oped lel 4d Je Y og (V0) phe Gad) p gill old ay 158
pedal gud pees 9S «coal gs a dang yg CDLeaL Label G pus
eben! obey unad 4d oly cll IU a gill cd auc peal ya
Hani ial Sal)
(ethtahiiatel

» A hay
stitial (AS Al oda Gh ps yy aes (1) AIG ll Als a
cB ALY) abil (ys (71+) StL 8 GED Clleal ye da Sa
OF gle galt (apie) Sie lI Mie Uligsst oh al ll otal a
el nal i Lgllsy Gay Gile Uni! baal dang USS a Aaill Iba GS
GAS al Le) Aya (ashe) ade oN Ugligad ety al Gia Gile Ud ye Slee
ote (Aaa) Glilbia oli gl) aa Gia alld (aS LK Cle Gul!

-Adall day
sell lat ABLE 0d Gly ps Gy acy (1) Asal ual Ales 8
Fey) Aibaiall yo Adll (11+) AsLall Ga ADE Clea) ye da Sa
cele Ap (258) ale (ol) Ma Uehiget ob ol all ch all a LA
clad i LG: Ge; Sle Lal sass dang JSS of I Ne GS of
GAS al Le) Aya (ashe) ade QM Lela gad ety al Guay Ge Ud yo Abel
Je ASN) Cildbeiey old aac tn ally (lS GDL Gle Gules

S

Adal] Aas

EDEN lilly Gy all y AAA g AANA GysiaLally UDI! ane we
Als aie oldty Gf Ssldall le Gary (f) Aucslall solall ode Gye 3 pSV
oe a} ald Alaa) ya GL ye Canal) la yo cya (A) AuatEll Aiaal
Ap (258) aie (ol) Mie Uh ga

YoY e Ads digs VY 28 (5) 9&2 VA aaall — Ayan pl sagyall VE

ie oY lela Gal pd Slab old US Gl Cy a a a geil Gey
LBB y cA SBI ged Sy fill yey coll Gall Les aad BGS Gly Laat (ae)
Ayaii (2 8c) ade QM) Cb gm LAS Am) all ogy Lin pied (2) SAIL saLall
Gra Sheth J glad gl ge My ol Shall Ge Leslee US al
SM og sled GLEESL IUba) Gulag Gra pedy sf dre pads duel
GILSS GLES! age 5 cle Ail yall 58 Gilad Ga Bel ye ge ll J
+ (8) AA sald Getdes (DAY! are wey (¢) AE Sale Ld
Fides Geb UGS) J pis) Gin Ded GLA sas) Gulls 13) Le Alla Gay
(4) es he BY 8 fds J glial cea ail (Sal I yb Gye 5d Gl
Gis SIF all J Gy MA Lad ys GLES! Guid Ge ARS og Sl
Leg Sail Ida ge alate oh of gle «isa Ge (le elit ULE!
Gad 38 ad glad ade Gi gy igs gal (1) Gaull 3d jl Y
9) Albay Le gad gle Baal! lB cg glug Ley Cate y gi) Alta
cS a) all aaiall, Jatt Gf Sy full phy Mall ye vy Jsliall Sy
Als dd Galas WalS Cb ans as ol le Aut) Gaull s gal Ye
Bg) Gad cage JE) le Seal (1) de Ala Gall s 8
a8 hal) Clase) y Cals, ALY!) Gd) Abs GLI gill, dahil
~ cola) Ail yal ab
ALY sated) GMS Ayjlus Leds Grails glass Cilbd (J jliall pads
AgLey! Call

» A LS¥) (Q)

SF LS Gee 9 LHS! Gone My Gf Gs 5 pb ch DIS J lial psa
J AAS Cay Sle Ubi Gye Saal s Baay USE (f ibiall oy 6 je YI
cS Ihe 8 a a BOS GI bts Ses Sle Lhd Gye el jal
Baal) Cas gas 3 fll obs Ge Sul SL jill Ge GY) all 5 LK YI

(3) aa

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

vv

ce ABH Gls Gs pe Ss ABLE! oda Gan ye cs sts! 185 Gd

GAs pT La) del (i) dcclat) Sala) Gd dle Ge guaiall os lel

(als DIA le Ula!

Oo fall GBYL dale 4 ye ARAM Gy Ss (5 Laill GLinsy! a

SB Les) Aulgs aie ay sll ISA Littl ally J slaally Sula

sAdtlea Lele Ge patel) Gal

Boa 8 Kaha ge bikie! lve of dat 5 y8 DA yl jpn

Au ly doleiil je dahil 8 Ad, sll Shiba of cb! 13) saat,

rd pds ¢ J glial

ABLBY) odgy 52) sll Ailsa yy ailel jill dalsy 8) of Sléalh 9S I (1)
snail) jaghaiy diletall cls — poo) Y tall as deat Al's
co Wiady YUSE le LEY! 654) Alle Ulead dapat of Dg
5 fclsal oll Lal UY! cls la gll (SS sliall s Gules!

(Mle «slay Gols! las tS Gibs} pats J sliall old (Y)
chal lls GLI GY! Gly Ga) ob Uyléall gf Luis os 3 of Gala
ALA alacal) cls aap J

tlUbsy! laa an

alse clad gf astill el ae — UGS Jylidl Gul! Shas JI)
edt Arb Ge pgs (VA) Cutlery dale sy DIS — Cull
Fabia) Ge UJ sléel) ISS GS Adbiall Ge Asill J lial! jlasy
Sten (VA+) oAlall, GLa 5 olga ayaa Lyle oS

(VAs) celal, ald) 3 pa DIA LES lial Gul) Gybal 19 (1
cABLEY! 03g] Vid atlial y5 abd silly Gas) of J jldall of tasty oy
oe pli ASS fb cUslay) Ge Backes Us dilue pi J
slid ad ZS ye Leg (8) Gueed oe Lobe oS ddaia
ji sash at

VoYs Ais dlgs YY 68 (Gd) y Ss VA aed — Anau pl sayyell VA

(\As) quale, lal 38 DUS - LES Sule Gulu) Gobal 1 (r
WS yee Cus og ee Ot ISHN GLb canes Gal jie! ela — ag
J ABBY! 24) Vy athal yy ale jill Syliall clay Gle Glad
GIERY! slid 155 5S) Gila Gye Bains Ls Lac aap
staal Did ryt Go Loge (V5) Gund aay ube ddbaiall Ge
suse) ast
Ale BaleLs p Slsy eats A Aiba) Go eje Gh US Ge I slia las we
Aaglal JyeSl lib oll, cll aot vic ale Culs Ls Gl) dibiall
(EUS DIS cle J sliall's Gale) ill s I) Y)) Ss fill delice 8 Ae pally

dest dleil) Bald!
Gill il te ileal

cA eens of slits olay) le Gans duet ade Sg) (le Hil yall aie (1)
"aS Galall Assshull saLell Wigs dibaiall (4 Cibaally alilll 4S 5 ge
lay one GLE pay (' AS pall 454" Cb Led Lele Gh)
odds vauill Ald Sy sill 255 acing of le « Lgeut cle Lex Soléall ,
Zed gall Cal gill aad cual ¢ ULE Aadlice AS pb Gy gS) hgas AS tll
Zl sly Call sill oda led GagLB Y (all aga Ga grag Gt dob
-(Capelall ade) 4S fickall 4S pal) Gul ade) ABLE) oka Go pad we
AMG! ode Gal EY «J sléally 4S futall AS yal Gd la af (le 5
J LM Da ats LBV ceil Us sl sill alah Gubst Ge ghied
 etligh oP Gath oe Lele Jay Ley Sulitneall
CAS phy Qubelall Libs Gy F Jacob VAVA dual £A 98 y cy gilill —
valall ¢ Uail

YoY e Ads ddlgs YY 28 (3) ys VA aaall — dye pl Sayyall Ae

CS py Aad US 5S cy gild larals VAAY Aad 104 Ady yy gilill —
3a gdmall Al gisall GIS GIS yall y agus dane sill
elLhal SLi GLa a gsld lal VAAT Aud VY oi) yy silall —

AUIS 985 alall
cabal) Glee I ¢ Ubi GIS pb gd rel 194) Aud YY 2d) oy sill -
Veet Aus DAA a8) oy silill Gyo Guskall Goll yo (itil aeaill alsai —
DE gc bats eal Sealy GIS yall Gall gil Jara
sete) tilly Jeb ala

4S pall Lead "3 GaleS ASLEN ohgs Gi ye AS ball 4S yl) Gaul de (GQ)
IY Ss Hl p55 ld 8 Ge yeah (TF) BOE Dla 8 AS jal
gat Zea) Lis duel lack slaall SM J can jll ol gus duet ae
Be Gyo GLY y Apailll » ea) Cildeand As jh gall y Leall ali yyy Scie
Fedld AS fk a) AS peal 99 SS IMU pagal ade 9 gS) Azaitll (2s5c)
Gra) ial Joists gal Glel yal AF gl dale O59 Lil 2d
Vebisad ois al all dilaiall ol jal ails Ge Gill lsd aie 4 LY
Aga (280) ate

Sad) SLighee Gye a jal A jl gay Gee Gali y; AS fuall AS pl 5 (¢)
gh oh Apailll ade Lead acted i) AML all ye ial ¢ jal Lyall,
ce Legs (4+) cone Sey Alby ye ade Malia 9 dilaidl Go 6 je
AS full 4S yl) andy ode! () 6 jill Lib aS aad! As all als at
el pa AMM AalLall Liat aj) yall y eal alias cs sie lB) qalt ys
Sie ol aga 5 dabaiall Gye e ja col Anat» Ga Ghee (ye a jo
Aa) Anal) Ales Ud eal (€) day) jules Y se ge gd by daa

Fa NW chy (Ssleally Gola) Gu ale Gay 8) 2c 5 col a) Ayla
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

AY

Al xc 50 coh Gag) ld ae Ag Alle dis US Aad AaLA el (€)
deal ealinny GY! Gebietes -(Ssliells Ulead Gy dle Gt
sLagale Aaa) yall AS jucdall AS pail) 5 Ja} Gulaad 4a 5 gall y

Ce ty jal Gaal) 455) p05 ae Geli Audis cle Ail sell y deal yo piss
(By Asai ade Gl) Aly ga Syl Maal Gao Ja Gl Gd Cel Clbee
Aas} oll Sala]

LS Gas (V+) Ca pte a sall gar Y ne 50d AS pitiall AS ll gis
4ghstl 4a) Leila is & gene J sldall ol) sie Spa apa: Ged
GY gap 8 pale (IAI yell yo CAN ills J NT Casall (58 cits
Bacieall 43 i) galls Jarl) eli yy ae Leising AS pei) Santa GLY oll
ct eet Loge at Lh 4) al Ida Ges Gd SS ol
+ el Als

ek pall Lath jell GUIS Gyo Sateall 8 still Aalst) atlall ads
All a galls (1) Ds) egall (ca elds colisl (a) 5 sail (8 Shall
CM Saad al Gye gdall oamall a gall IS 13) 5 call all le (10) pte
Aah pill Daal ag: (of ay aia

lee cob GAN (od Ugh peed Cant Satins Gly AS pital 45 tll ¢ prex(_a)

MLidk gree BLL og peall pay) lil Jal yo lis 5 ¢ sie
all Jaa Gye by panel! pasty sete SL J still poss Sil
asad go (8 Lele Spread oy all Glassy atliall Glal adal
AS fuel) AS pil) Guladi Agel yal gage Gh dae al (ol) Xe DUI Alle

ASIEN) ode Glade Ye patel) Wikis gli 5 weal dell
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

Ag

4S pA pa Aadle die US Akg ul Legs (V+) Gall DA Ay
Ale Wriee Lhe grag co Aveidell stall 4h, GUL I) 4S yadall
thal 8 ba atall hall Gay 4p Gh fine Glue deal ys GiSs
Fates 8 tall ape lls Ae Ad ental Ahead s Glas GMA Gila
AgLA Aad)
Ye Alls Dygaall (4 bail 5 Ail ce ay Giles 3 yd (DA Gay 14)
F_ALLY ol placid Gules Gay auld clglasial 4s pucall AS pill (Sey
Soa) fate Lich A a Gn gy ab a Suey 1S) sail
WAS fall 4S ANF glad) Ghbews
Satailead |) Salk!
Shaki poli |G atl puch |G ala Seiad fed sei
TCAILSHN ha saad
CAMS) ao Aa Gearadell Js jill (1)
oj LBL ohn (8 deal pally Lola Guo pun dlel ys as
AILSA AS Gye Coley! Abel g: osleicl oi Le dis ary IS J lial!
Asati)» Sa) Seber Qe Ask) Claill y ld y prone y
4 Lee Sg ots ob ASLEY! 038 Cn gas [gy dileiall Gihlealls
5 Seal D5 SES Gye (20) Sala (28 GED y Aeaad ds
Ld (caalide: Aabidl ayia Jala Ayaiill aie Quen yo 4) Ladin)
Nae AM bigs Adds fall Gilbert 8 prdina al all's «Age!
MAMA oho BY Gemedall Jy fall! 3 les ch Led Jy jill
Casa) JES Cae 5 ast Ge ey La) las ail Gabi y
tadalafil Clsaill s lds poll
Lins Er ad Ody pea eg CaS US (pied "CALS lads”
ANY) Shy pels Sta a Ey ell Ge Grads
Aga geal» A8Leyl

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

At

eli_asl) A pailll Clb y pea ny CAMS JS in "Ayal clad" — 7
Bb) pe Shy penal Go Leeds Ley «(att Gls pene
Age goal) 5 AMLEY 4 JY! Olds peoall 5
cM Haag ly peel y aut IS (oie "Gua ald g puene! 17
ail g Clb y yrenall » MLS Coy og sLeill GlBY) a ae Gad
sSDYEOU dale Ablall pe
Fes cals LY! Ce) Se ds pene Jat call Gay
(Sidetracking) (lal) dat) sb Looe UF Jeti Y Lisl, Upeill
Sp eeal Satiuls sil ailall jaelly a lly hs Ila yuki, yéall sale! y
Les Ayah ll 3 peal» Glaysaill» Glinsill» GLY, heal Gee ja
ee) ya iby
aradall Ss fall Ge Le atill Old 5 peels patil Crnall lass a fia 5
zgltill gall gle CauILSal) alo fuse
Lay! cr Dd Lets SIG Ls lll Got Le TALES tag! (1

BL fa chsh (27 6) RLM Ga Oy ple Janes a fiat cag Lal
Fa 8 gh SL Gail ohn Led Candy Glew (cil) Ay pall ual
SY GS Ged al ccs bead cty! Led lay all ay pal

cg stl CLAY! cay UH Lede pSI i Le ld 8 Lay "Apel alas’ (7
Fa 8 Ld fat lps (71+) AL 8 Gp pe Uae 2 fa
Fy poll AN Cag) Culdaill oe Lead anda y Clas (ill day pal
AMY 5S Ged UH ol cg sla ey) Led fay Cal

cig Lest LB cay tay aed y les Gal" tll ly yaa! (TF
ods Ligh Cada y Co des Al day call ua C8 La) a fad Ge
LEY Leg fy all dap eel dual af Gb penal» Gala
lsd GS GALE gl geil

VoYe Ais daligs YY 68 (Gd) y Ss V4 aaell — Ayan pl ayy] AA

J My ea gf LS Gals Gf day pe die AF (8 Gan 13) (E
(T)5(¥) 5 (9) Lill pL Sal Gon yey Laake ji) Gal ll catia
lS 8 GMS oa SY Guemedall Sy sll US dad Qe a 53 ALU)
(Spee gf) Aaa 8 Losta fa a sal 3l Gf ay wall Aina
oes ls Ub alld sa YF de cals a as of AMG ays pec
oisldall Auuills 48! ode clindi! ser J) ya

iLice Ugall Ua GYaeall gle els cldy pusnall y Cauca) ala jiu (0
ols gay (Abe ay SSI ey oll Aad) Cael ds aay US Cle & j ps
Fins ay cod Unload iy Y slo DU ALE lb y pene y CaS Af ola
Aah gall Akal) aay (cd Lasla SY a fi ca 5 gl IAI ES Gee

Faget Lid ye (Y) (i) spill) a ade pa genie ga Le elt (1)
cle deans of 4d Gay sla Gd Aeghill salall cya (1) (8) Sill,
ah Gall GAIAM sha a Geamedall Uy siall JS cds as y US ellie y
5p AesLal) SoLall Lid Saoaal) 46SIL ad Gycaill, dle J paall
te) GMS) sa ay Gemedall Jy jill US deg ay ji Lente 5 .(a)
AL aatll » AMSG) Ge ( Axghull salall Go (¢) 3 pial # oxaall saul
cB Leg IIS all gy (8 Wala fal wa jal y lo judU AL tal) gla
ALG 4a old (£) (1) (1) 5 it Agha) sald eb day BL ld
dai) Gail a! Cal SH) ala NY Geel Jig fill Gye 30k 5M
GLYN Lach Gl Liab CJ sléall » Gale Goi ani Ga guage
(1) (GQ) AxsLaall sala!) (8 dace gall

EMSA) oa fal Guat Ge Leama LY ads Gf slid gle Garis
Os Lead yl bold i Lge eo peel 4a phlly oll y 1885 (1) Ld
AeLall alall Wy Lye (Y) Lily “a” Gala (8 52) gl gules) Lau

(") (i)

YoY e Ads days VY 28 (3) 9 Ss VA aaall — dyes ll Saya) 4

JS oF LAY Gay clogs (9+) Gundy reps di US oa Jd (1)
Ce Ligis JalS sha ILS Gf oJ léall al (lS UGS) Gas yay
() jG ba (+) ASL) ga Atle he AMSA slo fad Guat
AE "Gg 8! Mabel ye Ala) Cy 5ll Gy gS) laud) 1a g Lye ode
ALS a5 WI by tld Geb GA aks Aba Gl Ge J pace
Aa cle Hee ee ool gb bee Gold Lele het Gall Lat cu 3
Ger 5 gly ad 2,8) Cau to iu Gemedall lal) cal
NS Vay «Glad Aull ayy DIS dilaiall yo 5a pba dives J ldall ad
CALS) a Fd Gill Gye Lge sla eal God Gala Glia
AIS day GURY Va Go AL Gl co 83 GyLull be tly ke Lhe
ie lty) plucill ()
ial Sy dll DES ye Audtiall (710) tla 28 site y Aevad!l (1)
cet paths pill y ASLBY! 9 Cin yay Ailaiall Gye 4) ladinnall y
ad Lab Ade as) US J slitll 5 Galea) Ge ead Ady fill hve
=2('glany) plac) ") Alla) 4 ai5U ld yy Gai ys als

rebiisiall y alAt cy 5 (1

Any Biitinall y Gita! all) cy 5!)

, : | Sally HUA ode Can gay Ci ans
Lia) ie) F ;
3 “) ey Foady fill cL gta Gd padione | / GSaal Noga
(6/5) asap [Gms Dee aren
(.g.5ht Quy aug)
gomt | Ul gf ose | i ct Ans J Aaya dual
(44+) Ala (445) egl5 22 rs Salad sh ge
osigted fy | JS clad Aes ol Maal dally
oo ny ot Os ral |] 4
oN (08) 230 Oo DBs 20s Oe
(Z¥9) «gla Vere ess J

she J oe di

gy ApLd gsi cl) dus J day dd dull ;
CI | poses a |S EROS PSOE SANT Jed ns ts
Aad A SIGS ye SH 5 Ve vee Ge

(Z4Y) La

(Z¥A) wgldVeres
Budi Qa ce Os BOG | ASI cl) An 3} Any pd Anal

(297) 48a) eglZQTr ves Ge

(ZY)

YoY e Ads dag VY 28 (5) 984 VA aaall — Agen ll sayyall 4

OSE y dant
4Gud) fe)
(Zr 4)

GF Oss als

(24)) 8

Bi cli Ans J at dnl

egl3GP res Gad J Oe

OSE, Ls

OS) cli) Aus J day deal

—_ A Oss OU P -
FaLd) 28 ye Oe DL gree Ge] GY f+ Ge ST
| (24) La | . .
(Z¥A) wl3oVo or ghee SH] doe Bly Syd
OPE tee | sos BE) Si cli) AS J ed | a ts Gabe
FaLd) 28 asLll Gad J oe Dg Ve ee oe a5")
(Zry) (A4y) wgl5aVeres
ob ODEs SS) cli 4eS 3} day) dual
1 AGL) a
ZY) Lal) wef Vs &
¢ (248) ali .
ORD, ABLE | gd Osiary gle F '
oS clu AS J day al dal:
AL) Lal -
wg 2 vee gst Sg
(ZA) (Any) al a
OF; dame | Busines HU] si cli) AS J day pt dually
AL (A 43Ld) es Dg ree Gee] GY ga Te ye sl
(ZY) (A4Y) el re ver glut J] sh oe dlls Sop
POPs | osesde | AS cli des Jay anal | Ye Ay Gabe
ASL) Fd) A Gad J ge dH GV eee os Sul
(Zr) (248) gl3aYe res
CFDs deed | sins Aeed . ;
SS) cli) AnS 5} 4a 54) dual
Ld) Rudi
e [sar
; . w/5GYr ree’
(Zre) (A409) “

Ve¥e Ads days VY 28 (5) 9&4 VA aaall — Ayan pl sayyall 9

OFDEs dame | od Usiny ADE , ae .
Rul A Lal ned “
(Zry) (A4y) aie os gd Dom
Os Bea] Osa dert | isl cts) des J day day
skal FAL (A es LE gree Gen] GY ga Ae ye isl
(Ar) (248) wgl3 V0 vee gated J] sl oe dls Sond
ODEs deed | Oginy deed | ish cli) Aus J Aaya dual | Ys e+ gale
FaLd) 28 FAL) (A Gad J oe Dg Ve ee oe a5")
(dre) (A409) wgl5aVeres
Osis dal | bossy ef ~~. * >
uu 3 Py, JS ll AnS day Al dual
(Zr¢) (Ay) ASG
sD Ge . | of ct ao J ea
(29%) asta \ gS v4 GILG J Ge
OP dued | sins deed | AS) cli Aus sf day tl dually
AL (A FAL (A es DI gree Qe Ven ge SS
(ére) (4x2) goede eee gas FH] dls Sol 9
OSs Aa) | ose tn | sl cli des J Aaa | Ve gabe J) oe
HL) (A Fd) A Gad sh ge dd 5 Ve vee ye Sel Ys
(4r8) (4) wate
OFDEs DE Csiany Ane Nae oe,
Ld) wll PS) cla) ARS 5} Aa dl dally
(/ry) (Any) egQl3Ve rs ow

YoY e Ads dys VY 28 (5) Ss VA aaall — Ayan  dayyall 44

OSs Aad | sing daned . ar
JH Gli AnS J) day pt Anal:
dl a AL) ;
, , JSP rs Baba oe
(Zre) (An0)
ODE; dey Osis Hi Si cll Aus J day dd daly
dl a FAL (A Gs DL gree ye Vs Ge SSI
(Zr) (ay) lb )e ee ess J] daly Sol GY 9
OPER | oss deme | Bh cls) QS J day ptl duals | E+ pala al oe
FaLd) 28 FAL) (A Gad J oe Dg Ve ee oe od Ys
(Ary) (A0Y) wgl5aVeres
Osby Gl) Osiny Ald ‘ .
FS) GIG) AnS 3) day Al deadly
Budi a Lal A
wl5eterre’
(Zrv) (Z0) vl .
Oss day Osan Ae } .
JS gl) AvS s) Aap ytd Anal
Wud a AL) -
3 : 522 ore Baba Soe
(Zr) (204)
Oss BE | ogee | AS cl) Aus sf day dl Aull
AL (A FAL (A es DI gree Qe
(irr) (ANY) wl3ro ver gga J Véw ge SSI
oss I | ose tale | ssl ctl dus Jaya dual ed Noe
HL) (A Fd) A Gad sh ge dH gee oe
(Ary) (Z4A) gl3aYe res
OSDEs asl y Osis Aan . oe
PS) cla) ARS 5} Aa dl dally
Budi Qa ull a
, , 7 Peer
(Zr)) (244)

VoYe Ais dalgs YY 68 (Gd) y Ss VA adel — Agen pl ayy 4A

(LPG) hse Jy Gey Lal Go clay plus

(LPG) Sleuall Jo sill GE 5 Sa (¥
FEMS e SLuS gl) (LPG) Sled Ss fill je Glues JS Jagat oy
ale) dala (yo datiall jal hes Gl) Lgl) ci jhll ye

hus

cy! aie Gal Ys

hamall Jgpeial Jy San
4 BiL_adlly gi tall (LPG)

Cay pa
glial) camer | Gules) canal | pally A BUN! ola cag :
| Sed Noe
(4) (“) pab Ay fall clbeall (pf padione
dey
(g/¥ 8) pao [ptt ase
(gs G1 Busia)
BL om | BL Bose | cli) dns J day tl dually
(a) (145) wglVG Ogle Vos slat J Oe
OSs tad | Ogasals | Si cle dS J dad anal
Ld) Gs RL (A om dls GING Osle V+ Ge
(Z¥8) (74) rGlT ossle Vos gad gh - ;
gabe 3} os dil
OSE, ABLE | gd sy GLE] sh cl) Anes J day pl Qual .
Sod ya ts
BL 8 Ld) co dls GING Gsle YO+ Ge
(Z¥A) (ny) Ql B Ogle ove saa J
ODEs dams | A Uses ADE . .
JS) Gli) nS J) dad Analy
AaLall fe AGU)
11 Ose Ors On
(Z¥Y) (44)

YoY e Abs days VY 28 (3) 9 Ss VA saad — dyes ll Sajal Vee

OF; Aaa | oseyasly | dil clu des J day al dual
Mull a Rud) a ING Oodle Ve + giles J Oe
(Z¥8) (24)
OFM ABLE | sins GL | st cla Aaa J day pt Qualls
Ld 8 Ld) A om dls S/S Gale Ve Ga] Nop f+ oe Sl
(Z¥A) (Z4Y) wg" Ogle YO+ gs J] sl ge ily Sond
OFMg deme | A osiny BE) Si cle Ans J yd Ana] Was gabe
Hud Ld | By G/TG ule VO+ Ge asi
(try) (as) 1g[NG Ogle ors slat J
Os Ts Osiany de S », ;
SS) ql) AS 3) day Al duals
Rll Rd
aa aa Jra ople eas
. Cus a &
(Z¥5) (444) Ma
OFM, ABLE | ogy GLI | i cll AS Gf daa pl Qual
Bull a Mull a GING Ose Ve osu J oe
(Z¥A) (74)
Oss dee | os MDE | ish cla) dus J day al deal
Mud) a Mull ga os dlls B/G Oslo Ver Ge] GY 92 Te Ge SSI
(Zr) (44) wl" B ose Vor gad J] sl oe dls Sand
OF He | otk t | sl ctu) dus faa deal | Ye Ae gale
Ld) 8 AL) (A os By G/ITG Oaks YO+ Ye Sul
(44) (748) wgl"B Ogle Or gad J
OFDEs Aad | Using Leed | ate .
Sens 4 cay | OSI ele AxS o) Aa al Analy
Ld) 8 Ld) 8 Jr cgh org
(iv) (an) AIO O® “

YoYe dad a
ass VY (8 (3) Se V4 aaall— Apes baal 67

OSD 5 dame sy gina y MDE y
sins ADE | Us cll 4 j day ytd 4
Ll (A asa oe
Ld) 8 F
“VG Ose Vo Gs J
; = sks 5! oe
(Ary) (as)
OSE; Has gas da] j
Osy deat | ts cll ins 4
a ; | ASI cl) AS 5) Aad deal
a UN | oe ly B/G awk Vee
(er) x4) rg @rs Na Sas,
. [VG Opie YOu gst J] le j
: wa ee © gt J] 3 oe Bly Sol
- . gi) AS 5} depp Anal | OY)
way . » ayy ; 2] BYsa Ves Goby
a Oo dlls s/h G Usk Yor a5")
f, vay) . Y
—, (452) “GING Opda ess gas J
Oss Aan) Cs He
wud waa a JS) cla Ans sf dad daly
(rs) (as) GTS Sse Ore On
OSE; Has yg det | dil
Oss de) | di cli) 4 j dad 4
— ; TES) Ans I) day dl Analy
a Ala i “VG Ose Vo Gs J
: cree
(Gm) (244)
OSD; ened | Uses Lead 5
cpny tne | ssi ctu) aus 4 .
yy JS) cle) nS J Aap yd Analy
ey ASLall GA yes ;
ey G/T G Ole Vive
(Z¥0) (an) aeeyere) ae es
[VS Cagle VO os sad j a) j
Fa . - ges 1] ds Sr! SY 50
sty te | Si clu) Ans J Aad dnl | VY j
Ld) 8 ia i rN . =v gay sos
5 [NG Ogle YOu j
(Z¥8) (444) > “ ——
sg[F Bogle Ors gst J
Oss ADE ys s 4 :
Ose Aa
aul A aul 35) clit Ans i doy etl Any
(rv) (a) GING Gps Ors Oe

YoY e Ads ddgs VY 28 (5) Ss VA aaall — Agen pl dayyall VE

OSD s Raed | Osis deed | cll Aes J da td anally
Mull a Rud) a 1gING Ose Ves Giles J oe
(Z¥0) (748)
OSs da) | sey te | ASI cls) Aus J) dad deal
Ld 8 Ld) A co dy B/G sila e+ Ge Vs ge si
(Z¥ 8) (445) sgl" G Ose Yor gated J] diy Sand GY50
OPEB | oss deme | Bh clo) AAS J day pt dually | VEe he J oe
Lal (A BL a es iy G/T Osile YOe Yo Sxl Vs
(Ary) (A0y) GING Gale ors gga J
OF UL) Csiey AnLS S .
‘aa gf aa fs JS) gli) AnS 3) day Ad dual
rr) (9) glX Sale Ons Os
OFM Aat | osey tie | i cll AS Gf day pl Qual
Bull a Mull a GING Ose Ve osu J oe
(Z¥8) (244)
Oss DE] Oss deme | IS cle AS J dtd dell
GLa) aL GA co dy B/G Ose e+ Ge
(an) (74Y) wglT gale VOe gas Véw ge SSI
Oss GI | ose asld | si cli) dus J day A dual Aid Ys
Ld) 8 AL) (A os By G/ITG Oaks YO+ Ye
(Z¥Y) (24) gl B Ogle Ove psa J
Oss ass Oss dead » ‘
ud ia gf SS) cli) Ans 3) day Ad deals
(aa) (748) lV G Ussle Oo Os

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

Jains gill Anat) audi aulal le Cg jas sill Gb yy jes Cue
FS VI baat GLY gl IY gay 8 yaa Gai yy je Gg ghee ll
Jaash o55-S DL pooh 4 gleall Gy ALA Ge dee SI
are Alle (45 «(“Platts Crude Oil Marketwire report”) _,) Sj
DY gle) jo tee pte Came dau gall alld ayans GIS)
cis sedll Ge bgt DE IBY! le gS Sle Jal 258
SSI ples Gl g saul Guy Ald dad Cle | ts» GI LY!
Bay al 1a) sf Aileall joluoall ob fie tga y atc Alla Gis diles

clad) ecieg aT Gus GY lal ayy Ld tab Gay Ls dag ans
+S gy lA Aad (cle | shits J slecll 5

(¥) 5 (9) (9) () Aad Balad) (oa Legal) Lal dail! oda Aa gy
(a) 584 AagLall Solall Wy Lead GG peal iy ode

aoe SEN Shae ila) cf ban cll 8 Ayiled dis JS Aus ay (1)

cole pi «(a) 58 Magli SaLoall lady Sgldally Gala guy
FS Lily ((5 fits Lelie) Usted) col) (Gath Logie) J slid
SLAM ALS Le abe Cedi Sl ASU Ay sls cae gy Gf Shall Ge
ASL fd rss deed Ge (gfe Lene) olay alas cil
Slisse Ail) oj 8) Ld Via Lge ileal) SLY Glu Ge (7V0)
ARE wie Lage SL G58 of bpd (adil le) 4 Lal jk
Ce lag (Ts) Cosa DIS «(cg jake Leiden) Gola) ada LY
SLE Ae (Cyril; Logline) J sléall y Galego) clall alld dia!
lay Clits 8 La Galill GE @ pary cae y O) (uaa
Alay aglall Sal) Gy0 (4) 5 (i) oS iil) Gen ger JL Ge J lial s

By Sdall Ayla Lull Go al gl ay Ga

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yedA

gf LAY Glas! Ga yall VAgh fine Ghee Gf Gait jle Uauns
Bal ML AMS) pall 8 eg os gall FLAN She Jaudy "edall
Beta) EN LeS Ge (ZV 0) ASL Go Gaetall ys Lesa) Anaad (le
SLR yj GLa Lge ALE 9 8S Le Catee Liga Yule
J SY Glas (8 Baud SL Gl Gy pd Saad "ce pall
abot) Mixes Allse ctl 9 5 V5. jladall Gadiy Lgucadad y "aiall
BLN Naa ou Vg lata Ba gl) ee geil GLI Va Ge pads
(1) oS Ha) a gar SLAM Gyo J still Glisten Gyante (cute gail
SL Nae 8 Bp Bs J lal GS Vg An sLall Bala! Ge (Q) 5
+ tey alll

(Costly Leghinens) J sléall s Gules) Ciiisl 13) capsid aise oo! ks GA
Ay geet SLY AS Gyo (V0) AL Ga Quen y deed pals 8
liad qe Akal) GL Slee Asli 4 4a jeally Lyle sileciall
(AN 2) ASLAN 8 Gyrgall y Aes) Gas Goal GLB «(ig fide Lelie)
ey abel) Agha Gl AuS5 gale flail) 4 ginal) jlall AneS Ge
(ihe) HLAY Gass" eal J adsl ped Sle" Lal
ohn s adall gf aabcill yguad fled dy glisn jLall ye AueS Sah ((g fide
Ca prall SN jane Gye (744) GLIL GO sand Sale jae ad AS)
EN lanes Aula) 8

el) pals ail giall als (LPG) Sbaall Js full jle (le Gubis
Uae ks dale sald ye (G) 5 (I) cs dil bina 4 gal
as A BS dene Gl ye Gill (LPG) SLeall Jy fil fle
sLagic Ls J Ssldall s olay) 4 aos alec

YoY e Ads days YY 28 (GS) ps VA saad — dyes ll Sajal 1

‘Jas ali (¢)
SCHESiall 5 lal] Cy 3ll (1)
gal diate gt} aM) ho fu Genedall lal Cay jlh-Y

a sldall 5 Gola) Ad pre Aen Que 48LOY! ode clita,
Ape 9 Ais ar) US Ge "G pull
Fa Nd as) DIS dina 5 cen yall Lous giall (cies "G gull ea!
Gap Ss ee sh sf) Si J nla Gage Ge teal
Vga Rake aD classed Si of Abas lel Leg (lel Aes
La yb GIS yb QM) Segal dae pall Cle gall Laue gall
CAST yall Gageill AMS Alans Ai fle gia de y ys 45 Js CLS
Lads ALAS 5 yrccatll ass (28 (Capi) AL ge ald co jlaie ye
Saal aos GIy «Mts gadall Ay Lull lal Cu jl) aw age als)
9 Anais cle (5 shi i lal) Gu 5 ay 2 sie
Isiah lad Ge Btls ye J 3 pole des A Gleyall (1
ADL J byes Grp Ge alld 1S) ol pe de AS 55 Gh ol
Coppa ALLS ALons adall GDS is leg gh ll Shauall (Y
Si jltel Lite J Aus die Led Gell OS (all gl Sal
A poledl) gL Cag gus Gb salted AsLeciy) 8) a) Ga
jes ye ALI)
Le DU ca SSA Cs pat "La gull AIL 3a) p gedall Go
ALLE bol! pall laa Y peng Cully ill Cals ld
lial) Chast ela) ole) (8 Cala Sas Gh le 5 «peal
eliza; Lola) & sl gl ts slo sh UL jay alSll Curjil g si Anais
Gp jpies sags Aaale gal CDUaed Ye cll ye 5 Gaull
SSI Apts 5 ald cj dade gf ald uj USI Apuill oo le

pe

+Gast cli
Vo¥e Ads dys VY 28 (5) 4 VA aaall — Agen ll dayyall V1

athe Ge Apes pi Ais aay gl DIA Glanall ode cis ait al 14) -£
A Ay Ltd LAN Cuil) gus ashe Can ges AS sléall I/y ole!
Aunty Gy jae gle Les Lis of sléall y Golo! Gle ont
NS aN ay ye Abend Guat gill lal uy lh ye dye pl
ALAS C8 Lig datiall s Apulia! ALY) areas ald fiat! Legale 5
Ll Soy 5 Ae lly all Gugaill AU Ales Ala Lei!
ee 4) Jy ll dati Gla GS ett Gall dat yl
cob Rats dda eld (All (La gil) jal dabigs J pl
sled ge SI hed gy age agit Lab da giaall @) YI
Say cel i) poled oY Lal Ql 2c ll 5 4 gl) Glessall
Y (saul) cll) alSal Gays Ly ps dE Glanall ode 45S
cap laa!) LA Cl Les a Gal lb Ge Iu Wa! Catia
Leng Atal acl ol jal Lela Gels gl ley tied pnt
REN eliza AcoLall oy ol sill Es line gh Ll jay alll Cu 5 5a gal
ce} Gy pill ES Sp Ge ual! DUA) Go ld 5
Veale lated) Sal gall Gye alls je 5 Cy pS) Ani y AUST Aa
SM GE Ne gh silly cc filly Gant Ud Ge ale
«Vag (4+) Cyeacd baal Gail Sol all rol ial LLadl y <olatl
EDL ail oda Cs ya LAS call pleats (ill satbeall jue opus oll s
cog 3 (T+) cps cle ay Fi Saad adall Lay yoy Cllegsall Ged le
ce Gt) clad pa Al SlLeall sf Gay ill Gls le
alu) sl) Glad Gulul
ALAN Go Aad Gu Sed G] Cole GIGLY! 4g Gude! of,
Vig Lad B gs M8 stall jasall GSI oho Sus yeaeeadall
sell) Gy 5

Vo¥e Ads ddlgs VY 28 (5) Ss VA saad — Ayan pl dayyall —-11E

daaall saill de GB gall jase Gh Ssléall sf Guba Ge osl aly 1) 0
cA ctl) G gull jaa Ses Y odlel (Y) duc ill 3 ad) tes
Gp jes cle GY! Ga J yladly Goby! Caldas 19) Le ALS
Ae ary gh Ge AMLEY) oha Cin gas gids ola Gary pV dual
431d old Ail) ayy Agi aes logs (10) phe dusd DE 3 ull,
cel Sigal pay of alld a dy sl BE | Gob GY Sn
Sigg gl plat) Cay jl) GIS Go Gua yl sana) paul) Ye sal y Soe
AN Qo) dae tl pall jad Des Gavel «Soll iy
(See cise pal phe pa gall he Ga uy Gf Small le 5 «inal
Ue jhe s Liles Small al 8 ys Say «Stel Atl ey Gi
olish Ainzall 4a shally Saal) LSI ping GI LY! areal
Oe 2DE DIS (8 Small cle GUY) Ge Syldall y Gala) cals 13)
oo baal SAY) Gh Gb ol as) at Ge eg (T+)
aSaall SUS Lie! ot aid call Gl G gull yess ayans Alla!
SJ (A) cg pall del ll salall dy Sanna!) diseall dell 4d pow
Les sss le 3 SII all Lal 8 ott cal dies die Gl dd jess

oh path AUS Gb le ely Wl y casey Lad Ail Cyan
ANS ys 8 yee Slay] Gurtny LADS sf eI sléall J nla oe

© gail) le 8) hI ol) G8 LI ye el ye pail
eB ML dell 5 93 Ge TISAYN abs eaSaall OS ol aaa
2H Gap y pS A aS Anallell Js fill dele G3) ya
Hg Wey Ge Sad GS ol Sues Vs Aula syleall (2 lal
Sgt (S53) Aga y Bape Qe Male ghs CDE Lgl Coal

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yyVa

Fylities J USao J Carine GURY Gis oS ol jy Y LS
Sg Rebates sf Sa yell Ig fill agaes 3) Sie sf 6 pce die
SJ Sy pall 5 jae all Kgs yall J gall Labaser gf Uy sill 3 pruenall
ASB gas J Sia J Caley 6 pce dey (lttine
eal (6 ad A ha SILLY Ll clogs Yast
ata FAVES Mf Sy fall GIS pd ye Le yd J Gls ll og!
aSadl oS ol Sone Vs cleat Lae Sei Y 089d Gye Sal
ce OsgL (1) ott DS SEY ge Gay ol Lf Unt
FMS Ll) Dy Al ISS es chy GALS gh cas} » Lis!
hye So tia | dys So

eS cpSaall dans cliill Ge 2 LAI 9S Gadd plas! UL Qi,
aSaal Grete WS 13) gf coal! alld: lil (le 43 pad pre dle
4a pil ay 5A) Gadd UBS! ob Ald «o lleall ) all last 8
saa s sling} Ge IS alii 5 jill ote (8 Lele Ue peiall
-eSoall ales os silly

azail Galul cle 3 yiill ode ala Lidy oy) pf SAtL, pSaull » sary
Os Wey lA!) Guill ay age deal yes psig al data ALY
ch Ayal gS Gh de Sheu ala Gla gleally Gbshal
OSs Clogs J Gly J agie 4) dL J des Gre yn
Oly Saal) oe shill 8 Gall A sléall 5 Gale) Ge dS tied
58 Gap Gf Saal gray al cle # ApgiSe Gibtly 4) | peaks
aSaall ee A sleall s Glad Ge US Uslettty Gall Ida Cle Al gies
Ugals tg slind Lingle US SES LS 6 Gylill aye Gaal
PLAT Su jl aa ase Cle EUBYL Saal caus Ave 4a lil
SJ Ssldally Gola Say A Uys Abeta ibe glaall » Gibbull 138 5
ce orcs Bl Sal Go Ally bd s QoL Lets ja
wade JI dla

VeYe Ais dlgs YY 68 (Gs) ys VA aaell — Agen pl saya VA

Ssldalls Laler) Ge JS Gy tale Gail G pull Goes Gb pee pci “7

Ca lA ge Aes inal) Atal Qa Gull) Aull ay ve

ANS 558 Gaal I Selby Glad on Gaull ee le GY
gh Lea WY Le Aba Gig SN sa Ge cpSaall dd yea peal
ABs Me Jeall J pcial dag plas Dsl J Glad Ge
LAS ya8 ola fas) oy ald «Geld Akal aye Gall G gull jaa
oe LS le Abe salle ae SV) a ll ye Id 3 Ls
goa le lagi (21,0) ML) gb Gedy Gl aul) Whee gal
4d Gates GIS Gall Ges Jill Gyo NS y «(s) Ae pll Sala) 8 aml
clad ep 5 fa Lge g jihad) alsall gf glaall shase
2(LPG) Shell Ss fill jle 5 jl) ()

alii) y CAMSill sha us Gemedall Jy sll (8 age gall JM gl) -)
SEY Clase ALY Ud Gla all G pull abs pest ob gill, «etal
ge) ola) Gary (Gril Legivas) J slialls Gola Ga de jal
eye Shy lensy ells pes (8) Meshal sata Lady (<p te
Fall Del gall GL te gladly Gulia’) gy ale Gah
ol ods Stal ame cle Leie) Athi Ayattl Alay s
LRN g bed) GG! pone cg) jal Gee coluall Gace
Shall Sl) Glublisl « Apaiill & 5 pte jae Joe (cle Aad ll
peg GISLY) allie Ging Ley LRA (cle atbell «Jetinall y
(a5 Ba) Gadd AgsLekall al ju) Glalbe (68 Gelaall Lull jh
cell Apt aie a le Geel) GLa GS Gas le Gas
(¥) (3) AU SL Lads Jy sill 25 aleie! iby

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

\Ye

ala] JL Gs dueei Gee ja sf IS Usliall yoret dle (3 -Y
SLE aa a: (a) 5 id AL salad Lab ule ae cloyl
votlel) Gila jeud lish da poet
CLE plat] LE Cpe dyed Gyo o Je sldall Cay pet Ulla GS -¥
2AM) Gey GIG a oo yiey pect jy cla! G pull
Gg EN a be Gl Lg eet 5 Gall Sli! Gls aad ay =I
LEM a a tld y lal yup dale Gita jel
ca D Ula Gale Gl) Les peed ob Gall Ilda GL au GU
fais gall sel sll Ul Uyldally Glad Gy dle Gaia jh
del
Line CLGY! plu Gl Ge aguas JS Uli Gi ued UL yd -
Kell) Jslidl Glas Ge oa yi AI Gob I paeeill J),
wildy J sldall yy le GE) peal sls Lau iy C8 Gye
-eal2t) Ca yh
4218) (LPG) Stall Sy a Glee Geren Gn Glo ati
Cs Antal UB) Luca), CAMS) sho fs Gonedall Uy sill
Lingic Ls J SyLtall y ula 48 ae AL 255 atl ene
Ge ena g LAI Lia!) sie Ki gully Gliy pall Anal alld,
cig aT Le) Ault) Aslaall lady «Shall (LPG). SLuall Jy sil
(aS Gd le Sslialls Gilad) ow GEV

DEX 90 = 2 OE UF

wtéue

3 ygeag laos) (LPG)Sbe all Jy ll le ee = 2 OE Us
AIGY pg be sho sje Ge USI (GE gull 5 leg yall Apailly Aldine
LAS. yal) Sandel GLY ll
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yyy

Ld, Label SLAY gu daw gll Lill ABboall EY) La ge = 5) Gs
Barada) GLY pl SIGY 5 cg tie Gb USI bed 3 ff Gre Glo
J) GDL psi SB sell Nha DLR Glee 98 Le Guse US poi
(G58) BLN pele ala GL gall 5 les alll Apis "u's Gla
pal Gye Ex-Ref/Stor 52 Sil ales Glea give @ IS
dau giall
figs all A pue" nls dle ged) ODY j 8 IS Ii) Le lle Ga
lerdal (5) Ligh rad La nt 59 ose Ge oe DE
DHE Ge USNS) Le AL Gig Las y pga) lS IDLE 8 pall pel
She 3 DDL SB 58 pte Gee (5G) Aad ast ¢ Ua
stalls (wlio adit sett Ge Get DE DIY! Glo "ys
obs AM By phial jaledl lg yall (5G) dag Gle olin
gana pe Gye GIS I) gl 6 odgS By pile pales gay pte dle
SsLiall 5 lag) ected «y8) Ge GY Gus Ld Wy (5G) ded api
(LPG) Suse) Js fia Sle Lad Col) ¢ sab (5G) dad le olitiny
Saal) alas Ys "Go Gabel cle aed iy sill (gulls obs ul)
vd gill
al all ais Gh Golul le (LPG) Shall Ss jill led auitill Iba oy sSs5
(¥) (¥) (@) 5 if Aagll Sala) (4 Sanna! DULY) Abs (8
Vl iG ll (LPG) Sed! Ss fill jeg SI lal Gabi -1
«jell Gadd DA gall Iba (cle
Carcinn J slball 5 Unley! dau! 52 pore Jlall Cay pa alle Gd -V
cb aye sal) SLI cod (a) 88 AesLull Ball Lab Gl Gb GI
aay Gg es eet) Lusi) GMS slo LY Gyeamedall Sy ial
ell tlie jaul lis

Ve¥e Ads days VY 28 (5) Ss VA aaall — Agen pl dayyall YE

Slo jhasd Geamadall Sy sill (28 a5 gall (LPG)Lsall Jy sill je -A
ale) Abpea Seailll 4b eet ob silly eq yl ALLS s Gals
cee a ag (8) 5 Gell Sala Ld Guecin J slially
+ Gaaal) teal eal Gul
264 gait) (4)
Ling: (4+) cyeudh Apap fi Ads Canad US oa Js) AS jitall AS yal) ant
sacs Gulag) y Uyldall oad WLS 1 55 (Alba cls] JJ oe GA Ge
Legal] GQ Sey <i) AS fuk all AS 5.2) jad all Sy fill Ans Ileal
Five: gil) Aad) Caras (DS ¢ ASLEN) oda ties Gly Ls USI,
Sg jill Moline Gi Aye yall Laghall Spud lly 6 5, sSal
Fs ace US (ca Lge Latta Anal cli) AU lane 4S stall AS tll Cle g
co AS ak AS EO) 8 pee pla ut) is GF outlay Lie i
SEES y Seats li a Ay pall Gall Duet as) Gy 583l eles
Sh goa Lady LAI Gy 5l) alld Yaak Gali y ye Sell cl
5 YI Galle MI, 3 50Y) Gls! Gage GAY Goll Uli
ALSa lid, 4S jiball AS pill Aa yeas jLall lays ALY) oe Lgulbats
+(&) Ansladl SaLall
dy sal ced Ci peal (a)
1OLSidll's plat} cu jl (1)
git AI Cu jl) US gle Dhasy ob Le jis Stalls Gola Gas
Ades Loses phe 4b Beaty J Ay pas ol puers Legis US dining
» Aaglall sala Gye (G) 5 (I) of all Wb ara gail te Abit
ce Ds ees CI gf tiny Joes ol a Gall sially
AL} 5 als Cu jl ye Aten gy Abnen alld Qf Ly gale Jeans
Faslall Salall Ga yay Gulag Aintuall alll soe fy of L ps
Axsalill Sally (¥) (5)

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yya

Aad AN aes ALAM oka 8 GI WS ayy Les gle
Aabial) Gyo gia LN Gy Oe Gopie Gee lala! tgal yal
Aaglall BLM G0 (G) 5 (1) OE Gap gar A sldall Canard yo alld
jay AD Cy lh IS 6S SI Ge Ma J GLY OS
cle By fila LN) Gu jth Aus Sey .(e) deLull balall Wy anny
+ (2) 5 (f) OS Hal) a yas lial Cane a be je gall Ibe
Qe Seba) Cape Gye BN jaa ApeSI) all Cali y asl) Sala
CRS AMG coe IG aes oli ie LHP, ea}
Lad las Say eel all dads oo Mill I Guay Gal Lal
ch sh Ss ye Sandal) GLY oll SIGY jas sh padall 4y08l) lb Lasil

«J sléall 44 peas ¢ AU jal Us gall AL ig yah dec
Baek Lies gl hs Gg Gla) gf ale GE Gay
ApeSlly yey sill Anal) Caras os Jd iY) gle Leys (£0) Geely
w()) (2) dashed Bala oSg] Wy ad Aad) Ges US Lei) yo al yall

2(LPG) Jhoell Js fall Sle 5 5L1()

Gala) aaa LS Ayla Gye! Clint clijll GV) gles 1
-: ck LS
Uy J ldall Mas) Gala) Cle Gaps Aye Mie alc! at Js
iy SLD Gs jd GLESYL Gall JLAY) AUG ge de DE
-(Y) (3) AQNN 5aLall
LyES Jslial Usd} Gulag le Cans uaiill ade Gh ys 5 fd Ul sh *
| Class! ab AG Ge UA gle el (1) Sig line
YoY e Ais dys YY 68 (Gd) ps VA saad — Anau pl sayy  VYA

~HSY) AYLI ute) 2 YI ae
plat GE ye Aue Gee jog} US Gi wet lil lsat dla 3 -
le a Al nde Jue GIB Ca jh Anal G pull on phe ey
Dolly Gey SED jae Gauss Giller Glas pay ol Uslial
ois Mill ye le Gila Ses Gali SUI Glens Ailey Ae)
Bo LAY Classe ABLE al yt Gyo I sldall Sci Ail gall okay. Sy sil
EG Gah
lb Gal) pees Unley ge Ledine J layla Jslial old Ula Ga -
ce peal sail Gum Gale's steal fF Ssliall le Gans
pect AeeneXall ArSlly jesall cle Ss till 5255 Adil 5
Lexa Jy fall GLE poets J lial y Gola si lad ld Ula (A -
Asa) Gus Syl Glad I nla le Gay ail (LPG)
reread ApS jeuall cle Ss sill a jy Ail ys le pean
+ peal
SLAW oh a peel gS GM A ll oe Unley) OS AIL Any
ceed Ge aod SUI Ql (ode) Se Gentle Del gue a LS
(<p fists Lelie) Lola) s (Gath Logline) JS slicll,
Fass 4 SLal) pabesis (yun Logiinens) J sliall s Gala! a jib
nL) May hay SLM Nha Gal Gd hy Ceo ols) agua DY!
Gal EY) gee LAS eg BEY s eal Gale) elds os ual
ALBY) ode Lb (ll 558M
Wdg dalled (LPG) Shs Js sill je} ere obit) arc Alla (4 (i)
lil) aie gy Sie il) ALN oy alle el) alas ALS Gy Si «ikl
GLa a Ly hs asus le Ab Gs sil Ayal) ake Gul) ba
ASS le ALE GB aie GESialy ALAM pubs AE 5 Sy cape sil
ods aS Goal beget LS Cuiiall y lal! b gs
-Ssialls Gilad Gy dS GS le GUY! gy LS J Agly)
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

\Ye

lao Aalleal (LPG) SLeall Sy sill ji) Jane olay} AIL Ga (Q)

LD a ys ally pail Gd Lal) alld Gul Sy GL
Wie (LPG) Sls Jy jill je Jens ¢ Ja] Miall ate ¢y fial
sal of bis ge gb Gi pes oo sy Cages Ssliell Gl
Loa Sp al SLs ene @ la) ial! sic phy Ciiges og pial
Jil Gusts Gaull Ls Lai AS sell 4S yl (DLA Gs «(LPG)
(LPG) Susall Ss fill le dane ¢ lS] Sibel) Go glad jk
ages Abit) dye ill jl) Gaytl Lbs asus le abt Gd
Soy bs 46.08 le Abi Gs sil aie AUS) pal ads g «(hall
se (LPG) Jui) Jy all le ass Abi» CliSiall lal
Gala gb euaye 9 LS Jlaligdll bsha 465 le abe Gi
Lad oy ull GDS Cle GY! fy LS J ASW! oka 3 "5!
A_aatill saLall Wii Gly Hoa Gat) Ls Gala clues staal,
Ly yesh Lay pea Uli Aad gs 2 sass ats Uys «(I)
weds dala) sal)

deere LE} Guets GIS Ja) Le 3 ail Lee J gldalls Gulag} ) sli -Y

Lal) Sy sll le cl Atl Go es (LPG) Jladll Jy ill Gad
V3 Lin AM (cay ASW! ods Cin ges ely jE gl Gs (LPG)
We os Ss ob Gp aid Leal Ie oLtal J slially la) Gf
acaall gaill gle DAY) ALS yo GlSeVl pais ¢ Ld enall
hoeal Sy Al Ge plasd ay () (Y) (a) AasLull salall (8
Legale All Gal 20) Gye o pat 5 Syl] Glial G2 93] (LPG)
(LPG) hase!) Ss jill je eee @ 1S! dial) atc SLAY) ode
Ga, 1S (LPG) Sissel J fall JLB} Jane col Gaull a jing
Sissel cle SA aby Gilg al Le ABLE) ods Ge gral

ela feo

VeYe Ads dys VY 28 (5) Ss VA aaall — Ayan dayyall TY

(AS as! patties 85 GS Gall (ig jie like) Gla -£
Lagide) slid Logs. aba fi leg (4+) Gents Gunes
Bd FLAY ge elie (¥) 5) Nai (1) cine ada GIS 13) Le (units
Lagiina) Sslittalls liad Gy deja) jal) Clans dala) alts
(LPG) Dall S5 ill le VS 5 ((5_ fate Lelie) nla s (Gath
cLingic 45 J A sldall s Gala 4 rey Sets Lt Lene (yo qeiial
Js dines (gil y cdajLull Bald) Gyo (¢) 8 ll Wy aide ga LS
age Kio pale 9 LS gli) slush Caillat slo foul alSal siti,
-AgISY! ode (8 dau) Sold
(ip Bs be) olay 2A ee PL le ha all GS,
Leehisat Ss Gall (Say (gill 38 ye) Santall GLY ll GIGY sir
SLAY Slane Ala (8 Lele Ga Ifa cle ally ce SLI Co
+E 2 pally Alea!
Sal Ss fll Sle g Sa Aes Ur sats Atel Cle Saal) cuss
SW Sl Ge Ughlez Le Go J sll Ying ill (LPG)
V3) gf AGL Cpe Ci gl add (68 S gldall Lgale Geass (ill ala
ALAN es BEY Gy Sp IS st Nha Al Ga Il GIS
Sh Gee Fh Sse Festal sal BY) Ghlis Gye ¢ pStuall
co pL lh ba La sale ty Lames A} GL

ok (pe hes od AT Syl Gall GS) cll LAM Cu jl ye oe
By Ba Ge geet Gull cle ASM Used pill ode Gusety ASL!
ane Kall Ll) G9 jl) ap itis aleiall y Aeglull sal!) Ge (¢)

CaS) oho aay

YoY e Ads days VY 28 (5) 4 VA aaall — Ayan pl sayyall TE

ro} ba,
cal sal le (LPG) Sled Jy yall jeg jl dag lau gS (fi)
Veh sad Ssléall (Sey (all AS, YI Saat) GLY gl) GIGY yay las
cteal) Lal Cay Mh ge GS Ls 8S pte Alle G8 uly ¢ LA
Addl alle Ye pate gp LS Jp sail
cals) te (LPG) Shuall Sy jill ley Shall da hau y Sa(GQ)

«WSS dally ula ald ase Alla (8 ulldy caulles oly Led lish Lue
Last: «(Lge gf ISS CaS ol gus) Sell dixiuall Ge daall ¢ 5st
ast ght) GSH) ola fas Gonedall Sy fills dilede (5 5S
medal ls Filly Calls) so fil petal J sliall lass J shal
"a" Goal Gos Mall BaLidl oy) 5 gh LS CANIS ola uy
ABBY odg,

coe Ghats GI gb de Betas J Sse Gl ld Gay <0
Logis uo oi GuAlll (LPG) Shedd) Sy sill jley Slat) Ge dines.
«(¥) (a) deal) 55Lal li,

JLe 5 jal sae Gyre Jpd le Islas Unley Gli AILS 8-1
OSs cpptecill g gle gg ytle 4 AS Libel! (LPG) SLuall Sy sisll
eb hie ale Garey Aerliuclls Guptiall oY 5a le Lil 5
“i Gal USI

BSS LESS) (le Guage Ape ade Ge J 5Litlly J sléall 2 iY -V
die SIS gb Ay lad Sl; Catish od LY) Ga ll ols 14) GL
Jane bbls) ade Ge Oj S sleet cle aes OSs Anni
ASE 5 jal) (0 5 She ga LS Ay pati dats) oy al Gall ja)
+(&) SGN Bala Gye
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yn

Bd g© Gide Apeilll ae Milas Qudi i GLall (8 Ad gd J glial) Leia 13)
Bis) 1 J ASW okey cts Gules AL Gull Qt Ge 4
ASA Cte Apailll ale Tbs Gudi (8 Lal Cy Hl) i ad glass J gla
Sl gles Ladi 5 yar Y ail ABLSY! obs (cunlies Gall 4 ad gga Ge
i Gael B48 Geis!) oS A DER J Sy jal ye Goll
aS BN Adee YY) (MLA 5S Lees SL J 5l) Ga) ie a
Ssldall Say al Le ¢ Losey ula) Ge Abs ds 155 All bab as pital)

wall GS Cle Uuladls

TEDL Gad AY goa
GLU g Lat GY! car Dd Ssies Ch y Ct slball s ola acini
vUgdle Giiall great Abs Gye CDUELAN) Asad Le AD goad lel ya} le
Gait ei) 5 abl
Jona! daSbo
LgSlsiy jaa Lede Jana (ill J yuh! ails] (Sls ule) net
J AsLaall Ups gy (call ilabeelly ileiall CauMlSill sla sul Glo [glans
— rly Lad Why AS pull AS
Ug 58 2 yeep Gules AS gles Quel YI ened =)
ILS le Clos (Ally A gba ABN J gol! ASLe sisi (1) -¥
BAY ame Lola) ool) Ssleall Ge «nla Laci! s 52 sauall
Sad) GI UDA dilaiall el jal US Ge (tll

YoY e Ais dalgs YY 68 (Gs) p Ss V4 aed — yan pl ayy VTA

Isla yo Lisa psi Lila aU patel), AGN yell) Ale Jit ()
ape lis eA) pete dels ceed Cue Gilad
Sits ALAS AY ial y AU J gue) Ale Gf ue AasLudl sLall
AMS 2 jal Glial 6S Leni Gules) Ga) Sle ge Uslit
eliaitl atc J AasLull Salall Gua guail lid, Las pall) ode
lead] gle ALeaall J gual! als; Sled) Lag clld'y gl! oda
Gud sks al col co yu al ab Gus yaad Culsl ol gus
Diealy 45 fuk all AS phi gl Gala) Laas U sliall » shy
Kae ey SS les ye Lag (Te) GEE DS Sala Gla
a ES cL Gant A eS ay pial Leal Aaa ii

Lieilb a) aes ALAS y Cul =) Gl) Ail) Sbbull, Gliell JS Jaiti -1
ABLE) ode elgitl Gal gl Gulag) Abul

ABLE! 08a Gly yu Bae DIS AS puscall 4S lly J slaalls Gol OS (2)
AN pital y AGL J pues Alls UalSIL | ations I glare gf Gd Gal
oka oe he Gat A Gabel Gale ll, alley La) Leal

SBI! Lege oe Gl ls i ol sill Aglal ol ate J ABU
stall le yet y AML oda (8 Le DU Apualaall Ay pucll 5 pads
sles Legdlatl Y) J pail) ode dE aes YI ules

ee ea loys ob g8 Ayal AS jiball 2S All, J slball 4 5S (¢)
Spe Lath a ley) of paalits ol gus laealls GYY) gad Slavia y
ees YY Ska Gaus de lls Wats Aelicall 8 dye yall Legh
SD gt yall Leg) Up Say etna gry gl) Gaull Glace lati!
ela! MS Qe el QB! aes Lal jaca

YoY e Ads ddlgs YY 28 (3) ys VA saad — dye pl Sajal) Ee

Genet dal) Salk
Commi |

Sih y Lal) odgs Gall cy pildll  yauen sey old oll Jsliall ada (I)
SI 53 Gee Ya (Eee) onde La) dle Wale aU
weds deus 4S yA) dante) GLY gl

Ce Ng (VOr es) at Gy pe y Led Glee Colas Ssldall ada ()
e je J (YX 1) Aya g Ubi US Ge AS A) Sandal) GLY sl GIGY 59
wAyaii ade JS oleic! ey 5 (8 Aye ade aS duati g LLE Ys

AG 93 Ge Vga (Ser ee) pth Aasad the Coley J shill edu (Z)
cole Ail gall ey 1G C8 Ape alc fata) Aaa AS pV) Santdall GLY ll
Bali) Lady drat ade ISI) gis (0) Arvod Aah) oladey) 3 8 Updo
(23) (T) (2) 5.88 AIL

5S LS gle Ail gall 8 4 J AS Unley ot} Sled edn (9)
Lah A Sobel (gl Sold clined Ga gnc lh Util) aly
wt hy Lal Mab g Gp pets Apslet Saball
Ags gine Fe I US ge Sslial poe /J lial! Uli Alla (a (1

AS pA G8) A) J ithe glo) ata Silly ata y5 atl jLaal,

abr Sea By oh DLS slid pene/J lial GIN dest)
Joie Lake GLa Gl —JlpsS Guam Sylidl gne/J lial

FLD (83 pe And aley AS) 41 Saatall GLY gl IY yas
Fall Gx al by al aaa LAI 5A yo AY all ge (71)
slgie: Jia Adal Ula y LG Mga os aly Sige
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yey

4Sgis Qc e ja J US Ge slid pee /S lial J jt ala ay (1

AS pA G8: A) ili gl ate 5ally atl ys acl jLaal,

aba A gailll 6 yp DLS Spl ball pine /\S gall CUA data

Jos Lie ulead —Jp a8) Guam Sli) pe /J lial

FAL Cas pie dad Joly 26 eV Sante GLY GIGY gas
ddl (Sa ag J3U5 US dike dad Ge (71+)

cle ey A Gate copa Ga JL) die YS UI =

J Dg CY aul) Sjltiall (ye de Boal) Alla) Lell

cena gananll f age) Jalal Gla Jil ie SU Ga

iBall yg alsa Genes gf gud Mullah Lal) le bel Aull
Bh cag} J 5liuall

dy) Cueete bblsay) Lal Gls Jill) ke gS Ga -

Jolly Jal kal) Gay Aaa) GbbL is Lal Leal te ely
J yal) GULL aie ge 4)

Aydt erties (Glial Go sl g si sl J jl die 9S Ul QA

vgie Clailh fy A Makall ded Cle lel

age Gee je I US Ke Uji poe /J lial! J51G alle (8 (YF

AS RW G8) a) jhe el a ac jill y ata 55 acl,
ALES) sary Gans 3d gh DS «sll gune/J sled) GIN Aa
bg Ld dd wie aie aes J SL J cus gules ok
Lega J jul) date Gls — Ul sa! Gea Siliall puzae/U) jldall
wodlel (¥ )5 (1) cd ysSde 5 Leg pane
cl DUS Sst gee / J sled SIM dats aS ya J iL) ILA ay (E

Sp) Goa Asli pac /S all gia dua J Cn 3 fd
IY 53 Gee BY g3 (VO ene) GO gu ad y dike alee Gola
-ASs ye) Saatall GUY oll
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

yee

SJL Gs Lites (leas iy Les) dua J Ge si yl DE (O)

Fi pst eal py Day aly Alle dis US Stall o she eile pull
Fe edie Lig ps3 5 Sl ye gd ules! lb gal ¢ Lally Seeds

IY 52 Ge BY 53 (VOr ee) GI Gur dy dle alae basin y
Atle Aine JS Alay ga con gl el Hay AS AN Sandal GLY gl
te Spell Gee cial Gy all eel Gala slit pads
+uslen! Ail 5

AIG 53 Gee ga (Vers) opts Bohs Gola sliall gbss
daiigie & 5 ane aces Leste clit) aieS 48) yA) Santall OLY gl
apes (Oo 8) BVT duced (8 ye SGV Aabaiall ye ce gall eth!
eng Al she cl a (Ps) ODE wae le Able Le J asl gb ou)
epvUl Naw aay Langs (10) pte Aaned GA shoul Ido

(Vereen e) Gog ile o Jade ilo} Lele slay Leal J jliall ads
ray Lasic glit} daieS 46 2) Sandal GLY oI IY 2 ge GY 59
YT 3 pe M5 ye UY Maat (ye (ce gall LY Jans gin & pane
ax (Ts) CADE gre le alates Le la gill Cu) diy (Vee)
aj liog(\°) phic dnd DEA tot} sis Aull sie eli)

«pill Na

ce Die 2G elas Wil! Lal GLa Las Jsidl ai (¢)

F_auS IS: yl Sastall GLY gl IGY 52 Ge GY ga (Tee ee ee)
Bye UgY dilated) Ga (ce gall BY) Lau gis g gone Guay Leste li]
Bre cle Ababa Le I a gall G8 Gj dey (Vee +) Gl tic GI
ae Ad DLA a) sigs All sie cll ag (T+) oDE

epi Ida aes Ley (10)

VoYe Ads days VY 28 (5) Se VA saad — Agen ll dayyall £4

cs ls gh bate fia Ula jae Y Leal 3 LY! Gila cial ave (4)
«digs!

ASaY lay Mili Go je at of Ula GUE LL 2 ()
ce GLY ld «(£) (g) RAIL sala ga 52g) oll Ayal ai) al pineal
oka Gal eY ola all fy ol ode dal ay! dal call dale
Vig 8 AS Lill SUBS! (gb ads CJ sliall yo gle 13) Y) Aaastill sala
AS Local) lI Gey 5 ya Lab ll Gy Sa 5 ee bY

cto CLUY! dans gle g sens aed Gal eY glacall 3 jl) Lag) (a)
eases LS (€) cal (5) Go SI a Lest) 5aLall Lid y Sbaiall yo
Lah ea gp iball LM Cun ye MUMLSe sal ye coll Lae gs picall GLa
1 SM Gye led Cee ad (Vee +) Call bang UV ASY! Udsleall
SY x = HE cul Gli USI La Cu ill yo Aisha el pl

rola

+ SEM ye (eld Gee pad Call = Gal TG es

A oa Bas Oselelh 3 jake Apley pal A all Glas sl ase = a

vag ae ad Ve dS ( 5 ye le)

Syeiileadl Sal)
cel Ua 8) Gakacig iS yo

SAG as OSs Geer i ES Dy of Syl le Gaels
LESAN) VSa Gal) Gaba FN) Lanne
(SI AMIS Gabe lal paral Gy Lal usall age ol Isldall le Gas
J Ae Sal) ye Legal) 3 poluall 4; Sal Qacall Silgse sill Aas © gill cle Jas
J ALsStal Ag tall el gl US Gales of Cana y ABLE) oda 2 gil Lady Lgutine
Vash 5 Ys ABBY) ote JB fd Guill sls OSs ae ed jae Sill
valall jarall Gili g alall juaall Abas y Shal s le slges

YoY s Ais days YY 68 (Gd) p Ss VA saad — Anan pl sayy YEA

Se i Cink IY Lane Whe] Ailes ied ILLS YS 5h) gens
cle aaeall ay pally al Gaba PS) Cuulie DEI LBL — pla! ual
Eee wh Asli Se Gi pe
Ss (Cakes IY) Lane We} dikes pie GI UBS 5 y gabll als 5
pally 4a) Cale J 13) I — Gauls Da! CALBLY — cule! 8 lal Gdns Gast
ee eee hb will oh Gala Gaull ASA Gl gic (gle ausall

jest Get bad) Sal)

Bjhetiall 55:09 Jo jail coohs baila)
Goch Lay 12 DU lel pal als Ba Gf AS puta) AS a te (1)
J 5p Aa 2B wid Sy jill Aeline (8 Meshell y ile Airey Al pl
J pall Glee cll USS i cle Ya VI ghs Gai J Gd sclun
A ad Ghd Gall Le Sally on5aall J a5 sil sl quenall Jc tuyl
Atheall oe of ies Gull Gle oly eed IY SU AJ le Llee

«SM J a Sis J al GB fs Las Cl) gogt ages

J Ao Sal) lsh 45 pba 4S po gf Zetia Gh jie JS! ate ()
Leal) ree Gye Gist y All GLAS) ne 52 Ge Lglies

date GLa GS Ye chy! Wobail Ls (Sa Y AIL obi (¢)

pee Y Aas paul gall Gye tals gcc Lartul VY) pill Gla (4 baaeie
Ce Daly ayer Seri Cu jl Able Sacks Glib Gye Js sill eb)
Ao Sell ye Adtuve Ail go (cle J real ey VY) aalis Cbs 28 jan pall

A gies ye GLY Lge Ga Y cally Lellee I
cLisally Sy sill GheSs Aoolat lla aud gf AS pdall AS yl) le ()
SA Sol) CN) hath oka da gy Aad she US Ye bet i
oa DE DLS ally Ga pall Wg sana) AoolaN GIGLALY! Ute [gies

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

jo.

Age gd GlsLosyl LA collull oda Gle Synall QU Ge Ley (1+)
aradl sjale GS ol Gad dab) Go CAL Lala) de gd J

Cop shall Ls soll ine 4b peas Al ginal EVI auan Gd
hdl cileg a lly shall Ge Lay Mlaeeall Gb oS Gf ucts (

5)

SS Ng AY ApS ley Ga g phy Ans (le lo SLY Jeu
oLizal FS La ALL gh dally fill Gila) Athi ull (p4 Aerie
Asal)
O98 Oh Gay Ges) ay all AS Cay I a pkg a Gl
egies) pee (yg) Canad Gy) Ail gall lly 4c Sa) Sine Aish gal Leal
pa decide) Bald)
FS yatta) cl asl
Pts TILA Ge Josey AS jaded) AS pally J slially Ula cay
cet) HT I age sh tle Us AS peal 4 purl Ge agilic!
VAAN au tT VOE 2 8c) jg oll Gage By dell GLY! ull
Cpe Abe Gay Lag Aalidiocall gf AMLat aidorets AMLall 9355 Ge joleall

YY Sys l Lolatl Qa GBe! sel gill gay cg st ah oe (GLA
Beal 9 OLE 5 Sail Jilags algal» Chagall s 3 jens Claeall s
Beal y Ciel) lies Slacks Gila aySill gal s Aub gS
pV AnD) hal had GAS y TY) Gul Gal ny Glaeey dy SST!
reall yo Basins Saled asi Le pds als cll, bay gisall cll oda Gye
cL oh te Ga all 5g ee all Wed Glad oe eal Usual
Bagh) oLiw Gy Sig AB) obgh Ly Slileall Aah Le 5Y 52) gel
A op eLiie YI Na ee ILI (slab Wie Thy Aa jhes Ath

gal Gleloal Jf pal gf cutail yo

YoY e Ads days VY 28 (5) 4 VA aaall — Ayan ll dayyall Vey

Bess Gloealls GY) ge Sagal clay! alas Gs eIAY! ob (Q)

Asitall's Gulag) slide 48 re ay sind All LEY! 5 Jill Silas 5
AB ye Mies palatal cis All GLI yo pagal die y 4S sichall 4S ply
apy as (959 ABLE! oda & pu ge Gillen Lidy Abl coh 8
By pda Gta MS gb Ly) lel J age J ile A J AS on
FLAN a5 Gye paleall 144 Aad YOE By g)5all Sill Ga ges
Eo gh 8 (BIE Gye Ane Jay Ley tinea sf Alla ada
Vael Ueto) ted sive ioe ye Lipild acne Salgd apadi ae ulld 5
AMY) oA) Hy Leal alll LY say geal) oti) gl Gail
ce pe LL Ball ye (S) 3 Ga Lele Ge puetall LU
Co pagal sles AS faba! AS all's J sliall 5 Unley) (clylie 4d pray 2 gd
i etls Ades galas gf ass Ga ys Leal SLkall LLeell but
Ap) sala Ge (!) sadly say gl clic) Ly yd Yule Gibid LOY
wha ols Gulagls Jsites Uline Go Ligld Sains Sule anid any lly pte
ABLBY! 23g) Ly Coldeall (8 Lae OU Le GY olatly

ad slsliey AS sual AS pall y Sball yy gautill Gala Gy si gall cy Y
Oe La 5 KS yaa oll Go Glelie} Ab GLU ge i gl lies
Haskell cil gill y ail sl alah ogan (AY) Ugg Adela) 6 jee sll y Gil cal
esi OU SLA 5 Kal jiall Glagall Ye go clld ey gee cd
still aul (cata ab ge USI] (1) Saal s ole old Ga Ly] esl
AM ba 5h) bgall cl AY aUlad Gan gos ld AS ual AS pA 4/5
Lbs ps th acti; (Lez Ada ball Gil ual Gye be pt 5 AS em pe
cs) Ustad Cs Spite Shee (ye acne AS ficial AS 3) J glial Gyo
Say Gd 2 gw LAY gh gle Gey Seidel) LS yall GUbLl
cL SY) okie oly ipl y Quin) Cab gall uestll lacie) 2 yaad
4b gall Dis) ale eg ae GIS iol} Le pace aly Ga pus 525 gual
steal ce

YoY e Ads ddgs VY 28 (5) Ss VA aaall — Ayan sayyall 0k

cg) Sea gif Gem ol ll Mail gall (ga g curly) Mall ge or see (3)
DES ol gus geez cell aay sind All cL) jn sale] «ye
asealls G8 wed) Ge Wt 5 US peal ogee ll Go Cast al J Cute!
ay bel) Aa jee Cy col Ga lb, As) oka IGS La Lg dis Lal

Se 4 J tet pga Ui lade Gad Glo s2 laa sia Gill
cll ode ay j yng LS .Ugie Cuil a8 elt) ode CulS Ailes pgs y
asd Ol ll Am gall a5 Unles! Alll yo Cle Spreall oer ge ud
areal quem claus club oka cs fie pili MlLall oda Gay.) ye Oya
Lgl! Was Ley Aaa dell 6 pas sll tl wall Ge Laue 5 A Lud! 45 peal
OS aT be lly call 6 (8 Ap slull 4S yest Ad sill dy Leia 5
lad Jccries of Spiel au 4553 (Gey ell oe
ecslad ol) Galil 08 CLAY) obs 48le OS al sf clic! judi Antcke'y
okie ba) Leal gall le g sill Ide Gye a al ela} Alla Lay
cll gall (cle quill lan CLs ¢ 5 55 (2) 3 pad!
cay Oo) cL BY) oda GNSS Cys 0a sug al Le oo fia J sléall Gotan
suse’ co) «ans of alld (cle aja le ahs

ae Fp sald) ga (f) 5a) alle Ga petal clic) caw Y (a)
eS Ss og) Agate) Agdlie _lbs Lgl Gauls 13) ba sinus elas A le
AS ply Ssldall Cal go Lead llisly Gilly Lae ay Las Sage. y Lite
Lend gl SE Say Lally Sagal Alls Logie col sf AS jibe
eats Ge ISG a Y ee igiee dlp Gulia Gall
SLs AS yoall 6 gee lh Ailizs) J. 2 ginsall c cstll AAS Gye (70) +) Abel
sons co! ecypatill y cy sl sill als 4alin) aes
VoYe Ads days VY 28 (5) Ss VA aaall — Agen ll dayyall 104

ALabidl yo ital Uy jill yet 4d Gall Ls slid GY a ())
AMY! 08g) Wy gop gb Leica) CiUbabll Ai) yo le J pueall an

J aa hd le I AS ys pgny sl os Sy jill Ihe clic! ae
ASLEND o3g) Wy Jy sil presi Miles Us pal ape
path deilbdell Bald)
Geils gba la daibal! — cibilesall ssilia
ct lees lds huey AS sual AS pally J sldall'y nla Ge US ost (i)
"a" Gala Gd gual) juuleal) sUbill Wy alld, g.n.¢ Gi ee GS
feline Gh Lie dite: lg Spanally Ugiall Guulaall ple SU tidy,
Sy Le uel 4e DU Claus GAY pM) Gus alls, «Sy sill
Sy pall SES Fagg Ane ld C8 Ley ASL) ode antbes Jac! Gye
AS pM y Sl all ha ieyy ALS oda (cates 4) Lidia all 5 qitall

CLAN sl) CY 58) Ghul! Lyd lade Logie ODay sls 4S sal
ASa ye Saal
AS pang Lily Leste sf da Sall Lgt 4S sual AS AI) pa,
Lit) chs avis ABS) ode (alides 4; bedin alls ciiall J sill
tb gf plictl suaall gle aig Lgalies sf de Sell ahs GM) JIL
J Ae Sal play LTS 8 Gage AT gate ol J alell padll
Cla oe aga gill jell 18 Ga Loy (T+) GED DIA Leathes
Legal) Sbkall EDLs taal Ga Laat g Lull 5 yall GibLusll lds (G)
AB pee Goad Aula) GY arse Ga 8 pale Os GF Gay lla
Aa Sal Ge Canin shall cya satel!
VoYe Ais dlgs YY 68 (Gd) y Ss VA aaell — Ayan pl sayy OA

yy pee All ge thusly CLV) Glues bly Glas J sldall eas (e)

Ay eal) Atal) cas aes pel (£) dea) jl Y ae ge dy Gell

Ay ed Aa cL ge aa lad sf day tlie 48 ey Ele
ABLE) oda an gay Ay fill Glalell Ge Gupilill s

Hi HA gall SAT gl je ald Cail) GS Glad Gl Sylidll aay

Sees le Se Gye Kalla I) AN y lll acted ye cl

eddies

patil Gately Salk
(Sita _set hla 1G) a anil |
Sse AY) aren Gd Lag J AS pital 4S pill, S lial! dias we (i)
8 4, lal) Lingilslec Lgad ai Adds Claus ELOY) ode Gl us S20

S
J Ae Sa oo Lecgd gf AS fituall AS lly Ssleall as psy <Aabaiall
Sal Wy Lgiine sf LaySal Calle LAS) Ay lull ol ll Wy Luin
AA Lab, Clie geal Jy pt delice 8 ye all Zeghall
slag AS pk dl AS yp gy ABBY) oka Qacsthas dy Jal Legler
aoe LS Lay gl Wy pte de ala obo Ga lel laa) algal

Asda!) Sala! (8

igs LS Shy o jap Leg gl AS jadall AS lly J yldall Leitiny jain (Q)
Alby UY is ye de peal) isl Glie Gyey Aah shu) Gb!) (ye
Aa hls Ling) ol Cell) ii Ugatinn sf de Soll 4a peas Gd Geel
AS pS Ng Sol Gall gle Geen s Gall Lisall gran y de Sal Lal i al
ce Leal Anka 6 jal ted Logs Lokal Legal eV Lag JJ AS jitial
el gation gf Ae Sal) 48 ees Cuulie Cy cI

YoY e Ads days YY 28 (3) ps VA aaall — dye ll dayyall 1

Wie Jaf Gut a gag GI Ake Glie Af yuat dL  (¢)
Ao Soll Wine Lgdvea gs Gola coll le gig Leas Lgl sie auld ruc
wills GS le Guley Gil gi al Le ull y

V3) LAS aay cooled) Ge eels Y) Dhaai Upal poet jee Y (3)
Ugllad J Laslac! 2 jl Les yal Gbly 4), Apoblicall db ti) culs
thes eats J Gus Ladial 13) le paved pyar alld geeg gk
ce sl ode ole of Lots gee cd culld ag 1 ceed
slag 4S sles lel Sick alaall J alae YI Naa Ge 15 8. cag

SJ lied Sp eal Gllee: Lilith a JS léall » sip (cl sual UDA (a)
alSIy Aalaial ol jal 4als CM) DgSall Ga Gall Gye shall Gulag) (ib go
cL gleall Ll jo 4 Gall pels sS3 es Apulia GY) cue (a alld,
eC gliall Lgy Sadi a) Lal, Gall, Sah) 4als Gandy A ball
Gs Ha) A gins lon olf gai ge sh Clay) (ties Golly ol cle
eS slall Cildeas J pV) psc (8) 5 pSill obs Co AaLull Alea!) cots
gece AULg) cals Uf UL gue ye Ld Gul gl] Ula pany
UY) Dla ady Ai 58 golly Aas ol all 2 gill aot Yall Uae
CHL shall oh gs A Bladall Ca) juss dill» Cals gleall JS UMAS 5 (I gile Ld y
«J slball 8 5 5m ch Cy sS5. Gell o AY! bs gla 5
still gle Gyyety Cn) Clsbens USL Cd sliall 9 gp cl Saal) DUS
Ay ghey Ay ghee Cheesy Ay ghee 2 yy Aa yg And 5p ld Lpley! Slil ye
ase le Spe all a phy clegie sl fF nla s Le Sell 5g
Fusoldtl Salall alsa lids lors ety Lanse Gans 3 pid Af Aylgi aie Sate
Si Gb ol gb! Gal Legh ASI! ode cle arb J dle
Slice!) cy gS cl) Aaadally ALLAN Lan gl gia ll y Ads jd gal) GLLull (le

YoY e Ads days VY 28 (5) Ss VA aaall — Agen ll dayyall VY

te fa SEU) jl esha Aya sie Gch (Lull 5 58 DL ()
cola Me Soll jy Lbs iad Seat LS of gy Heat aie Jane
E2LH! by jlaal Ghia Sane Gaye cle Spaall ya jt Legis sl J
a3 Al ds yells Aad gl Gla pal Gb Gi as las J te
SI pls (T) EDL Ge Jb Y Le gate BGS Gf Lyd dahil has
Lie fig 8 fay chad) HEY GS Gf ley LAME Gye cle le
wld Ayal de 8 ale GHiall BY) gay ay
polis duo Lal! Ball!
al pS Mal Gt |
Gh ce pill Agel ge 3 gy plill Ligh alt Al uuall oan y sléall Janis
vara Ales slid Le ps) ah Ged) Gilad dag) Gus 5 pe
cole Lg gee i CAI J nh das ge Lee sl J Ula s SS
wCalabeall oda Gye igh Cus Lagitle

Fay J i Gl pp ee Dati Ge; pe Gl de Gali des,
ot J Oslb SSE gb US ol gus Ly pall pune Ay span La Se Ge den |
Lidl aac Ge AM siscall Gyo classed gf Laas cS slially Gules! (ied ull
ae GLS Lidlh 1al#) ods Ga ye je lll ch lag 8 pat
Salt sf il oll sh Gl sill oda jae ye Lh clagl a stl J cli gl
cS gLiall 5 Coleg) egy pl WT sl ceil sll sl Gal sill al au di Ls age Ga
elagl pre Ge gill 5 wall DLsy 4s DU) saa! Lesaal J Leadis
B Aa ly pes Bae col) Ae sieall 5 fill ode GLa Gf (le clad @ sll
Cole By gues An sioall 5 fall Al G58 Gl eA! oda § Mis diel
Yo hs tN SF ths lf gail all odgs fb all GleLbal ig Unal

wodtel Ugall Usa! Abit 38 gant

VeYe Ads days VY 28 (5) Ss VA aaall — Agen pl sayyall -11E

pelts deat lel! Sold
egal pion cl jlo |

Abia Qt} Spd) 8 Gall Wi gli Let une pill Ae Sell tied
Soaes bed cont A As Al ldeall all yo oy ASLBY! okt & page
4S SM, Dsl Ells Glad Glial Cdlauy sla Geaad Guliedl oY sgl
AILS YN 5 Cale ss lls Geral Glaler Gye J see ane el yal s AS pital
Sl gals YT | plete of pel Gar coe yall laely SLAY) ods Aut Go gs
Jae gee Lia Vib pho Al geal a gael Qa aS puball AS yall J J jleall
co dell Hale) J Gh ol ole ye J jble Gib: Leia
AS fia AS yA) Sli Gils pay ipo gtie clog ASL! od LB cs
oh a ages ga Ul Gus Via Galleall gel AnuLial sacliall att
AS fib all AS pabll gf J sléall pas y «cildeall SelS gf Lads Ale gh) pal
pay Sis) 68 ai gal Leen call Dg 5 LY jell Aals Galbeall Ye]
Lidl GY USE: atige ySluny agllariny LetlSe Ga Lulis Lis Liles eal
+ pic AussLull Bala! oda (yo 2 gpeadall Gist jaa Gee: ial! arial gi
Ayes le lial) Gay auld «(a) 383 pe Aad! pl solely DAY! are eay
age: Le gies J Ae Sal) lade Jueat Aibsialls dilete Cle gles UF 4} US

«pic Lusshull SaLall oda

ris tated) Ball
feat pill pct 4 yoibsnd al nil ie yasig winged olin
FLalGY) ohn ¢ page Shbeell syd OI de Uslially Glad Gera (i)
Beli putt Aglee diy yy
Sh Sst fii go ye Guatlls Gatealls Ga IYI Ge GILY aig -)
sles Cibalaall Ai) Guardia pga glbe (pile gay AS sicball 4S yl
Aut AY et OSM Ga age Cre gueaiall LlBy!) Ga ABLE! oda
GHlgey VAAT ALT AVAL 2 8) cs 5th Lally canal 141.
Ve¥e Ads days VY 28 (5) Ss VA aaall — Agen Sagal V4

say Bagel Lalit gee ceil gl AMS Gabi GI le J lial!
Ce ala J slball oadinne yen gle Cask silly Cl juli yall
"Eee ch Oslen

FAL 4 ip pc 5 Aaed Ge Sy Y Le 4p prenall Alea Let gin -Y
HL! Gib gall Ge Cab go US gals GL ye & seme Ke (V0)
AS A gf SgLGall peordnn sy Gh Ml ye ill y Gusiealls Gas Jay
AS yuhall

aie ¢ DUI stall sang y 42a go AS fictall AS ply J staal Ge US lids (

ABLEY) ob Gas ga; Glleall (gé aladiU

.)

Fewedtle Cy yah geal yp Aebhy slacks Gala ee) gLitll uy slball ash: (e)

ABLE) oda Cin gay Clabedls 6 525) Quill Eee ca dns qual
Ss sal) agains «Ss pill de linel Adeabill cal gills aids Led ull 5
Cale gall yan renal Quill gall Cale gil a gh WW! elbel 45 sitll As pill,
58 LIS

pies Seed Bald)

Colt tailgaall
elBsk) VAOV ALT TT ally yy pill AS ball AS ply UJ sldall auads
Zed gl LMS 8 Ley coat 8 yaluall ceil lll y absaady (Ade TY saLall
Jala) od a 4 (i) ball cla SeliSy AdLy Tala
ode Geel Gs Vb gee Gas sill 2) 52 le Abilall,
Cape tee ditlie pt J die kee Lela PDL I tl oll

ABBY! ods

Las VIVE ALE ody yy pill alSaY AS pital) AS pally S lial) ead (
ae DE Leg DLS ye Legale | jks a Ley Adal) AY, Aull
Fi glee GE eS J) Gal B Ga tls

3)
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

YVA

e885 «Sal Ctl ue Gye puede (5) AAI Bolall 8 teed ayy Le eli
ME cl gas a gu pll y Cail pecall AS Gye AS yudall AS pll » Jsledlly Cola!
Aye bat Gee Jeli Al 5 Glad! ge) de Sal) Ge Gaye al
Casal cle Aizay dell Gil pull, 4dlnall Leal) le du pally Glanall
NaS, 4 fo pe i J aati J dal sal J aire i Jy jill ye
aad al ill DS 5 sly (LPG) Shoal Jy sal jl le diz pial
Ld) 5 24 silly CLM Gk 5 le Ga Gf oSe all dy all
cele y ld ALE Ley A Latl GLO LAM g Sel gall Gol gli) y Auaall Lesa
BY Gb 4) le J Ssléall dase le Gil ne A) Gye Lead J glial
ela Gly (le day pe Gl Gey Usldall podliud Jas

Sgt Ay Loy ASL! ode Can gar slially Gulag) GLI Fills Gigs.
J Ly ass g Sa Vy el lithe Aglay! oka GY dels GS Lela
3 Said Glad) GIGEY) gu GsSall A yakall GAYE Y) hat
ALeY) AsNI Ls Ge (Al lel al Gey

(<)

ALSaS SLL Gye at sl lie y AS piciall 4S pill y JJ jliall | sllie evens (a)

(G) poe Jill balally DAY) pre ae AlBY! ode (of age oll!
BLM Gs paul gle y AS fall 4S pill y J glial le Ug pad Yoodlel
ALY GM aly SV Gly Ge Le Sat) yaad etl) A gute

lal) 9S Lapeer ABLE! oda Ge pai es a

aS fub_oall ASB My Ss daly pln) Gai Alay! oda Gale), (5)

Fsigell Aieoall a gary JS Ge yszinall GLI Gyo at sl slide y ab sl slic s
agile e le A gla Gly i ye Gibbet, Gail all,
ABBY! odes 5251 gl) agile y

YoY e Abs days VY 28 (GS) ys VA aaall — dye pl Sajal Ve

Ge Glelic YI US vodlel pe Atal sald) ge (GQ) 8 dll DEY! G5 (3)
liad cd) AalZY! obs Ga ye da gad! gene eid I asl Gabi
AL Jods GLI ye gullies agulsliey 4S fudall 4S pally J still,
Liglne Leas} dpsed ye Lgale [ey Ley Lila shall ci lly Gt sll

Udine
poles Amabiell Ball
ada! gjlo

ZL SMF Shes pl Cb past cobs pall yy aay eae 3) Le Alle Ga
Al OS les dal], sey Us fll Ge Gad) aah le dahalls Aili)
J still lle ut Gd Ale! 2g] Qala) celled) cle Lbs It
ae ce Agttll Ulall -g-ae Gl! dee ob Uj) Jill le Gant
AUS y ADU) gy pl Magy Gulag Jsléall hss Ste J sliall Uy ois
che dy cial) G38 cle LAG Lal ge OSs ally le 4a tall SUL
col Gags (ll, WY) og) uu) GLa Gls GIG BY! G2 slits ULI)
«hy paul Bas 8 Og 90 GUS Gall ABLEDU (salaiyl 5 3 sill dale]
ALLGY! og] Auuliall CDLaeill le GUD pao gee goed GI LY! hus
«Us GUS Gye aig (4+) Quead DDS

col) AB! 08g) DLeill ole Gazi Gl ULaY os de Gh je Vs
sic Lalas GN) Le ge slialh bal filly Goda GA daly gt Gali!
Oko ob

alle Lgl) jLésall Saal JMS Gl! ot} Jue sill 8 GI bY! glia) dla La,
Cle jal Ja G8 Aalall sch allt) GAN lay ald Sala) oda Ga
LAB 03a Gye Ga pally Lesh ll ball (28 Ladle (ues peenall
YoY s Ade dd gs VY 8 (3) 9 82 V4 saad —dnen ll sa yall VY
9 titel) Bald!
5 Vatadanel SI Gat
aS tne ties aes) yall Canes sib sll cs shall Alla 8 (I)
e je J SS de Ags of Ae Soll 5 pay alld alo GAY lg aigl

hy ABUT oda acta Mibiall Ge dele J paall ab cll oly Go

lus a, WES eA

wey GE dis fy Cugll dia le Gy of Lat deal joes

14g Aleta) CDLgsdll (cle ce Lei!

J Sl Gall s Gules! 3 sea aay VY) edu) Ide ay Y Allat alls ie (8

Wha Gls as i Giga y ye uel J peal! ale asus GUbds Lagitinn

easy

oh te YI Ls 155 Sd Gage: el) Cle eA! ok

Cs Sk ES RE aes Uf a gf a ale

clagases Lipid | ad) Syldall s Gola y hs dy sean! Gad

2s OL pi Le gSall ofS 83 Gus Ld Lesh oy Dist) Gi dA Gi

ell 68 Lay eG Bae Go DLalS Lens gad J slially Gala

gy DAY! Ibe Ge path all eV) ails (1)

ye Gua Ae Sell dia St) Le US Gyo Jal olay dy ye leds (1)
.CUBY Nae ye BY) Ga Igoe Ais Le pods

GLA 8 US Y cle) yng! dash Gans 5 pe ul old cell ey

sell I) Vas Cae yy Aiaincall allel) adaty .(s) 5 Sill oda sede

ay cK Col) ds gail ALL 2 AY) Basta GLY lI IGY ga:

Aegle NV Salat) Gyail igh Csliall gday cgill ule Gl yieaall Sy fall pau

(¢) 8

(+)

“2 (¢)

(:)
YoY e Ads days VY 28 (5) 4 VA aaall — Ayan pl sayyall VE

GO seiitdlg cdakal! Salk!
(Sj lama |

asd 6 Silt of) Sslill pre (Soli i ode oe GY Sed (i)
ASI jd ys os Ge gl ff Ga IS ge dee J ASS J
Sh ates Gb ol per ABLEY! 08 is gas 8 yall ala! jill alas
cl peal Y Ball Sie cle lal ye Sjlilly wadss) tle ye
BIJ peel gh Set col y oh ag SU La gat cel ob cas Shibee
Aes gle J slid) pice /Jsliall shu pe ald Ge ah GO poi
gal gree Cabs Ae Sal ye AMES Ml go 59 (ASI Sle I Ue
FLAN) (head Ula gue /CJ dal) OIA desl AS A J ili) 6 LL,
ebay} Gut 5 Le N3) Uete DSL A all Sea) (cle J jell 8 Unlasy
wally 8

pie [Ss Gall 5 yn (I) oa pciall y Ayala sald alsa DEY! gsa(Q)
ASL fills A Shea gs A jLial 5 8 gds cys cel fh US Ge J jLill J glad
abd La ys glial) une [J glial) Al dali AS pS (1) ASLBY) ode Cas
cle peas ALAS Aes Sally olay) sUbdls J sléall pre /J sléall
SU (cle SUES Le gall ad) _ge
Om LS Db: Aah 4S 48 Geta Gan JUS ge Uji Ue GS
GLa JU LS Ge Gua yin J Ouecine Gul ghee al) Jjliidl y J sli
Js Gf Le pty ASIBY! obs Ge ASL Ugldall gne [J jliall Chal ys
vAagls AS AS dca!) (yds Aetecie Aastill AS pl

Leg) jLitall de Sa) Adil yo gle J peal Gills csi 3 shaill Ser Se (e)
AGN) Ley pill clasial Gay adel () I (I) 5 tall Ca
oka Gee ASL Jit Gls jl cll ab ab QS Gf Gas (1)

call 13a asi AG 8 Gomaall gail le AsLaY!

Ve¥e Ads ddlgs VY 28 (5) Ss VA aaall — Ayan Saya 14

SAW day gle 558 Ga pei gle lil Mah y Lett of Ga (Y)

Ling ABBY) oda Yule Gs sha (Al) Slageill Ail 4 jily al) J jliial

1426 (fia Glia) J duet ge LES le Jal OS

Sd Laaliticl lead olay) (ol) ode J 5lill dads & 5 pte pads

J shes je 53 Cope Gl Adil gall gy Lean Leal

Kg gla Satine) Gel aay of (cul jhial) J jl le Guty (1)

hate al) Lely Aa) iL ial Analy AutLall ses) cuts 4

Aa (gi) Sslia gabe [J lial al) J jad Aa Cs Ga Ay lla

(6 4S yd Jl

lids yal Ul gall ode hdl sal thas ol false Jae J Lite l (9)
FM gal le Gil pute AF Cpe Codes yy peels Ayala SaLall ode Gye gual
ary debel J ye oe Ghee Fl ol clu te J
Jaa te Ci cll ails eat Gadly Mill Gams cle all Ga Ly
A edd J Akal ue yy Mina!) Aagill Qype y Gilead) dy pny

Agile Gle gas cli gyal

AS yA GMA: ¢ pla al) J 5liiall GIL Ga jhally J ja Gl se (La)
Clee sy) Jj ial cde pints ail oC) jail Algal Ley ll de Aalall
soda) AY) ots bal Slit Ad alae pl ode Ge Sets
als of Sophy Iyie jill aya deal le Upteall Gila Gey
Jj Us) Gey IG ye Ley (96) yen DIA LUGS | Ua! J jliiall
STEN ay BY ga Ugse: Sita yl cas Lely 9 Ss Ul J
Baie DAS MAS Y 1G) Galas) piles pie Alla Gb a) J lial cpa
IB aah Aeeal) Ge SSL J yliall Gay ode Lag (4+) cyan
(Wy Ae Sal Aad) ge Ja ys cal) J jl cial GN Gi bl I) tie
wbaLall 28 cya (I) pail!

YoY s Ais dlgs YY 68 (Gd) y Ss V4 aed — dye pl ayyall VA

eS gl (8 ulate (isl Lee Aull J jliall Jslial GS) gl Gas (4)
Sila gf Leell ASWEY) oda Gan gay J lial GLI Fills lal y JS
ABLE) og] Wy Loe Ab Lain,
Gmetad demibial) Salk)
ied) Gdadeig dondlaitly Jd HI
DoF sels Alia Go Analy Qala) oka clall G2 Gall daSall (!)
FAS! Ug a cose
ode OlSs dayne ye lly UI Ae Sal) Gl dle we ad 14 (1)
“ABLEY) 08 ol! a Goa se SUie) GLb
Balall ala dallas 4; lay Alay! ode G4 duos Af Ye J jl IY (Y)
+ Op ptalls Apa)
Acide Lae ye pile Sa; AU) ject IY (1)
lly Cu ABled lel ya desi pure Giles Li cl dy ol 13) (€)
Cop pall g Ze) I SaLall Gyo ({) 5 ill alsa
NS egtles Uf 26,80 Ge Gedy Gea luc gydial IY (0)
Se Y be clittals oll ASL) ode ay Gand Y Low «Jy pial

Libs ABLE) 2a Can gay Abell Sibeall dacs aa! yi) Cains
gh Ac Sal) Us) Gas calls Sy jill dele a Mga) Jedd
Bae Gis Eyl dy hee
a> oil AlSaY J AsLEY) Sg) Aya ge Ml aI OS IY (9)
ABLE! ods alSal ae Go LE Y (al aba, Aor aad V4
Js 4 Sol G5 8 HF GS Geta Ly DE! os: cll) lhe Mus
ch glial Gay colt Ida ALS Gay ASLGY) ke pica lady J lial
VAalaiall (yo Apodsll ailSties aren ily

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

VAs

ode clNY SM ddl CLAN) Gye Led Lae lia Gf Le Sat) GL 1 (G)

FAIA sala C8 Legal Lk all 3 yalall 3 sill Guus LK) Aly
is yy ALES Lbs J sldall als oI Ha Sol le cond (Gr ptell
ADS anh J ge a Suds (os sll Gy hls Led J slid plat) jpuall
Cp ole oh ee gl) eamee'y Gaull Iba UG ¢ dati of Gas pill
feats a eel of LAN ye Cane GY Case 1 Gly Leg (45)
Vas pA Old eutll lags SUBS YI pres Ul sill ju Cun Mates
+S stall case Phe} Alia: pfiny de Soll drow pl Say yall lbs yl
Lass (V+) Cymscill 25 Gd aca gll epmeci'y Cauull Ibe AUG) eis al lily
JA J sel psi) Me ASLY! obs cle!) jyay ld Lea! 6 Lay
Wig GES 13) af alld ee b yt y 0 Sd ihe Le ga Cle sy sgan
Jay ala) ge Lat aie gll eine pac fail) preg) Gall
4LalaY! odo Lal) old GIGEY) asl Gila Gye ee ge gL!
SSW Gohl Spal ye ds ee Ys id ph) alld Spal 5 Gd Gey

ABLE oka A
0 patil | Said bial | Balh|
Spall! doall

eae Ape (ye « Legie isl si Leman sf Las J slily Gala cai
CB RL A piece Gye sf MLE oka Gon. gat le ol jl ch old!
PAL, sal ge Lat stl f lal ase GIS IY 4 ela
Sh cL Bgl pre Lei pial (ill suall y 3 palill 3 ill ode ace ii Le age
Las ys Gl LEY AY OS S Al bad! ae cla V4 st
Jags cla gll 4glHYI ode (48 yaa Sad) QI) Glad yall le DE
ode Cle bas ol Aad ele Ca Al al all ch cla dll ol silyl
J Gad Stel fg lbs Gle 1 pads ld GS) of Lt Aalasy

ALAN odgs cr fl a) yall
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

YAY

C5 pall 5 SAIL Sala) ode p ggde GUai 2" 5 alll 58l)" 3 jly wad (G)

Ad eg Une Joe Flas f bles J li, clad Soy
Ls Gad sl Gel J chbad J Gye J tlle GU jaa! os
LS ol pas Lingo cal sf S sally Gala Gaile Gye SLaa} sf tha Ge
LAY) oe Gye Gane ol OS of Leyte oo 83 Gabe Lal Lyles f StLes
agtalh fale 5 planall Lagie col gh Usliallsy Gulag) abs Y Les

Al deal

Lagie cal sh Dsliall 5 Gales! Jb USE ol Alpes 4) de Sal) Jeatt Y (¢)

3a CYL gs ALD dat Gg Ssh Jagd J pal Ui ue
Balall ode (8 Leal) jLésall 3 pall
Py a ld USVI Canal 3 id Lill 5 pala 5 gall la Stas 13)
gel (4) Aas baad Lets pated 5 (i) Aecelt sala lish oll aes diy
4_aLGY) ok gh Lay 4 SLA jl es ol Gd Gla al Gy Ss lll Qld
CF 652 cele) a) alas Logs (9+) Cyeets Guae ES UBS Gia ga
CG ye Ailes! Adee 4 anty

Gaited Sate! pl) Salk)

Onesie sibs jk |

ode Qoe Gh LY 5 4a Sell gy Lat dls J dE gli cl
cy da DL: J tele ile DaYL J le Gk Lad J Aly!
ssl 4b ail gp ig (fd Aueicall aSLaull

okie Ge Galas Jsli oy Lis Alls JE J e155 ul au (Q)

Gok: LD: J ele ole DEY I ly Gls Lad J ala
ely sat pSasll celBYl 5 alll 3S yo pS sel i Lie pS
Lats Gp Saall pS play odes ASL) Gs 3 Hs Lull (56 yall

wh LSU Le ley

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

\AE

o(Y) SDE guSeaall ose GS Gl Gay
die Gea Ab al i)y chal y LSee Que gf Gb US le Guts
cee leg (T+) GEE DE due Cll Sod! aul UUS Goad! jUbsh
CBE Spall Go Gilles of oadlld «See Gury Goad) ha! Dt.

«cell Saal

(<)
()

EME Sma Wty Gf saill Ide Gle Lue Gylll GS le Guts (4)

SLABS) le ULaSaall Gi al N95 AaSaall Gah lI Sal G Sue Gl
Aid gill) Sell quiet cya Legs (1+) EDEL Ga Gat yl) Sal
4_cilall ASaall lial 55 Sul) Ge lly gh GS yLM ye GY jens
Oost Liga) diss Cuil Moth ge Gas of lailses Glad aSail
(1) 5 pial lady ss ll Small Les Guts Gill a all Guts Gul) Saul
gl 2 etal) pall) dink Soll) a Sell 261 8 Gyo Asalull sala!) Gye
Lea SS Casi tl pSmall Io oS of curty (sin ANN) Lyall 5 Leal
(Clin) dyin sf dig pall pee Ay seen Apis oe Lunds Gs
oe LS Gs Anke gla Ge Ld 59 Ge OG Gh Gases Stil
YA Lb US cS ld lel estill (gall) Ad gall y Appell pene 2a gee
ce Aad gall GLY) cal Sy fill lac) (4 Apalecti allen al

ALIN oa
Le ce rece gb 8 palill Liguy cla V! lara} alld (a Le Sail spas
will GK le a Sail GI bi ga,

Cb y pee ALS a Ley GIES LE jeg Lily GueSarll Sa GS
Sell all yyuSaall pSa Sei py Sry cay Aileiall iLuall Sy aSaiill
+g mall (sill alSaY ly Anois

(3)

()
Vo¥e Ads dys VY 28 (5) Ss VA aaall — Ayan ll dayyall VAN

sll oy Bs GI Ula 24d ye gli le G ped osllll Gabe (¢)
ALAS (4 Ley) ABLEY) o8e Cue gee Old ABLEY! ode Ge peels Ay pel
ASS 5 Aaa alll Ge US pSaill ay goed Calll ga (ASatll Gal

La yo Cams GY chat 1a) acl gle cS slally Gala) Gu GLY! oy (4)
J Lie jal DS GLB calle 6p Sdall Gel jad’ La 2Saall el pal
Le DAY of AS! cdg: Gket J ge List al) lila J GLa)
weld Lib ple ye a Soi Abul led eed QD J Lette J
Chall aay Gad BML) I pian

GO sari dante bial) Sabb
cel plaSU (scigdlill gaol

ula Lola Gli gue, GLIZIYI, Glel lly Goal! joe (i)
Oey Alen Vy Acls pat y Abeadie AlSY! oka Gan ger Slill s
AS 55 ld ol) 2255 Le) cle ABLBY! obs adi GI Syne Y alo sed
wakes 4S yd i gd A543 | Gala

ALAS 5 Les asl Cll Agel al gil Uyldall elaacl Yo pee JS guess (UX)
Ae, deel ie aes J dol | soli LS Gh Led
AGSLe 3 ging AlLe Col) agusl 4Sdey AL
329 gall Sslédll clacl Go poe JS Slay paul Ssloi jar Vs
Yes pled) HEU Ga gh jar Y LS ogg dale ¢ all a abs
Fg Al type Uo) Sel Gly peat (le decal dy el Gas
A slid) guts] Sslill 4 pd amet aly ooze ob pm
Joli juoe/ Jil sous ust ald oy gpg gu I gee
alsa) s Gel aY) ISI Lala 9S AS pl Sle Gully Ge dina (le
coins "J jLEN yy pally Agalall SaLall y "qeiall! deutill SaLall 8 3a ll
wSaeall VEAY Abd VO4 By cy silill alSah Gabst Gyo J glial

VoYe Ais dlgs YY 68 (Gd) p Ss V4 aed — yeu pl ayy YA

cA Uses Quiche Gp yiley Qurcine Jslidl clacl eee Os (¢)

SABLE) be (8 lle Ga pecaiall J sliall CiLal silly ol gl

8 yatta tbat) Sabb}
Lacking <i Guia NGL 19 guebal! God obih!

tol Ler agal lie y lal Gee AS fuel AS pI sll» jah
US Gk Lea GLU Ge Callies Qulad Gd ah M1 clbe} (\)
cll days ae Able agilal dejo Gude Le olay delat is 5.
Calslially Gal lial Glaal Glo 35 Y pgilas Ghat of) Lis slul
(Z) +) Lal 83 pte Ge JIS G8! Gb ye
abally GV, Claeall 1855 Une de gincnall a} gall Sadi) ole! (W)
SN gall ee pghll acl gay Sagal) dal Guo ABLcde Ui Lal LOLLY
jou AD ey Lye 38) fall AOU) alu, GV, Ghaedl,
ca deal AOU ahully GYV, Glaally al gall 28 al pfu
Sides je auld Aglaall Le plea Culs 13) 4.8L) oda usatiies Us pat
HLd GAB de Go ASL UH ogee A AS jiall ASA FU lbal

Day Dy AS peal p pus ll ddl} Jb cay giucall Uplie je Ge (71+)

+ aelill_s Jail Gs lene dao!

00 suri lG dtatlid) Sh)
Geld yaguaai

aLid Uelasl oJ ASLEY! ode judd G8 ae pall ga ABEY) 08g) Gy pl Gaal
FMe (6 ai) culld es cb fins cd pall pee Ay seen (of ueidall SLaall
Caria Aa Salad) ead Lig I yldall» Gola! Gs pS cel Gl) clad!
ab Led O85 Goss vel) Cpa Ge US col) eee SM) dalle
Aga oe sb J yaa 45 al

YoY e Ads days YY 28 (3) 9 Ss VA aaall — dye pl Saya) 4s

0 patie Sain biel) Sabb |
lend Guta
oad Alga cya Bale SSI de giz gall cya glial gf Cle guia gall Quigg) Culeril
bee dey SC de SY, Lid dala) GLY Sug. dsley!
oa gall oda

Gpeiaallg Asuaiill Bald!
4 Gakaal| a bcaies |
Ce gd jase ob ally ab Le GALI ye GY da le ASLBY ode US Y
Aaa) oa le a sl Ul id de eee Gd tel Gall
ee Se es cl Gee Skil Gai e By ysilill 88 LAS ule piers
+S stiall s Lala g) 5 Ae Sal) Ge ABLEY) Qi i ery Le] Cilla

Ad al it ot See Cue ahd Asya
: gic

+g) 4gh-cad Ug stall 88 Ast

YoY e Ads days VY 28 (5) Ss VA saad — Ayan ll dayyall 4

fn Py Lal
alsa 4a

Ox#
Ag pall aca Ay gga
3
Ayala!) i) AU Aca tat) Ay pecrall As cil
3
+69 i) +s) et et Ss Gu) Gd Ash
3
weghad cod ls sill 3 o ds 8
oe

Ay aul daa lad 4abis
dans gill jaulls
eg nic

al jiY) Aibais a gta Citas
(Y¥ee eee ty) oi aay Gali: Agiaye y Anne gi Ab A"! Gale
ABN) oda Sad, Leda (al) abil Gas
te US yey MDE Atlaed GY) de (ll ga ddlaiall dale als
Sp Gas Gelb (yo Se J US Ge GSE Gags (“SECA ) Qe
(¥) 2dB x Go pall L hs cys gills (1) DG ASu5 le ad yes Cle Lill
«dsl L sha cys gilda
Spe Se NG! Gadel) 4 dial) asd A Lb hat of Barta yas
ALYY (ial ad yall du) dag gle Gah Y Gy Lid Agony dane gs Lbs
3250 sal) Ail eal allel U5U Agu le Lball
Vile jep dey oll Mab ASS I bla GLB Yan Gh Led ay sy
tlhe" Gala) cye I jets

VoYe Ads ddlgs VY 28 (5) Ss VA aaall — Ayan pl dayyall —-14E

agda Gbilsa|
Ay jal) daucall Sleds dilais
Feu giall jaally

Vo¥e Ads ddgs VY 28 (5) Ss VA saad — Ayan ll Sayyall 144

alsaly! au) 4b, 3
Ay jal) daucall Sleds dilais
dau gill jaulls
E-eE

NYO VE? FVO WED YVOEA YAO L.? VAD NY? YAO YE?

yye yer

ANNE
CONCESSION AGREEMENT
FOR GAS AND CRUDE OIL EXPLORATION
AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND

PTIAN NATURAL GAS HOLDIN'
COMPANY

AND
CHEVRON EGYPT HOLDINGS B PTE. LTD.
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NORTH FL DABAA OFFSHORE AREA.
MEDITERRANEAN SFA

AR

SCALE 1: 1200000

ABM cus JI Ge cell
Lagldliciaal 9

on
Spall ee ge
8
Aaa i) A cast Ay penal AS yt
3
93 FN) Fat at St Seal a she
’
neg) Alcoa Ds sl 5 9 8 AS
ae
Hy yagl Audet Slat diate
Sanagiall sally
EAS
VY e eee Pe pul cuba

YoY e Ais days YY 68 (Gd) p Ss VA adel — Ayan pl ayy 4A

1. e” Gall
(gaia) (ylcmal | teilkad
(Ys ---- cb alll) aly Glaall Glas
Ase) 6) 5M Ala dy enall 4S pl
EIS yall chal) 45 y Saad GAT Sty Cdl cg pecaall MeV) lil lish 2d gal
CI GUAM Aa Ay penal) AS ll he Gates ary Lilie dies og pal

seeeeeee ate aye ala!" ob Let Lal) Sls deeb
AS 8 a5 HH Gl AS pel) Sandell GUY gl OILY 99 Yo GY 5) (ceeeeeeeeeee )
coh Led Le) tay eee tere tteeeeteees AS yoy ceeeeeeeeteteeeees
Oe Sis Y ales Gla Giaall Glber gases All LeiLal jill Sadi "J lal!”
Baad GLY ll GY 59 Gee Ng) (sete eeeteeeeeees Ni lovseeerrgee
Bali (oe He Gh gis (2) oe Salle, Gad) 3 ff DE 4s a

BS I" aL! (oh Lad Leal) ols ode ol SY! Ala Ge del
Laghy 4 yeas Le ual) Alla) ode Ge" g "Th Gudea!) G4 Age gall Maiall
irads “greg! oh Lead Lead) Slt An all pues Ay seen Ge
ep gay Byshiall yg Jans gual! youll dy yal) deneall lad Midais 4 U lial
Ve <= = Aid ——-= i yy gill

ages GL GAN Se an gay Cpalicall Aal gise’y Ailarcall oda GI e sedall Guay
DY 53 (settee ) seseeereeees Stes Gla) 3 fd DIS ais a) US Uni
Lede a Allsall aay 6) Shall AS AI Saatall GLY I GIGY 5 Ga
ssliay Gs basieall s dis ay US DIE od Cal Glee (le CJ sléall
cille Ye dike US Ui) Gates oy Glade ode Go Gaaddt US
+Calaall ool} J still 5 Gales!
YoY e Ads days VY 28 (3) ps VA aaall — dye ll Sajal Yee

oe CASS gh GLa fills cli gly as al J slaall Gh Gulag) Gi 13) Le alla Gay
Lab... Cra) 3 jal Gall GLI jill Ge Gao) aall cla ll Ud Agley!
ale ote Al gine col Tha gy Si Y ald ABLEY! oda ye Lal) alall
NBL Al pi ald oda 8 of Cay al Le Gola aluall ads Yo obisl ad pall
AEN) (uatiigy Gael) Abad uty Gala ge AtiS
-rlag Ihe Glaall Glba Gi b ji,
Vlas) Glial ab 1) Y) Syeda) MU Ve Glaall Glbs gue YI =)
lads gag s dsl) ou Sle) ob cola slid! ge Luts
Fy yl Atlacll oka pay Ley Ba) o) Ga geal! lob A ybs Gaul
By SMall ABLE) oda Gh ps ea Gye elit
+ GLE Naa Glavall Gls (gis dla gi Cle y -¥
Si Ad ye 082 BIE Ge sel (A) Hay Gl gir (-.)ee sey (I)
Fash eal SII AY Ga Saal Abell & pene Gee; Lente (c)
ALA Fi Gye HAV sell UG glane J sldally Gulag) Loaed (al) 4S juedll
Gud Gd tl gh edlld ge ay lee rad 3 fil Staal
Gi Dd golcall QM) aad gf Gay GLall laa G4 dallas Gl Gl lib, -1
dy pares ASV) le Glacall GUbAl adel 5) Sal BY! (dab Ga
rolages J sldall aaiiy al call Aleall ad ory sla Ge tS Ith
ll) Leal) SL Fa) Ge GY antl olagll Ga Gaal af Sled Gl (fi)
5 Adlacall ode (a all
scaled cl Gldaill (4 jacll ado Gd Gaal Used ol (G)
ASL) ae) Gols ee al 13) 6 Lith Ida glasall GUbs Sale} ela oll
ce al fel Bild yids | gluaii g

Vo¥e Ads days VY 28 (5) 84 VA aaall — Agen dayyall YoY

yg" Gall
bhi! howl! ella’

Aaessball ja Leta) 4p penall AS yl
Legals LAM Cully GU) ge Casall Ia) 4glst ) Lay
Osi 5 ple dg eag dua giall pally dy yall deuall Glad dilais

Fayseem On Led “ASLO ch Lad Leal) GL Ye > al ———>

yligg! Ryaball cl all Least Ay peaall AS ly eae” Ay yall ene

lad >a cle Gay > Oe 7a 7 AS yas

"Sglaall” os
— AS pg Wa AS pg ———— AS pad (GaleS)-————>— = AS 8
DLS Jl iall Gail 13) Le AIL (4 at) GUA I Ida Can gay age'ti «(CJ slisS)
Liles ASL) oka Gye Gi gs (--) <= dally) =---- Sill 3 yi

3 yal) GUL oan UGK LGN Gye GAN antl ga Oil Gulag) ya laces
bostal) GLY gl IG 59 Gee OY 3 (--- = ) eit os)

as cBig «(jal Ch Lad Gill Cane gs) ABLE ode asses AS pall

cpl daned CDA 5 « joel Aes “UUS Glas -------------- 4S bs
Se ASB asi GUEAYT Nha DE Ge Leg (16)
Ss Aah Ge AS esa i's Golo col) joall 1a adap J sléall Ye ULilh,

+ Spell Apel Lad) Gus ye Als 9 5S pled Ul)
Vo¥e Ads days VY 28 (5) 9&4 VA aaall — Ayan pl sayyall Yee

Cs yaliall Lies Gye Laced gi ld ld Cy Sball J jill Gaga UI Ga,
Jy pall ge Casall al HY! Ala isa db ducal ade ge Jy fill cl

a AS poy —W— WAS pet g Ans pall eee Ay seem On Led aD
2ooot aad a4 sill Ge gar 3 jaluall —------— 4ahin a) -

ALS Lith ule Ga gait Cay Gb Sill Uy fll aul Gs ps
BR oka 8 ag) Leal gy gills 5 yaleall al ja) 4.81 Gyo esLull 5aLal

a AS ty ~~ AS yg) Gales ——=——=—— 4S yl 5 say
hs GAN Be Ug Ge Nba as Sib ol Gd J gles —---—— 4S pis

Rees Jeall ke Ge LB peas ble pals of elie Glaall Glbs a Gel
vo BY paely 5 QUAI Ibs alsaf (lib Jbs Ullal ola iy Gilat dus yo
(1) Bs clint wie AY) ape y LEY pues 9 Gli Ibe AiadLic piety
Janet} Sled dilate (4 AMLBY) oka ye ———— Giall 5 fd Us ae gal
cB ASL SY CS lall SUS) Gey 5 icf) Unahaial y aus giall jal pall
LAS! oda

ce alin) Gila gids | glisttig

Ve¥e Ads days VY 28 (5) 84 VA aaall — Agen Sagal Ye

"a" Gaull!
3S jee) Stil poet ali
(lg! Salk}
Garda) guilt Jsesall
4 Ges Au pall jee Aap sean Apain land Aeaslive 4S JSS
N38 Gapulill ade y aes Lad Leal) jLall ASLBY) ode alsa Ligh 4s ,Sall
eal NM gag dA Lull ci silly cyl gill Aals] 4S pitall AS pill aids y
4_MLGY! ohn y shell Iba plSal es cil lll s Cuil ll obs ad Ga kB Y Gill
scl Led Le) Sel)

(aibidl Balb)
3S jail 2S pall ul

+s Fall 55.5 Ail pq: Ua 9S All AS fusca)
(Slab lal) 8 abby
(ousttel zl) 395 nhl Glo
EE GAS AU Kine, AS jE AS pl aad J IS pl)
(Adeil yl Salk
8 jet | AS yeti) Yd pl
gael Geled abies sill LS ots lal yo 45 fiball 4S tt eg
al SA) LBL a peat [gua (A dyastll Glee 5 jlo) y Ads ADA yo
Aig jaa) dope t) lad Malai G4 Leg Da y LU ally Gl) ge Can
KB yy Le pall ("ABBY Gly Lad Le) ofp og sll all
lads (“Esec" bled Le Slay) das pell ree day seen On Lads
Ys —y dad SO ay cosilills spatial Jslall,
Coie Lg plall, Cad Chee 485 8 US ll Land aS putall aS 2 6 9S,
ade gl Leligad ob Mala Gao jo col eb Mpaill abel Jy sid) 5 aL!
AMEN Ly Sacked) GL i) gall g eall geal yd igh aya

VeYe Ais dalgs YY 68 (Gs) p Ss VA saad — Agen pl sayy Ye A

pdigl GL Gail y Clb, ea al y GMLSGN als) Glan a5 pall 45 tll chudd y
slg: Gapall "a" Galas Aaa! gissY la, Clee
ALi) 5 glist Lt sh ogi sf dee ol Uy) 55 of AS ball 4S yall Gal
NS GS (le J gliall 5 Gulag) Cli 13) Y) clas 5) Shall SLLeell:
(Ganetly Vial! Babb!
Stell uals
(Veen s) Ge dain Call oy le a 4s Ged pall AS jackal 4S all ULaal 5
SS Ady Cu geal Gea 8 Ayslitie (gale peu (Ov) GY) died Ul aude
Aaa) Hii s JalSIL de fre dy poe Cerin (£) ar) ee
AS fall AS BN age y DIS lids 5 pat J stills Glad Ge US ad
Saige sll AMM ol hall Ge ah le AS ball 45 yl) Lawl) peu Gues
ABS dees ye da ol FS ge 3H Gail oe GY ed 5s cal
one Ditty I diy Of Gg hl oe sl a JIS Ls alle ge ll Gt Ll
ALG (a5 LeleSh Ag) ye ALtLU aie of aisle | ad gga Ge Gl | US
Si (egal Salty Gay ailale s) Slated gf ill a yall Ihe (le gyty lal!
SSI sla 4S jill 4S yl GLa) agal cian Ge 58 ge ilies Jit
FLMN) Gc 4 ASLs Las cy [gic J jliball, of AU piall dy gill Ayaill J
AEN) oba Cys Gp piel 5 Ayala! Sal) Gay DY) pre ae lds ight
(Genet dlaad) Sabb!
Jail
Gsia Vs cles GY, ASle ld Lat yy Ge cl AS pall 45 pal) sls Y
Vig MSY oka Ge Lay due ade ol AY s ABLE) Ge ye ld lic

dis seal dalaall Go Ape aie J Sis ge Ubi ol ye @ tee Uo sh cl A
oral i is A) GiSties J Shoes J Ugeal 4 a V5 sly) ties
YoY e Ads days YY 28 (3) 9 Ss VA aaall — dyes ll saya YY

ch Spal pike Ladle aly Vy Cobden! ag Gal 2) Ulbeeia) J ole
ees Silda J ula GLI gall FP Ghats Go sl cll si de get al sill
OS paee sl Oe ey ol ist Uf AS ful AS All ja Vy AgLeYI
(Aejleall Bab)
3S jauith) SS yeiell yg
odd cob 83 Lens US sliall y Gales! Ge AS 5 opus Cuanl AS sual 4S tl
Ley lal ji) wad J lelyal dat P18 paces as all as al yf Sal
ela tle Gee jae ob eSall sf) ill old Gh a gedall Gad alld 4,L8

ABBY! Glace Cure Logie calf J sliall y

(Gay dal) Baby

baal judas
Lad opt clucl (A) AgLE Ge (Seb Ja) Galas AS futall AS 2 5 9S
BJO tee Gat Cdl! (€) Sar Still Guess pede (2) Se
sl iall aizey ball jurall 5 istiie 5 la} Gulae pine dard 89 Unley) Aised
+Qttin Ba} Galas gre dui ga 5

(Gaal | & alk!

Byladl Gada Gils pd deed dhe

tad clare] dulel Leyes 1) degace say) Gules GleLeial yy 5

ded ale Gil YY) Lee GG Y GleLas I ob Gi ay dl,
Jig gt gee GY pyar add le clac Ol al ge fl yf ol wal (0)

ia he USS gle oly dic LL pers Al | pee
VoYe Ads digs VY 28 (5) 9&4 VA aaall — Agen ll dayyall YY

(Oyeiilad) Salk}
aden) (oho bay ibs bionic!

ad TS NY SLRS) eine aga) Aden! dpe pool) deal pleial OS
ay ela Nhe Qf yb ly AS fall 4S pal Lal egal Antel
cog thes Fp Sle Gah ll aga Ades Gye Aid gall GL pal Lj oS of
Stal Gul) peu Antel

(gett detalad Babs)

45 aiid (guatleil! llaillg gingl!

aladtiinl Aol alSaV1, day yA ald Cll cA gl 3 Joy) Galas sets
egies aly 8 pills 4S putall AS pil) ag oadind pill AS jiball AS pill als ga
AS pl) (cd Unleg) 5 J sliall
4S 2 sla al bail lacey ¢ Gusliall 8 gl) 8 3 Ja Gules a sir
Ase geall Ageeall ¢ Let! (6 Ale 48) gall any Ul Iba (g paury AS ball
«Gala Ide Go 5 pSLall Sala) alsa ls agus) Aleal

(gett Cotbed | Balk!

35 jh) 5 puted a
D5 tall jy alaticl Ga ge Sel (17) BDU Dis 4S jal) 4s ptt) Las
eS gf ala) Cay 5ll cl gus Ayett ale UY
sgl ae ol CUS (68 Ley ABLE ods ad Ay slice Sates aaee AS sal) 4S I al
GLY Gee Ges GY Aa ode Jal eth IY as fuel As pall Jas

le gale Ye pail

69 A) sd ct at Ses Gud Oy hd Ase
a Me so cnsncaseccecrcesseneenoese : ic

+g) -Adl coal dg sll 8 g 5 As yt
secssucessecssuccssecesuecssseensees + ue

Aga) Gl GR Lala) dy pucnall As dill
gic

Ve¥e Ads days VY 28 (5) 9&4 VA aaall — Ayan pl dayyall VV E

"a" Gaull)
ontilal) pllaall
(lod! Salk}
dole piSai
rely i (i)
CsSey cquslaall aLlaill Ida (cle ABLE) os (4 5a ll Gly peill Gas
wind GIS gh
seLadll cLLy (@)
CADE DUS Gules ASW) obs Gye da Ih sald Hy «Sldall aad (1)
oe Say Coal) LUty Lily day fi es ayy USS Ga Ley (+)
2 eg yah GA Canal) Sllee, diletall Lislalls digs) o gail) dats
Aye ade Upay ol Malai Ge oe ch i a) Subd all
vUgbe US debe (le Sas sill DLA Cu gill Guse Ladle
Fed DIS Ssléally Galas cll Cie AS jukall AS yl) aati (Y)
Apes) BU Lay dae oe ey ISLS Ge Le (19) pe
FLseill) halen Lola) Aithally Aiguall 0 gill 4S ad GaSe Gall,
cd thst SB oS: abil yoo Je ul A Gal al Gaal
ce St DLs Gay gdh Cue Ande 8 Shall Ais ey yll dyad she
Dp pees GQ Ses ill ol gall agi Gh ue lage US daub
Sead of of Gap Anlall ue Alall, dial
ALA AY ALaild US alate! y deal yas culey) psf) Gh ges Aeslull solall lise

cs) AS A a AS hf gl ball yo Anse Coal g Ayal
J Sg Gall aus 3 Lo ET GwSaly Ch ges Gules CUbadle ool s «(allel
AMA Agay il) ial) oy Leild (8 (lla Gun) AS full 4S yl

YoY e Ads dys VY 28 (5) Ss VA saad — Agen Saya 114

Gila) pall g CDLaxill (¢)

(2) 5a Ly Gent) BLE GES ye is gies Gy LES JS tes (1)
any Lys Mikey Leming Lohse Gaal Nha Gd AY Salall Go (1)
Glas age Gus fel YY] al Caley DUI Ge peal (1) 28
Salud alsa la, sy Sda) jel (7) ADE DLA Yillaadle dLtis
gl (1) ADU 5 DLA Gay ASLAN) Gye (4) 388 AedI
Vgeeeed QL ay dalic Sagal Glotiodl Gy gS Gh Gay 5) Saal!
weal) GleLs DS
Lay All G shall Gad S glial G58 ¢ Age ill 8 jail oda Ga ys
AS fall 4S pal) bly deal ye gli

regs ds ay gl Ge Ged, Apatill bls Gola) blll 4als (1)
Bilis pda Gala!) Le Ga GLI sald Ge (*) (C) syaall
Lay DEY alls jg ll (17) 4G ae tly dies dey
J lay) Cine fed 1) YV) Gras y Ayes LLG gly SSI Ileal ,
By Sdiall yg af () ADU DLA [Ladle UUS yale J stil
Lad Ge BY Os 8) Sia jel (*) SDL 5 8 cLad! Gals
4S uk al) AS pk NV SLL deal yo (8 Gall Legals yh glial gf
4a hal) ads 5 Shall Adal) aay Ge Ue] Sarge) Glatiudlls LDlaus
ABLE Gyo (3) 39H Aad salad) (68 Leal ues pues

vAleall Jagat (4)

Fels) 45 fb al) AS pall play Gast Aol) Sléall lds chu

Braid) GLY MI SY st res Ogee ad Goals Ant

ALS: JI banda GLY gl GIGY pay 4a pueda! lal US 5 AS, ye)

Co a LN ARS J gai y Ad penal lLall CAs Upload Gas

YoY e Ais dalgs YY 68 (Gd) y Ss VA aaell — Agen pl saya YNA

pred Lis AS 8) Santa GLY LY ol Geel tally
ea 4 ped GS) A Ge pthell Skill al sl) ch sail
ep AY) Lal) aS daa) ad ad GA gd Ge JVI
Barada) GLY ll GY 59 Goll dyad AS pe! Saad GLY gl GIGY
CL gals iy 9 yaseay gall baal) ode ol pil Ca pall paul ue AS poi)
Ue Sug ale Vee deLall (8 call cag) fides
apaell Slay Jang Litas, cial 48 Gad 6M Gell os asi Jl
pes 98) abla) og) ay penal gaint ciliaill aged (of ALeeiceall

AS2 yd SIN 59 Cll Sa eV Sandal GLY gl GIGY 53

Aad) Cue Ge Gig Cui si (a)

celal! abil Iba Gea ead gy GGA! J Ga led Gl ayes dle GS
OLA 45) & getaige Alalee 68 CDS! (ol) 525: ABLE! Uo pra curs
shee Dena alk Cal) (gs ASLBY Gio pnt

tcpuulaall plait) Quast

cep la) lal) Jaa aed c Solids Gola On sled GEYL bye
Aghia) OLS sills gue ule AY iy os Lis

sylatiad| (gle Baily CuljLisal} Guest asc

ase Aub J LY) le sail) Gaal Jeet Cy cl Ga jy Y
NSS Ayr ye ole Ghlas 4b dike GY pee of US ebcl J

SY! Jib (4 Jo udu abe

(3)
YoY e Ads days YY 28 (3) 9 Ss VA aaall — dyes ll Sajal YY.

(Matai Baby
etbihidal |g caibig yacahl alasal ated!
SB paths ol pe 6 adars ota y Ssliell eats AREY) (yo puni Blel ye ee
CALE SH chung 6 ABV) Clg penal » CaS AS fuel AS pal Ga gh Ge
Agha I ig alaall Jp SM lind ALE leg 5 sip ag Cy peel
odd Gs AasLull Bala!) ISaY Uy a flats ales Ale Zita: les Upanall
ASN
igh asia (I)
Boke ge LSS fF ts sf ALS Gyo Apslill 5 ytleal) GS Gree
Aadaiall celled ysl Gilly Lgale Sgecall 25 (All taal
Ugg Alaa) Calls! y Atbeal! (3)
AS Ng) Ssldall ordinal (ula) yo Sdeinall ysaVly SLs pall (1)
Fats dl ALS) 288 piles gy glory Guill ga) Gua AS pital)
Cue slysall de gael oy gaVlg Gli pall alld 8 Les ABBY! Gs ga
Aged Gslanss ALAM) o8gs bye wy gins Goll On SV) calle pally
PAR Ge Sees SLi yall A le Aplial COL 5 pads
ee ahaa gal ll dled, Solid! Ueda C8 GI jell utieYI
oLssf ASU Sala) Ge (gz) 8 sills (G) 3 sail oda Ga yels ys!
Axel) gli) ie py Vl 5 Gls yall GLb e Gala faa ge
GL SY) cL) GL yall ld Ca Lage Ga Udall dy pal
GOA ogi Aolat) allaall US olla GSI Ane yall GIGLI,
wolaal (¥) Gis da jaall Agaill Leuba (il
Pleat cot Anil dines Ley Guill Clay) Gai gall dally (1)
3 toss Gls pally Abs yall Vall ree (1

Ve¥e Ads dag VY 28 (5) 4 VA aaall — Ayan dagyall  YYY

9 fy jhe!) abil) Gals (¥
LAY Gall gall oY 5a JB Cau hall lds pee Quen (P
sic y Guill cay aie lel pglane sf ebb lly Ye pelle 5
dbl cll, Gat Cl ol& Ge Jal da Gl Gi ieyl
MSs GM) Eee Ge Galstad) pelle 5 Guerdieal Js alls)
(Esa ced Gllaall le aad Y hel! asal Gs 5al
Legh Att solid ode Gye (Y) (G) Soadll Ga Bay) Gls es,
Fe shvall ApslsVl pga y Cals yall ye (40+) Atal GA gins Jobe
Azle) SIL) ell de daa! Gls AIS 8 Les Guta) Cyd gall oY el
sal 5 fall ya pla) Ga 5 fie ge LA, Ae pall SLY
Ld Oe (F) (85 (0) (2) 5) 5) (Goal ibs Jas,
«Gala Jaa (8 Anti
ILS 5 sll) GIy cll jails Gls yall GB cle 4) ley
Aizeall Ane i) alates AdLall Ay shell Apaill Lgdhss Gaal s dune pall
Led Gl pall GG oe Iolite! Adel! J glial Gaull Sad Yah ple alle
AMG Calas Nally Ui jolly Gly
gdlialls (Sul) Ja.)
scilaaall's abl Jay.
roel Slay! Ju -Y
bY) el lal Jar - £
SB SLSY) el) aul) Gy jlues Jas 0
EY! cldl a5) Ghaell Jas 1
(Gla Gui gall LY) adleill Ga .¥
G25 Ally) AS, yo! Sanchall GLY oll Ay posal ately uldall A
-(Aistwall Api yids (oI)

YoY e Ads dys VY 28 (5) Ss VA aaall — Ayan ll dayyall — YYE

Apedill Axi! Gy jai 4

Ag) pial) Clazagall Calls 21

Ay léall EDLY! 3 Jal a guy.)

48 sill Jay.

dc lal) ali vy

algal gle eLeall Quail) lbs .1£

wgeleall cabbll Guill .10

Seals Gopal 7

(lee Cad 5a) (gd yall lis «RAL de gdaall 3 jl! abi 1

eNEaYI lai A

Ayasleill ceuall 14

Ag Sucall Leas) Jar.

-se Gl) AM jal Gualdll alas.)

sOLea) Cliay a VY

AU) ae SY ll yacli'g Casall ucla

«ails gall Ja Cla.

«cA gall Gada .Y0

Lil) Guse Ales dan GIG sl Liye ol Yas falas AP 1
+S sldall 5 jhall ct sall

BIS Gs Ol gins (F) SDE US aatles dare gall Cusill 4 bill sles,

Ce Lanta cle Led Gala 5 A sleall G82 A GB YT By Oh pull

AGLI Saal Ge (Y) (G3) 3 alll oda (alia: Saya

oF Gell Lite) fa aa Gull ode Ga cat Call Dually

sets J Jae Gg slid 3) all Aa gall bail) CD ae5 , Gala

ashley 5) Sal Ul jolly Yall go Uf

YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

YyYA

gsc) Lancy Aabedl) J jléall Calls GIST pa ae Cull GaSe y

And go SOLE 5 5) yaall oll jas YL

TMS igo Ader gee cd Gaislall ALY! cyibs gall dell (1)
eV LB Wy ph ns GMS Sy 3) pdall aii!) Call» Gaul
alt Vy «lball sal 8 hall AN all glial Lie de gbaall ail yl
3 pHa A aly gh Le clit Ala} 4, Jo) elicl 4, Caillsill ode
-Galall Iba (4 Asti) solall ode Yo (¥) (el)

Sys ll J gy gl all Lab de foal Gls aay) J lia ag (€)
Ga Maal MS le pS (Ay he Soll Sisal) Ge ey
(9) (G) AS Balad 4 ale Go peeaie gh Lal Wy gal y Gs yo
+Galal Ida Ge (1) (A) 5 (1) (Ss (4) (%)s

sages Ablatal) CAMS g sila gl ubeletl Nay Lije (¢)

lid le salted Ui) jally Saul, Ley! Gaal jal, alétca
Eee ob ded cells Ss fall GIS 5 a Les Dgenall Gan ile
BLM es (T)() 5 (1)() 5 (4) 5 (1)(G) HY LW, LIS Ap ucrre
Ges Sotee a el gy Least) Ayhgs sls Guat y «Galli Iba Gye ALi
seal Ligked 8 Aisle G Sig GLE yall a gS: Miguel 9 ga Ge

Eee ct eall cy sill Vid, Aer oles) slilce gday al DU aad!

rah gall
J sla) Gull Wogp Loo y gry Leg fds Gall ahaa y lanl al yall
AS full 4S

rly full (1)
addy GAM yesally Lad Gay ol jill Chale y Clana y ol gal
jth) aes Ugg Males Cautlgs Af Vath 5 as gall as ya) FJ tial

Shad [gle rans ill Cbs jus! 4als
YoY e Ais dlgs YY 68 (Gd) y Ss VA aaell — Anan pl sayy YYA

2 sleall laa g3 all I gall ()

Vy gesse lld GIS LAS 5 thee Leal Lgallatt Gal ol gall dls ss
Cs algal) os She ays of Jsldall jsp ai) oll alld «Le
MSs grag GA Al Aatill GIS pal FS gladly dota) 5 jlaall

—ASY! Ls pall
FT Mla) sapratl al gall ()
4) Rata IS pA ye gf gldall Qjlde yo ait Al Basra) a} gall
8 VI ky Ad jess Le pueda Gc AV Gis thaall Go I
cob Lgl AtiLes gal Salud) Aah yall GLY) Ge Sap gall ol gall dats

val gall ode 43h Gay 5 gall ad sll (8 ayy sill Lag phy & sill
('" 5" Alla) ALarivall a gall (
Boley dalLicns Lali Alle QS ill Alowiscall of gall (1)

ends "WS! Alle Gist ¢ pai ated sale dale 59 Sly
wLgie apsall gees Gs (V0) Mila Goh Guess Laneds
OSI "CLs Gnd al yal Sa Y All Abertincall al gall (G)
A page LAY OSI he Ghai) Ga yall gd Ullal (Say
Ate Grint ¢ pai obgd Laayaet bale! 6 yas Lgaladiul Gay Y

sede psell jen Gye (10+) ASL gd Gedy panty '¢"
"eh ht ANS at Leal) (Sey Y cil Aderineall ol gall ()
+ Ugaladti) Ge lit Gill Lally: pant oda s
ILS hae All Slaeall Ge AS ue 5 hell's aa jleall (2)
aes Oe Auli Ay shall Apadll Gulal gle LeillS Jaad LAL!
wUgie MSéal) ural!
YoY e Ads days YY 28 (3) 9 Ss VA aaall — dyes ll Sajal YT.

tJ slball Gyo 82) gall ai gall Glas (*
One ati fle apy Ly tea yg ll a gall lial Garey Y
Nga tgag Ale cay cl gall dg! ital fg 5 yall dead Gull Glaall
fied Spiel abet gf aes Y) sal Ahall Lag) a Y dye
(agDAS 5) ADS 5 sh (Copp thall) qiball Gyo Ay pull
Leglesd iy Ha jaa lal) hd, Glagall Lag of a sedall Ge al
ce Lge Alla (ca aid oe 4a ye all slo OU ALLA Slaaill te
scolLbesdl
2Clalall aujgi Sule) 5 Jit Lillis (a)
J liad ASS 5 JY Ae DU Slay y silly al galls Glaeall Us (1)
AS fut) AS ll
Ligdasd (ll ayant) 8 Alea! Ylec SU aill » dull Gly pene (1)
cM Gate Ny GIL Guile gall Aaa gl staal 8) pall plait
B Jay Isliall agi adary Leland (gill sf cy gi gall Lgaday Lglens
AS publ AS AF lil Jac.
A asst 8 5S onthe sll Oxib sell aaj si Sale] 5 JE calls (Pr)
3) jaall buill Lhd
Giles} (4)
ailiall Glasdll y Gy jLitivall AysfLeill allel: dap LAN) GLasall (1)
eel) (ged cil
Fase AS SM gf Sglball gh Gulag) Lea Cael 8) GLa als (v)
J glial lod asfis g-az quid yl Dale Gl jeaill flee]
FL g ll g 5) Sill Aabaiiall sLoratls Lag] Aastall Gls yl gt Legal
Sos Led fc 8 0) GIR Maat cD a
Ssléall s sled esis le Gy GBI jae Gull le alld Jest
bE al is pS Sle g pall Legh Ae Gis ya I Legh

sAgle Gihy cated jars Lraparey Ayoaty bead

YoY e Ads days VY 28 (5) Ss VA aaall — Ayan dayall  YTY

AS EF Sg gf Gules LalSlly 4S glaall Glaeall Lax! (1)
LAs Fal gs lit Alay ald GLA le Jaa Leg! dedi
Sal Aull) lial Ge Ud!) ode ah YI La day abet, Quad!
SE-eT ct Me

FiLic) Garett Y al dali IS yall y J sliall Lge Calley (al tial (€)
cbs pw Le ola Aad! Calls J Lite Ay Ja) Clay pene
«Gala aa Cpe ASL SL Gye (1) (el) 3588

ryiludll'y Sl!

J NY ce) gf ALU GY Le PU lay penal gf GIS ae
Fad ge J Bes J el ge J Glad I Gye Ge Gall Silas)
Cee Dig Ley ale AS fall AS yl gh sldall splays Y GAT Gane ul
lay ee O) AS jake) AS 5) JD jlball (ley A yiee bie 5 age
i Led Ld Gad A las J | 2) ge Wht Tubal J seals
Basta) SLAY pI GIG 53 Ge GY 9 (Vives) GT 8 pte Cle iad
sitll city Gf aes See Cy ge pul (A ally Gala US Ge LS AI
Saale ye Mg as kl as al

reall! 9 Gyualill

ANS yey USBaally paelly 4) py! ge Ad geall ae Guelill Callss
cal J GLY), as as ll as pM gS slball Agia use cyralill (ye
cell ll 5 Ctl sill 4 Les Loge caf sf oats dla 50 J.B age Gb
Sy IBY) le Gy Lees J he Soll go 5 poluall jal Wy
Ligke Lhe hie lead gh Lipalill ode ye ci dea Ghlell alla!
vAalee Jae} Abed!) Calls)

Ve¥e Ads days VY 28 (5) Ss VA aaall — Ayan ll dayyall VTE

Aye yall Legal J gual) Cuum lds gyre phd uc Cyalill prc alla 8
pall Ags Aabetall Aube!) Uae 4S oat cg fill dele Cd Lp
SS J ce gh Angad G8 AS jitball AS pI FS slball Yada y Leland il
Lins Silay penal yo MIS ue g alas Jey GblUaalls last!
14g gill) Las} ells a

Baila!) 5S Cilby paral! (L)
jal s Jabal cle yiall he EDLigiill » Soseall Lalall Uy penal!
Cd Sal) Gut gall SIs pees OLE yoy G phl) lst y olrell Alsat 5
CAN GAY) Gus goal) Guile galls Gye Lally ial) 4S 5 Jia! le
sotle ot Gk: dahil Uys

Agi glAll Clb renal (5)
a gil) Lea af oc C3 Ga Call Ly penal y Chala} als

add LS 8 Legs Aiea! Aslan Guslde gh GY a Las La ts
SUSE 5 ¢ gts Lad Ale Ura geate gh Le gai (cle pgild y pee y dled!
Sided Ghis agis li GI LY) ue Ss jaca ll alsa! dals
Os Se cll Aged) Old 5 peall GSS s ASLEY! ode (oa Legale Ue pail!
FAS le Sguoal Gus 68 ASLBY! odgh GIL f Gb Gl lai
Esese J GL gleall 6) i} da i Alas J ads uses 4) LA cla!
$53) 5M clleaall Gast Glas I is gles vllia Culs 13), Ags
hy Bi ge 8S) gf ab! gai gilill gi gall LAY gh, ASL) ode
aly claY dilis GuIL Sy Shea! aad Gl jyad ASLO! oka

+Calerdl} oda
VeYe Ads days VY 28 (5) Ss VA aaall — Agen ll dayyall YT

Aye gaallg AdLay! Ay Jay) clay penal) (ed)
eg HD Graal Sh hee 5 piles CJ sliall al elif de SOU Causal (1)
AUS 5 4S N2Y 5 Cul gall geez cd A slbell cunt ll Sal!
AL3 gLS Lids clagh i geee Gd est call GAY! Gils
p85 cele MISS ead QA) Jia (2a sla Cala GL Lol
elitislsy Galall 1a (ye (de) Ati) salall (8 agle Gua gai 9a Le
CHES ples Leh goths Mibatalls Lge Cydaball liall (il yo SLi ys
Cs (2) ASU Sale) (4 Adle Ge ete gt Le sai le dant oe
vGalall laa
ALS pall gaz NE A sliall Ae gerlls 42 Jay] ls reall Jans ()

ne (10) AL (gb Med Apts ged SS gree Gal Ghlen
Hye geall s A JoY) lds peoall Jaa VI Lys tial di & pone
ee grag 8 Ca Glee Abs yall pa.z GR lil
al sil le aay Vy AS fiball AS pl) Ug Cold Al Saal SilLoce
Say peal) alas all Iba Gye ig A Byles Gilby pene 4! Gaal
EreT THE Alia Are geall , Alay!
Cae ges Lglanys J hall Leleny (il) Calls gl gS dal ly Leads
4_aLEN ole Lguetidi (cal) AY) aa) Gu Lal le Guill Jae
By Sal) Aasall Lgulass g

+ Gpadiall Gail gall Cy Atl] —)

«adil Jagat JSLike g AulLall JSLiuall 243) ja) -¥

aI 5 Glas ab gall cle Sgueall ol jukall -1

« ALsSh g 5 pial Aaletall ANE ly SI LEA 3 JaYl tell» Ganall -€

VoYe Ais dys YY 68 (Gd) ys V4 aed — Agen pl aya YA

BSW) 5 GL al) Ast yay Lg lal 8 JaYUS tg aI Gayl -0
Ligh pads Lila slees Lilly: pales all 4 ssigll
wcalLell (4
3 yal) Ge yep 8 bleed) GLa) Caullsy reat Gy 59 aul [SS Le Syn Ys
«Galall aa Gyo Astill Sala ye (Y) (5) seal
ILS Shleall le Gand ccilpbeall 4S pital AS ill 5 tlie eLil (1)
AyGSall 5 AUSM Slee (ca cy sleds gyi 4S puball 4S pl) ala ys
Sally dele Ades agily 6 seeds CpAll Guile gall Gab ally Acbell
C+ Fale Fives 6 5 peg Guill Guile gall aren 5 ial Oe et ll
Cob le palit eat Y Gall Ga lays Gaze geal calle gal
Sh ighe Ga jek US Sli y peall obs g bsg by penal Go Al
vAdLeall g Acghull Zsusloall GILSU (a, death CLbee y Cua
sell call, (J)
J Sg) Ligads All Aa peal Gat all age sf Cl pull tals
Hl pat clit al ASL obs GUL GA og sa.g Qf AS jiskall 4S yal
ARLEN) (yo AMA Saba! Ge (1) (5) Baill & sata ge
Byaiawall J glial Lill (a)
Vara gee ced plenty ASW! Lens ll J glial Abatah Canllss
Es pee sla sl gaa Ys AS pial AS pall Gy Sh ae Le pe O59
Ads i le eee dale sl ZS asd (cll Sheguall
te oM Claas (o)
ALS) 5 Libya ob Lin CALS lds I Ny pane J Gaal AY
AS Rh Sl Rall Uden 8 Gy So ASLAN) BaLall ods (8 Alles 52) gl
baainall GL sally Janll eal ys Gan yay AS pial

Yeu

YoY Ais Adlge VY (G3) 9 So VA aad) — dye ll Say yall
(Aad biel) Sal}
a yemaal)

ro yang Ay Ub y co yyall sal
ely duals GI fd le AS kal) 4S 2) 4 pee Cibbeall Gilige aye
Spats gall ares a yall datas Sslials Unley dyle Gai Le Qle
os SS ALE, AS fal AS pl) py AABLEIY) Ce y Sally Za gla
Lage (T+) Ga BDUy 26 ge JH ayall Ga LE ys LES CJ yléall y Uvla
oes tthe sl pall aie Sally Gola Ud Ga is YI (le
ash capa!) jpmal gules la} ge legl sf Sslially Gla ils
4S pd aS yah GA ay all ac hs Le Spd) Cals All Ga Ll
oe 8 ype Dua) WS jal) AS 20 les ct Aa ole ay AS sil
ee GS al gl Gapbll Gl) a yal
rdyall dyad g Ay gui
ak SI a2 aay Unleg) 5 Slidell 48 jee; a pally doll by sui is jad
gl Gall y AS Ab all AS EW yes I LEV jolly Sal lly Gall
AS fidkal) AS ll Ad yess a yall atts Jactiy (onlay
(Aatail ll Bal!)

eal aha jal
FOAMS sla ay Gyeacadall Jo shall igs CHalLSGM a yial Gd gis
ll pak of AME) Go dell Baal lS Lady cUyléall le Guat
Linge (V2) phe dad 5 sles Vac ye GB Sly «Chee Cy gal
Ql Sols Ayacl) LLty Lola aS fall AS yl) Ca gS ADL ye
sqeagy IIS Aa) a Ge WAS cay sll Aa
weit g co) cGGplall Ahad) ary (ye A yall ala jit) ag ll GaIhSGt) -)

(i)
YoY e Ads days VY 28 (5) Ss VA aaall — Ayan ll dayyall VEY

Adal) aay clth undo y Calor All sha jul Asal sll Caullsall -Y

A(Y#Y) Aiea aay Ge aha fas) Asal sll auMLSGI ¢ gone “1

Ss Sell agle acon (gills alii sha fay Geredall Sy sill dad -€
Adsl) ay) oa de 4d a pais

Addl aay Ge Ga yal all Casall Lad -0

co) AY A a ol} Ala pall ho et! Aagt gll Gia) dad 1

eS)
A) Casts aha ac Geamadall 5 fill dad Gd cas G} eal -¥
Bo fiawall alsa) le 8 dle 09 per J sléell 4a a pues Ale ren
Aull ay Ge
Aas SS aleicly deal yar ula poli Go Aejlul) salall lib
ZBY) aS HS, glial yo Leake! Gall Ayal) ALY
age GlasY Gaede Gl. ce sill dill a dilate! GLA,
«ccltill Aye sill Aull gy Aatld le J glial! Adal gs Le UT GaSe
1s ghtall (G)
aaday clidll Je G[b GLY Gains dle aye p9Sdall ASI gl 15)
CALSM yah aie AS, ye) Santall GLY oll GIGY gar Gale) Goll J sldall
BLY Lua cha Gye cal alae GH Syldall Gaal 13) 5 «Sal
Cat Jakes S518 J lial) ada; Mate stash Glld 4b Gates (sll gy ll
Aa ya gh) ball jae Gye ule gies (7 Y,0) UL) Gd Guay
GY gk p58 (1) ADEM IS aslo gl (5 gal) ail gis de pane
«32S 4 Cea GU eat (4 SatLall y AS ye) Banal GLY
wala fadU ALG de gdaall sutlall 4 SY,
YoY e Ais dalgs YY G8 (Gd) pS VA saell — dnen pli 5a yall

Yee

TAILS sha clad Gaaild 4g gut

(id, Lge GIS sha fal Gaalld ys Lytle Sa of Ga Gall GLY
Fa ay DS ABLE Gye Aeglaal Salall Gye (1) (I) 5 sill eo peel
Sprain Atle (8 SSI laa assii sic Ay glee Ay gull 6) Sig.) Sadll
N38 CaslSH) aha jal Qual Gyo Atlas Ge iS) (cle J lial!

deal yall Ge

GAS ool WOK aes yet (V1) ote al 5 Ga Gal GLY oS
Heal yop LAL GA st gf Les l) balall oka Ga Lgl) Lb G4 8 Ge
Dba a Lf le sldall y ele) Gey ale Gel fe! 5 LLESI) Ida
Lh Lay dale Sagal Glatedly Ghbuall Sy clei yale jh

3) SAall yg (VY) ote GAY) sf
(Gal bial! Salk

eel yl) cilslntcallg Mail yl cid lnscy
resol) GLa 5a La) pe plu
tall aL) Gls 5 Casa La jill 4a) pad Lass J glial ptt
Saal) BLAM Ca gh S850) Ci sss alles ¢ gene Al yal
dine Af) pt) ay Galall ba Ge (1) (G) 858 SY! Bald Ga gas
Vee Al ARES Glial sie! say A slially Caley) Lge Gili ered
aS.y Galall 'Sa Gye () (E) 358 GAA salall Wy Cbeall gital ye
Saal) lech GLI fill Gye aa) atl old gl aa 6 aaail
TOMI sha clad 4B) pe Glee
tia aL Asi sally GSH) ha as) Ag yal GLa J liall eps
tesy ceey Gi) agen) dss! I GMS Gyo HL Alsall Al yal
35 O) AMSA sha fal Gaild Lady Gao fied ill ants

(¢)

(+)
YoY e Ads days VY 28 (5) 4 VA aaall — Ayan day yall YET

rAgas' yl SLLual (¢)

awe Kall Jy tell ld g pee all» CL _aaill » Callsill Cus gsi Ue pal

Lid jill Ge GHA) sath clas ac ge ayaatl LMS » Calls) ala uy

Fey Gllas Qa Call, GL, peoall y Caullsall agi © Gaull Geel

Tilt Le pat

eSxnal) Claas —

sek!) Slag pene COA Ayoitll Claas —

Sa) Sli y pee =

As DU) due ill LL Yl lity

AMSA sha fasl 4.8) yal Le DU! a gant 8 Sal SLLus J still ids,

CAMS lo Gu Geredall Jy jill dallens

(Gasst dled) Sabb!
teil pall Gumsdatd olSai

oop Le elias ody pucoall Jaall dy pute Gail fl Qed J sléall Uf a seiell Go
slid ge UL Gala Yad dda ile U oly dgley) 4 GI Wa
cA Daa Ay pal STI gh Qads Jsliall bala} S42 SS gee
Tea! cl tec
coh sanall sail cle yg sisal) J steal) JS2 8" Aasell J jliall SRS! Osha
JSAM) day pal Ly line Lede ie Lun jie ALE) Gye (Y) (5) 8 ad ILM satel
»asall glial Uda (cle Aésticall 4p onal
cle peal fase Udall Co) Gla; ale ge syle “Aleadll dail’,
cst Sal I xe ghd Alenall dead) Of ale 5 dy poll elit) Jaa

“EeT
YoY e Ais dalgs YY 68 (Gd) p Ss VA aaell — Anau pl sayy YEA

+ Agle els
« Adenall Lal + Saal) Jal) = dy ysl aolal Jaall
Ay yall aolall Jaall = og sag Gf Udall dy ps = lenall Laill 5
J eh Jaeall tes GAN ogee cd hall dy pe aes GIS 134
ct CLIN gf Jdall gle dies all Gail jucall Calta das dy pall OS yall
sdall (5 siase (gle acing Vy CHE Sree 98 0G 0.7
io
Ag call Gola) JSall X esac Gd Udall Ay po aes = Aleqall Lal
gS Alles GB y Sal 3 AV 5 AY Gyslaleall eins

Ay pall Jana x (Savall Jaall

Ay pall Jaro = |

= Alena! Lal

ote Ss Ay poll Jres Ge jy Cus

wedhels § y Saal! AyLua!l Chaban!) Ital gona!) Shall eae ys»

cb Sa dy ye aes of Ya) ga (dasa! SSall of Lae il 1
sg glad Aogall Lall 13) (E+) UL Ga ea as gee

8 x Ng le

Neuve ~
rage lely

Nga Vegas cgiszall Jaa
wv Alena deal) +
yay dy pall ala) Jal =
WAY Les dame gree Aaa Se -

Noga deyee Hil wall arad res J sliall Jaa =
YoY e Aus days YY 28 (3) y S4 VA aaall — dye pl dayyall You

y Gall)
Caetiaal) is ya al Ssh 1d jth Stl)

aby Ostlidlly 8 pla ee eeeeeeees dabais ol sill Aga I a LaYL
Fed eee ob GELS bay! (" 4g")... did...
ALM ge (¥) (3) SAN) solid Wah w.. B28 oh Gul dus yall
SI te eghill GS sla fa AT le 4g) oda GIGLI Gis «al iY!

ss «  - dyeid ages ddale y Si

2GUNI Ja getig Autlal) ght celal —1
«J sliall 5 Kalas} le Gil gs chins Sis Gln eiléy AS jiball AS yAll @ sii
GY pb Ghat) ll GS oh le ig bill Ji gal sla) Ga ad allay
See
AS lly Sy Gall AL al gy LS le lols Sill Gua!) oii iy
cele loli: Ay dyaiill 3 yd etl DAT Gs lal (a Gall ds ual
~sliall 5 Uslay) Ail 2

SEA TUIEND,. =. aa, eee. cael Nga 5 y)a) Lay pk ule eat
Azeiill siey piglet Sac! Ati ga y un y ang!
eo os bie} eee ough Sg) od Chaaline gis UJ liall fay

Hs Assi gl) da Sinead) Ady fall GbbLis VI aad Geet ll cs sual
Abs ged) Les je bill J) HY nt) La gp Ss
US sy pshag) Leal Gilisis Ssliall Adal 53 gal ig ceeeeeeeeeereeee pera
agi ALAS anny Api) ade aah ye GI ge (1+) ie 5 ye ten
SN ge (2) aed TS pedal) MSE og 5 59 Cyaes Caled! y J still

wy ysl GUIS (28 fly goa ge kd le lely

Ve¥e Ads days VY 28 (5) 4 VA aaall — Ayan ll sayyall YoY

Sal) Glasses A ME ee go LS HN, jal) CALLE dene pall GS

Slings See COL seil lids Cuaety dyailll sie ae Agdlibe eee
sSray og) « Jul

ssglaill liga Caullst ayia) -¥
de sdaall Allall aan cal ju) ABLE! Cpe AegLull sally DY! ate ae
Ail Ge leap Aa Clg peoaS 9 fad Gye peelal Ig Syldall ye
AsdLuall lls Ld Cindy Coben) gy psa

rile Lusal] —

lm (A sldall ebay cAzey sii Ads aa) US AYlas Ge pel sill GA

VASYI Alsleall Wid GLudal ay (3) dle eee ei
67 (@)X(4/)=3
Has Galal ae Sebi Glas Gl yay Gill Lealudll glia = a

» cell all
+ pg biill lec] Glas! 4 aii dala jal= ie
Fd Ge gl SOU abla) distal) 6 aad) A, yall GULLY = Ge

5 oki Dydd (GUL) Glas 48 cid Gl dee all All ay

>. > Raed Me 48 otis GA Ane gil Sal) as
eo Les Ys lew seeeeeees Aza she Gye Giiall Ss full lleal = = ¢

-aglaill Spel Glas id ad 6 gM) Ayg sill Lia
Ay ill Aad ay ks Gd neha gh Glued Sill na sll= Ge
«Gill
YoY e Ads days VY 28 (5) Ss VA aaall — Ayan pl sayyall Yok

sosglaill Jlas) Las -<¢

glial Guile! added eee Aged Se cle! ye CH gis Quad Jd
Abel gyal ughill Gulls jt ah Wie) Ga gs) sul
Spel) Sy Aga Shad dad all CLUYT GUTS y Cala! lial
F teteseeeteeeeseeesees (gh Ba 9m gall DL gall, LSU
slat Ay ae J dd ee. is cy CY) olgdl EG AL Ga ()

(ode ey Laan ) All aie

Aol balls eel Sah Jel cle Colas Sli Gy -
SLs ash J AS Akal 48 yal) DA Go gill lac} stun
cal

seb Syed ge gel Aad ugha AIS G 5S GI Ulla Gay -
AMSA (4G pill J slall Jeatiy Aistines 52518 (gl (le ALcitis

Ll gill gle Adee pag hill Sl gel a Laaliuall llea) gf dle Ly —
eligi] ray Adedll ebill 4a Gye del Guls [pic dimneall Siu!
"sas ol da all jac) sad da gs cilill Gaildl Gla pag hill Jlecl
digs Grin 5 Wy ugleill SI gah (claall Us geil ge, qeilall J lial!
ce ASI Sy 5 gas Alicea gill ates alld ay Asli}

soled
é Ps
GS! Age Aaa gece die Ge pchans cB GL Unley Gy 8 1) (1
USaNGAVANRE Laue! We... dyeil tie elt) az Jill GLA,

ral ay) aalay
-ctlag) (cl) Agiatll gill le eis ugha Glas I gad Sy -
A Op eee dis yghi dec! Aas Ye A pkos Guba) G Siu —
-Ssléall ple al jill) Al sisee
YoY e Ads ddlgs VY 28 (5) Ss VA aaall — Ayan dayyall YO

cA stds Glad On Lele GEV! ob ated) lags ollie ye bli gi -0

Og) Gala Vay MSY! ode Go peat ee tly Glue

You

Ayes I Bay yall

YoVs Raed VY 28 (GG) 9 Ss V4 aaell

"4 Bs) " Gall!
tat iid jill atti Hargdas Stat dead pd

Aas ll pl jana

yu.

YeVe Reddy VY 8 (GG) Se V4 aaah — Ayeus pl Say pal

"¥—3" Gand
tibial oil) kagkads Sate Ahad pi

yay

YeVe Reddy VY 8 (GG) Se V4 aaah — Ayeus pl Say pal

"4-3" gall
Sloligall iglad aut dass

4 YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

CONCESSION AGREEMENT FOR GAS AND CRUDE OIL
EXPLORATION AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
CHEVRON EGYPT HOLDINGS B PTE. LTD.
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NORTH EL DABAA OFFSHORE AREA
MEDITERRANEAN SEA

A.R.E.
This Agreement made and entered on this ------ day of ------ 20---, by and
between the ARAB REPUBLIC OF EGYPT (hereinafter referred to
variously as the "A.R.E." or as the "GOVERNMENT"), the EGYPTIAN
NATURAL GAS HOLDING COMPANY, a legal entity created by the
Prime Minister Decree No. 1009 of 2001, as amended, and according to
Law No. 203 of 1991, as amended (hereinafter referred to as "EGAS"),
CHEVRON EGYPT HOLDINGS B PTE. LTD. a company organized
and existing under the laws of the Republic of Singapore (hereinafter
referred to as “CHEVRON”) and THARWA PETROLEUM COMPANY
S.A.E. , a company organized and existing under the laws of the Arab
Republic of Egypt (hereinafter referred to as “THARWA”). CHEVRON
and THARWA shall be hereinafter referred to collectively as
"CONTRACTOR'" and individually as “CONTRACTOR Member”.
VY Va Ye ie dlgs YY G8 (GG) 9 Se VA saell — Ayan pli Say yall

PREAMBLE
WHEREAS, all minerals, including Petroleum, existing in mines and
quarries in the A.R.E., including its territorial waters, and in the seabed
subject to its jurisdiction and extending beyond its territorial waters, are
the property of the State;
WHEREAS, EGAS has applied to the GOVERNMENT for an exclusive
concession for the Exploration and exploitation of Gas and Crude Oil in
and throughout the Area referred to in Article IL, and described in Annex
"A" and shown approximately on Annex "B", which are attached hereto
and made part hereof (hereinafter referred to as the "Area");
WHEREAS, CHEVRON and THARWA agree to undertake their
obligations provided hereinafter as CONTRACTOR with respect to the
Exploration, Development and production of Petroleum in NORTH EL
DABAA OFFSHORE AREA, MEDITERRANEAN SEA;
WHEREAS, the GOVERNMENT hereby desires to grant such
concession pursuant to this Agreement; and
WHEREAS, the Minister of Petroleum, pursuant to the provisions of
Law No. 66 of 1953 as amended, may enter into a concession agreement
with EGAS, and with CHEVRON and THARWA as CONTRACTOR in
the said Area.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
(a) “Affiliated Company” means a company:
(i) of which the share capital, conferring a majority of votes at
stockholders! meetings of such company, is owned directly or

indirectly by a party hereto; or
VY Va Ye Ais dlgs YY 68 (Gd) 9 Se VA aaell — Ayan gli Say yall

(ii) which is the owner directly or indirectly of share capital
conferring a majority of votes at stockholders' meetings of a party
hereto; or

(iij)of which the share capital conferring a majority of votes at
stockholders! meetings of such company and the share capital
conferring a majority of votes at stockholders' meetings of a party
hereto are owned directly or indirectly by the same company.

(b) “Agreement” means this concession agreement and its Annexes.

(c) “A.R.E.” means the Arab Republic of Egypt.

(d) “Barrel” shall consist of forty-two (42) United States gallons, liquid
measure, corrected to a temperature of sixty degrees Fahrenheit
(60°F) at atmospheric pressure of 14.696 PSIA.

(e) “Brent Price” means the simple arithmetic average of the monthly
average price of the Mid of Platts Prices Dated Brent for six (6)
months (t-1, t-2, t-3, t-4, t-5, t-6) immediately preceding the month of

delivery of the sold Gas expressed in U.S. Dollars/Barrel. “Dated

Brent” means the price assessment in US$/bbl (calculated using the
average of the mean of the daily highs and lows of Brent quotations)
as published in Platts Crude Oil Marketwire report.

(f) “BTU” (British Thermal Unit) means the amount of energy required
to raise the temperature of one (1) pound of pure water by one degree
Fahrenheit (1°F) from sixty degrees Fahrenheit (60°F) to sixty-one
degrees Fahrenheit (61°F) at a constant pressure of 14.696 PSIA.
\o

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

(g) “Calendar Year” means a period of twelve (12) months from 1*

January to 31“ December according to the Gregorian calendar.

(h) “Commercial Discovery” has the meaning ascribed in Article II(c).

(i) Commercial Well:

i-

“Commercial Gas Well” means the first well on any geological
feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than fifteen million (15000000) Standard
Cubic Feet of Gas per day (SCFPD). The date of discovery of a
Commercial Gas Well is the date on which such well is tested and
completed according to the above.

“Commercial Oil Well” means the first well on any geological
feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than three thousand (3000) Barrels of Oil
per day (BOPD) in case of Oil well. The date of discovery of a
Commercial Oil Well is the date on which such well is tested and

completed according to the above.

Gj) “Commercial Production” means Petroleum produced and saved for

regular shipment or delivery, as may be applicable for Oil or Gas.

(k) “Commercial Production Commencement” means the date on which

the first regular shipment of Crude Oil or the first regular deliveries

of Gas are made.
VV Va Ye ie days YY 68 (Gd) pS VA aaell — Ayan gli Say yall

(1) “Condensate" means a mixture consisting principally of pentanes and
heavier hydrocarbons which is recovered as a liquid from Crude Oil
or Gas in processing and separation facilities.

(m)“CONTRACTOR” could be one or more companies (each company to
be individually referred to as “CONTRACTOR Member”). Unless
modified in accordance with Article XXI herein, CONTRACTOR under
this Agreement shall mean Chevron and Tharwa.

(n) “Cost Recovery Petroleum” has the meaning ascribed in
Article VII(a)(1) of this Agreement.

(0) “Delivery Point” is defined as follows:

i- In case Gas is sold or disposed of for export the delivery point
shall be agreed upon between EGAS and CONTRACTOR;

ii- In case Gas is sold or disposed of to EGAS, the delivery point
shall be the point specified by this Agreement, unless otherwise
agreed upon between EGAS and CONTRACTOR;

iii- In case Gas is sold or disposed of to third party within the
Egyptian Market, the delivery point shall be agreed upon between
EGAS and CONTRACTOR;

iv- In case of Crude Oil and/or Condensate, delivery point shall be
agreed upon between EGAS/EGPC and CONTRACTOR in
accordance with this Agreement.

(p) “Development” includes, without limitation, all the operations and
activities pursuant to approved work programs and budgets under this
Agreement with respect to:

i- drilling, plugging, deepening, side tracking, _ re-drilling,
completion and equipping of development wells and the change

of a well status; and
VQ Va Ye Ais dlgs YY 28 (8) pS VA saell — Ayan pli Say yall

li- design, engineering, construction, installation, servicing and
maintenance of equipment, lines, systems facilities, plants and
related operations to produce and operate said development wells,
taking, saving, treatment, handling, storage, transportation and
delivery of Petroleum, re-pressuring, recycling and other
secondary recovery projects; and

iii- transportation, storage and any other work or activities necessary
or ancillary to the activities specified in (i) and (ii) above.

(q) “Development Block” means an area the corner points of which have
to be coincident with one (1) minute x one (1) minute latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex "A".

(r) “Development Lease(s)” means rights and obligations under this
Agreement through which an area that covers the Development
Block(s) is converted to a development lease after the approval of the
Minister of Petroleum under Article III(d) of this Agreement. Such
area should cover the geological structure capable of production, the
corner points of which have to be coincident with latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex "A".

(s. as the meaning ascribed in Article III(d)(iii)

2

“Development Perio

of this Agreement.

(t) “Effective Date” means the date on which this Agreement is signed
by the GOVERNMENT, EGAS and CONTRACTOR after the
relevant law is issued.

(u) “EGPC” means the Egyptian General Petroleum Corporation, a legal

entity created by Law No. 167 of 1958, as amended.
VY Yee Raa daly VY 8 (GG) Ss YA anal — Syeus ll Say pal

(v) “Exploration” includes such geological, geophysical, aerial and other
surveys as may be contained in an approved Exploration work
program and budget, and the drilling of shot holes, core holes,
stratigraphic tests, drilling wells for the discovery of Petroleum or the
appraisal of Petroleum discoveries and other related holes and wells,
and the purchase or acquisition of such supplies, materials, services
and equipment therefore, all as may be contained in an approved
work program and budget. The verb "explore" means the act of
conducting Exploration and the word “exploratory” means relative to
Exploration.

(w) “Exploration Block” means an area the corner points of which are

coincident with three (3) minutes x three (3) minutes latitude and

longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex "A".
(x) “Exploration Work Program and Budget” has the meaning ascribed in
Article IV(c) of this Agreement.
(y) “Excess Cost Recovery’ has the meaning ascribed in
Article VII(a)(2) of this Agreement.
(z) “Financial Year” means the GOVERNMENT’s financial year
according to the laws and regulations of the A.R.E. .
(aa) “Gas” means natural gas both associated and non-associated, and all

of its constituent elements produced from any well in the Area (other

than Liquid Crude Oil) and all non-hydrocarbon substances therein.

(bb)“Gas Sales Agreement” means a written agreement entered into
pursuant to Article VII(e) between EGAS and/or CONTRACTOR
(as sellers) and EGAS or a third party (as buyers), which contains the

terms and conditions for Gas sales from a Development Lease.
YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

(cc) “Joint Venture Company” is a company to be formed in accordance

with Article VI and Annex “D” of this Agreement.

(dd) “Liquid Crude Oil” or “Crude Oil” or “Oil” means any hydrocarbon

produced from the Area which is in a liquid state at the wellhead or
lease separators or which is extracted from the Gas or casing head
Gas in a plant. Such liquid state shall exist at sixty degrees
Fahrenheit (60°F) and atmospheric pressure of 14.696 PSIA. Such

term includes distillate and Condensate.

(ee) “Liquefied Natural Gas” means natural gas that has been liquefied by

cooling it to approximately negative two hundred and sixty degrees

Fahrenheit (-260°F) at atmospheric pressure.

(ff) “Liquefied Petroleum Gas” or “LPG” means a mixture of principally

(gg)

utane and propane liquefied by pressure and temperature.
“Minimum Expenditure Obligations” means, in relation to a given
Exploration period, the minimum amount of expenditure that
CONTRACTOR is obligated to spend during such Exploration
eriod as set out, or as may be adjusted, in accordance with Article

TV(b) of this Agreement.

(hh)“Minimum Exploration Work Obligations” means, in relation to a

given Exploration period, the minimum Exploration works that
CONTRACTOR shall undertake during such Exploration period as
set out, or as may be adjusted, in accordance with Article 1V(b) of
this Agreement.

(ii) “Operator” means CONTRACTOR (if it is one company) or one of

the CONTRACTOR Members (if they are more than one company),
as the case may be, appointed by them to be the entity to which, from
which and in whose name all notifications related to or in connection
with this Agreement shall be made. CONTRACTOR shall notify the
name of the Operator to EGAS.
YO Ye¥e Mudge VY 8 (GG) Ss V4 aaah — Syeu ll Say pall

(jj) “Petroleum” means Liquid Crude Oil of various densities, asphalt,
Gas, casing head Gas and all other hydrocarbon substances that may
be discovered and produced from the area, or otherwise obtained and
saved from the Area under this Agreement, and all substances that
may be extracted there from.

(kk)“Production Sharing” has the meaning ascribed in Article VII(b)(1)
of this Agreement.

(Il) “Standard Cubic Foot (SCF)” is the amount of Gas necessary to fill
one (1) cubic foot of space at atmospheric pressure of 14.696 PSIA
at a base temperature of sixty degrees Fahrenheit (60°F).

(mm) “Tax Year” means the period of twelve (12) months according to
the laws and regulations of the A.R.E.

(nn)“Year” means a period of twelve (12) months according to the
Gregorian calendar.

ARTICLE II
ANNEXES TO THE AGREEMENT

ANNEX “A” is a description of the Area covered and affected by this
Agreement, hereinafter referred to as the "Area".

ANNEX “B” is a provisional illustrative map on the scale of
approximately (1:1200000) indicating the Area covered and
affected by this Agreement and described in Annex "A".

ANNEX “C (1/2)” is the form of a bank or Production letter of
guarantee. The first letter of guarantee shall be submitted by
CONTRACTOR to EGAS for the sum of ten million U.S.
Dollars ($ 10000000) after the issuance of the relevant law
and before the date of signature by the Minister of
Petroleum of this Agreement, to guarantee the execution of
CONTRACTOR’s Minimum Exploration Work Obligations
hereunder for the first Exploration period of three (3) Years.
Yv

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

In case CONTRACTOR elects to enter the second
Exploration period and third Exploration period each of
three (3) Years and two (2) Years respectively in
accordance with Article III(b) of this Agreement, two (2)
similar letters of guarantee shall be issued and be submitted
by CONTRACTOR on the day the CONTRACTOR
exercises its option to enter the second and third Exploration
periods respectively. The letter of guarantee which is related
to the second Exploration period shall be for the sum of fifty
million U.S. Dollars ($50000000) and the letter of guarantee
which is related to the third Exploration period shall be for
the sum of ten million U.S. Dollars ($10000000), less in
both instances any excess expenditures incurred in the

preceding Exploration period permitted for carry forward in
accordance with Article V(b) of this Agreement and
approved by EGAS.

In case of any shortfall (the difference between the amount
of CONTRACTOR's Minimum Expenditure Obligations for
any Exploration period and the total amount of expenditures
actually incurred and paid by CONTRACTOR and
approved by EGAS for the same Exploration period plus
any carry forward amount approved by EGAS from the
previous Exploration period, if any), EGAS shall notify
CONTRACTOR in writing by the value of such shortfall.
Within fifteen (15) days from the date of this notification,
CONTRACTOR shall transfer the amount of the shortfall to
EGAS's account and if CONTRACTOR did not transfer the
amount of this shortfall within the mentioned fifteen (15)

days, EGAS has the right to liquidate the relevant letter of
guarantee.
VA Vee Raddy VY 8 (GG) Ss V4 anal — Syens ll Say pal

Each of the three (3) Letters of Guarantee shall remain valid
and effective for six (6) months following the end of the
relevant Exploration period for which it has been issued,
except as it may expire prior to that time in accordance with
its terms.

ANNEX “D” is the form of a Charter of the Joint Venture Company to

be formed as provided for in Article VI hereof.

ANNEX “E” is the Accounting Procedure.

ANNEX “F” is the Development Lease abandonment cost recovery

mechanism.

ANNEX “G” is current maps of:

1- The National Gas Pipeline Grid System.
2- Crude and Condensate Pipeline Network.
3- LPG Pipeline Network.

Annexes "A", "B", "C", "D", "E", "E" and "G" to this Agreement are

hereby made part hereof, and they shall be considered as having equal

force and effect with the provisions of this Agreement.
ARTICLE II
GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants EGAS and CONTRACTOR, subject to

the terms, covenants and conditions set out in this Agreement, which insofar

as they may be contrary to or inconsistent with any provisions of Law

No. 66 of 1953, as amended, shall have the force of law, an exclusive

concession in and to the Area described in Annexes "A" and "B".

(a) The GOVERNMENT shall own and be entitled to, as hereinafter
provided, a royalty in cash or in kind of ten percent (10%) of the total
quantity of Petroleum produced and saved from the Area during the
Development Period including its extension, if any. Said royalty shall
be borne and paid by EGAS and shall not be the obligation of
CONTRACTOR in case EGAS buys CONTRACTOR’s share. The
payment of royalties by EGAS shall not be deemed to result in an
income attributable to the CONTRACTOR.

yy

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

n case CONTRACTOR disposes all or part of its share of Production
Sharing, by itself to local market after obtaining the Minister of
Petroleum’s approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of such Petroleum,
the payment of such royalties by CONTRACTOR shall be deemed to
e non-recoverable cost.

n case CONTRACTOR exports all or part of its share of Production
Sharing, solely or jointly with EGAS after obtaining the Minister of
Petroleum's approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of the quantities
exported by CONTRACTOR, the payment of such royalties by
CONTRACTOR shall be deemed to be non-recoverable cost.

(b) A first Exploration period of three (3) Years shall start from the

Effective Date. Second Exploration period of three (3) Years and
third Exploration period of two (2) Years, shall be granted to
CONTRACTOR at its option, upon written notice given to EGAS not
less than thirty (30) days prior to the end of the then current
Exploration period, as may be extended pursuant to the provisions of
Article V(a), and subject only to CONTRACTOR having fulfilled its
obligations hereunder for that period. This Agreement shall be
terminated if neither a Commercial Discovery of Oil nor a
Commercial Discovery of Gas is established by the end of the eighth
(8") Year of the Exploration phase, as may be extended pursuant to
Article V(a). The election by EGAS to undertake a sole risk venture
under paragraph (c) below shall neither extend the Exploration period
nor affect the termination of this Agreement as to CONTRACTOR.
YY YoY Ridge VY (GG) pS V9 aaall — daoee pl Say pall

(c) Commercial Discovery:

(i) "Commercial Discovery" whether of Oil or Gas may consist of one
(1) producing reservoir or a group of producing reservoirs which is
worthy of being developed commercially . After discovery of a
Commercial Oil or Gas Well, CONTRACTOR may, unless
otherwise agreed upon with EGAS, undertake as part of its
Exploration program the appraisal of the discovery by drilling one
(1) or more appraisal wells, to determine whether such discovery is
worthy of being developed commercially, taking into consideration
the recoverable reserves, production, pipeline and terminal facilities
required, estimated Petroleum prices, and all other relevant technical
and economic factors.

(ii) The provisions laid down herein postulate the unity and
indivisibility of the concepts of Commercial Discovery and
Development Lease. They shall apply uniformly to Oil and Gas,
unless otherwise specified.

(iii) CONTRACTOR shall give notice of a Commercial Discovery to
EGAS immediately after the discovery is considered by
CONTRACTOR to be worthy of commercial development, but in
any event, with respect to a Commercial Oil Well, not later than
thirty (30) days following the completion of the second appraisal
well or twelve (12) months following the date of the discovery of the
Commercial Oil Well, whichever is earlier; or with respect to a
Commercial Gas Well, not later than twenty four (24) months from
the date of the discovery of the Commercial Gas Well (unless EGAS
agrees to extend such period either for a Commercial Oil or Gas
Well). CONTRACTOR shall also have the right to give such notice
of Commercial Discovery with respect to any reservoir(s) if the
well(s), thereon, in its opinion, considered collectively could be

worthy of commercial development. .
Yo

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

Without prejudice to the provisions of Article (V)(a) fourth (4°)
paragraph, if CONTRACTOR achieves a Commercial Discovery
either for Oil or Gas within a period less than the period
mentioned above and before the end of the last Exploration
period, the CONTRACTOR should submit to EGAS such notice
thirty (30) days before the end of the last Exploration period, and
in case CONTRACTOR did not submit such notice within such
period, EGAS shall have the right to exercise the sole risk venture
by any other means deemed to be appropriate by EGAS and the
CONTRACTOR has no right to have recourse against EGAS for

compensation or expenditures or costs or any share in production.
CONTRACTOR may also give a notice of a Commercial
Discovery of Oil in the event it wishes to undertake a Gas
recycling project.

A notice of Commercial Discovery of Gas shall contain all
detailed particulars of the discovery, especially the area
containing recoverable reserves, the estimated production
potential and profile, field life, Gas analysis, the required pipeline
and production facilities, estimated Development costs, estimated
Petroleum prices and all other relevant technical and economic
factors (unless otherwise agreed upon by EGAS).

“Date of Notice of Commercial Discovery” means the date on
which CONTRACTOR notifies EGAS of (i) the existence of a
Commercial Oil Well or a Commercial Gas Well; or (ii) with
respect to any well(s) in a reservoir if, in its opinion, the reservoir
or a group of reservoirs, considered collectively, could be worthy
of commercial development.
VY YoY as Ridge VY (GG) pS V9 aaall — dyoee sl Say pall

(iv)If Crude Oil or Gas is discovered but is not deemed by
CONTRACTOR to be a Commercial Discovery of Oil or Gas
under the above provisions of this paragraph (c), EGAS shall one
(1) month after the expiration of the period specified above within
which CONTRACTOR can give notice of a Commercial
Discovery of Oil or Gas, or thirteen (13) months after the
completion of a well not considered to be a Commercial Oil Well
or twenty five (25) months after the completion of a well not
considered to be a Commercial Gas Well, have the right,
following sixty (60) days written notice to CONTRACTOR, at its
sole cost, risk and expense, to develop, produce and dispose of all
Crude Oil or Gas from the geological feature on which the well
has been drilled. Said notice shall state the specific area covering
said geological feature to be developed, the wells to be drilled, the
production facilities to be installed and EGAS's estimated cost
thereof. Within thirty (30) days after receipt of said notice
CONTRACTOR may, in writing, elect to develop such area as
hereunder provided for in the case of Commercial Discovery. In
such event all terms of this Agreement shall continue to apply to
the specified area.

If CONTRACTOR elects not to develop such area, the specific
area covering said geological feature shall be set aside for sole
risk operations by EGAS, such area to be mutually agreed upon
by EGAS and CONTRACTOR on the basis of good Petroleum
industry practice. EGAS shall be entitled to perform such
operations or, in the event the Joint Venture Company has come

into existence, to have the Joint Venture Company perform such

operations for the account of EGAS and at EGAS's sole cost,
ra

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

risk and expense or by any other means deemed to be appropriate
by EGAS for developing such discovery. When EGAS has
recovered from the Petroleum produced from such specific area a
quantity of Petroleum equal in value, pursuant to the valuation
principles set forth in Article VII(c), to three hundred percent
(300%) of the cost it has incurred in carrying out the sole risk
operations, upon EGAS’s notification CONTRACTOR shall
have the option, only in the event that there has been a separate
Commercial Discovery of Oil or Gas, elsewhere within the Area,
to share in further Development and production of that specific
area upon paying EGAS one hundred percent (100%) of such
costs incurred by EGAS.

Such one hundred percent (100%) payment shall not be recovered
by CONTRACTOR. Immediately following such payment, the
specific area shall either (i) revert to the status of an ordinary
Development Lease under this Agreement and thereafter shall be
operated in accordance with the terms hereof; or (ii) alternatively,
in the event that at such time EGAS or its Affiliated Company is
conducting Development operations in the area at its sole expense
and EGAS elects to continue operating, the area shall remain set
aside and CONTRACTOR shall only be entitled to its share of
Production Sharing percentages of the Crude Oil or Gas as
specified in Article VII(b). The sole risk Crude Oil or Gas shall

be valued in the manner provided for in Article VII(c).
£)

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

In the event of any termination of this Agreement under the
provisions of Article III(b), this Agreement shall, however,
continue to apply to EGAS's operations of any sole risk venture
hereunder, although this Agreement shall have been terminated
with respect to CONTRACTOR pursuant to the provisions of
Article III(b).

(d) Conversion to a Development Lease:

@)

(ii) Following a Commercial Discovery of Gas pursuant to the last

Following a Commercial Discovery of Oil pursuant to the last paragrap!
of Article III(c)(iii), EGAS and CONTRACTOR shall endeavor wit
diligence to find adequate markets capable of absorbing the production
of Oil. Thereafter, EGAS and CONTRACTOR shall meet with a view
to assessing whether the outlets for such Oil and other relevant factors
warrant the Development and production of the Oil in accordance wit
and subject to the conditions set forth in Article VII.

paragraph of Article III(c)(iii), EGAS and CONTRACTOR shall
endeavor with diligence to find adequate markets capable of
absorbing the production of the Gas. EGAS. shall \ notify
CONTRACTOR within one (1) Year from the Date of Notice of
Commercial Discovery of Gas if EGAS requires such Gas for the
local market, and the expected annual schedule of demand for such
Gas. Thereafter, EGAS and CONTRACTOR shall meet with a view
to assessing whether the outlets for such Gas and other relevant
factors such as Gas price warrant the Development and production of
the Gas and, in case of agreement, the Gas thus made available shall
be disposed of to EGAS under a Gas Sales Agreement in accordance
with and subject to the conditions set forth in Article VII. In case of
unavailability of local market capable of absorbing such Gas; EGAS
and/or CONTRACTOR shall endeavor with diligence to find
adequate markets abroad capable of absorbing the production of such
Gas subject to the Minister of Petroleum’s approval.
EY Va Ye Aus days YY 68 (3) 9 Ss VA saell — Agen pli Say yall

Based on the scheme of disposition of Oil or Gas in (i) and (ii) above,
the CONTRACTOR should submit to EGAS the Development Plan
including abandonment plan of the Development area which shall be
contained, for example, but not limited to, abandonment procedures
and estimated cost. The mechanism for recovering such costs shall be
according to Annex “F”. The Development Lease abandonment cost
recovery mechanism shall be annexed to the Development Lease
application. CONTRACTOR should also submit the Development
Lease application, which should comprise the extent of the whole
area capable of production to be covered by the Development Lease,
the Petroleum reserves and the Commercial Production
Commencement date, in accordance with what was agreed upon by
EGAS and CONTRACTOR.

In case of requesting a Gas Development Lease, the application
should include, in addition to what is stated above, the Gas price
which was agreed upon by EGAS and CONTRACTOR pursuant to
Article VII(c)(2). Then the Development Lease shall be subject to the
Minister of Petroleum’s approval and such area shall then be
converted automatically into a Development Lease without the issue
of any additional legal instrument or permission. The date on which
the Minister of Petroleum approves the Development Lease
application will be the “Development Lease Approval Date”.

In case CONTRACTOR failed to submit the Development Lease
application within three (3) Years from the Date of Notice of
Commercial Discovery of Oil or Gas made by CONTRACTOR to
EGAS (unless otherwise agreed upon by EGAS), the CONTRACTOR
is committed to surrender such Oil or Gas reserves to EGAS.

EGAS can freely elect to develop such specific area covering said
geological structure containing the said Petroleum reserves for which
the CONTRACTOR failed to submit the Development Lease
application by any other means deemed to be appropriate by EGAS.
The CONTRACTOR has no right to have recourse against EGAS for
compensation or expenditures or costs or any share in production.
£00 Va Ye Aus dg VY 28 (Gs) 9 Ss VA aaell — Ayan pli Say yall

(iii)The Development Period of each Development Lease shall be as
follows:

(aa) In respect of a Commercial Discovery of Oil, it shall be twenty
(20) Years from the Development Lease Approval Date plus the
Extension Period (as defined below); provided that, if after the
conversion of a Commercial Discovery of Oil into a
Development Lease, Gas is discovered in the same Development
Lease and is used or is capable of being used locally or for export
hereunder, the period of the Development Lease shall be
extended only with respect to such Gas, LPG extracted from such
Gas and Crude Oil in the form of Condensate produced with such
Gas for twenty (20) Years from the Date of Notice of
Commercial Discovery of Gas made by CONTRACTOR to
EGAS plus the Extension Period (as defined below); provided
that the duration of such Development Lease based on a
Commercial Discovery of Oil shall not be extended beyond thirty
(30) Years from the Development Lease Approval Date of such
Commercial Discovery of Oil.

CONTRACTOR shall immediately notify EGAS of any Gas
discovery but shall not be required to apply for a new Development
Lease in respect of such Gas.

(bb)In respect of a Commercial Discovery of Gas, it shall be twenty
(20) Years from the Development Lease Approval Date, plus the
Extension Period (as defined below); provided that, if after the
conversion of a Commercial Discovery of Gas into a
Development Lease, Crude Oil is discovered in the same
Development Lease, CONTRACTOR's share of such Crude Oil
from the Development Lease (except LPG extracted from Gas or
Crude Oil in the form of Condensate produced with Gas) and Gas
associated with such Crude Oil shall revert entirely to EGAS
upon the expiry of twenty (20) Years from the Date of Notice of
Commercial Discovery of Crude Oil plus the Extension Period
(as defined below).
EV YoY dud VY Ga

(3) 82 V4 aaah — Rye ll 54g pal

Notwithstanding, anything to the contrary under this Agreement,

the duration of a Development Lease based on a Commercial

Discovery of Gas shall in no case exceed thirty (30) Years from

the Development Lease Approval Date of such Commercial

Discovery of Gas.

CONTRACTOR shall immediately notify EGAS of any Crude
Oil discovery but shall not be required to apply for a new

Development Lease in respect of such Crude Oil.

(ce) The notification to

EGAS of the discovery of Gas in a

Development Lease based on Commercial Discovery of Oil, or

vice versa, should include all technical information mentioned in
Article II(c)(i) and (iii) above.
(dd)The "Extension Period" shall mean a period of five (5) Years

which may be electe:

by CONTRACTOR upon six (6) months

prior written request sent by CONTRACTOR to EGAS prior to
the expiry of the relevant twenty (20) Year period supplemented

by technical studies,
period, the expected

including the evaluation of production
levels of production during the Extension

Period, CONTRACTOR’s obligations and relevant economic
considerations. The Extension Period is subject to the Minister of

Petroleum’s approval.

(e) Development operations s

all, upon the issuance of a Development

Lease granted following a Commercial Discovery of Oil or Gas, be

started promptly by the Joint Venture Company and conducted in

accordance with good Petroleum fields’ practices, and accepted

Petroleum engineering principles, until the field is considered to be

fully developed. It is understood that if associated Gas is not utilized,
EGAS and CONTRACTOR shall negotiate in good faith on the best

way to avoid impairing the production in the interests of the parties.
£4 Va Ye Aus days YY 28 (Gd) 9 Ss VA aaell — Ayan pll Say yall

In the event Commercial Production Commencement of Oil or Gas
has not occurred from any Oil or Gas Development Lease in
accordance with the items specified in the granted Development
Lease, the CONTRACTOR shall immediately surrender such
Petroleum reserves to EGAS and_ relinquish the relevant
Development Lease (unless otherwise agreed upon by EGAS),
without any right to CONTRACTOR to claim for recovering any
expenditures spent by CONTRACTOR or any compensation relevant
to such Petroleum reserves. Such relinquished area is considered to
be contained of the CONTRACTOR’s relinquishments obligations at
the end of the then current Exploration period, if any.

In the event no Commercial Production of Oil, in regular shipments or
Gas in regular deliveries, is established from any Development Block in
any Oil or Gas Development Lease within four (4) Years from the
Commercial Production Commencement for Oil or Gas,
CONTRACTOR shall immediately relinquish such Development Block
at the end of these four (4) Years, unless it is sharing in production with
another Commercial Discovery of Oil or Gas in the same Development
Lease. A periodical revision shall take place every four (4) Years during
Development Period of the same Development Lease, in order to
relinquish any Development Block not producing or not contributing to
roduction in the same Development Lease.

In case the production has stopped from any well, and the production
as not resumed within a period of maximum one (1) Year from the
date of such stop, a revision for the Development Lease block(s) will
take place in order to relinquish the Development Block(s) not
contributing to production from such Development Lease (unless
EGAS agrees to extend such period).

Each Development Block in a Development Lease being partly
within the radius of drainage of any producing well in such
Development Lease shall be considered as participating in the
Commercial Production referred to above.

°)

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

If EGAS deems, or upon application by CONTRACTOR, it is
recognized by EGAS that Crude Oil or Gas is being drained or might
be drained from an Exploration Block under this Agreement into a
development block on an adjoining concession area held by the same
CONTRACTOR or another contractor, such Exploration Block being
drained or which will be drained from shall be considered as
participating in the Commercial Production of the development block
in question and the Exploration Block being drained shall be
converted into a Development Lease with the ensuing allocation of
costs and production (calculated from the Effective Date or the date
such drainage occurs, whichever is later) between the two concession
areas. The allocation of such costs and production under each
concession agreement shall be in the same portion that the
recoverable reserves in the drained geological structure underlying
each concession area bears to the total recoverable reserves of such
structure underlying both concession areas. The production allocated
to a concession area shall be priced according to the concession
agreement covering that area.

In case of failure by the CONTRACTOR in this Agreement and the
contractor in adjoining concession area to agree on the allocation of
costs and/or production for such separate development leases under
each concession area, such disagreement shall be resolved by expert
determination, the expert to be agreed upon by the two contractors.
EGAS shall have the right to interfere and induce the contractors to
fully cooperate and resolve the drainage matter in expedient manner
as per the expert decision, such that neither contractor shall be
unjustifiably enriched. The cost of the expert shall in no event be

recovered.
OF VN e RAM gs VY 8 (GG) Se V4 aaall — Ayeus ll Say pall

(f) CONTRACTOR shall bear and pay all the costs and expenses
required in carrying out all the operations under this Agreement, but
such costs and expenses shall not include any interest on investment.
CONTRACTOR shall look only to the Petroleum to which it is
entitled under this Agreement to recover such costs and expenses.
Such costs and expenses shall be recoverable as provided in Article
VII. During the term of this Agreement, the total production achieved
in the conduct of such operations shall be divided between EGAS and
CONTRACTOR in accordance with the provisions of Article VII.

(g)

(1) Unless otherwise provided, CONTRACTOR shall be subject to
Egyptian income tax laws in A.R.E. and shall comply with the
requirements of such laws with respect to the filing of returns, the
assessment of tax, and keeping and showing of books and records.

(2) CONTRACTOR shall be liable to prepare the income tax return
statement. CONTRACTOR shall submit the tax return statement
to EGAS at least twenty-five (25) days prior to the due date of
submitting thereof to the tax authority. EGAS shall have the right
to review the tax return statement in order to approve the tax
calculation therein. EGAS shall provide comments on such tax
return statement within fifteen (15) days from the date of
receiving the tax return statement from CONTRACTOR. In any
case CONTRACTOR shall be responsible for submitting the tax
return statement to the tax authority within the legal due date.

(3) CONTRACTOR's annual income for Egyptian income tax in
A.R.E. purposes under this Agreement shall be an amount

calculated as follows:
Oo YAN e Rusa gs VY 28 (GG) Se V4 aaah — Ayan ll Say pall

The total of the sums received by CONTRACTOR from the sale
or other disposition of all Petroleum acquired by CONTRACTOR
pursuant to Article VII(a) and (b);
Reduced by:
(i) The costs and expenses of CONTRACTOR; and

(ii) The value of EGAS's share of the Excess Cost Recovery, if any,
to be paid to EGAS in cash or in kind as determined according to
Article VI;

Plus:

(iii) An amount equal to CONTRACTOR's Egyptian income taxes in
A.R.E. grossed-up in the manner shown in Article VI of
Annex "E".

n case CONTRACTOR pays its own taxes pursuant to the second or
third paragraph of Article III(g)(4), the last addition (gross-up) shall not
e applied to the equation to calculate CONTRACTOR's annual income

for Egyptian income tax.

For purposes of above mentioned tax deductions in any Tax Year, Article
VII(a) shall apply only in respect of classification of costs and expenses
and rates of amortization, without regard to the percentage limitation
referred to in the first paragraph of Article VII(a)(1). All costs and
expenses of CONTRACTOR in conducting the operations under this

Agreement which are not controlled by Article VII(a) as above qualified

shall be deductible in accordance with the provisions of the Egyptian

Income Tax Law.

(4) EGAS shall assume, pay and discharge, in the name and on behalf
of CONTRACTOR, CONTRACTOR's Egyptian income tax in
A.R.E. out of EGAS's share of the Petroleum produced and saved
and not used in Petroleum operations under Article VII. All taxes
paid by EGAS in the name and on behalf of CONTRACTOR
shall be considered as income to CONTRACTOR.
YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

n case CONTRACTOR disposes of all or part of its share of

Production Sharing, by itself to local market and after obtaining

the Minister of Petroleum’s approval, CONTRACTOR shall bear

and pay to EGAS an amount equal to the CONTRACTOR’s

Egyptian income tax in respect of the value of such Petroleum,

the payment of such tax by CONTRACTOR shall neither be

considered as income nor as recoverable cost to CONTRACTOR.

n case CONTRACTOR exports all or part of its share of

Production Sharing, solely or jointly with EGAS,
CONTRACTOR shall pay to EGAS an amount equal to the
CONTRACTOR’s Egyptian income tax in respect of the value of
the quantities exported by CONTRACTOR, the payment of such
tax by CONTRACTOR shall neither be considered as income nor
as recoverable cost to CONTRACTOR.

(5) EGAS shall furnish to CONTRACTOR the proper official
receipts evidencing the payment of CONTRACTOR's Egyptian
income tax in A.R.E. for each Tax Year within ninety (90) days
following the receipt by EGAS of CONTRACTOR's income tax
return statement for the preceding Tax Year. Such receipts shall

be issued by the proper tax authorities and shall state the paid

amount and other particulars that are customary for such receipts.

(6) As used herein, Egyptian income tax in A.R.E. shall be inclusive
of all income taxes payable in the A.R-E. (including tax on tax)
such as the tax on income from movable capital and the tax on
profits from commerce and industry and inclusive of taxes based
on income or profits, including all dividends, withholding with
respect to shareholders and other taxes imposed by the
GOVERNMENT of A.R.E. on the distribution of income or
profits by CONTRACTOR.
OF VAN e RAM gs VY 8 (GG) Se V4 anal — Syeus ll Say pal

(7) In calculating its income taxes in A.R.E., EGAS shall be entitled
to deduct all royalties paid by EGAS to the GOVERNMENT and
CONTRACTOR's Egyptian income taxes paid by EGAS on
CONTRACTOR's behalf.

ARTICLE IV
WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE
(a) CONTRACTOR shall commence Exploration operations hereunder not
later than six (6) months from the Effective Date. EGAS shall make
available for CONTRACTOR's use all seismic, wells and other
Exploration data with respect to the Area as EGAS is entitled to do so.
(b)The first Exploration period shall be of three (3) Years.

CONTRACTOR may elect to enter one (1) or two (2) successive

period(s), three (3) Years for the second Exploration period and two

(2) Years for the third Exploration period, in accordance with Article

III(b), each of which upon a _ written application to EGAS at least

thirty (30) days before the end of the then current Exploration period,

subject to EGAS’s approval and CONTRACTOR’s fulfillment of its
minimum Exploration obligations hereunder for the then current

Exploration period.

For the first Exploration period, CONTRACTOR shall spend a minimum

of ten million U.S. Dollars ($ 10000000) on Exploration operations and

activities related thereto, which shall be the Minimum Expenditure

Obligations for the first Exploration period; provided that the Minimum

Exploration Work Obligations of CONTRACTOR in such period shall be

to acquire acquisition and processing of new 3D seismic covering the

whole Area, except for those areas that have physical constrains which

prevent operations or where it is not permitted.
WY YoY a Rie dg VY (GG) 9 Se V9 aaall — daoee l 5.y yall

For the second Exploration period of three (3) Years that
CONTRACTOR elects to enter after the first Exploration period, the
Minimum Expenditure Obligations shall be fifty million U.S. Dollars
($ 50000000), provided that the Minimum Exploration Work
Obligations for the CONTRACTOR in such period shall be to drill
one (1) exploratory well.

For the third Exploration period of two (2) Years that
CONTRACTOR elects to enter after the second Exploration period,
the Minimum Expenditure Obligations shall be ten million U.S.
Dollars ($ 10000000), provided that the Minimum Exploration Work
Obligations of CONTRACTOR in such period shall be to carry out
Geological and Geophysical studies.
n case CONTRACTOR spends more than the Minimum Expenditure

Obligations required to be expended or performs works (approved by.

EGAS) in excess of the Minimum Exploration Work Obligations

during the first Exploration period, the excess expenditure and/or
works shall be subtracted from the Minimum Expenditure
Obligations and/or the Minimum Exploration Work Obligations for
any succeeding Exploration period, as the case may be.
EGAS may approve CONTRACTOR’s request to enter the
succeeding Exploration period in the event the CONTRACTOR has
failed to fulfill any of its Minimum Exploration Work Obligations of

the then current Exploration period subject to its fulfillment of the
Minimum Expenditure Obligations for such period.

If CONTRACTOR is allowed to enter the succeeding Exploration
period without having fulfilled all of its Minimum Exploration Work
Obligations, the part of the Minimum Exploration Work Obligations

which has not been fulfilled shall be carried forward to
TY YY Ridge VY (GG) 9 Se V9 aaall — daoee l 5ay pall

the succeeding Exploration period and CONTRACTOR shall submit
a separate letter of guarantee with the value of the part of such
Minimum Exploration Work Obligations which shall be valid until
the end of the succeeding Exploration period. Such letter of guarantee
cannot be reduced by any other expenses that do not relate to the
specific obligation(s) it guarantees.

Such letter of guarantee shall not be returned except after the
execution of the carried forward obligation(s). EGAS shall have the
right to liquidate the letter of guarantee in case the carried forward
obligation is not executed by the end of the succeeding Exploration
period. In such case, CONTRACTOR shall not be entitled to recover
such values as Exploration expenditures in the manner provided for
under Article VII in the event of Commercial Production.

In case CONTRACTOR surrenders its Exploration rights under this
Agreement as set forth above before or at the end of the first
Exploration period, having expended less than the total sum of the
Minimum Expenditure Obligations for such period on Exploration
operations, an amount equal to the difference between the said
Minimum Expenditure Obligations and the amount actually spent on
Exploration and approved as recoverable cost by EGAS shall be paid
by CONTRACTOR to EGAS at the time of surrendering or within
six (6) months from the end of the first Exploration period, as the
case may be.

Any expenditure deficiency by CONTRACTOR at the end of any
successive Exploration period for the reasons stated above shall
similarly result in a payment by CONTRACTOR to EGAS of such
deficiency. Provided that this Agreement is still in force as to
CONTRACTOR, CONTRACTOR shall be entitled to recover any
such payments as Exploration expenditure in the manner provided for
under Article VII in the event of Commercial Production.

Without prejudice to Article III(b), in case no Commercial Discovery
of Oil is established or no notice of Commercial Discovery of Gas is
given by the end of the eighth (8") Year, as may be extended
pursuant to Article V(a), or in case CONTRACTOR surrenders the
Area under this Agreement prior to such time, EGAS shall not bear
any of the aforesaid expenses spent by CONTRACTOR.
NOVY e Ridge VY (G3) y Se V4 aaall — daoee M5. pall

(c) At least four (4) months prior to the beginning of each Financial Year
or at such other times as may mutually be agreed to by EGAS and
CONTRACTOR, CONTRACTOR shall prepare an exploration work
program and budget for the Area setting forth the Exploration
operations which CONTRACTOR proposes to carry out during the
ensuing Year “Exploration Work Program and Budget”.

The Exploration Work Program and Budget shall be reviewed by a joint

committee to be established by EGAS and CONTRACTOR after the

Effective Date of this Agreement. This committee, hereinafter referred to

as the "Exploration Advisory Committee", shall consist of six (6)

members, three (3) of whom shall be appointed by EGAS and three (3) by

CONTRACTOR. The Chairman of the Exploration Advisory Committee

shall be designated by EGAS among the members appointed by it. The

Exploration Advisory Committee shall review and give such advice as it

deems appropriate, with respect to the proposed Exploration Work

Program and Budget. Following review by the Exploration Advisory

Committee, CONTRACTOR shall make such revisions and submit the

Exploration Work Program and Budget to EGAS for its approval.
Following such approval, it is further agreed that:

(i) CONTRACTOR shall neither substantially revise or modify said
Exploration Work Program and Budget nor reduce the approved
udgeted expenditure without the approval of EGAS;

(ii) CONTRACTOR should obtain EGAS’s approvals needed for
executing the items included in the approved Exploration Work

Program and Budget, in accordance with the rules and procedures
applicable in that issue.

(iii)In the event of emergencies involving danger of loss of lives or
property or damage to the environment, CONTRACTOR may
expend such additional unbudgeted amounts as may be required
to alleviate such danger or damage. Such expenditure shall be
considered in all aspects as Exploration expenditure and
recovered pursuant to the provisions of Article VII hereof.
WY Ve Ya Ridge VY (GG) y Se V9 anall — dyes sl Say yall

(d) CONTRACTOR shall advance all necessary funds for all materials,
equipment, supplies, personnel administration and _ operations
pursuant to the Exploration Work Program and Budget and EGAS
shall not be responsible to bear or repay any of the aforesaid costs.

(e) CONTRACTOR shall be responsible for the preparation and
performance of the Exploration Work Program and Budget which
shall be implemented in a workmanlike manner and consistent with
good Petroleum industry practices.

All geological and geophysical studies, as well as any other studies related
to the performance of this Agreement, shall be made in the A-R.E., except
as is appropriate for the specialized geophysical, geological, engineering
and development studies thereon, that may be made in specialized centers
outside the A.R.E., subject to EGAS’s approval.

CONTRACTOR | shall entrust the management of Exploration
operations in the A.R.E. to its technically competent General Manager
and Deputy General Manager. The names of such General Manager and
Deputy General Manager shall, upon appointment, be forthwith notified
to the GOVERNMENT and to EGAS. The General Manager and, in his
absence, the Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient powers to carry out immediately all
lawful written directions given to them by the GOVERNMENT or its
representative under the terms of this Agreement. All lawful regulations
issued or hereafter to be issued which are applicable hereunder and not
in conflict with this Agreement shall apply to CONTRACTOR.

(f) CONTRACTOR shall supply EGAS, within thirty (30) days from the
end of each calendar quarter, with a Statement of Exploration Activity
relating to Exploration operations which have been conducted in any
portion of the Area not converted into a Development Lease, showing
costs incurred by CONTRACTOR during such quarter (“Statement of
Exploration Activity”). CONTRACTOR's records and necessary
supporting documents shall be available for inspection by EGAS at any
time during regular working hours for three (3) months from the date of
receiving each Statement of Exploration Activity.
NAVY Ridge VY (GG) 9 Se V4 aaall — daoee pl Say pall

Within the three (3) months from the date of receiving each

Statement of Exploration Activity, EGAS © shall advise

CONTRACTOR in writing if it considers:

(1) that the record of costs is not correct; or

(2) that the costs of goods or services supplied are not in line with the
international market prices for goods or services of similar quality
supplied on similar terms prevailing at the time such goods or
services were supplied; provided however, that purchases made
and services performed within the A.R.E. shall be subject to
Article XX VI; or

(3) that the condition of the materials furnished by CONTRACTOR
does not tally with their prices; or

(4) that the costs incurred are not reasonably required for operations.
CONTRACTOR shall give written notice on EGAS remarks
which include the reasons and justifications and supporting

documents and shall confer with EGAS in connection with the
problem thus presented, and the parties shall attempt to reach a
mutually satisfactory settlement.

Tf within the time limit of the three (3) month period provided for in this
paragraph, EGAS has not advised CONTRACTOR of its objection to
any statement, such statement shall be considered as approved.

(g) CONTRACTOR shall supply all funds necessary for its operations in
the A.R.E. under this Agreement in freely convertible currency from
abroad. CONTRACTOR shall have the right to freely purchase
Egyptian currency in the amount necessary for its operations in the
A.R.E. from EGAS or EGPC or from any bank authorized by the
GOVERNMENT to conduct foreign currency exchange. Priority
shall be given by CONTRACTOR to purchase the Egyptian currency
from EGAS or EGPC, at the discretion of EGAS, at the same
applicable rate and date as such currency may be purchased from the
National Bank of Egypt.

v)

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

(h) EGAS and EGPC are authorized to advance to CONTRACTOR the

(i)

Egyptian currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of U.S.
Dollars at the official rate of exchange in A.R.E., such amount in
U.S. Dollars shall be deposited in EGAS’s or EGPC’s account abroad
(as the case may be) with a correspondent bank of the National Bank
of Egypt, Cairo, A-R.E.. Withdrawals from said account shall be used
to finance EGAS's or EGPC’s (as the case may be) and their
Affiliated Companies' foreign currency requirements, subject to the
Minister of Petroleum’s approval.
Any reimbursement due to EGAS out of the Cost Recovery Petroleum,
as a result of reaching agreement or as a result of an arbitral award, shall
be promptly made in cash to EGAS, plus simple interest at LIBOR plus
two and half percent (2.5%) per annum from the date on which the
disputed amount(s) would have been paid to EGAS according. to
Article VII(a)(2) and Annex "E" of this Agreement (ie. from the date of
rendition of the relevant Statement of Recovery of Costs) to the date of
ayment. The LIBOR rate applicable shall be the average of the

figure(s) published by The Financial Times of London representing the
mid-point of the rates (bid and ask) applicable to one (1) month U.S.
Dollars deposits in the London Interbank Eurocurrency Market on each
fifteenth 15") day of each month occurring between the date on which
the disputed amount(s) would have been paid. to EGAS and the date on
which it is settled.

f the LIBOR rate is available on any fifteenth (15") day but is not
ublished in The Financial Times in respect of such day for any
reason, the LIBOR rate chosen shall be that offered by Citibank N.A.
to other leading banks in the London Interbank Eurocurrency Market

for one (1) month U.S. Dollar deposits.
vy

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

(a)

If such fifteenth 1s") day is not a day on which LIBOR rates are
quoted in the London Interbank Eurocurrency Market, the LIBOR
rate to be used shall be that quoted on the next following day on
which such rates are quoted.

ARTICLE V

RELINQUISHMENTS
MANDATORY:
At the end of the third (3) Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of
thirty percent (30%) of the original Area on the Effective Date, not
then converted into a Development Lease(s). Such relinquishment
shall be in a single unit of whole Exploration Blocks or originally
existing parts of Exploration Blocks not converted into Development
Lease(s) (unless otherwise agreed by EGAS) so as to enable the
relinquishment requirements to be precisely fulfilled.
At the end of the sixth (6") Year after the Effective Date hereof,
CONTRACTOR | shall relinquish to the GOVERNMENT an
additional thirty percent (30%) of the original Area on the Effective
Date, not then converted into a Development Lease(s). Such
relinquishment shall be in a single unit (unless otherwise agreed by
EGAS) of whole Exploration Blocks or originally existing parts of
Exploration Blocks not converted to Development Lease(s) so as to
enable the relinquishment requirements to be precisely fulfilled.
Without prejudice to Articles III and XXIII and the last three
paragraphs of this Article V(a), at the end of the eighth (8") Year of
the Exploration phase, CONTRACTOR shall relinquish the

remainder of the Area not then converted into Development Lease(s).
Vo YoY s Ridge VY 8 (@3) pS V4 aaall — does pl Say yall

It is understood, that at the time of any relinquishment the areas to be
converted into Development Lease(s) and which are submitted to the
Minister of Petroleum by application(s) for his approval according to
Article III(d) shall, subject to such approval, be deemed converted
into Development Lease(s).
CONTRACTOR shall not be required to relinquish any Exploration
Block(s) in respect of which a notice of Commercial Discovery of Oil
or Gas has been given to EGAS, subject to EGAS's right to agree on
the existence of a Commercial Discovery pursuant to Article III(c)
and without prejudice to the requirements of Article III(e).
In the event, that at the end of any Exploration period, a well is
already under drilling or testing, CONTRACTOR shall be allowed up
to six (6) months to enable it to discover a Commercial Oil or Gas
Well or to establish a Commercial Discovery, as the case may be.
However, any such extension of up to six (6) months shall reduce the
duration of the next succeeding Exploration period, if any, as
applicable, by that duration.
Subject to the Minister of Petroleum’s approval, CONTRACTOR
may retain the area supposed to be relinquished for the following
Exploration period (if any), by submitting a written request, at least
six (6) months before the end of the then current Exploration period,
to EGAS stating the reasons for such retaining, a commitment to
perform additional Exploration activities, their relevant estimated
costs and expenses subject to EGAS’s acceptance. CONTRACTOR
shall submit a separate letter of guarantee with an amount equivalent
to the accepted costs of such additional activities.

(b) VOLUNTARY:
CONTRACTOR may, voluntarily, during any Exploration period
relinquish all or any part of the Area in a single unit of whole
Exploration Blocks or parts of Exploration Blocks; provided that at
the time of such voluntary relinquishment its minimum Exploration
obligations under Article IV(b) have been fulfilled for such period.
Such voluntary relinquishment shall be credited toward the
mandatory relinquishment provisions of Article V(a) above (unless
otherwise agreed by EGAS).

VY Ye Va Ridge VY G8 (@G) pS V9 aaall — daoee M 5ay yall

Following Commercial Discovery, EGAS and CONTRACTOR shall

mutually agree upon any area to be relinquished thereafter, except for

the relinquishment provided for in (a) above at the end of the total

Exploration periods.

CONTRACTOR may, voluntarily, during the Development Period

relinquish the Area as a single unit if it deems the Petroleum

operations in the Area to be un-economic to CONTRACTOR;
provided that:

(1) CONTRACTOR has fulfilled its obligations and commitments
under this Agreement including, but not limited to, those
concerning abandonment of the assets and facilities, or provides
financial security (in form and amount as to be agreed between
EGAS and CONTRACTOR) to fulfil such obligations and
commitments; and

(2) CONTRACTOR has submitted a written notice of voluntary
relinquishment to EGAS, requesting EGAS confirmation. in
writing that CONTRACTOR has fulfilled such obligations and
commitments, or provided such financial security.

Following such notice:

(i) if EGAS does not notify CONTRACTOR in writing, either to
confirm or to raise a reasoned objection, within one hundred and
eighty (180) days from EGAS’s receipt of CONTRACTOR’s
notice to relinquish the Area, then the CONTRACTOR's
relinquishment of such Area shall be effective as of the end of the
one hundred and eighty (180) day period; or

(ii) if EGAS notifies CONTRACTOR in writing within the one
hundred and eighty (180) day period to confirm that
CONTRACTOR has fulfilled its obligations and commitments
under this Agreement, or provides financial security approved by
EGAS, the relinquishment of the Area will be effective ninety
(90) days from the date of CONTRACTOR’s receipt of such
confirmation; or
V4 Ve Ve Ridge VY (GG) pS V9 aaall — daoee sl Say yal

(iii) if EGAS notifies CONTRACTOR in writing within the one
hundred and eighty (180) day period to raise a reasoned objection,
the relinquishment shall not be effective until EGAS confirms
that CONTRACTOR has fulfilled its obligations and
commitments under this Agreement, or provides financial
security approved by EGAS. The CONTRACTOR’s voluntary
relinquishment of the Area will be effective ninety (90) days from
the date of CONTRACTOR’s receipt of EGAS’s confirmation.

At the time of relinquishment of all or any part of the Area, in (a) and (b)

above, CONTRACTOR shall undertake and be committed to restore the

Area as it was by the time CONTRACTOR had received it, in accordance

with good Petroleum industry practices (unless otherwise agreed upon

between EGAS and CONTRACTOR).
ARTICLE VI
OPERATIONS AFTER COMMERCIAL DISCOVERY
(a) Upon the approval of the first Development Lease, EGAS and

CONTRACTOR should form in the A.R.E. a company to carry out

operations pursuant to this Article VI and Annex “D” (hereinafter

referred to as the “Joint Venture Company’), which company shall be
named by mutual agreement between EGAS and CONTRACTOR
provided that such name shall be subject to the Minister of

Petroleum’s approval. Said company shall be a private sector joint

stock company, subject to the laws and regulations in force in the

A.R.E. to the extent that such laws and regulations are not

inconsistent with the provisions of this Agreement or the Charter of

the Joint Venture Company (the “Charter”).

However, the Joint Venture Company and CONTRACTOR shall, for

the purpose of this Agreement, be exempted from the following laws

and regulations as now or hereafter amended or substituted:

- Law No. 48 of 1978, promulgating the law on the employee

regulations of public sector companies;
AV YoY a Ria dg VY (GG) 9 Se V4 aaall — dsoee sl 5.y yall

- Law No. 159 of 1981, promulgating the law on joint stock
companies, partnership limited by shares and limited liability
companies;

- Law No. 97 of 1983, promulgating the law concerning public sector
organizations and companies;

- Law No. 203 of 1991, promulgating the law on public business
sector companies; and

- Provisions of part 2 of chapter 6 of Law No. 88 of 2003, organizing
dealings in foreign currencies in accordance with Central Bank of
Egypt and the A.R.E. banking system law.

(b) The Charter of Joint Venture Company is hereto attached as Annex "D".
The Joint Venture Company will be established within three (3) months
from the date of the Minister of Petroleum's approval of the first
Development Lease whether for Crude Oil or Gas, to carry out the
Development operations in accordance with the approved Development
Plan and the work program and budget for the Exploration, Development
and production from the Development Lease(s), the Charter shall take
effect and the Joint Venture Company shall automatically come into
existence without any further procedures. The Exploration Advisory
Committee shall be dissolved upon the final relinquishment of all portions
of the Area not converted into Development Lease(s).

(c) Ninety (90) days after the date the Joint Venture Company comes into
existence in accordance with paragraph (b) above, it shall prepare a
work program and budget for further Exploration and Development in
any portion of the Area converted into a Development Lease for the
remainder of the Financial Year of the Development Lease approval.
And not later than four (4) months before the end of the current

Financial Year (or such other date as may be agreed upon by EGAS and
AY YoY a Ridge VY (GG) 9 Se V9 andl — dyoce sl Say yall

CONTRACTOR) and four (4) months preceding the commencement of
each succeeding Financial Year thereafter (or such other date as may be
agreed upon by EGAS and CONTRACTOR), the Joint Venture
Company shall prepare an annual production schedule and work
program and budget for further Exploration and Development in any
portion of the Area converted into a Development Lease for the
succeeding Financial Year. The production schedule, work program and
budget shall be submitted to the Joint Venture Company’s Board of
Directors for approval.
The Exploration Work Program and Budget for further Exploration
operations in any portion of the Area not converted into a
Development Lease shall be reviewed, approved and implemented in
accordance with Article IV.
(d) Not later than the twentieth (20") day of each month, the Joint Venture
Company shall furnish to CONTRACTOR a written estimate of its total
cash requirements for expenditure for the first half and the second half of
the succeeding month, expressed in U.S. Dollars, consistent with the
approved work program and budget. Such estimate shall take into
consideration any cash expected to be in hand at month end.
Payment for the appropriate period of such month shall be made to

the correspondent bank designated in paragraph (e) below on the first
(1) day and fifteenth (15") day respectively, or the next following
business day, if such day is not a business day.
(e) The Joint Venture Company is authorized to keep at its own disposal
abroad in an account opened with a correspondent bank of the
National Bank of Egypt, Cairo, A.R.E., the foreign funds advanced
by CONTRACTOR. Withdrawals from said account shall be used for
the payment for goods and services acquired abroad and for
transferring to a local bank in the A.R.E. of the required amount to
meet the expenditures in Egyptian Pounds for Joint Venture

Company in connection with its activities under this Agreement.
AO YoY a Ridge VY (3) pS V4 aaall — dsoee sl Say pall

Within sixty (60) days after the end of each Financial Year, the Joint
Venture Company shall submit to the appropriate exchange control
authorities in the A.R.E. a statement, duly certified by a recognized
firm of auditors, showing the funds credited to that account, the
disbursements made out of that account and the outstanding balance
at the end of the Financial Year.

(f) If and for as long as during the period of production operations, there
exists an excess capacity in facilities which cannot during the period
of such excess be used by the Joint Venture Company, EGAS shall
have the right to use the excess capacity, if it so desires, without
causing any financial or operational disadvantage to the
CONTRACTOR or the Joint Venture Company.

ARTICLE VII
RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING
(a) COST RECOVERY:
(1) Cost Recovery Petroleum:
Subject to the auditing provisions under this Agreement,
CONTRACTOR shall recover quarterly all costs, expenses and
expenditures in respect of all the Exploration, Development and
related operations under this Agreement and which was approved
by EGAS to the extent and out of thirty five percent (35%) of all
Petroleum produced and saved from all Development Leases within
the Area hereunder and not used in Petroleum operations. Such
Petroleum is hereinafter referred to as "Cost Recovery Petroleum".
For the purpose of determining the classification of all costs,
expenses and expenditures for their recovery, the following terms
shall apply:
1. “Exploration Expenditures” means all costs and expenses for
Exploration and the related portion of indirect expenses and
administrative overhead and general expenses.
AV

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

“Development Expenditures” means all costs and expenses for
Development (with the exception of Operating Expenses) and the
related portion of indirect expenses and administrative overhead
and general expenses.

“Operating Expenses” means all costs, expenses and expenditures
made after the Commercial Production Commencement, which
costs, expenses and expenditures are not normally depreciable.
However, Operating Expenses shall include work over, repair and
maintenance of assets, but shall not include any of the following:
sidetracking, re-drilling, change of a well status and plugging and
permanent abandonment of a well, replacement of assets or a part
of an asset, additions, improvements, renewals or major
overhauling that extend the life of the asset.

Exploration Expenditures, Development Expenditures and Operating
Expenses shall be recovered from Cost Recovery Petroleum in the

following manner:

(i) “Exploration Expenditures”, including those accumulated prior to

the Commercial Production Commencement, shall be recoverable at
the rate of twenty percent (20%) per annum starting either in the Tax
Year in which such expenditures are incurred and paid or the Tax
‘Year in which the Commercial Production Commencement occurs,
whichever is the later date.

(ii) “Development Expenditures”, including those accumulated prior to

the Commercial Production Commencement, shall be recoverable at
the rate of twenty percent (20%) per annum starting either in the Tax
Year in which such expenditures are incurred and paid or the Tax
Year in which the Commercial Production Commencement occurs,
whichever is the later date.

(iii)“Operating Expenses”, which are incurred and paid after the

Commercial Production Commencement, shall be recoverable
either in the Tax Year in which such costs and expenses are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later date.
AQ VV e Ridge VY (GG) pS V9 anall — dyoee pl Say pall

(iv)To the extent that, ina Tax Year, costs, expenses or expenditures
subject to recoverability per preceding paragraphs (i), (ii) and
(iii), exceed the value of all Cost Recovery Petroleum for such
Tax Year, the excess shall be carried forward for recovery in the
next succeeding Tax Year(s) until fully recovered, but in no case
after the termination of this Agreement, as to CONTRACTOR.

(v) The recovery of costs and expenses, based upon the rates referred
to above, shall be allocated to each quarter proportionately (one
fourth to each quarter). However, any recoverable costs and
expenses not recovered in one quarter as thus allocated shall be
carried forward for recovery in the next quarter.

(2) Except as provided in Article VII(a)(3) and Article VII(e)(1),
CONTRACTOR shall, each quarter, be entitled to take and own all
Cost Recovery Petroleum, which shall be taken and disposed of in
the manner determined pursuant to Article VII(e). To the extent that
the value of all Cost Recovery Petroleum as determined in
Article VII(c) exceeds the actual recoverable costs and
expenditures, including any carry forward under Article
VII(a)(1)(iv), to be recovered in that quarter, then the value of such
excess Cost Recovery Petroleum (“Excess Cost Recovery”) shall be
split between EGAS and CONTRACTOR according to Production
Sharing percentages specified in Article VII(b)(1).

EGAS’s total share of such Excess Cost Recovery shall be paid by
CONTRACTOR to EGAS either (i) in cash in the manner set forth
in Article IV of the Accounting Procedure contained in Annex "E",

or (ii) in kind in accordance with Article VII(a)(3).
AY VN Raa Aad gs VY 8 (5) 9 Ss V4 aaah — Spee ll Say pal

(3) Ninety (90) days prior to the commencement of each Calendar Year
EGAS shall be entitled to elect by notice in writing to CONTRACTOR to
require payment of up to one hundred percent (100%) of EGAS's share of
all Excess Cost Recovery and according to (2) above in kind. Such
payment shall be in Crude Oil from the Area F.O.B. export terminal or
other agreed delivery point; provided that the amount of Crude Oil taken
by EGAS in kind in a quarter shall not exceed the value of Cost Recovery
Crude Oil actually taken and separately disposed of by CONTRACTOR
from the Area during the previous quarter. If EGAS's entitlement to
receive payment of its Excess Cost Recovery in kind is limited by the
foregoing provision, the balance of such entitlement shall be paid in cash.

(b) PRODUCTION SHARING:

(1) The remaining sixty five percent (65%) of all Petroleum produced
and saved from the Area hereunder and not used in Petroleum
operations shall be divided quarterly between EGAS and the
CONTRACTOR based on Brent value and according to the
following shares (“Production Sharing”).

i) Crude Oil and Condensate:
Crude Oil produced
and saved under this
BRENT Agreement and not} EGAS’S
PRICE used in Petroleum | SHARE
US$/bb1 operations. Barrel of %

Oil Per Day (BOPD)
(quarterly average)

CONTRACTOR’S
SHARE %

That portion or increment sixty forty percent
less than or equal to] percent t40%)
5000 BOPD (60%) °
That portion or increment sixfteone
more than 5000 BOPD |. °"*'Y ‘ thirty nine percent
and less than or equal to eS, (39%)
rata in 10000 BOPD (61%)

That portion or increment |.

Ups more than 10000 BOPD ye we thirty eight percent
and less than or equal to (62%) (38%)
20000 BOPD.
That portion or increment nies thirty seven percent

more than 20000 BOPD (37%)

(63%)

AY Vee Rusa gs VY 8 (GG) 9 Ss V4 aaah — Ayeus ll Say pal

That portion or increment | sixty one . .
thirty nine percent
less than or equal] percent
(39%)
to5000 BOPD (61%)
That portion or increment | |
sixty two . 2
more than 5000 BOPD thirty eight percent
More than percent
and less than or equal to (38%)
40 US$ and (62%)
10000 BOPD
less than or
That portion or increment |.
equal to sixty three .
more than 10000 BOPD thirty seven percent
60 USS percent
and less than or equal to (37%)
(63%)
20000 BOPD
. . sixty four . °
That portion or increment thirty six percent
percent
more than 20000 BOPD (36%)
(64%)
That portion or increment | sixty two / .
thirty eight percent
less than or equal] percent
(38%)
to5000 BOPD (62%)
That portion or increment | _
sixty three .
more than 5000 BOPD thirty seven percent
More than percent
and less than or equal to (37%)
60 US$ and (63%)
10000 BOPD
less than or Z z
That portion or increment |
equal to sixty four . .
more than 10000 BOPD thirty six percent
80 USS percent
and less than or equal to (36%)
(64%)
20000 BOPD
. . sixty five .
That portion or increment thirty five percent
percent

more than 20000 BOPD

(65%)

(35%)

FO VN e RAM gs VY 8 (GG) Ss YA aaah — Ayan ll Say pal

That portion or increment | sixty three .
thirty seven percent
less than or equal] percent
(37%)
to5000 BOPD (63%)
That portion or increment |
sixty four . r
more than 5000 BOPD thirty six percent
More than percent
and less than or equal to (36%)
80 US$ and (64%)
10000 BOPD
less than or
That portion or increment |__.
equal to sixty five .
more than 10000 BOPD thirty five percent
100 US$ percent
and less than or equal to (35%)
(65%)
20000 BOPD
That portion or | sixty six .
. thirty four percent
increment more than | percent
(34%)
20000 BOPD (66%)
That portion or increment | sixty four y .
thirty six percent
less than or equal to| percent
(36%)
5000 BOPD (64%)
That portion or increment |
sixty five .
more than 5000 BOPD thirty five percent
More than percent
and less than or equal to (35%)
100 US$ (65%)
10000 BOPD
and less 7 3
That portion or increment . .
than or sixty six .
more than 10000 BOPD thirty four percent
equal to 120 P| f percent G49
and less than or equal to %
USS “a (66%) )
20000 BOPD
: sixty
That portion or .
. seven thirty three percent
increment more than
percent (33%)

20000 BOPD

(67%)

AV Yee Rad gs VY 8 (GG) pS YA aaah — Ayan ll Say pal

That portion or increment | sixty five .
thirty five percent
less than or equal] percent
(35%)
to5000 BOPD (65%)
That portion or increment . .
sixty six .
More than | more than 5000 BOPD thirty four percent
percent
120 US$ __| and less than or equal to (66%) (34%)
and less | 10000 BOPD 4
than or That portion or increment sixty
equal to 140 | more than 10000 BOPD seven thirty three percent
US$ and less than or equal to | percent (33%)
20000 BOPD (67%)
That portion or | sixty eight .
. thirty two percent
increment more than | percent
(32%)
20000 BOPD (68%)
That portion or increment | sixty six /
thirty four percent
less than or equal to| percent
(34%)
5000 BOPD (66%)
That portion or increment sixty
more than 5000 BOPD seven thirty three percent
and less than or equal to | percent. (33%)
More than | 10000 BOPD (67%)
140 US$ | That portion or increment

more than 10000 BOPD

sixty eight

thirty two percent

percent
and less than or equal to (32%)
(68%)
20000 BOPD
That portion or | sixty nine .
. thirty one percent
increment _more than | percent

20000 BOPD

(69%)

(31%)

QA VN Ru Ad gs VY 8 (5) 9 Se YA aaah — Syeus ll Say pal

ii) Gas and LPG:

For the purpose of calculating Production Sharing of Gas and

LPG and for the purpose of Production bonuses, all quantities of

LPG produced shall convert into equivalent quantities of Gas and

to be added to the quantities of Gas produced from the Area.

Gas and LPG produced

and saved under this

BRENT | Agreement and not used | EGAS’S
CONTRACTOR’S
PRICE in Petroleum operations. | SHARE
SHARE %
USS/bbl | Standard Cubic Feet per %
Day (SCFPD)(quarterly
average).
That portion or increment sixty
forty percent
less than or equal to 100 | percent
™~ (40%)
million SCFPD (60%)
That portion or increment
more than 100 Million | sixty one .
thirty nine percent
SCFPD and less than or | percent
ud (39%)
equal to 250 Million (61%)
Less than
SCFPD
or equal to
40 USS That portion or increment
more than 250 Million | sixty two . .
thirty eight percent
SCFPD and less than or | percent (38%)
equal to 500 Million | (62%) °
SCFPD
That portion or increment | sixty three .
>» thirty seven percent
more than 500 Million} percent

SCFPD

(63%)

(37%)

Ved Va¥e die dlgs YY 68 (Gs) 9 Ss VA saell — Ayan pli Say yall

That portion or increment | sixty one : :
thirty nine percent
less than or equal to 100 percent 30%
Million SCFPD (61%) G9%)
That portion or increment
more than 100 Million | sixty two thirty eee t
More than | SCFPD and less than or | __ percent a 4 »
40 US$ | equal to 250 Million (62%) ‘
and less SCFPD
than or That portion or increment
equalto | more than 250 Million | sixty three thirty s
60 US$ SCFPD and less than or | __ percent wy OM >
equal to 500 Million] (63%) °
SCFPD.
That portion or increment | sixty four 4 A
‘ thirty six percent
more than 500 Million} percent (36%)
SCFPD (64%) °
That portion or increment | sixty two . .
thirty eight percent
less than or equal to 100] percent (38%)
million SCEPD (62%) <
That portion or increment
more than 100 Million | sixty three .
thirty seven percent
More than | SCFPD and less than or} percent 37%
60 US$ equal to 250 Million (63%) em)
and less SCFPD
than or That portion or increment
equalto | more than 250 Million | sixty four we
thirty six percent
80 US$ SCFPD and less than or | percent 36%
equal to 500. Million] (64%) G6%)
SCFPD
That ti i it | sixty fi
at portion or tagren sixty five thirty five percent
more than 500 Million} percent

SCFPD

(65%)

(35%)

VeY  VaYe Ais days YY 68 (Gs) y Ss VA aaell — Ayan pli Say yall

That portion or increment
less than or equal to 100

sixty three
percent

thirty seven percent

37%
Million SCFPD (63%) G7%)
That portion or increment
more than 100 Million | sixty four 7 .
thirty six percent
More than | SCFPD and less than or | __ percent (36%)
80 US$ | equal to 250 Million (64%) ‘
and less SCFPD
than or That portion or increment
equalto | more than 250 Million | sixty five thirty fi .
100 USS | SCFPD and less than or | __ percent Ne hn
equal to 500 Million] (65%) °
SCFPD.
That portion or increment | sixty six .
> thirty four percent
more than 500 Million} percent (4%)
SCFPD (66%) °
That portion or increment | sixty four . .
thirty six percent
less than or equal to 100] percent (36%)
Million SCEPD (64%) <
That portion or increment
more than 100 Million | sixty five .
thirty five percent
More than | SCFPD and less than or | _ percent 359%,
100 US$ | equal to 250 Million (65%) @5%)
and less SCFPD
than or That portion or increment
equalto | more than 250 Million | sixty six .
thirty four percent
120 US$ | SCFPD and less than or | percent 34%
equal to 500. Million] (66%) G4%)

SCFPD

That portion or increment
more than 500 Million
SCFPD

sixty seven
percent
(67%)

thirty three percent
(33%)

Veo VaYe Ais days YY 68 (8) y Ss VA aaell — Ayan pli Say yall

That portion or increment | sixty five :
thirty five percent
less than or equal to 100 percent 35%
Million SCFPD (65%) G5%)
That portion or increment
more than 100 Million sixty six :
thirty four percent
More than | SCFPD and less than or | _ percent (4%)
120 US$ | equal to 250 Million (66%) ‘
and less SCFPD
than or That portion or increment
equal to more than 250 Million | sixty seven thirty th .
140 US$ | SCFPD and less than or | __ percent ~ bun VW
equal to 500 Million] (67%) °
SCFPD.
That portion or increment | sixty eight .
> thirty two percent
more than 500 Million} percent (G2%)
SCFPD (68%) °
That portion or increment | _ sixty six .
thirty four percent
less than or equal to 100] percent (4%)
Million SCFPD (66%) <
That portion or increment
more than 100 Million | sixty seven .
thirty three percent
SCFPD and less than or | percent 339%
equal to 250 Million] (67%) @3%)
More than | SCFPD
140 US$ | That portion or increment

more than 250 Million

sixty eight

thirty two percent

SCFPD and less than or | percent

>. (32%)
equal to 500. Million (68%)
SCFPD
That portion or increment | sixty nine .

y thirty one percent
more than 500 Million} percent

SCFPD

(69%)

(31%)

VeV  VaYe Ais dys YY G8 (GG) pS VA saell — Agen gli Say yall

where Brent price upon which shares are divided is the quarterly average
price expressed in U.S. Dollars per barrel for Brent quoted in “Platts
Crude Oil Marketwire report”, in the event that such average cannot be
determined because “Platts Crude Oil Marketwire report” is not
published at all during a month, the parties shall meet and agree the value
of Brent by reference to other published sources. In the event that there
are no such published sources or if the value of Brent cannot be
determined pursuant to the foregoing for any other reason, EGAS and
CONTRACTOR shall meet and agree on a value of Brent.
Such Production Sharing referred to in Article VII(b)(1)(d) and (ii) above
shall be taken and disposed of pursuant to Article VII(e).
(2) After the end of each contractual Year during the term of any Gas
Sales Agreement entered into between CONTRACTOR and
EGAS pursuant to Article VII(e)(2), EGAS and CONTRACTOR
(as sellers) shall render to EGAS (as buyer) a statement for an
amount of Gas, if any, equal to the amount by which the quantity
of Gas of which EGAS (as buyer) has taken delivery falls below
seventy five percent (75%) of the contract quantities of Gas as
established by the applicable Gas Sales Agreement (the "Shortfall
Gas"), provided that the Gas is available at the Delivery Point.
Within sixty (60) days of receipt of such statement, EGAS (as
buyer) shall pay EGAS and CONTRACTOR (as sellers) for the
amount of the Shortfall Gas, if any. The Shortfall Gas shall be
included in EGAS's and CONTRACTOR's entitlement to Gas
pursuant to Article VII(a) and (b) in the fourth (4°) quarter of

such contractual Year.
ye4

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

Shortfall Gas shall be recorded in a separate “Take or Pay Account”.
Quantities of Gas which are delivered in subsequent Years in excess
of seventy five percent (75%) of the annual contract quantities of
Gas as established by the applicable Gas Sales Agreement ("Make
Up Gas"), shall be set against and reduce quantities of Gas in the
Take or Pay Account to the extent thereof and, to that extent, no
payment shall be due in respect of such Make Up Gas. Such Make
Up Gas shall not be included in CONTRACTOR's entitlement to
Gas pursuant to Article VII(a) and (b), CONTRACTOR shall have
no rights to such Make Up Gas.

At the end of any contractual Year, if EGAS and CONTRACTOR
(as sellers) fail to deliver seventy five percent (75%) of the annual
contract quantity of Gas as defined in Gas Sales Agreement with
EGAS (as buyer), the difference between seventy five percent
(75%) of the annual contract quantity of Gas and the actual
delivered Gas quantity shall be referred to as the “Deliver or Pay
Shortfall Gas”. EGAS (as buyer) shall have the right to take a
quantity of Gas equal to the Deliver or Pay Shortfall Gas and such
quantity shall be valued with ninety percent (90%) of the Gas
price as defined in the Gas Sales Agreement.

The percentages set forth in Article VII(a) and (b) in respect of
LPG produced from a plant constructed and operated by or on

behalf of EGAS and CONTRACTOR shall apply to all LPG

available for delivery.
yy)

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

(c) VALUATION OF PETROLEUM:

qd)

i-

Crude Oil and Condensate:
The Cost Recovery Crude Oil to which CONTRACTOR is
entitled hereunder shall be valued by EGAS and
CONTRACTOR at "Market Price" for each calendar quarter.

ii- "Market Price" means the weighted average price realized from

sales by EGAS or CONTRACTOR (or any of its marketing
Affiliated Companies) during the given quarter, whichever is
higher, provided that the sales to be used in arriving at the
weighted average(s) shall be arm's length sales of comparable
quantities on comparable credit terms in freely convertible
currency from F.O.B. point of export sales to non-Affiliated
Companies under all Crude Oil sales contracts then in effect,
but excluding Crude Oil sales contracts involving barter, and
1) Sales, whether direct or indirect, through brokers or
otherwise, of EGAS or CONTRACTOR to any Affiliated
Company.
2) Sales involving a quid pro quo other than payment in a freely
convertible currency or motivated in whole or in part by
considerations other than the usual economic incentives for

commercial arm's length crude oil sales.

iii- It is understood that in the case of C.LF. sales, appropriate

deductions shall be made for transport and insurance charges to
calculate the F.O.B. point of export price; and always taking
into account the appropriate adjustment for quality of Crude
Oil, freight advantage or disadvantage of port of loading and
other appropriate adjustments. Market Price shall be determined
separately for each Crude Oil or Crude Oil mix, and for each
port of loading.
yy

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

iv- If during any calendar quarter, there are no such sales by EGAS

and/or CONTRACTOR under the Crude Oil sales contracts in
effect, EGAS and CONTRACTOR shall mutually agree upon
the Market Price of the Barrel of Crude Oil to be used for such
quarter, and shall be guided by all relevant and available
evidence including current prices in freely convertible currency
of leading crude oils produced by major oil producing countries
(in the Arabian Gulf or the Mediterranean area), which are
regularly sold in the open market according to actual sales
contracts terms but excluding paper sales and sales promises
where no crude oil is delivered, to the extent that such sales are
effected under such terms and conditions (excluding the price)
not significantly different from those under which the Crude Oil
to be valued, was sold, and always taking into consideration
appropriate adjustments for Crude Oil quality, freight advantage
or disadvantage of port of loading and other appropriate
adjustments, as the case may be, for differences in gravity,
sulphur and other factors generally recognized by sellers and
purchasers, as reflected in crude oil prices, transportation ninety
(90) days insurance premiums, unusual fees borne by the seller,
and for credit terms in excess of sixty (60) days, and the cost of
loans or guarantees granted for the benefit of the sellers at
prevailing interest rates.

It is the intent of the parties that the value of the Cost Recovery
Crude Oil shall reflect the prevailing market price for such

Crude Oil.
yyo

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

If either EGAS or CONTRACTOR considers that the Market
Price as determined under sub-paragraph (ii) above does not
reflect the prevailing market price or in the event EGAS and
CONTRACTOR fail to agree on the Market Price for any
Crude Oil produced under this Agreement for any quarter
within fifteen (15) days after the end thereof, any party may
elect at any time thereafter to submit to a single arbitrator the
question, what single price per Barrel, in the arbitrator's
judgment, best represents for the pertinent quarter the Market
Price for the Crude Oil in question. The arbitrator shall make
his determination as soon as possible following the quarter in
question. His determination shall be final and binding upon all
the parties. The arbitrator shall be selected in the manner
described below.

In the event EGAS and CONTRACTOR fail to agree on the
arbitrator within thirty (30) days from the date any party
notifies the other that it has decided to submit the determination
of the Market Price to an arbitrator, such arbitrator shall be
chosen by the appointing authority designated in accordance
with Article XXIV(e), or such other appointing authority with
access to such expertise as may be agreed to between EGAS
and CONTRACTOR, with regard to the qualifications for
arbitrators set forth below, upon written application of one or
both of EGAS and CONTRACTOR. Copy of such application
by one of them shall be promptly sent to the other.

The arbitrator shall be as nearly as possible a person with an
established reputation in the international petroleum industry as
an expert in pricing and marketing crude oil in international
commerce. The arbitrator shall not be a citizen of a country
which does not have diplomatic relations with the A.R.E. and
yyy

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

the country(ies) of CONTRACTOR. He shall not be, at the time of
selection, employed by, or an arbitrator or consultant on a
continuing or frequent basis to, the American Petroleum Institute,
or the Organization of the Petroleum Exporting Countries or the
Organization of Arab Petroleum Exporting Countries, or a
consultant on a continuing basis to EGAS, or CONTRACTOR or
an Affiliated Company of either, but past occasional consultation
with such companies, or with other petroleum companies, or
governmental agencies or organizations shall not be a ground for
disqualification. He shall not be, at any time during the two (2)
Years before his selection, an employee of any petroleum
company or of any governmental agency or organization.

Should a selected person decline or be unable to serve as arbitrator
or should the position of arbitrator fall vacant prior to the decision
called for, another person shall be chosen in the same manner
provided for in this paragraph. EGAS and CONTRACTOR shall
share equally the expenses of the arbitrator.

The arbitrator shall make his determination in accordance with
the provisions of this paragraph, based on the best evidence
available to him. He shall review Crude Oil sales contracts as
well as other sales data and information but shall be free to
evaluate the extent to which any contracts, data or information
is substantiated or pertinent. Representatives of EGAS and
CONTRACTOR shall have the right to consult with the
arbitrator and furnish him written materials; provided that the
arbitrator may impose reasonable limitations on this right.
EGAS and CONTRACTOR, each shall cooperate with the
arbitrator to the fullest extent and each shall insure such
cooperation of its trading companies. The arbitrator shall be
provided access to crude oil sales contracts and related data and
information which EGAS and CONTRACTOR or their trading
companies are able to make available and which in the
judgment of the arbitrator might aid the arbitrator in making a
valid determination.
yy4

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

vi- Pending Market Price agreement by EGAS and

CONTRACTOR or determination by the arbitrator, as
applicable, the Market Price agreed upon between EGAS and
CONTRACTOR for the quarter preceding the quarter in
question shall remain temporarily in effect. In the event that
either EGAS or CONTRACTOR should incur a loss by virtue
of the temporary continuation of the Market Price of the
previous quarter, it shall promptly be reimbursed such loss by
the other party plus simple interest at the LIBOR plus two and
one half percent (2.5%) per annum rate provided for in Article
IV(f) from the date on which the disputed amount(s) should
have been paid to the date of payment.

(2) Gas and LPG:

i- The Cost Recovery Petroleum, and Production Sharing of Gas
which is disposed of for local market, according to the Gas
Sales Agreement between EGAS and CONTRACTOR (as
sellers) and EGAS (as buyer) entered into pursuant to Article
VII(e) shall be valued, delivered to and purchased at a price, to
be agreed upon by EGAS and CONTRACTOR, based on
technical and economic factors for developing the area
(including but not limited to water depth, reservoir depth, the
actual expenditure and expected investments over the
Development project lifetime, proven and probable Gas
reserves, internal rate of return on investment to achieve the
interests of the parties and the prevailing applicable Gas price in
comparable concession areas having similar conditions). Such
agreed Gas price shall be stated in the relevant Development
Lease application before the Minister of Petroleum’s approval
according to Article III(d)(ii).
yy)

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

ii- In case CONTRACTOR exports part or all its share of
Production Sharing of Gas jointly with EGAS, pursuant to
Article VII(e), such exported Gas shall be valued according to
the relevant net back price.

iii- In. case CONTRACTOR disposes locally and/or solely
exports part of its share of Production Sharing of Gas to third
party then the following shall apply:

a- CONTRACTOR’s quantities disposed to the third party shall
be valued based on the agreed price between the
CONTRACTOR and such third party.

b- CONTRACTOR’s quantities disposed to EGAS shall be
valued based on gas price agreed by EGAS and
CONTRACTOR according to the basis mentioned above.

iv- In case CONTRACTOR disposes all its share of Production
Sharing of Gas locally and/or solely exports to third party, then
the CONTRACTOR’s quantities sold to the third party, shall be
valued based on the agreed price between the CONTRACTOR
and such third party.

v- The Cost Recovery Petroleum and Production Sharing of

LPG produced from a plant constructed and operated by or on

ehalf of EGAS and CONTRACTOR shall be separately valued

for Propane and Butane at the outlet of such LPG plant
according to the following formula (unless otherwise agreed
tween EGAS and CONTRACTOR):

PLPG = 0.95 xPR
Where:

PLPG = LPG price (separately determined for Propane and

Butane) in U.S. Dollars per metric ton.
YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

PR = The average over a period of a month of the figures
representing the mid-point between the high and low
prices in U.S. Dollars per metric ton quoted in "Platt's
LP Gaswire" during such month for Propane and Butane
F.O.B. Ex-Ref/Stor. West Mediterranean.

In the event that "Platt's LP Gaswire" is issued on certain days

during a month but not on others, the value of (PR) shall be

calculated using only those issues which are published during
such month. In the event that the value of (PR) cannot be
determined because "Platt's LP Gaswire" is not published at all
during a month, EGAS and CONTRACTOR shall meet and
agree to the value of (PR) by reference to other published
sources. In the event that there are no such other published
sources or if the value of (PR) cannot be determined pursuant to
the foregoing for any other reason, EGAS and CONTRACTOR
shall meet and agree the value of (PR) by reference to the value
of LPG (Propane and Butane) delivered F.O.B. from the

Mediterranean area.

Such valuation of LPG is based upon delivery at the Delivery

Point specified in Article VII(e)(2)(iii).

vi- The prices of Gas and LPG so calculated shall apply during
the same month.
vii-In case Gas is disposed of for export jointly by EGAS and

CONTRACTOR to a third party, pursuant to Article VII(e),

then the Cost Recovery Petroleum, and Production Sharing of

such Gas shall be valued according to the netback price.
VV¥O  VaYe Ais days YY 28 (Gs) 9 Ss VA aaell — Ayan pli 5a yall

viii- The Cost Recovery Petroleum, and Production Sharing of
LPG disposed of for export jointly by EGAS and
CONTRACTOR pursuant to Article VII(e) shall be valued at
its actual realized price.

(d) FORECASTS:
The Joint Venture Company shall prepare (not less than ninety (90)
days prior to the beginning of each calendar semester following first
regular production) and furnish in writing to CONTRACTOR and
EGAS a forecast setting out a total quantity of Petroleum that the
Joint Venture Company estimates can be produced, saved and
transported hereunder during such calendar semester in accordance

with good Petroleum industry practices.

The Joint Venture Company shall endeavor to produce the forecast

quantity during each calendar semester. The Crude Oil shall be run to

storage tanks or offshore loading facilities constructed, maintained

and operated according to Government Regulations, by the Joint

Venture Company, in which said Crude Oil shall be metered or

otherwise measured for royalty and other purposes required by this

Agreement. Gas shall be handled by the Joint Venture Company in

accordance with the provisions of Article VII(e).

(e) DISPOSITION OF PETROLEUM:

(1) Crude Oil and Condensate:
EGAS and CONTRACTOR shall have the right and the obligation
to separately take and freely export or otherwise dispose of,
currently all of the Crude Oil to which each is entitled under
Article VII(a) and (b). Subject to payment of sums due to EGAS
under Article VII(a)(2) and Article IX, CONTRACTOR shall have
the right to remit and retain abroad all finds acquired by it including
the proceeds from the sale of its share of Crude Oil.
yYV

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

Notwithstanding anything to the contrary under this Agreement,
priority shall be given to meet the requirements of the A.R.E.
market from CONTRACTOR's share under Article VII(a) and (b)
of the Crude Oil produced from the Area and EGAS or EGPC
shall have the preferential right to purchase such Crude Oil at a
price to be determined pursuant to Article VII(c). The amount of
Crude Oil so purchased shall be a portion of CONTRACTOR's
share under Article VII(a) and (b). Such amount. shall be
proportional to CONTRACTOR's share of the total production of
Crude Oil from the concession areas in the A.R.E. that are also
subject to EGAS's or EGPC’s preferential right to purchase. The
payment for such purchased amount shall be made by EGAS in
U.S. Dollars or in any other freely convertible currency remittable
by CONTRACTOR abroad.

It is agreed upon that EGAS shall notify CONTRACTOR, at least
forty five (45) days prior to the beginning of the calendar
semester, of the amount to be purchased during such semester
under this Article VII(e)(1).

(2) Gas and LPG:

i- Priority shall be given to meet the requirements of the local
market as determined by EGAS as follows:

+ Before the Development Lease approval date, EGAS shall
notify the CONTRACTOR in writing within a Year from the
notice of Commercial Discovery of Gas pursuant to
Article III(d)(ii).

+ During the Development Lease period EGAS shall notify the
CONTRACTOR in writing no later than six (6) months prior

to such requirements date.
VY4 Va Ye Ais dlgs YY 68 (Gs) 9 So VA aaell — Agen pli Say yall

Taking into consideration the following cases:

-In case CONTRACTOR elects to dispose all or part of its
share of Production Sharing of Gas, by itself to the local
market to third party other than EGAS, CONTRACTOR shall
submit an application to EGAS including the Gas price,
quantities and basic terms of a Gas Sales Agreement in order
for EGAS to obtain the Minister of Petroleum’s approval.
Such approval shall entitle CONTRACTOR to enter into a
third party Gas Sales Agreement.

-In case CONTRACTOR exports Gas, solely or jointly with
EGAS, CONTRACTOR or CONTRACTOR and EGAS, as
the case may be, should obtain the Minister of Petroleum’s
approval on the price and quantities allocated for export.

-In case EGAS or EGAS and CONTRACTOR export LPG,
EGAS or EGAS and CONTRACTOR, as the case may be,
should obtain the Minister of Petroleum’s approval on the
price and quantities allocated for export.

ii- In the event that EGAS is the buyer of Gas, the disposition of

Gas as indicated above shall be made by virtue of Gas Sales
Agreement(s) to be entered into between EGAS and
CONTRACTOR (as sellers) and EGAS (as buyer).
EGAS and CONTRACTOR (as sellers) shall have the
obligation to deliver the Gas at the Delivery Point as indicated
below, where such Gas shall be metered for sales, royalty and
other purposes required by this Agreement.

(a) In the event no LPG plant is constructed to process such Gas,
the processed Gas Delivery Point shall be at the flange
connecting the Development Lease pipeline to the nearest
point on the National Gas Pipeline Grid System and the Crude
Oil and Condensate Delivery Point shall be at the nearest
point on the Crude and Condensate Pipeline Network as
depicted in Annex "G" hereto or as otherwise agreed by
EGAS and CONTRACTOR.
yy)

Y

we AL Aalgs VY 68 (G5) 9 Ss VA saad — Syeu ll Say pall

(b) In the event an LPG plant is constructed to process such Gas,

iil-

such Gas shall, for the purposes of valuation and sales, be
metered at the outlet of such LPG plant. However,
notwithstanding the fact that the metering shall take place at
the LPG plant outlet, CONTRACTOR shall through the Joint
Venture Company build a pipeline suitable for transport of the
processed Gas from the LPG plant outlet to the nearest point
on the National Gas Pipeline Grid System (Gas Delivery

Point), the Condensate Delivery Point shall be at the nearest

point on the Crude and Condensate Pipeline Network and the
LPG Delivery Point shall be at the nearest point on the LPG
Pipeline Network as depicted in Annex "G" hereto, or
otherwise agreed by EGAS and CONTRACTOR. Such
pipeline shall be owned in accordance with Article VIII(a) by

EGAS, and its cost shall be financed and recovered by
CONTRACTOR as Development Expenditures pursuant to
this Article VIL.
EGAS and CONTRACTOR shall consult together to
letermine whether to build LPG plant to recover LPG from

any Gas produced hereunder. In the event that EGAS and
CONTRACTOR decide to build such plant, the plant shall, as
is appropriate, be in the vicinity of the point of delivery as
letermined in Article VII(e)(2)(ii). The delivery of LPG for,
royalty and other purposes required by this Agreement shall
be at the outlet of the LPG plant. The costs of such LPG plant

shall be recoverable in accordance with the provisions of this

Agreement, unless the Minister of Petroleum agrees to

accelerated recovery.
yyy

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

iv- EGAS (as buyer) shall have the right to elect, by ninety (90)

days prior written notice to EGAS and CONTRACTOR (as
sellers), whether payment for the Gas which is subject to a
Gas Sales Agreement entered between EGAS and
CONTRACTOR (as sellers) and EGAS (as buyer) and also
LPG produced from a plant constructed and operated by or on
behalf of EGAS and CONTRACTOR, as valued in
accordance with Article VII(c), and to which CONTRACTOR
is entitled under the Cost Recovery and Production Sharing
provisions of this Article VII hereunder, shall be made 1) in
cash or 2) in kind.

Payments in cash shall be made by EGAS (as buyer) at

intervals provided for in the relevant Gas Sales Agreement in
U.S. Dollars, remittable by CONTRACTOR abroad.

Payments in kind shall be calculated by converting the value
of Gas and LPG to which CONTRACTOR is entitled into
equivalent Barrels of Crude Oil to be taken concurrently by
CONTRACTOR from the Area, or to the extent that such
Crude Oil is insufficient, Crude Oil from CONTRACTOR's
other concession areas or such other areas as may be agreed.
Such Crude Oil shall be added to the Crude Oil that
CONTRACTOR is. otherwise entitled to lift under this
Agreement. Such equivalent Barrels shall be calculated on the
basis of the provisions of Article VII(c) relating to the

valuation of Cost Recovery Crude Oil.
\¥o ve

Ve Ais dys VY 8 (G) 9 Se VA saell — Ayan pli 5a yall

Provided that:

(aa) Payment of the value of Gas and LPG shall always be made

in cash in U.S. Dollars remittable by CONTRACTOR abroad
to the extent that there is insufficient Crude Oil available for

conversion as provided for above;

(bb) Payment of the value of Gas and LPG shall always be made

ve

vii-

in kind as provided for above to the extent that payments in
cash are not made by EGAS.

Payments to CONTRACTOR (whether in cash or in kind),
when related to CONTRACTOR's Cost Recovery Petroleum,
shall be included in CONTRACTOR's Statement of Recovery
of Costs and of Cost Recovery Petroleum referred to in
Article IV of Annex "E" of this Agreement.

The proceeds of sale of CONTRACTOR's share of Gas and
LPG disposed of pursuant to Article VII(e)(2) may be freely
remitted or retained abroad by CONTRACTOR.

In the event that EGAS and CONTRACTOR agree to accept
new Gas and LPG producers to join in an ongoing export
project, such producers shall have to contribute a fair and
equitable share of the investment made.

CONTRACTOR shall not be obligated to surrender a
Development Lease based on a Commercial Discovery of
Gas, if Crude Oil has been discovered in commercial
quantities in the same Gas Development Lease but
CONTRACTOR shall surrender its rights of such Gas
reserves which were not produced and disposed as stated in

the second paragraph of Article III(e).
YTV Va Ye Ais dys YY 68 (Gs) y So VA aaell — Ayan gli Say yall

(f) OPERATIONS:

If following the reversion to EGAS of any rights to Crude Oil

hereunder, CONTRACTOR retains rights to Gas in the same

Development Lease area, or if, following the surrender of rights to

Gas hereunder, CONTRACTOR retains rights to Crude Oil in the

same Development Lease area, operations to explore for or exploit

the Petroleum, the rights to which have been reverted or surrendered

(Oil or Gas, as the case may be) shall only be carried out by the Joint

Venture Company which shall act on behalf of EGAS alone, unless

CONTRACTOR and EGAS agree otherwise.

(g) TANKER SCHEDULING:

At reasonable time prior to the commencement of Commercial

Production EGAS and CONTRACTOR shall meet and agree upon a

procedure for scheduling tankers lifting from the agreed upon point

of export.
ARTICLE VIII
TITLE TO ASSETS
(a) EGAS shall become the owner of all CONTRACTOR acquired and
owned assets which assets were charged to Cost Recovery by

CONTRACTOR in connection with the operations carried out by

CONTRACTOR or the Joint Venture Company in accordance with

the following:

1- Land shall become the property of EGAS as soon as it is

purchased.

2- (i) Title to fixed and movable assets, which are charged to the
recoverable cost and approved by EGAS, shall be transferred
from CONTRACTOR to EGAS upon the final relinquishment
of all parts of the Area during the Exploration periods.
VTA Va Ye Ais dys YY 68 (8) 9 So VA aaell — Ayan gli Say yall

(ii) Title to fixed and movable assets shall be transferred
automatically and gradually from CONTRACTOR to EGAS
as they become subject to recovery in accordance with the
provisions of Article VII; however, the full title to fixed and
movable assets shall be transferred automatically from
CONTRACTOR to EGAS when their total cost has been
recovered by CONTRACTOR in accordance with the
provisions of Article VII or at the time of termination of this
Agreement with respect to all assets chargeable to the
operations, whether recovered or not, whichever occurs first.
The book value of the assets created during each calendar
quarter shall be notified by CONTRACTOR to EGAS or by
the Joint Venture Company to EGAS and CONTRACTOR
within thirty (30) days of the end of each calendar quarter.

3- All samples and technical data shall be transferred to EGAS upon
EGAS’s request or at the termination of the Agreement.

(b) During the term of this Agreement, EGAS, CONTRACTOR and the
Joint Venture Company are entitled to the full use and enjoyment of
all fixed and movable assets referred to above in connection with
operations hereunder or under any other Petroleum concession
agreement entered into by the parties. In that case, proper accounting
adjustment shall be made. CONTRACTOR and EGAS shall not
dispose of the same except with agreement of the other.

(c) CONTRACTOR and the Joint Venture Company may freely import
into the A.R.E., use therein and freely export at the end of such use,
machinery and equipment which they either rent or lease in
accordance with good industry practices, including but not limited to

the lease of computer hardware and software.
VEY Va Ye Aue days YY 68 (Gd) 9 Ss VA aaell — Agen pli Say yall

ARTICLE IX
BONUSES

(a) CONTRACTOR shall pay to EGAS as a signature bonus the sum of
four million U.S. Dollars ($4000000) after the relevant law is issued
and before the Effective Date of this Agreement.

(b) CONTRACTOR shall pay to EGAS as a Development Lease bonus
the sum of twenty-five thousand U.S. Dollars ($25000) for each
Development Block (1'x1') or part of Development Block on the
approval date of each Development Lease.

(c) CONTRACTOR shall pay to EGAS the sum of five million U.S.
Dollars ($ 5000000) as a Development Lease extension bonus on the
approval date of entry into the five (5) Year Extension Period of each
Development Lease pursuant to Article III(d)(iii)(dd).

(d) CONTRACTOR shall pay to EGAS as an assignment bonus on the
date of approval of each assignment requested by CONTRACTOR or
any of the CONTRACTOR Members to any assignee pursuant to
Article XXI, according to the following:

(i) During any Exploration period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum equivalent to ten percent
(10%), valued in U.S. Dollars, of the total Minimum Expenditure
Obligations of the then current Exploration period during which

the assignment is made and according to the assigned percentage.
VEN Ve Ye Aus Ady VY 8 (GG) 9 So VA sand) — nas pl Say pall
(ii) During the Development Period, in case CONTRACTOR/

(iii)

CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/ CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the case
may be, shall pay to EGAS the sum of ten percent (10%), valued in
U.S. Dollars, of the value of each assignment deal whichever is
applicable:

n case it is a cash deal, the percentage shall be calculated on the
ase of the financial value to be paid by the assignee to the
assignor; or

Nn case it is an exchange of shares or stocks deal, the percentage
shall be calculated on the base of the financial value of shares or
stocks to be exchanged between the assignor and the assignee; or
In case it is a reserve swap deal, the percentage shall be calculated
on the base of the financial value of the reserves, to be swapped
tween the assignor and the assignee from the Development
Lease(s) areas; or

n case it is any other type of deals, the value of any assignment
deal to be declared by the assignor.

During any Exploration period and after a discovery of a

Commercial Oil or Gas Well or after a Development Lease is
granted to CONTRACTOR, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/ CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the case
may be, shall pay to EGAS the sum of the value of the assignment
bonus as mentioned in (i) and (ii) above.

(iv)In case of an assignment to an Affiliate company of the same

CONTRACTOR/CONTRACTOR = Member during — any
Exploration or Development Period, CONTRACTOR or
CONTRACTOR Member, as the case may be, shall pay to EGAS
one hundred and fifty thousand U.S. Dollars ($ 150000).
VEO Va Ye Aus dys VY 68 (Gs) 9 Ss VA saell — Ayan pli Say yall

(e) From the Effective Date and during any Exploration or Development

))

Period (as it may be extended), CONTRACTOR shall, for each
Financial Year, prepare and carry out specialized training programs
abroad to EGAS’s employees at approved specialized international
training centers for the sum of one hundred and fifty thousand U.S.
Dollars ($ 150000). For such purpose, at the beginning of each
Financial Year, CONTRACTOR shall submit to EGAS a training
program proposal subject to EGAS’s approval.

CONTRACTOR shall pay to EGAS the sum of one million U.S.
Dollars ($ 1000000) as a production bonus when the total average

daily production from the Area first reaches the rate of five thousand
(5000) Barrels of Oil or equivalent per day as for a period of thirty
(30) consecutive producing days. Payment shall be made within
fifteen (15) days thereafter.

(g) CONTRACTOR shall pay to EGAS the additional sum of two

million U.S. Dollars ($ 2000000) as a production bonus when the
total average daily production from the Area first reaches the rate of
ten thousand (10000) Barrels of Oil or equivalent per day for a period
of thirty (30) consecutive producing days. Payment shall be made
within fifteen (15) days thereafter.

(h) CONTRACTOR shall pay to EGAS the additional sum of three

million U.S. Dollars ($ 3000000) as a production bonus when the
total average daily production from the Area first reaches the rate of
twenty thousand (20000) Barrels of Oil or equivalent per day for a
period of thirty (30) consecutive producing days. Payment will be
made within fifteen (15) days thereafter.
VEY Va Ye Aue days YY 68 (Gs) 9 So VA saell — Ayan pli Say yall

(i) All the above mentioned bonuses shall in no event be recovered by
CONTRACTOR.

(j) In the event that EGAS elects to develop any part of the Area
pursuant to the sole risk provisions of Article III(c)(iv), production
from such sole risk area shall be considered for the purposes of this
Article IX only if CONTRACTOR exercises its option to share in
such production, and only from the date of such sharing.

(k) Gas shall be taken into account for purpose of determining the total
average daily production from the Area under Article [X(fh) by
converting daily Gas delivered into equivalent barrels of daily Crude
Oil production in accordance with the following formula for each unit
of one thousand (1000) standard Cubic Feet of Gas:

Equivalent Barrels of Oil per MSCF = H x 0.167

Where:
MSCF = one thousand Standard Cubic Feet of Gas.
H = the number of million British Thermal Units (MMBTUs) per

MSCF.
ARTICLE X
OFFICE AND SERVICE OF NOTICES

CONTRACTOR shall maintain an office in the A.R.E. at which notices
shall be validly served.

The General Manager and Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient power to carry out immediately all local
written directions given to them by the Government or its representatives
under the terms of this Agreement. All lawful regulations issued or
hereafter to be issued, which are applicable hereunder and not in conflict
with this Agreement, shall apply to the duties and activities of the

General Manager and Deputy General Manager.
VEL Va Ye Aue dys YY C8 (Gs) y Ss VA saell — Agen pli Say yall

All matters and notices shall be deemed to be validly served if they are

delivered to the office of the General Manager, with adequate proof of

receipt, or if they are sent to him
office in the A.R.E..

by registered mail to CONTRACTOR's

All matters and notices shall be deemed to be validly served if delivered to the
office of the Chairman of EGAS, with adequate proof of receipt, or which are
sent to him by registered mail to EGAS's main office in Cairo, A-R.E..

ARTICLE XI

SAVING OF PETROLEUM AND PREVENTION OF LOSS

(a) The Joint Venture Company s!
to generally accepted method
prevent loss or waste of Petro
form during drilling or prod

all take all proper measures, according
Is in use in the Petroleum industry, to
leum above or under the ground in any
ucing or gathering or distributing or

storage operations. The GOVERNMENT has the right to prevent any

operation on any well that it might reasonably expect would result in

loss or damage to the well or t
(b) Upon completion of the dri

e Oil or Gas field.
ling of a productive well, the Joint

Venture Company shall inform the GOVERNMENT or its
representative of the time when the well shall be tested and the

production rate ascertained.
(c) Except in instances where mu

tiple producing formations in the same

well can only be produced economically through a single tubing

string, Petroleum shall not be produced from multiple Oil bearing

zones through one string of tubing at the same time, except with the
prior approval of the GOVERNMENT or its representative, which

shall not be unreasonably with!

eld.

(d) The Joint Venture Company shall record data regarding the quantities of

Petroleum and water produced

monthly from each Development Lease.

Such data shall be sent to the GOVERNMENT or its representative on
the special forms provided for that purpose within thirty (30) days after
VOY Va Ye Ais dalgs YY 68 (Gs) y Ss VA saell — Ayan pli 5a yall

the data has been obtained. Daily or weekly statistics regarding the
production from the Area shall be available at all reasonable times for
examination by authorized representatives of the GOVERNMENT.

(e) Daily drilling records and the graphic logs of wells shall show the
quantity and type of cement and the amount of any other materials
used in the well for the purpose of protecting Petroleum, Gas bearing
or fresh water strata.

(f) Any substantial change of mechanical conditions of the well after its
completion shall be subject to the approval of the representative of
the GOVERNMENT, such approval not to be unreasonably withheld.

ARTICLE XII
CUSTOMS EXEMPTIONS

(a) EGAS, CONTRACTOR and the Joint Venture Company shall be
permitted to import and shall be exempted from customs duties, any
taxes, levies or fees (including fees imposed by Ministerial Decision
No. 254 of 1993 issued by the Minister of Finance, as now or
hereafter amended or substituted) of any nature and from the
importation rules with respect to the importation of machinery,
equipment, appliances, materials, items, means of transport and
transportation, electric appliances, air conditioners for offices, field
housing and facilities, electronic appliances, computer hardware and
software, as well as spare parts required for any of the imported
items, all subject to a duly approved certificate issued by the
responsible representative nominated by EGAS for such purpose,
stating that the imported items are required for conducting the
operations pursuant to this Agreement. Such certificate shall be final
and binding and shall automatically result in the importation and the

exemption without any further approval, delay or procedure.
VOY Va Ye Aus days YY 28 (Gs) 9 So VA aaell — Ayan pli Say yall

(b) Machinery, equipment, appliances and means of transport and
transportation imported by EGAS's, CONTRACTOR's and the Joint
Venture Company’s contractors and sub-contractors temporarily engaged
in any activity pursuant to the operations which are the subject to this
Agreement, shall be cleared under the "Temporary Release System"
without payment of customs duties, any taxes, levies or fees (including
fees imposed by Ministerial Decision No. 254 of 1993 issued by the
Minister of Finance, as now or hereafter amended or substituted) of any
nature, upon presentation of a duly approved certificate issued by EGAS's
responsible representative nominated by EGAS for such purpose, stating
that the imported items are required for conducting the operations
pursuant to this Agreement. Items set out in Article XII(a) imported by
EGAS's, CONTRACTOR's and the Joint Venture Company’s contractors
and sub-contractors for the aforesaid operations, in order to be installed or
used permanently or consumed shall meet the conditions for exemption
set forth in Article XII(a) after being duly certified by EGAS's responsible
representative to be used for conducting operations pursuant to this
Agreement.

(c) The expatriate employees of CONTRACTOR, the Joint Venture
Company and their contractors and sub-contractors shall not be entitled
to any exemptions from customs duties and other ancillary taxes and
charges except within the limits of the provisions of the laws and
regulations applicable in the A.R.E.; however, personal household goods
and furniture [including one (1) car] for each expatriate employee of
CONTRACTOR and/or the Joint Venture Company shall be cleared
under the "Temporary Release System" (without payment of any
customs duties and other ancillary taxes) upon presentation of a letter to
the appropriate customs authorities by CONTRACTOR or the Joint
Venture Company approved by EGAS's responsible representative,
stating that the imported items are imported for the sole use of the
expatriate employee and his family and that such imported items shall be
re-exported outside the A.R.E. upon the repatriation of the concerned
expatriate employee.
Yoo Va Ye Ais dg YY G8 (Gs) 9 Ss VA aaell — Ayan pli Say yall

(d) Items imported into the A.R.E., whether exempted or not exempted from
customs, duties and other ancillary taxes and charges hereunder, may be
exported by the importing party at any time after obtaining EGAS's
approval, which approval shall not be unreasonably withheld or delayed,
without any export duties, taxes or charges or any taxes or charges from
which such items have been already exempted, being applicable. Such
items may be sold within the A.R.E. after obtaining the approval of
EGAS, which approval shall not be unreasonably withheld. In this event,

the purchaser of such items shall pay all applicable customs duties and
other ancillary taxes and charges according to the condition and value of
such items and the tariff applicable on the date of sale, unless such items
have already been sold to an Affiliated Company of CONTRACTOR, if
any, or EGAS, having the same exemption, or unless title to such items
has passed to EGAS.

In the event of any such sale under this paragraph (d), the proceeds
from such sale shall be divided in the following manner:
CONTRACTOR shall be entitled to reimbursement of its
unrecovered cost, if any, in such items and the excess, if any, shall be
paid to EGAS.

(e) The exemption provided for in Article XII(a) shall not apply to any
imported items when items of the same or substantially the same kind
and quality are manufactured locally, meet the CONTRACTOR's
and/or the Joint Venture Company’s specifications for quality and
safety, and are available for timely purchase and delivery in the
A.R.E. at a price not higher than ten percent (10%) more than the cost
of the imported item, before customs, duties but after freight and

insurance costs, if any, have been added.
VOV  VaYe Ais dalgs YY 28 (Gs) 9 Ss VA aaell — Ayan pli Say yall

(f) EGAS and CONTRACTOR shall have the right to freely export the
Petroleum produced from the Area after obtaining the approval of the
competent authorities in A.R.E. pursuant to this Agreement, and such
Petroleum shall be exempted from any customs duties, any taxes,
levies or any other imposts in respect of the export of Petroleum
hereunder.

ARTICLE XIII
BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS

(a) EGAS, CONTRACTOR and the Joint Venture Company shall each

maintain at their business offices in the A.R.E. books of account, in
accordance with the Accounting Procedure in Annex "E" and
accepted accounting practices generally used in the Petroleum
industry, and such other books and records as may be necessary to
show the work performed under this Agreement, including the
amount and value of all Petroleum produced and saved hereunder.
CONTRACTOR and the Joint Venture Company shall keep their
books of account and accounting records in U.S. Dollars.
The Joint Venture Company shall furnish to the GOVERNMENT or
its representatives monthly returns showing the amount of Petroleum
produced and saved hereunder. Such returns shall be prepared in the
form required by the GOVERNMENT, or its representatives and
shall be signed by the General Manager or by the Deputy General
Manager or a duly designated deputy and delivered to the
GOVERNMENT or its representatives within thirty (30) days after
the end of the month covered in the returns.

(b) The aforesaid books of account and other books and records referred
to above shall be available at all reasonable times for inspection by
duly authorized representatives of the GOVERNMENT.
YOR Va Ye Aus days YY 68 (Gs) 9 So VA aaell — Ayan pli Say yall

(c) CONTRACTOR shall submit to EGAS a profit and loss statement of
its Tax Year not later than four (4) months after the commencement
of the following Tax Year to show its net profit or loss from the
Petroleum operations under this Agreement for such Tax Year.
CONTRACTOR shall at the same time submit a year-end balance
sheet for the same Tax Year to EGAS. The balance sheet and
financial statements shall be certified by an Egyptian certified
accounting firm.

ARTICLE XIV
RECORDS, REPORTS AND INSPECTION

(a) CONTRACTOR and/or the Joint Venture Company shall prepare and
keep, at all times while this Agreement is in force, maintain accurate
and current records of their operations in the Area. CONTRACTOR
and/or the Joint Venture Company shall furnish the GOVERNMENT
or its representatives, in conformity with applicable regulations or as

the GOVERNMENT or its representatives may require based on

good Petroleum industry practice, information and data concerning
their operations under this Agreement. The Joint Venture Company
shall perform the functions indicated in this Article XIV in

accordance with its role as specified in Article VI.

(b) CONTRACTOR and/or the Joint Venture Company shall save and

keep a portion presents each sample of cores and cuttings taken from

illing wells, to be disposed of, or forwarded to the

GOVERNMENT or its representatives in the manner directed by the

GOVERNMENT. All samples acquired by CONTRACTOR and/or

the Joint Venture Company for their own purposes shall be

considered available for inspection at any reasonable time by the
GOVERNMENT or its representatives.
VAY Va Ye Ais days YY G8 (GG) 9 Se VA saell — Ayan pli Say yall

(c) Unless otherwise agreed to by EGAS, in case of exporting any ro

ck

samples outside the A.R.E., samples equivalent in size and quality shall,

before such exportation, be delivered to EGAS as representative of t
GOVERNMENT.
(d) Originals of records shall only be exported with the permission

EGAS; provided, however, that magnetic tapes and any other data,

which must be processed or analyzed outside the A.R.E., may
exported if a monitor or a comparable record, if available,
maintained in the A.R.E.; and provided that such exports shall
promptly repatriated to the A.R.E. following such processing
analysis on the understanding that they belong to EGAS.

(e) During the period in which CONTRACTOR is conducting the

Exploration operations, EGAS's duly authorized representatives
employees shall have the right to full and complete access to the Area

all reasonable times with the right to observe the operations being

conducted and to inspect all assets, records and data kept

le
of
e
is
e
or

or
at

y

CONTRACTOR. EGAS's representatives or employees, in exercising
their rights under the preceding sentence of this paragraph (e), shall not
cause any harm to CONTRACTOR's operations. CONTRACTOR shall
provide EGAS with copies of any and all data (including, but not limited
to, geological and geophysical reports, logs and well surveys), information

and interpretation of such data, and other relevant information
CONTRACTOR'S possession.

in

During the period in which CONTRACTOR conducts the
Exploration operations, CONTRACTOR shall furnish EGAS with

monthly, quarterly, semi-annual and annual technical status reports.
For the purpose of obtaining new offers, the GOVERNMENT and/

or

EGAS may at the end of any Exploration period, as it may be

extended pursuant to the provisions of Article V above, or at the date

of termination of this Agreement, whichever is earlier, show any

other party geophysical and geological data with respect to the area

which CONTRACTOR has relinquished.
VAY Va Ye Ais days YY 68 (8) 9 Se VA saell — Ayan pli Say yall

(f) During the Development Period in any granted Development Lease
of Oil or Gas, which shall be started upon the issuance of the
Development Lease until the field is fully developed, for the purpose
of obtaining new offers for adjoining areas, the GOVERNMENT
and/or EGAS can show or use with any other party the geophysical
and geological data implemented in the area provided such data is at
least three (3) Years old, and provided the Commercial Production
starts or has started in accordance with the production
commencement date as agreed in this Development Lease.

ARTICLE XV
RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law toward third
parties for any damage caused by CONTRACTOR's Exploration operations
and shall indemnify the GOVERNMENT and/or EGAS against all damages
for which they may be held liable on account of any such operations.
However, in the event that any damage results as a consequence of the
issuance of any order, regulation or direction of the GOVERNMENT of
the A.R.E. whether promulgated in the form of a law or otherwise, then
EGAS and/or CONTRACTOR shall be exempted from the responsibility
resulting from the non-performance or delay in performance of any
obligation under this Agreement as long as such non-performance or
delay in performance is arising out of the issuance of such laws,
regulations or orders within the limits imposed by such laws, regulations
or orders. EGAS and/or CONTRACTOR shall be granted the necessary
period for the restoration of any damage resulting from the non-
performance or the delay in performance, provided that such granted
period shall be added to the term of the relevant period of this Agreement
at that time and shall be restricted to the block(s) affected by such laws,
regulations or orders and shall not exceed the period of delay referred to
above.
VRC | Va Ye Aue days YY 68 (Gs) pS VA aaell — Ayan pli Say yall

ARTICLE XVI
PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shall have
access to the Area covered by this Agreement and to the Petroleum
operations conducted thereon. Such representatives may examine the
books, registers and records of EGAS, CONTRACTOR and the Joint
Venture Company and make a reasonable number of surveys, drawings
and tests for the purpose of enforcing this Agreement. They shall, for this
purpose, be entitled to make reasonable use of the machinery and
instruments of CONTRACTOR or the Joint Venture Company on the
condition that no danger or impediment to the operations hereunder shall
arise directly or indirectly from such use. Such representatives shall be
given reasonable assistance by the agents and employees of
CONTRACTOR or the Joint Venture Company so that none of their
activities endanger or hinder the safety or efficiency of the operations.
CONTRACTOR or the Joint Venture Company shall offer such
representatives all privileges and facilities accorded to its own employees
in the field and shall provide them, free of charge, the use of reasonable
office space and of adequately furnished housing while they are in the
field for the purpose of facilitating the objectives of this Article XVI.
Without prejudice to Article XIV(e), any and all information obtained by
the GOVERNMENT or its representatives under this Article XVI shall
be kept confidential with respect to the Area.

ARTICLE XVII

EMPLOYMENT RIGHTS AND TRAINING OF
ARAB REPUBLIC OF EGYPT PERSONNEL
(a) It is the desire of EGAS and CONTRACTOR that operations
hereunder be conducted in a business-like and efficient manner:

(1) The expatriate administrative, professional and technical
personnel employed by CONTRACTOR or the Joint Venture
Company and the personnel of its contractors for the conduct of
the operations hereunder, shall be granted a residence as provided
for in Law No. 89 of 1960, as amended, and Ministerial Order
No. 8180 of 1996, and CONTRACTOR agrees that all
VAY Va Ye Ais dalgs YY 68 (GG) pS VA aaell — Ayan pli Say yall

immigration, passport, visa and employment regulations of the
A.R.E., shall be applicable to all alien employees of
CONTRACTOR working in the A.R.E..

(2) A minimum of twenty five percent (25%) of the combined salaries
and wages of each of the expatriate administrative, professional
and technical personnel employed by CONTRACTOR or the Joint
Venture Company shall be paid monthly in Egyptian currency.

(b) CONTRACTOR and the Joint Venture Company shall each select its
employees and determine the number thereof, to be used for
operations hereunder.

(c) CONTRACTOR, shall after consultation with EGAS, prepare and
carry out specialized training programs for all its employees in
A.R.E. engaged in operations hereunder with respect to applicable
aspects of the Petroleum industry. CONTRACTOR and the Joint
Venture Company shall give priority to employ the qualified
Egyptians, as they are available.

ARTICLE XVIII
LAWS AND REGULATIONS

(a) CONTRACTOR and the Joint Venture Company shall be subject to
Law No. 66 of 1953 (excluding Article 37 thereof), as amended, and
the regulations issued for the implementation thereof, including the
regulations for the safe and efficient performance of operations
carried out for the execution of this Agreement and for the
conservation of the Petroleum resources of the A.R.E.; provided that
no regulations, or modification or interpretation thereof are contrary
to or inconsistent with the provisions of this Agreement.

(b) CONTRACTOR and the Joint Venture Company shall be subject to
the provisions of the Law No. 4 of 1994 concerning the environment
and its executive regulation, as may be amended, as well as any laws
or regulations that may be issued, concerning the protection of the

environment.
VAG Va Ye Ais days YY G8 (Gd) 9 Ss VA saell — dye pli Say yall

(c) Except as provided in Article II(g) for income taxes, EGAS,
CONTRACTOR and the Joint Venture Company shall be exempted
from all taxes and duties, whether imposed by the GOVERNMENT
or municipalities including among others, sales tax, value added tax
and taxes on the Exploration, Development, extracting, producing,
exporting or transporting of Petroleum and LPG as well as any and
all withholding tax obligation that might otherwise be imposed on
dividends, interest, technical service fees, patent and trademark
royalties, and similar items. CONTRACTOR shall also be exempted
from any tax on the liquidation of CONTRACTOR, or distributions
of any income to the shareholders of CONTRACTOR, and from any
tax on capital.

(d) The rights and obligations of EGAS and CONTRACTOR under, and
for the effective term of this Agreement shall be governed by and in
accordance with the provisions of this Agreement and may only be
altered or amended by the written mutual agreement of the said
contracting parties and according to the same procedures by which
the original Agreement has been issued.

(e) The contractors and sub-contractors of CONTRACTOR and the Joint
Venture Company shall be subject to the provisions of this
Agreement which affect them. Without prejudice to Article XVIII(b)
above, if regulations which are duly issued by the GOVERNMENT
apply from time to time and are not in accord with the provisions of
this Agreement, such regulations shall not apply to CONTRACTOR,
the Joint Venture Company and their respective contractors and sub-
contractors, as the case may be.

(f) EGAS, CONTRACTOR, the Joint Venture Company and their
respective contractors and sub-contractors shall for the purposes of
this Agreement be exempted from all professional stamp duties,
imposts and levies imposed by syndical laws with respect to their

documents and activities mentioned hereunder.
VV) Va Ye Ais dys YY 68 (3) 9 Ss VA oaell — Ayan gli Say yall

(g) Without prejudice to Article XVIII(b) above, all the exemptions from
the application of the A.R.E. laws or regulations granted to EGAS,
CONTRACTOR, the Joint Venture Company, their contractors and sub-
contractors under this Agreement shall include such laws and
regulations as presently in effect or as thereafter amended or substituted.

ARTICLE XIX
STABILIZATION

In case of changes in existing legislation or regulations applicable to the

conduct of Exploration, Development and production of Petroleum,

which take place after the Effective Date, and which significantly affect
the economic interest of this Agreement to the detriment of

CONTRACTOR or which imposes on CONTRACTOR an obligation to

remit to the A.R.E. the proceeds from sales of CONTRACTOR's

Petroleum, then CONTRACTOR shall notify EGAS of the subject

legislative or regulatory measure as well as its consequent effects that

may cause the destabilization of the Agreement. In such case, the parties
shall negotiate appropriate modifications to this Agreement designed to
restore the economic balance thereof which existed on the Effective Date.

The parties shall use their best efforts to agree on the appropriate amendments

to this Agreement within ninety (90) days from aforesaid notice.

These amendments to this Agreement shall in any event neither decrease

nor increase the rights and obligations of CONTRACTOR as these were

agreed on the Effective Date.

In the event the parties fail to reach an agreement during the period referred

to above in this Article, such dispute shall be referred to the general rules in

settling the disputes stated in Article XXIV of this Agreement.
VVY Va Ye Ais dys YY 68 (Gd) 9 Se VA saell — Ayan pli Say yall

ARTICLE XX
RIGHT OF REQUISITION

(a) In case of national emergency due to war or imminent expectation of
war or internal causes, the GOVERNMENT may requisite all or part
of the production from the Area obtained hereunder and require the
Joint Venture Company to increase such production to the utmost
possible maximum. The GOVERNMENT may also requisite the Oil
and/or Gas field itself and, if necessary, related facilities.

(b) In any such case, such requisition shall not be effected except after
inviting EGAS and CONTRACTOR or their representatives by
registered letter, with acknowledgement of receipt, to express their
views with respect to such requisition.

(c) The requisition of production shall be effected by Ministerial Order.
Any requisition of Oil and/or Gas field itself, or any related facilities,
shall be effected by a Presidential Decree duly notified to EGAS and
CONTRACTOR.

(d) In the event of any requisition as provided for above, the
GOVERNMENT shall indemnify in full EGAS and CONTRACTOR
for the period during which the requisition is maintained, including:
(1) All damages which result from such requisition; and
(2) Full repayment each month for all Petroleum extracted by the

GOVERNMENT less the royalty share of such production.

However, any damage resulting from enemy attack is not within the

meaning of this paragraph (d). Payment hereunder shall be made to

CONTRACTOR in U.S. Dollars remittable abroad. The price paid to

CONTRACTOR for Petroleum taken shall be calculated in accordance

with Article VII(c).
VVO Va Ye Ais dalgs YY 28 (Gs) y Ss VA aaell — Ayan pli Say yall

ARTICLE XXI
ASSIGNMENT
(a) Neither EGAS nor CONTRACTOR/ CONTRACTOR Member may
assign to a person, firm or corporation, in whole or in part, any of its
rights, privileges, duties or obligations under this Agreement either
directly or indirectly (indirect assignment shall mean, for example but
not limited to, any sale, purchase, transfer of stocks, capital or assets or
any other action that would change the control of CONTRACTOR/
CONTRACTOR Member on its share in the company's capital) without
the written approval of the GOVERNMENT. In all cases priority shall
be given to EGAS, if it so desires, to obtain such interest intended to be
assigned except assignment to an Affiliated Company of the same
CONTRACTOR/ CONTRACTOR Member.
(b) Without prejudice to Article | XXI(a), . CONTRACTOR/
CONTRACTOR Member may assign all or any of its rights, privileges,

duties and obligations under this Agreement to an Affiliated Company
of the same CONTRACTOR/ CONTRACTOR Member, provided that
CONTRACTOR/ CONTRACTOR Member shall notify EGAS and the
GOVERNMENT in writing and obtain a written approval of the
GOVERNMENT on the assignment.

In the case of an assignment either in a whole or in a part to an
Affiliated Company, the assignor together with the assignee shall

remain jointly and severally liable for all duties and obligations of
CONTRACTOR/ CONTRACTOR Member under this Agreement
provided such Affiliated Company remains in the same capacity as an
Affiliated Company.

(c) To enable consideration to be given to any request for such
GOVERNMENT's consent referred to in (a) or (b) above, the
following conditions must be fulfilled:

(1) The obligations of the assignor deriving from this Agreement
must have been duly fulfilled as of the date such request is made.
VV Va Ye ie digs YY G8 (Gd) 9 Ss VA saell — Ayan gli Say yall

(2) The instrument of assignment must include provisions stating
precisely that the assignee is bound by all covenants contained in
this Agreement and any modifications or additions in writing that
up to such date may have been made.
A draft of such instrument of assignment shall be submitted to
EGAS for review and approval before being formally executed,
such approval not to be unreasonably withheld.

(3) The assignor(s) shall submit to EGAS the required documents
that evidence the assignee's financial and technical competence,

and also the required documents that evidence the affiliation of
the assignee to the CONTRACTOR/CONTRACTOR Member (in
case of assignment to an Affiliated Company).
(d) Any assignment, sale, transfer or other such conveyance made
pursuant to the provisions of this Article XXI shall be free of any

transfer, capital gains taxes or related taxes, charges or fees including
without limitation, all Income Tax, Sales Tax, Value Added Tax,
Stamp Duty, or other Taxes or similar payments.

(e) Once the assignor and the proposed third party assignee, other than
an Affiliated Company, have agreed the final conditions of an
assignment, the assignor shall disclose in details such final conditions
in a written notification to EGAS. EGAS shall have the right to
acquire the interest intended to be assigned, if, within ninety (90)
days from assignor’s written notification, EGAS delivers to the
assignor a written notification that it accepts the same conditions
agreed with the proposed third party assignee. If EGAS does not
deliver such notification within such ninety (90) day period, the
assignor shall have the right to assign the interest notified to be
assigned to the proposed third party assignee, subject to the
Government’s approval under paragraph (a) of this Article.
yVv4 YoY

+ Ais Adige VY G8 (Gj) 9 Se VA saell — Agen pli 5a yall

(f) As long as the assignor shall hold any interest under this Agreement,
the assignor together with the assignee shall be jointly and severally

liable for

all duties and obligations of CONTRACTOR under this

Agreement.

ARTICLE XXII

BREACH OF AGREEMENT AND POWER TO CANCEL
(a) The GOVERNMENT shall have the right to cancel this Agreement

by Order

or Presidential Decree, with respect to CONTRACTOR, in

the following instances:

(1) If it has knowingly submitted any false statements to the
GOVERNMENT which were of a material consideration for the
execution of this Agreement.

(2) If it assigns any interest hereunder contrary to the provisions of

Artic
G3) Ifit is
(4) If it d

le XXI.
adjudicated bankrupt by a court of competent jurisdiction.
loes not comply with any final decision reached as the result

of court proceedings conducted under Article XXIV(a).
(5) If it intentionally extracts any mineral, other than Petroleum, not
authorized by this Agreement or without the authorization of the

GOV

ERNMENT, except such extractions that may be

unavoidable as the result of the operations conducted hereunder in
accordance with accepted Petroleum industry practice and which

shall

e notified to the GOVERNMENT or its representative as

soon as possible.
(6) If it commits any material breach of this Agreement or of the

provisions of Law No. 66 of 1953, as amended; provided that
they, are not contradicted by the provisions of this Agreement.
Such cancellation shall take place without prejudice to any rights
which may have accrued to the GOVERNMENT against
CONTRACTOR in accordance with the provisions of this
Agreement and, in the event of such cancellation,
CONTRACTOR shall have the right to remove from the Area all
its personal property.
VAY Va Ye Ais dlgs YY 68 (8) 9 Se VA saell — Ayan gli Say yall

(b) Ifthe GOVERNMENT deems that one of the aforesaid causes (other than
a Force Majeure cause referred to in Article XXIII) exists to cancel this
Agreement, the GOVERNMENT shall give CONTRACTOR ninety (90)
days written notice personally served on CONTRACTOR's General
Manager, in the legally manner and receipt of which is acknowledged by
him or by his legal agents, to remedy and remove such cause. But if for
any reason such service is impossible due to un-notified change of
address, publication in the Official Journal of such notice shall be
considered as valid service upon CONTRACTOR. If at the end of the said
ninety (90) day notice period such cause has not been remedied and
removed, this Agreement may be canceled forthwith by Order or
Presidential Decree as aforesaid. Provided however, that if such cause, or
the failure to remedy or remove such cause, results from any act or
omission of one party, cancellation of this Agreement shall be effective
only against that party and not as against any other party hereto.

ARTICLE XXII
FORCE MAJEURE

(a) The non-performance or delay in performance by EGAS and

CONTRACTOR, or either of them, of any obligation under this

Agreement shall be excused if, and to the extent that, such

non-performance or delay is caused by Force Majeure. The period of

any such non-performance or delay, together with such period as may
be necessary for the restoration of any damage done during such
delay, shall be added to the time given in this Agreement for the
performance of such obligation and for the performance of any
obligation dependent thereon and consequently, to the term of this
Agreement, but only with respect to the Exploration or Development

Block(s) affected by such case.
VAY VaYe Ais dlgs YY 68 (8) 9 Se VA saell — Ayan pli Say yall

(b) "Force Majeure" within the meaning of this Article XXIII, shall be
any act of God, insurrection, riot, war, strike, and other labor
disturbance, fires, floods or any cause not due to the fault or
negligence of EGAS and CONTRACTOR or either of them, whether
or not similar to the foregoing, provided that any such cause is
beyond the reasonable control of EGAS and CONTRACTOR, or
either of them.

(c) The GOVERNMENT shall incur no responsibility whatsoever to
EGAS and CONTRACTOR, or either of them, for any damages,
restrictions or losses arising in consequence of such case of Force
Majeure hereinafter referred to in this Article.

(d) If the Force Majeure event occurs during the first Exploration period
or any successive Exploration period thereafter in accordance with
Article V(a) thereof and continues in effect for a period of six (6)
months, CONTRACTOR shall have the option upon ninety (90) days
prior written notice to EGAS to terminate its obligations hereunder
without further liability of any kind.

ARTICLE XXIV
DISPUTES AND ARBITRATION

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof, between the
GOVERNMENT and the parties shall be referred to the appropriate
courts in A.R.E. and shall be finally settled by such courts.

(b) Any dispute, controversy or claim arising out of or relating to this

Agreement, or the breach, termination or invalidity thereof, between
EGAS and CONTRACTOR shall be settled by arbitration in
accordance with the Arbitration Rules of the Cairo Regional Center
for International Commercial Arbitration (the “Center”) in effect on
the date of this Agreement. The award of the arbitrators shall be final
and binding on the parties.
VAC Va Ye Aus days YY 68 (8) 9 Ss VA aaell — Ayan pli Say yall

(c)

The number of arbitrators shall be three (3).

(d) Each party shall appoint one (1) arbitrator. If, within thirty (30) days

after receipt of the claimant's notification of the appointment of an
arbitrator the respondent has not notified the claimant in writing of
the name of the arbitrator he appoints, the claimant may request the

Center to appoint the second arbitrator.

(e) The two (2) arbitrators thus appointed shall choose the third arbitrator

()

who shall act as the presiding arbitrator of the tribunal. If within thirty
(30) days after the appointment of the second arbitrator, the two (2)
arbitrators have not agreed upon the choice of the presiding arbitrator,
then either party may request the Secretary General of the Permanent
Court of Arbitration at The Hague, Netherlands, to designate the
appointing authority. Such appointing authority shall appoint the
presiding arbitrator in the same way as a sole arbitrator would be
appointed under Article 6.3 of the UNCITRAL Arbitration Rules.
Such presiding arbitrator shall be a person of a nationality other than
the A.R.E. or the CONTRACTOR’s nationality(ies) and of a country
which has diplomatic relations with both the A.R.E. and the
CONTRACTOR’s country(ies) and who has no economic interest in

the Petroleum business of the signatories hereto.

Unless otherwise agreed by the parties to the arbitration, the
arbitration, including the making of the award, shall take place in
Cairo, A.R.E..

(g) The decision of the arbitrators shall be final and binding upon the

parties, including the arbitration fees and all related issues and the
execution of the arbitrators’ decision shall be referred to the

competent courts according to the Egyptian laws.
VAY Va Ye is dlgs YY 68 (Gs) 9 Se VA aaell — Ayan pli Say yall

(h) Egyptian law shall apply to the dispute except that in the event of any
conflict between Egyptian laws and this Agreement, the provisions of
this Agreement (including the arbitration provision) shall prevail. The
arbitration shall be conducted in both Arabic and English languages.

(i) If, for whatever reason, arbitration in accordance with the above
procedure cannot take place, EGAS and CONTRACTOR will
transfer all disputes, controversies or claims arising out of or relating
to this Agreement or the breach, termination or invalidity thereof
shall be settled by ad hoc arbitration in accordance with the
UNCITRAL Arbitration Rules in effect on the Effective Date.

ARTICLE XXV
STATUS OF PARTIES

(a) The rights, duties, obligations and liabilities in respect of EGAS and
CONTRACTOR hereunder shall be several and not joint or
collective, it is being understood that this Agreement shall not be
construed as constituting an association or corporation or partnership.

(b) Each CONTRACTOR Member shall be subject to the laws of the

place where it is incorporated regarding its legal status or creation,
organization, charter and by-laws, shareholding, and ownership.
Each CONTRACTOR Member's shares of capital which are entirely
held abroad shall not be negotiable in the A.R.E. and shall not be
offered for public subscription nor shall be subject to the stamp tax
on capital shares nor any tax or duty in the A.R.E.. Any procedure
carried out by CONTRACTOR/CONTRACTOR Member in A.R.E.
or outside A.R.E. that leads to change of control of the
CONTRACTOR/CONTRACTOR Member on its share in the
company's capital, shall be subject to the procedures and provisions
of Article IX "Bonuses" and Article XXI "Assignment"
CONTRACTOR shall be exempted from the application of Law No.
159 of 1981, as amended.

VAG Va Ye Ais dlgs YY 68 (GG) pS VA aaell — Ayan gli Say yall

(c) All CONTRACTOR Members shall be jointly and severally liable for
the performance of the obligations of CONTRACTOR under this
Agreement.

ARTICLE XXVI
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED MATERIAL

CONTRACTOR or the Joint Venture Company, as the case may be, and

their contractors shall:

(a) Give priority to local contractors and sub-contractors, including
EGAS's_ Affiliated Companies, as long as their performance is
comparable with international performance and the prices of their
services are not higher than the prices of other contractors and sub-
contractors by more than ten percent (10%).

(b) Give preference to locally manufactured material, equipment, machinery
and consumables as long as their quality and time of delivery are
comparable to internationally available material, equipment, machinery
and consumables. However, such material, equipment, machinery and
consumables may be imported for operations conducted hereunder if the
local price of such items at CONTRACTOR's or the Joint Venture
Company’s operating base in the A.R.E. is more than ten percent (10%)
higher than the price of such imported items before customs duties, but
after transportation and insurance costs have been added.

ARTICLE XXVII
TEXT OF THE AGREEMENT

The Arabic version of this Agreement shall, before the competent courts

of A.R.E., be referred to in construing or interpreting this Agreement;

provided, however, that in any arbitration pursuant to Article XXIV

herein above between EGAS and CONTRACTOR the Arabic and

English versions shall both be referred to as having equal force in

construing or interpreting this Agreement.
VAY Va Ye Ais days YY 68 (Gs) 9 Ss VA saell — Anan gli Say yall

ARTICLE XXVIII

GENERAL
The headings or titles to each of the Articles of this Agreement are solely
for the convenience of the parties hereto and shall not be used with
respect to the interpretation of said Articles.

ARTICLE XXIX
APPROVAL OF THE GOVERNMENT

This Agreement shall not be binding upon any of the parties hereto
unless and until a law is issued by the competent authorities of the A.R.E.
authorizing the Minister of Petroleum to sign this Agreement and giving
this Agreement full force and effect of law notwithstanding any
countervailing Governmental enactment, and the Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR.
CHEVRON EGYPT HOLDINGS B PTE. LTD.
BY:

THARWA PETROLEUM COMPANY S.A.E.

VAY Va Ye Aue dys YY 28 (Gd) 9 Ss VA aaell — dyen gli Say yall

ANNEX “A”
CONCESSION AGREEMENT
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
CHEVRON EGYPT HOLDINGS B PTE. LTD.
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NORTH EL DABAA OFFSHORE AREA
MEDITERRANEAN SEA
A.R.E.

BOUNDARY DESCRIPTION OF THE CONCESSION AREA
Annex “B” is a provisional illustrative map at an approximate scale of
(1:1200000) showing the Area covered and affected by this Agreement.
The acreage of the Area measures approximately four thousand five
hundred and ninety three square kilometers (4593 km’). It consists of all
or part of Exploration Blocks, the whole Blocks are defined on three (3)
minutes latitude x three (3) minutes longitude grid.

The delineation lines of the Area in Annex "B" are intended to be only
illustrative and provisional and may not show accurately the true position
of such blocks in relation to existing monuments and geographical
features.

Coordinates of the corner points of the Area are given in the following

table which forms an integral part of this Annex "A":
YAO Va Ye Aue days YY C8 (Gs) 9 Ss VA aaell — Ayan pli 5a yall

BOUNDARY COORDINATES
OF
NORTH EL DABAA OFFSHORE AREA
MEDITERRANEAN SEA
A.R.E.

Coordinates area

Latitude (North) | Longitude (East)

31° 44’ 20’ 00”
31° 22’ og’ 00”
31° 17’ 06’ 00”
31° 08’ 02’ 00”
31° 08’ 57’ 00”
31° 18’ 54’ 00”
31° 16’ 34’ 00”
31° 24’ 24’ 00”
31° 35’ 30’ 00”
31° 57’ 40’ 00”

VAY Va Ye Ais days YY 68 (Gd) 9 So VA aaell — Ayan gli Say yall

ANNEX “B”

MAP OF THE CONCESSION AGREEMENT
NORTH EL DABAA OFF SHORE AREA
MEDITERRANEAN SEA
A.R.E.

32° 00°

31° 36°

Western Desert
31° 00°

e403 km

27°36" 27°48"

2°00" 28°12" 28°24"

32°00"
MEDITERRANEAN

31° 49°

34° 24°

31° 12°

ANNEX "B"
CONCESSION AGREEMENT
FOR GAS AND CRUDE OLL EXPLORATION
AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND

EGYPTIAN NATURAL G
COMPA’

AND
(CHEVRON EGYPT HOLDINGS B PT:
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NORTH EL DABAA OFFSHORE AREA
MEDITEI
ARE,

1: 1200000

AR cathy JR Ge canal
Lag bind y
Rall ee ee

3
Kmpall col hall Racal Ay paral AS pd

3

189 BGI tn Seals Cae pine
3

wg) Athol dati 39 8 AS 4
a
Asad Aapaall hadi Alaa

VAG Va Ye Aue dys VY 28 (8) 9 Ss VA aaell — Ayan gli Say yall

ANNEX "C-1"
BANK LETTER OF GUARANTEE
Letter of Guarantee No. --- (Cairo ------------ 20 --),

EGYPTIAN NATURAL GAS HOLDING COMPANY,

The undersigned, National Bank of Egypt as Guarantor, or any other
bank under supervision of CENTRAL BANK OF EGYPT, hereby
guarantees to the EGYPTIAN NATURAL GAS HOLDING
COMPANY, hereinafter referred to as “EGAS” to the limit of 0.0.0...
USS. Dollars ($........00 ), the performance by , oc... cceeeeeeneee
and......... aie... ng ” hereinafter referred to as
“CONTRACTOR?” of its obligations required for Exploration operations
to spend a minimum of ............... US. Dollars ($..0....0.0. ) during the
settee (..) Years of the ........ Exploration period under Article IV of the
concession agreement, hereinafter referred to as the “Agreement”
covering that Area described in Annexes “A” and “B” of said
Agreement, by and between the Arab Republic of Egypt, hereinafter
referred to as “A.R.E.”, EGAS and CONTRACTOR, in NORTH AL
DABAA OFFSHORE AREA, Mediterranean Sea issued by Law No.....
Of 20

It is understood that this Guarantee and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure of
SaidGeo a e.. US. Dollars ($..0.08.. ) by the amount of money
expended by CONTRACTOR for such Exploration operations during
each such quarter and approved by EGAS. Each such reduction shall be
established by the joint written statement to the Guarantor by EGAS and
CONTRACTOR.
Ved Ye¥e Reddy VY 8 (GG) 9 Ss V4 anal — Ayeus ll Say pal

In the event of a claim by EGAS of non-performance or surrender of the
Agreement on the part of CONTRACTOR prior to fulfillment of said
Minimum Expenditure Obligations for the first Exploration period under
Article IV of the Agreement, there shall be no liability on the
undersigned Guarantor for payment to EGAS unless and until such
liability has been established by written statement of EGAS setting forth
the amount due under the Agreement.
It is a further condition of this Letter of Guarantee that:
(1) This Letter of Guarantee will become available only provided that the
Guarantor will have been informed in writing by CONTRACTOR and
EGAS that the Agreement between CONTRACTOR, A.R.E. and EGAS
has become effective according to its terms and said Guarantee shall
become effective on the Effective Date of said Agreement.
(2) This Letter of Guarantee shall in any event automatically expire:
(a) .. (..) Years and six (6) months after the date it becomes
effective, or

(b) At such time as the total of the amounts shown on quarterly joint
statements of EGAS and CONTRACTOR equals or exceeds the
amount of said Minimum Expenditure Obligations for the first
Exploration period, whichever is earlier.

(3) Consequently, any claim, in respect thereof should be made to the
Guarantor prior to either of said expiration dates at the latest
accompanied by EGAS's written statement, setting forth the amount
of under-expenditure by CONTRACTOR to the effect that:

(a) CONTRACTOR has failed to perform its Minimum
Expenditure Obligations referred to in this Guarantee, and
(b) CONTRACTOR has failed to pay the expenditure deficiency
to EGAS.
Please return to us this Letter of Guarantee in the event it does not
become effective, or upon the expiry date.
Yours Faithfully,
Accountant: ----------------+-----+---------
Manager
Date

Veh YeVe ua dalgs VY 8 (GG) Se V4 aaah — Ayeus ll Say pal

ANNEX "C-2"
PRODUCTION LETTER OF GUARANTEE

Date J ceceecc teen ennecnnnne ne

EGYPTIAN NATURAL GAS HOLDING COMPANY

Reference is made to the concession agreement for hereinafter referred to
as the “Agreement” Gas and Crude Oil Exploration and Exploitation in
NORTH EL DABAA OFFSHORE AREA, MEDITERRANEAN SEA, A.R.E.,
issued by Law No.__ of 20 _ by and between the Arab Republic of
Egypt (“A.R.E.”), The Egyptian Natural Gas Holding Company
(‘EGAS"), -----------------=-------- Monnn nnn 2 wenn nnnn nn nnnee= “==” and -------

wenene nnn encennnce (as Guarantor) for ----------, -------- and ------------ (as
CONTRACTOR) hereby undertakes that if CONTRACTOR spends,

during the first Exploration period of --

(--) Years of this Agreement,
an approved amount by EGAS less than the Minimum Expenditure
Obligations for such period being --------- million U.S. Dollars ($--------- )
under this Agreement (the difference being hereunder described as
“Shortfall”), and EGAS notifies ---------- yo teroesen= and ---------- as
CONTRACTOR and ---------------------- as Guarantor in writing of the
amount of the Shortfall, within fifteen (15) days of receipt of said notice,

--as Guarantor on behalf of CONTRACTOR shall pay

that shortfall to EGAS and/or transfer to EGAS a quantity of Petroleum

sufficient in value to cover the Shortfall.
Veo YeVe Mudd gs VY 8 (GG) Ss V4 anal — Ayeu ll Say pal

In case said Petroleum shall be transferred it will be deducted from
Guarantor’s share of Petroleum production from the Development
Leases, pursuant to the terms of the Concession Agreement for Petroleum

Exploration and Exploitation by and between the ARAB REPUBLIC OF

such Petroleum shall be valued at the time of the transfer to EGAS in

accordance with the provisions of Article VII of the Concession
Agreement issued by law mentioned in this paragraph.

pace en enc ec en nnn nn= as Guarantor or --------, ----- and ------ as
CONTRACTOR may at any time between the date hereof and the
expiration date of this letter of guarantee submit a bank guarantee for the
Shortfall in a form satisfactory to EGAS, in which event the provisions of
this letter shall automatically lapse and be of no effect.

This letter of guarantee shall expire and become null and void on the date
six (6) months after the end of the ......... Exploration period (as extended)
of the Agreement of NORTH EL DABAA OFFSHORE AREA,
MEDITERRANEAN SEA, A.R.E. or on the date upon completion of the
CONTRACTOR’s obligations hereunder.

Yours Faithfully,
VeV  YeVe Raddy VY 8 (GG) Se V4 aaah — Ayeue ll Say pal

ANNEX "D"
CHARTER OF THE JOINT VENTURE COMPANY
ARTICLE I
FORM AND GOVERNING LAW

A joint stock company having the nationality of the ARAB REPUBLIC
OF EGYPT shall be formed with the authorization of the
GOVERNMENT in accordance with the provisions of this Agreement
referred to below and of this Charter.
The Joint Venture Company shall be subject to all laws and regulations
in force in the A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement
referred to hereunder.

ARTICLE II

NAME OF JOINT VENTURE COMPANY
The name of the Joint Venture Company shall be mutually agreed upon
between EGAS and CONTRACTOR on the date of Commercial
Discovery and shall be subject to the Minister of Petroleum’s approval.
ARTICLE II
LOCATION OF HEAD OFFICE
ie Head Office of the Joint Venture Company shall be in Cairo, A.R-E..
ARTICLE IV
OBJECT OF THE JOINT VENTURE COMPANY

The object of the Joint Venture Company is to act as the agency through
which EGAS and CONTRACTOR, carry out and conduct the Development
operations required in accordance with the provisions of the concession
agreement for Gas and Crude Oil Exploration and Exploitation in NORTH
EL DABAA OFFSHORE AREA, MEDITERRANEAN SEA, A.R.E.
(hereinafter referred to as the “Agreement”) entered into by and between the
ARAB REPUBLIC OF EGYPT (hereinafter referred to as the “A.R.E.”),
EGAS and CONTRACTOR issued by Law No. -------- of 20 --.
Following the Minister of Petroleum’s approval date to the Development
Lease the Joint Venture Company shall also be the agency to carry out
and conduct Exploration operations, in any portion of the Area converted
into a Development Lease, pursuant to work programs and budgets
approved in accordance with the Agreement.

4

Ved YeNe Maa dd gs VY 8 (GG) Se V4 sal — Ayeus ll Say pall

The Joint Venture Company shall keep account of all costs, expenses and
expenditures for such operations under the terms of the Agreement and
Annex "E" thereto.
The Joint Venture Company shall not engage in any business or
undertake any activity beyond the performance of said operations unless
otherwise agreed upon by EGAS and CONTRACTOR.

ARTICLE V

CAPITAL

The authorized capital of the Joint Venture Company is twenty thousand
(20000) Egyptian Pounds divided into five thousand (5000) shares of
common stock with a value of four (4) Egyptian Pounds per share having
equal voting rights, fully paid and non-assessable.
EGAS and CONTRACTOR shall each pay for, hold and own, throughout
the life of the Joint Venture Company, one half of the capital stock of the
Joint Venture Company provided that only in the event that either party
should transfer or assign the whole or any percentage of its ownership
interest in the entirety of the Agreement to another party, may such
transferring or assigning party transfer or assign any of the capital stock
of the Joint Venture Company and, in that event, such transferring or
assigning party (and its successors and assignees) must transfer and
assign a stock interest in the Joint Venture Company equal to the
transferred or assigned whole or percentage of its ownership interest in
the entirety of the said Agreement, without prejudice to Article XXI of
the Agreement.

ARTICLE VI

ASSETS

The Joint Venture Company shall not own any right, title, interest or
estate in or under the Agreement or any Development Lease created there
under or in any of the Petroleum produced from any Exploration Block
or Development Lease there under or in any of the assets, equipment or
VV YeNe Rae dalgs VY 8 (GG) Se YA aaall — Ayeu ll Say pal

other property obtained or used in connection therewith, and shall not be
obligated as a principal for the financing or performance of any of the
duties or obligations of either EGAS or CONTRACTOR under the
Agreement. The Joint Venture Company shall not make any profit from
any source whatsoever.

ARTICLE VII

ROLE OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall be no more than an agent for EGAS
and CONTRACTOR. Whenever it is indicated herein that the Joint
Venture Company shall decide, take action or make a proposal and the
like, it is understood that such decision or judgment is the result of the
decision or judgment of EGAS and/or CONTRACTOR as may be
required by the Agreement.

ARTICLE VIII

BOARD OF DIRECTORS

The Joint Venture Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated by EGAS and
the other four (4) by CONTRACTOR. The Chairman shall be designated
by EGAS and shall also be a Managing Director. CONTRACTOR shall
designate the General Manager who shall also be a Managing Director.

ARTICLE IX

VALIDITY OF BOARD RESOLUTIONS

Meetings of the Board of Directors shall be valid if a majority of the
Directors are present and any decision taken at such meetings must have
the affirmative vote of five (5) or more of the Directors; provided,
however, that any Director may be represented and vote by proxy held by

another Director.
VY YeNe Raa dalgs VY 8 (GG) 9 Se V4 aaah — Ayeue ll Say pall

ARTICLE X
SHAREHOLDERS’ MEETINGS

General meetings of the shareholders shall be valid if a majority of the
capital stock of the Joint Venture Company is represented thereat. Any
decision taken at such meetings must have the affirmative vote of
shareholders owning or representing a majority of the capital stock.

ARTICLE XI

PERSONNEL AND BY-LAWS

The Board of Directors shall approve the regulations covering the terms
and conditions of employment of the personnel of the Joint Venture
Company employed directly by the Joint Venture Company and not
assigned thereto by CONTRACTOR and EGAS.
The Board of Directors shall, in due course, draw up the By-Laws of the
Joint Venture Company and such By-Laws shall be effective upon being
approved by a General Meeting of the shareholders, in accordance with
the provisions of Article X hereof.

ARTICLE XII

DURATION OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall come into existence within three (3)
months from the date of the Minister of Petroleum’s approval of the first
Development Lease whether for Crude Oil or Gas.
The duration of the Joint Venture Company shall be for a period equal to
the duration of the Agreement, including any extension thereof.
The Joint Venture Company shall be wound up if this Agreement is
terminated for any reason as provided for therein.
CHEVRON EGYPT HOLDINGS B PTE. LTD.
BY:
THARWA PETROLEUM COMPANY S.A.E.

VV YeNe Raed gs VY 8 (GG) Ss VA aaah — Ayeus ll Say pal

ANNEX "E"
ACCOUNTING PROCEDURE
ARTICLE I
GENERAL PROVISIONS
(a) Definitions:
The definitions contained in this Agreement shall apply to this
Accounting Procedure and have the same meaning.
(b) Statements of Activity:

(1) CONTRACTOR shall, pursuant to Article IV of this Agreement,
render to EGAS within thirty (30) days of the end of each
calendar quarter a Statement of Exploration Activity reflecting all
charges and credits related to the Exploration operations
conducted in any portion of the Area not converted into a
Development Lease for that quarter, summarized by appropriate
classifications indicative of the nature thereof.

(2) Following its coming into existence, the Joint Venture Company

shall render to EGAS and CONTRACTOR within fifteen (15) days
of the end of each calendar quarter a Statement of Development
and Exploration Activity reflecting all charges and credits related
to the Development and Exploration operations conducted. in any
portion of the Area converted into a Development Lease for that
quarter, summarized by appropriate classifications indicative of the
nature thereof, provided that items of controllable material and
unusual charges and credits shall be detailed.
Pursuant to Article VII, EGAS shall audit and approve each
statement of Development and Exploration Activity submitted by
the CONTRACTOR or the Joint Venture Company (as the case
may be). Any comments made by EGAS shall be reflected by the
CONTRACTOR or the Joint Venture Company (as the case may
be) on the Statement produced for the next calendar quarter.
VVV Yee Rue dalgs VY 8 (GG) Se VA aaah — Ayeus ll Say pal

(c) Adjustments and Audits:

(1) Each quarterly Statement of Exploration Activity pursuant to
Article I(b)(1) of this Annex shall conclusively be presumed to be
true and correct after three (3) months following the receipt of
each Statement by EGAS, unless within the said three (3) month
period EGAS objects in writing with its remarks thereto pursuant
to Article IV(f) of the Agreement. During the said three (3) month
period supporting documents will be available for inspection by
EGAS during working hours.

CONTRACTOR shall have the same audit rights on the Joint
‘Venture Company Statements as EGAS under this sub-paragraph.

(2) All Statements of Development and Exploration Activity for any
calendar quarter pursuant to Article I(b)(2) of this Annex, shall
conclusively be presumed to be true and correct after three (3)
months following the receipt of each Statement of Development and
Exploration Activity by EGAS and CONTRACTOR, unless within
the said three (3) month period EGAS or CONTRACTOR objects in
writing with its remarks thereto. Pending expiration of said three (3)
month period EGAS or CONTRACTOR or both of them shall have
the right to audit the Joint Venture Company’s accounts, records and
supporting documents for such quarter, in the same manner as
provided for in Article IV(f) of the Agreement.

(d) Currency Exchange:

CONTRACTOR's books for Exploration and the Joint Venture

Company’s books for Development and Exploration, if any, shall be

kept in the A.R.E. in U.S. Dollars. All U.S. Dollars expenditures shall

be charged in the amount expended. All Egyptian currency
VV4 Ye Ne Raed gs VY 8 (GG) Se YA aaah — Ayeus ll Say pal

expenditures shall be converted to U.S. Dollars at the applicable rate
of exchange issued by the Central Bank of Egypt on the first day of
the month in which expenditures are recorded, and all other non-U.S.
Dollars expenditures shall be converted into U.S. Dollars at the
buying rate of exchange for such currency as quoted by National
Westminster Bank Limited, London, at 10:30 a.m. G.M.T., on the
first day of the month in which expenditures are recorded. A record
shall be kept of the exchange rates used in converting Egyptian
currency or other non-U.S. Dollars expenditures into U.S. Dollars.

(e) Precedence of Documents:
In the event of any inconsistency or conflict between the provisions
of this Accounting Procedure and the provisions of the Agreement
treating the same subject differently, then the provisions of the
Agreement shall prevail.

(f) Revision of Accounting Procedure:
By mutual agreement between EGAS and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time in
the light of future arrangements.

(g) No Charge for Interest on Investment:
Interest on investment or any bank fees, charges or commissions
related to any bank guarantees shall not at any time be charged as

recoverable costs under the Agreement.
YY) YeNe Reddy VY 8 (GG) 9 Ss V4 aaah — Ayens ll Say pal

ARTICLE II
COSTS, EXPENSES AND EXPENDITURES

Subject to the provisions of the Agreement, CONTRACTOR shall alone
bear and directly or through the Joint Venture Company, pay the
following costs and expenses, which costs and expenses shall be
classified and allocated to the activities according to sound and generally
accepted accounting principles and treated and recovered in accordance
with Article VII of this Agreement:

(a) Surface Rights:

All direct cost attributable to the acquisition, renewal or

relinquishment of surface rights acquired and maintained in force for

the Area.
(b) Labor and Related Costs:

(1) Salaries and wages which were approved by EGAS of

CONTRACTOR's or Joint Venture Company’s employees, as the
case may be, directly engaged in the various activities under the
Agreement, including salaries and wages paid to geologists and
other employees who are temporarily assigned to and employed
in such activities.
Reasonable revisions of such salaries and wages shall be effected
to take into account changes in CONTRACTOR's policies and
amendments of laws applicable to salaries. For the purpose of this
Article II(b) and(c) of this Annex, salaries and wages shall mean
the assessable amounts for A.R.E. income taxes, including the
salaries during vacations and sick leaves, but excluding all the
amounts corresponding to the other items covered by the
percentage fixed under (2) below.

(2) For expatriate employees permanently assigned to A.R.E.:

1) All allowances applicable to salaries and wages;
yyy

YoY e Ais dlgs YY G8 (3) 9 Ss VA aaell — Ayan pli Say yall

2) Cost of established plans; and

3) All travel and relocation costs of such expatriate employees
and their families to and from the employee's country or point
of origin at the time of employment, at the time of separation,
or as a result of transfer from one location to another and for
vacation (transportation costs for employees and their families
transferring from the A.R.E. to another location other than
their country of origin shall not be charged to A.R.E.

operations).

Costs under this Article II(b)(2) shall be deemed to be equal to sixty

percent (60%) of basic salaries and wages paid for such expatriate

personnel including those paid during vacations and sick leaves as
established in CONTRACTOR's international policies, chargeable
under Article II(b)(1), (i), (k)(1) and (k)(3) of this Annex.

However, salaries and wages during vacations, sick leaves and.

disability are covered by the foregoing percentage. The percentage
outlined above shall be deemed to reflect CONTRACTOR's actual

costs as of the Effective Date with regard to the following benefits,

allowances and costs :

Oe nie SS Yau wy

Housing and utilities allowance.

Commodities and services allowance.

Special rental allowance.

Vacation transportation allowance.

Vacation travel expense allowance.

Vacation excess baggage allowance.

Education allowances (children of expatriate employees).
Hypothetical U.S. tax offset (which results in a reduction of the

chargeable percentage).
VYO  YeVe KasA gs VY 8 (GG) Se V4 anal — Ayeu ll Say pal

©

Storage of personal effects.
. Housing refurbishment expense.
. Property management service fees.
. Recreation allowance.
. Retirement plan.
. Group life insurance.
. Group medical insurance.

. Sickness and disability.

QA ARKDNHeE SDS

. Vacation plans paid (excluding allowable vacation travel
expenses).

8. Savings plan.

9. Educational assistance.

20. Military service allowance.

21. F.LCA..

22. Workman's compensation.

23. Federal and state unemployment insurance.

24. Personnel transfer expense.

25. National insurance.

26. Any other costs, allowances and benefits ofa similar nature as
established in CONTRACTOR's international policies.

The percentages outlined above shall be reviewed at intervals of
three (3) Years from the Effective Date and at such time
CONTRACTOR and EGAS shall agree on new percentages to be
used under this Article II(b)(2).

Revisions of the percentage shall take into consideration variances
in costs and changes in CONTRACTOR's international policies

which modify or exclude any of the above allowances and benefits.
YY Yee Rae dalgs VY 8 (5) Se V4 anal — Ayeus ll Say pal

The revised percentages shall reflect as nearly as possible
CONTRACTOR's actual costs of all its established allowances
and benefits and of personnel transfers.

(3) For expatriate employees temporarily assigned to the A.R.E. all
allowances, costs of established plans and all travel and/or
relocation costs for such expatriates as paid in accordance with
CONTRACTOR's international established policies. Such costs
shall not include any administrative overhead other than what is
mentioned in Article II(k)(2) of this Annex.

(4) Expenditure or contributions made pursuant to law or assessment
imposed by any governmental authority which are applicable to
labor cost of salaries and wages as provided under paragraphs
(b)(1), (b)(2), (i), (K)(1) and (k)(3) of Article II of this Annex.

(c) Benefits, allowances and related costs of national employees:

Bonuses, overtime, customary allowances and benefits on a basis similar

to that prevailing for oil companies operating in the A.R.E., all as

chargeable under Article II(b)(1), (i), (k)(1) and (k)(3) of this Annex.

Severance pay shall be charged at a fixed rate applied to payrolls which

shall equal an amount equivalent to the maximum liability for severance

payment as required under the A.R.E. Labor Law.
(d) Material:

Material, equipment and supplies purchased and furnished as such by

CONTRACTOR or the Joint Venture Company.

(1) Purchases:

Material, equipment and supplies purchased shall be accounted
for at the price paid by CONTRACTOR or the Joint Venture
Company plus any related cost and after deduction of all

discounts actually received.
YY4 Ye Ne Raa Ad gs VY 8 (GG) 9 Se V4 anal — Ayeus ll Say pall

(2) Material furnished by CONTRACTOR:
Material, required for operations shall be purchased directly
whenever practicable, except that CONTRACTOR may furnish
such material from CONTRACTOR's or CONTRACTOR's
Affiliated Companies stocks outside the A.R.E. under the
following conditions:
1) New Material (Condition "A")

New Material transferred from CONTRACTOR's or

CONTRACTOR's Affiliated Companies warehouses or other

properties shall be priced at cost, provided that the cost of

material supplied is not higher than international prices for
material of similar quality supplied on similar terms,
prevailing at the time such material was supplied.

2) Used Material (Conditions "B" and "C")

a) Used Material which is in sound and serviceable condition
and is suitable for re-use without reconditioning shall be
classified as Condition "B" and priced at seventy five
percent (75%) of the price of new material.

b) Used Material which cannot be classified as Condition
"B" but which is serviceable for original function but
substantially not suitable. for re-use _—_ without
reconditioning, shall be classified as Condition "C" and
priced at fifty percent (50%) of the price of new material.

c) Used Material which cannot be classified as Condition
"B" or Condition "C" shall be priced at a value
commensurate with its use.

d) Tanks, buildings and other equipment involving erection
costs shall be charged at applicable percentage of knocked

- down new price.
YY) YeVe Mua dadgs VY 28 (GG) Se V4 anal — Ayeus ll Say pal

3) Warranty of material furnished by CONTRACTOR
CONTRACTOR does not warrant the material furnished
beyond or back of the dealer's or manufacturer's guarantee,
and in case of defective material, credit shall not be recorded
until adjustment has been received by CONTRACTOR from
the manufacturer(s) or its (their) agents.

It is understood that the value of the warehouse stock and
spare parts shall be charged to the Cost Recovery category
defined above, only when used in operations.

(e) Transportation and Employee Relocation Costs:

(1) Transportation of material, equipment and supplies necessary for
the conduct of CONTRACTOR's or the Joint Venture Company’s
activities.

(2) Business travel and transportation expenses to the extent covered
by CONTRACTOR’s established policies of or with regard to
expatriate and national employees, as incurred and paid by, or for,
employees in the conduct of CONTRACTOR's or the Joint
Venture Company’s business.

(3) Employees transportation and relocation costs for national
employees to the extent covered by established policies.

(f) Services:

(1) Outside services: the costs of contracts for consultants, services
and utilities procured from third parties.

(2) Cost of services performed by EGAS or by CONTRACTOR, or
their Affiliated Companies in facilities inside or outside the
A.R.E. regular, recurring, routine services, such as interpreting
magnetic tapes and/or other analyses, shall be performed and
charged by EGAS and/or CONTRACTOR or their Affiliated
Companies at an agreed contracted price. Major projects
involving engineering and design services shall be performed by
EGAS and/or CONTRACTOR or their Affiliated Companies at
an agreed contract amount.
YY YeVe ua dalgs VY 8 (GG) 9 Se V4 anal — Ryans ll Say pal

(3) Use of EGAS's, CONTRACTOR’

wholly owned equipment shall

's or their Affiliated Companies'

be charged at a rental rate

commensurate with the cost of ownership and operation, but not

in excess of competitive rates then

prevailing in the A.R.E..

(4) CONTRACTOR's and CONTRACTOR's Affiliated Companies’

rates shall not include any admini:
than what is mentioned in Article

(g) Damages and Losses:
All costs or expenses, necessary to
losses incurred by fire, flood, storm, t
not controllable by CONTRACTOR
through the exercise of reasonable dil

Joint Venture Company shall furnis!

istrative or overhead costs other
I(k)(2) of this Annex.

replace or repair damages or
eft, accident or any other cause
or the Joint Venture Company
ligence. CONTRACTOR or the

EGAS and CONTRACTOR

with a written notice of damages or
thousand U.S. Dollars ($10000)

losses incurred in excess of ten

per occurrence, aS soon as

practicable after report of the same has been received by

CONTRACTOR or the Joint Venture
(h) Insurance and Claims:

The cost of insurance against any p

Company.

ublic liability, property damage

and other insurance against liabilities of CONTRACTOR, the Joint

Venture Company and/or the part

ies or any of them to their

employees and/or outsiders as may be required by the laws,

regulations and orders of the GOVERNMENT or as the parties may

agree upon. The proceeds of any such insurance or claim collected,

less the actual cost of making a c

operations.

laim, shall be credited against
VO YeVe Musa gs VY 8 (GG) Ss V4 aaah — Ayeus ll Say pal

(i)

0)

If no insurance is carried for a particular risk, in accordance with
good international Petroleum industry practices, all related actual
expenditures incurred and paid by CONTRACTOR or the Joint
Venture Company in settlement of any and all losses, claims,
damages, judgments and any other expenses, including legal services.
Indirect Expenses:

Camp overhead and facilities such as shore base, warehouses, water
systems, road systems, salaries and expenses of field supervisory
personnel, field clerks, assistants and other general employees
indirectly serving the Area.

Legal Expenses:

All costs and expenses of litigation, or legal services otherwise
necessary or expedient for the protection of the Area, including
attorney's fees and expenses as hereinafter provided, together with all
judgments obtained against the parties or any of them on account of
the operations under the Agreement, and actual expenses incurred by
any party(ies) hereto in securing evidence for the purpose of
defending against any action or claim prosecuted or urged against the
operations or the subject matter of the Agreement. In the event
actions or claims affecting the interests hereunder are handled by the
legal staff of one or more of the parties hereto, a charge
commensurate with the cost of providing and furnishing such services

shall be made to operations.
YYV Yee ue dalgs VY 8 (GG) Ss V4 aaah — Syeus ll Say pal

(k) Administrative Overhead and General Expenses:

(1) While CONTRACTOR is conducting Exploration operations, the
cost of staffing and maintaining CONTRACTOR's head office in
the A.R.E. and/or other offices established in the A.R.E. as
appropriate other than field offices, which shall be charged as
provided for in Article II(i) of this Annex, and excepting salaries
of employees of CONTRACTOR who are temporarily assigned
to and directly serving on the Area, which shall be charged as
provided for in Article II(b) of this Annex.

(2) CONTRACTOR's administrative overhead and General Expenses
outside the A.R.E. applicable to Exploration operations in the
A.R.E. shall be charged each month at the rate of five percent (5%)
of total Exploration expenditures, provided that no administrative
overhead of CONTRACTOR outside the A.R.E. applicable to
A.R.E. Exploration operations shall be charged for Exploration
operations conducted by the Joint Venture Company. No other
direct charges as such for CONTRACTOR's administrative
overhead outside the A.R.E. shall be applied against the
Exploration obligations. Examples of the type of costs
CONTRACTOR is incurring and charging hereunder due to
activities under this Agreement and covered by said percentage are:
1- Executive - time of executive officers.

2- Treasury — financial and exchange problems.
3- Purchasing - procuring materials, equipment and supplies.
4- Exploration and Production - directing, advising and controlling

the entire project.
YY4  YeVe Mus Adgs VY 8 (GG) Ss V4 aaah — Ayan ll Say pall

5- Other departments such as legal, controlling and engineering
which contribute time, knowledge and experience to the
operations.

The foregoing does not preclude charging for direct service under Article
TI(f)(2) of this Annex.

(3) While the Joint Venture Company is conducting operations, the
Joint Venture Company’s personnel engaged in general clerical
and office work, supervisors and officers whose time is generally
spent in the main office and not the field, and all employees
generally considered as general and administrative and not
charged to other types of expenses shall be charged to operations.
Such expenses shall be allocated each month between Exploration
and Development operations according to sound and practicable
accounting methods.

(1) Taxes:
All taxes, duties or levies paid in the A.R.E. by CONTRACTOR or
the Joint Venture Company with respect to this Agreement other than
those covered by Article III(g)(1) of the Agreement.
(m) Continuing CONTRACTOR Costs:
Costs of CONTRACTOR activities required under the Agreement
and incurred exclusively in the A.R.E. after the Joint Venture
Company is formed. No sales expenses incurred outside or inside
the A.R.E. may be recovered as a cost.
(n) Other Expenditures:

Any costs, expenses or expenditures, other than those which are

covered and dealt with by the foregoing provisions of this Article II,

incurred by CONTRACTOR or the Joint Venture Company under

approved work programs and budgets.
VEY Ye¥e Rasa gs VY 8 (GG) Ss V4 anal — Ayeus ll Say pall

ARTICLE II
INVENTORIES

(a) Periodic Inventories, Notice and Representation:
At reasonable intervals as agreed upon by EGAS and
CONTRACTOR inventories shall be taken by the Joint Venture
Company of the operations materials, which shall include all such
materials, physical assets and construction projects. Written notice of
intention to take inventory shall be given by the Joint Venture
Company to EGAS and CONTRACTOR at least thirty (30) days
before any inventory is to begin so that EGAS and CONTRACTOR
may be represented when any inventory is taken. Failure of EGAS
and/or CONTRACTOR to be represented at an inventory shall bind
the party who failed to accept the inventory taken by the Joint
Venture Company, who shall in that event furnish the party not
represented with a copy thereof.

(b) Reconciliation and Adjustment of Inventories:
Reconciliation of inventory shall be made by CONTRACTOR and
EGAS, and a list of overages and shortages shall be jointly
determined by the Joint Venture Company and CONTRACTOR and
EGAS, and the inventory adjusted by the Joint Venture Company.

ARTICLE IV
COST RECOVERY

(a) Statements of Recovery of Costs and Statements of Cost Recovery
Petroleum:
CONTRACTOR shall, pursuant to Article VII of the Agreement,
render to EGAS as promptly as practicable but not later than fifteen
(15) days after receipt from the Joint Venture Company of the
Statements for Development and Exploration Activity for the
calendar quarter a "Statement” for that quarter showing:
1- Recoverable costs carried forward from the previous quarter,

if any.
VEY YoY e Add gs VY 8 ((G) 9 So V4 oaall — Ayan ll bay yall

2- Recoverable costs incurred and paid during the quarter.

3- Total recoverable costs for the quarter (1) + (2).

4- Value of Cost Recovery Petroleum taken and separately disposed
of by CONTRACTOR for the quarter.

5- Amount of costs recovered for the quarter.

6- Amount of recoverable costs carried forward into the succeeding
quarter, if any.

7- Excess, if any, of the value of Cost Recovery Petroleum taken and

separately disposed of by CONTRACTOR over costs recovered
for the quarter.

Pursuant to Article VII, EGAS shall audit and approve each Statement of
Development and Exploration Activity submitted by the CONTRACTOR

and the total production and pricing related to the relevant calendar

quarter. Any comments made by EGAS shall be reflected by the

CONTRACTOR on the statement produced for the next calendar quarter.

(b) Payments:

If such Statement shows an amount due to EGAS, payment of that
amount shall be made in U.S. Dollars by CONTRACTOR with the
rendition of such Statement. If CONTRACTOR fails to make any

such payment to EGAS on the date when such payment is due, then
CONTRACTOR shall pay interest of two and a half percent (2.5%)

per annum higher than the London Interbank Borrowing Offered Rate
(LIBOR), for three (3) months U.S. Dollars deposits prevailing on the

date such interest is calculated. Such interest payment shall not be

recoverable.
VEO YeVe Mad gs VY 8 (GG) Ss V4 aaah — Ayeu ll Say pall

(c) Settlement of Excess Cost Recovery:
EGAS has the right to take its entitlement of Excess Cost Recovery
under Article VII(a)(2) of the Agreement in kind during the said
quarter. A settlement shall be required with the rendition of such
Statements in case CONTRACTOR has taken more than its own
entitlement of such Excess Cost Recovery.

(d) Audit Right:
EGAS shall have the right within a period of twelve (12) months
from receipt of any Statement under this Article IV in which to audit
and raise objection to any such Statement. EGAS and
CONTRACTOR shall agree on any required adjustments. Supporting
documents and accounts will be available to EGAS during said
twelve (12) month period.

ARTICLE V
CONTROL AND MAJOR ACCOUNTS

(a) Exploration Obligation Control Accounts:
CONTRACTOR shall establish an Exploration Obligation Control
Account and an offsetting contra account to control therein the total
amount of Exploration expenditures reported on Statements of
activity prepared in accordance with Article I(b)(1) of this Annex,
less any reductions agreed to by EGAS and CONTRACTOR
following written remarks taken by a non-operator pursuant to Article
I(c)(1) of this Annex, in order to determine when Minimum
Exploration Work Obligations have been met.

(b) Cost Recovery Control Account:
CONTRACTOR shall establish a Cost Recovery Control Account
and an off-setting contra account to control therein, the amount of
cost remaining to be recovered, if any, the amount of cost recovered
and the value of Excess Cost Recovery, if any.
VEY YeVe Rusa gs VY 8 (5) Ss V4 aaah — Ayeus ll Say pal

(c) Major Accounts:
For the purpose of classifying costs, expenses and expenditures for
Cost Recovery Petroleum as well as for the purpose of establishing
when the Minimum Exploration Work Obligations have been met,
costs, expenses and expenditures shall be recorded in major accounts
including the following:
— Exploration Expenditures;
— Development Expenditures other than Operating Expenses;
— Operating Expenses;
Necessary sub-accounts shall be used.
Revenue accounts shall be maintained by CONTRACTOR to the
extent necessary for the control of recovery of costs and the
treatment of Cost Recovery Petroleum.
ARTICLE VI
TAX IMPLEMENTATION PROVISIONS
It is understood that CONTRACTOR shall be subject to Egyptian income
tax laws, except as otherwise provided for in the Agreement, that any
A.R.E. income taxes paid by EGAS on CONTRACTOR's. behalf
constitute additional income to CONTRACTOR, and this additional
income is also subject to A.R.E. income tax, that is "grossed up".
“CONTRACTOR's annual income”, as determined in Article III(g)(2) of
this Agreement, less the amount equal to CONTRACTOR's grossed-up
Egyptian income tax liability, shall be CONTRACTOR's "Provisional
Income".
The "Grossed-up Value” is an amount added to Provisional Income to
give "Taxable Income", such that the grossed-up value is equivalent to

the A.R.E. income taxes.
VER YeVe ALAM gs VY 8 (GG) Se VA aaah — Ayan ll Say pall

THEREFORE:

Taxable Income = Provisional Income + Grossed-up Value

and

Grossed-up Value = A.R.E. income tax + Taxable Income

If the "A.R.E. income tax rate", which means the effective or composite
tax rate due to the various A.R.E. taxes levied on income or profits, is
constant and not dependent on the level of income, then:

Grossed-up Value = A.R.E. income tax rate x Taxable Income
Combining the first and last equations above

Provisional income x Tax Rate

Grossed-up Value =
1 - Tax Rate

where the tax rate is expressed as a decimal.
The above computations are illustrated by the following numerical
example. Assuming that the Provisional Income is $10 and the A.R.E.

income tax rate is forty percent (40%), then the Grossed-up Value is

equal to:
$10 x 0.4
- $ 6.67
1-0.4
Therefore:
Provisional income $10.00
+ Grossed-up Value 6.67
= Taxable income $16.67

- A.R.E. income taxes at 40% 6.67
= CONTRACTOR's Income after taxes $ 10.00
YOY Ye¥e Rau dags VY 8 (GG) Ss V4 aaah — Ayan ll Say pall

ANNEX "FE"
DEVELOPMENT LEASE ABANDONMENT
COST RECOVERY MECHANISM

Reference to Concession Agreement ------------- AREA, issued by Law
No. ... of ........ (“The Agreement”), and to the Notice of Commercial
Gas Discovery of well ............. sent to EGAS on ...............

according to article III(d)(ii) of the Agreement, the parties under the
Agreement hereby agreed the mechanism for recovering the
abandonment cost shall be attached to “.............0.. Development
Lease”.
1. Abandonment Financial Procedures and Costs Funding:
A bank account will be opened by the Joint Venture Company in a
bank approved by EGAS and CONTRACTOR, for the purpose of
managing the abandonment fund. The currency of such bank account
shall be in U.S. Dollars.
The bank account shall be opened upon a notice by the
CONTRACTOR. The Joint Venture Company may appoint another
bank during the Development Lease period upon approval of EGAS
and CONTRACTOR.
The terms for administration of the “........... abandonment fund”
shall be set by EGAS, the account shall be dedicated for the sole
purpose of the implementation of the Development lease
abandonment.
CONTRACTOR shall commence paying contributions to the

. abandonment fund in the Calendar Quarter in which a

percentage of fifty percent (50%) of Petroleum reserves has been

recovered.
Vor Ye¥e Mus ddgs VY 8 (GG) Ss V4 aaah — Ayan ll Say pall

The reference for the abandonment fund estimate shall be in
accordance to the .......... plan of Development, and shall be revised
by the CONTRACTOR and agreed by EGAS after ten (10) Years
from the Development Lease signature. Afterwards, CONTRACTOR
and EGAS shall perform a periodical update of the abandonment cost
every five (5) Years or upon any significant change in the estimated
cost.

The reference for the Petroleum reserves shall be as identified in the

Rugigseuesss Gas Sales Agreement, in consistency with the Development

Lease, and shall be updated in accordance to the ............. Gas Sales

Agreement amendments, if any.

2. Abandonment Fund Cost Recovery:

Without prejudice to Article VII of the Concession Agreement, all

monies paid by CONTRACTOR to the abandonment fund shall be

recovered as Development Expenditures starting in the Tax Year in
which such contribution is incurred and paid.
3. The Contributions:

At the tenth (10") day of the beginning of each Calendar Quarter,

CONTRACTOR shall pay, to “........0.... abandonment fund” an

amount of fund (X) calculated according to the following formula:

X= {(A/B) x(C)} - ¥
Where:

* X = The amount of contribution to be transferred to .
abandonment fund in respect of the relevant Calendar Quarter.

+ A= the latest estimated cost of abandonment operations.

+ B = the estimated Petroleum reserves remaining to be recovered
from the end of the Calendar Quarter in which the abandonment
fund account(s) was opened until the Calendar Quarter in which
ICS fXE4..... Development Lease will expire.

+ C = the cumulative Production of Petroleum from ......
Development Lease starting from the end of the Calendar Quarter
in which the Abandonment Fund was opened.

+ Y = the abandonment fund bank balance at the end of the previous
Calendar Quarter.

Yoo  Ye¥s Mu Adgs VY 8 (GG) 9 Ss VA anal — Ayan ll Say pall

4. The Implementation of the Abandonment
Five Years before the expiration of the ........ Development Lease,
EGAS and CONTRACTOR shall meet to discuss, considering the
last abandonment costs estimate performed by the CONTRACTOR
and EGAS and the foreseen production potentials of the ........
Development Lease the implementation of the abandonment of
coe Mee existing wells and facilities.

i) In case the production from ......... field expected to cease before
or on the expiration date of the Development Lease (as may be
extended):

* CONTRACTOR and EGAS shall agree on the details of the
abandonment implementation and shall consult together on
whether to assign the abandonment implementation to the Joint
Venture company or to evaluate other options;

*In case actual abandonment costs are higher than the
abandonment fund including matured interest, CONTRACTOR
shall bear the difference in costs; and

+ In case the total contributions in the abandonment fund including
any matured banking interest thereon is higher than the actual
abandonment cost following completion of all abandonment
operations, then the excess shall revert to recover the carry
forward situation for the CONTRACTOR resulting from the
actual funding of the abandonment fund, then any excess amount
including any matured banking interest shall be fully transferred
to EGAS.

ii) If EGAS decided that the production from ......... field will be
continued by any entity other than CONTRACTOR after the
expiration of the Development Lease (as may be extended in
accordance to the Concession Agreement):

* the abandonment fund shall belong to EGAS including any
accrued banking interest thereon;

* EGAS shall be responsible for the implementation of the
abandonment of ...... field with no responsibility or liability on
CONTRACTOR.

YOY Ye¥s us ddgs VY 8 (GG) Ss VA aaah — Ayeu ll Say pall

5. Any other points which are not covered by this document shall be
agreed upon by EGAS and CONTRACTOR in a manner consistent

with the provisions of the Agreement and this Annex "F".

DATS TS Se... Ve

Minister of Petroleum and Mineral Resources
Baya

il

— Aya

gg YY 68 (3) 9 Sa VA aaa!

YoY dan 4

Yo4

qaasaq
U193894,

WALSAS GltD ANITAdId SVD TVWNOILVN AHL AO dVN
ul-Du XANNV
YeVe Ras dg VY 8 (GG) 9 Se V4 stall — Ayan ll Say pal

YU

SRIOMLAN ANITAdId ALVSNAGNOD GNV AGNAD AO dV
ul-Du XANNV

YeVe Ras dg VY 8 (GG) 9 Se V4 stall — Ayan ll Say pal

wy

SMOMLAN ANITAdId Od TAO dVIN
uf-Du XUNNV

